Exhibit 10.3

Execution

 

 

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Dated as of May 21, 2013

among

EACH OF THE FINANCIAL INSTITUTIONS PARTY HERETO,

as the Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Administrative Agent and Collateral Agent,

ONEIDA LTD.,

ANCHOR HOCKING, LLC,

as Borrowers

and

UNIVERSAL TABLETOP, INC.,

AND CERTAIN OF ITS SUBSIDIARIES PARTY HERETO,

as Guarantors

WELLS FARGO CAPITAL FINANCE, LLC,

as Sole Bookrunner and Sole Lead Arranger

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1 INTERPRETATION OF THIS AGREEMENT

     2   

Section 1.1

  

Definitions

     2   

Section 1.2

  

Accounting Terms

     51   

Section 1.3

  

Interpretive Provisions

     51   

ARTICLE 2 LOANS AND LETTERS OF CREDIT

     53   

Section 2.1

  

[Reserved]

     53   

Section 2.2

  

Revolving Loans

     53   

Section 2.3

  

Letters of Credit

     60   

Section 2.4

  

Bank Products

     68   

Section 2.5

  

Increase in Maximum Revolver Amount

     68   

ARTICLE 3 INTEREST AND FEES

     70   

Section 3.1

  

Interest

     70   

Section 3.2

  

Conversion and Continuation Elections

     71   

Section 3.3

  

Maximum Interest Rate

     72   

Section 3.4

  

Unused Line Fee

     73   

Section 3.5

  

Letter of Credit Fee

     73   

Section 3.6

  

Other Fees

     73   

ARTICLE 4 PAYMENTS AND PREPAYMENTS

     74   

Section 4.1

  

Revolving Loans

     74   

Section 4.2

  

Reduction of Commitments; Termination of Facility

     75   

Section 4.3

  

[Reserved]

     76   

Section 4.4

  

Payments by the Borrowers

     76   

Section 4.5

  

Payments as Revolving Loans

     77   

Section 4.6

  

Apportionment, Application, and Reversal of Payments

     77   

Section 4.7

  

Indemnity for Returned Payments

     78   

Section 4.8

  

The Agents’ and the Lenders’ Books and Records; Monthly Statements

     78   

ARTICLE 5 TAXES, YIELD PROTECTION, AND ILLEGALITY

     78   

Section 5.1

  

Taxes

     78   

Section 5.2

  

Illegality

     81   

Section 5.3

  

Increased Costs and Reduction of Return

     82   

Section 5.4

  

Funding Losses

     82   

Section 5.5

  

Inability to Determine Rates

     83   

Section 5.6

  

Certificates of Lenders

     83   

Section 5.7

  

Survival

     83   

Section 5.8

  

Claims Under Section 5

     83   

Section 5.9

  

Replacement of Affected Lender

     83   

 

(i)



--------------------------------------------------------------------------------

ARTICLE 6 COLLATERAL

     84   

Section 6.1

  

Grant of Security Interest

     84   

Section 6.2

  

Perfection and Protection of Security Interest

     86   

Section 6.3

  

Location of Collateral

     88   

Section 6.4

  

Title to, Liens on, and Sale and Use of Collateral

     89   

Section 6.5

  

Appraisals

     89   

Section 6.6

  

Access and Examination; Confidentiality

     90   

Section 6.7

  

Collateral Reporting

     91   

Section 6.8

  

Accounts Receivable

     91   

Section 6.9

  

Collection of Accounts; Payments

     93   

Section 6.10

  

Inventory; Perpetual Inventory

     94   

Section 6.11

  

Documents, Instruments, and Chattel Paper

     95   

Section 6.12

  

Right to Cure

     95   

Section 6.13

  

Power of Attorney

     96   

Section 6.14

  

The Collateral Agent’s and the Lenders’ Rights, Duties, and Liabilities

     97   

Section 6.15

  

Guaranties; Third Party Joinder

     97   

Section 6.16

  

Voting Rights, Distributions, Etc. in Respect of Investment Property

     97   

Section 6.17

  

Personal Property

     99   

Section 6.18

  

Intercreditor Agreement

     99   

Section 6.19

  

Term Priority Collateral, Etc.

     100   

ARTICLE 7 BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

     101   

Section 7.1

  

Books and Records

     101   

Section 7.2

  

Financial Information

     101   

Section 7.3

  

Notices to the Lenders

     103   

Section 7.4

  

Revisions or Updates to Schedules

     104   

ARTICLE 8 GENERAL WARRANTIES AND REPRESENTATIONS

     104   

Section 8.1

  

Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents; No Conflicts

     104   

Section 8.2

  

Validity and Priority of Security Interest

     105   

Section 8.3

  

Organization and Qualification

     106   

Section 8.4

  

Corporate Name; Prior Transactions

     106   

Section 8.5

  

Subsidiaries

     106   

Section 8.6

  

[Reserved]

     106   

Section 8.7

  

Solvency

     106   

Section 8.8

  

[Reserved]

     106   

Section 8.9

  

[Reserved]

     106   

Section 8.10

  

Title to Property

     106   

Section 8.11

  

Real Estate

     107   

Section 8.12

  

Proprietary Rights

     107   

Section 8.13

  

Trade Names

     107   

 

(ii)



--------------------------------------------------------------------------------

Section 8.14   

Litigation

     107    Section 8.15   

Restrictive Agreements

     107    Section 8.16   

Labor Matters

     107    Section 8.17   

Environmental Matters

     107    Section 8.18   

No Violation of Law

     109    Section 8.19   

[Reserved]

     109    Section 8.20   

ERISA Compliance

     109    Section 8.21   

Taxes

     109    Section 8.22   

Regulated Entities

     110    Section 8.23   

Use of Proceeds; Margin Regulations

     110    Section 8.24   

No Material Adverse Effect

     110    Section 8.25   

Full Disclosure

     110    Section 8.26   

[Reserved]

     110    Section 8.27   

Bank Accounts

     110    Section 8.28   

Governmental Authorization

     110    Section 8.29   

Investment Property

     110    Section 8.30   

Common Enterprise

     111    ARTICLE 9 AFFIRMATIVE COVENANTS      111    Section 9.1   

Taxes and Other Obligations

     111    Section 9.2   

Existence and Good Standing

     111    Section 9.3   

Compliance with Law and Agreements; Maintenance of Licenses

     111    Section 9.4   

Maintenance of Property

     112    Section 9.5   

Insurance

     112    Section 9.6   

[Reserved]

     113    Section 9.7   

Environmental Laws

     113    Section 9.8   

[Reserved]

     114    Section 9.9   

New Subsidiaries

     114    Section 9.10   

Use of Proceeds

     114    Section 9.11   

Further Assurances

     114    Section 9.12   

Bank as Depository

     114    ARTICLE 10 NEGATIVE COVENANTS      115    Section 10.1   

Mergers, Consolidations, Sales, Acquisitions

     115    Section 10.2   

Distributions; Restricted Investments

     118    Section 10.3   

[Reserved]

     120    Section 10.4   

[Reserved]

     120    Section 10.5   

Debt

     120    Section 10.6   

Prepayment of Debt and Agreements

     122    Section 10.7   

Transactions with Affiliates

     123    Section 10.8   

Restrictive Agreements; Negative Pledges

     124    Section 10.9   

Business Conducted

     125    Section 10.10   

Liens

     125    Section 10.11   

Sale and Leaseback Transactions

     126    Section 10.12   

Fiscal Year

     126   

 

(iii)



--------------------------------------------------------------------------------

Section 10.13

  

[Reserved]

     126   

Section 10.14

  

Fixed Charge Coverage Ratio

     126   

Section 10.15

  

Margin Stock

     126   

ARTICLE 11 CONDITIONS OF LENDING

     126   

Section 11.1

  

Conditions Precedent to Making of Revolving Loans on the Closing Date

     126   

Section 11.2

  

Conditions Precedent to Each Revolving Loan

     128   

ARTICLE 12 DEFAULT AND REMEDIES

     129   

Section 12.1

  

Events of Default

     129   

Section 12.2

  

Remedies

     132   

Section 12.3

  

Right to Cure

     135   

ARTICLE 13 TERM AND TERMINATION

     136   

Section 13.1

  

Term and Termination

     136   

ARTICLE 14 AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

     136   

Section 14.1

  

No Waivers; Cumulative Remedies

     136   

Section 14.2

  

Amendments and Waivers

     136   

Section 14.3

  

Assignments; Participations

     138   

ARTICLE 15 THE AGENTS

     142   

Section 15.1

  

Appointment and Authorization

     142   

Section 15.2

  

Delegation of Duties

     142   

Section 15.3

  

Liability of the Agents

     143   

Section 15.4

  

Reliance by the Agents

     143   

Section 15.5

  

Notice of Default

     144   

Section 15.6

  

Credit Decision

     144   

Section 15.7

  

Indemnification

     144   

Section 15.8

  

The Agents in Individual Capacity

     145   

Section 15.9

  

Successor Agents

     145   

Section 15.10

  

Withholding Tax

     146   

Section 15.11

  

Collateral Matters

     146   

Section 15.12

  

Restrictions on Actions by Lenders; Sharing of Payments

     148   

Section 15.13

  

Agency for Perfection

     148   

Section 15.14

  

Payments by the Administrative Agent to the Lenders

     148   

Section 15.15

  

Concerning the Collateral and the Related Loan Documents

     149   

Section 15.16

  

Field Audit and Examination Reports; Disclaimer by Lenders

     149   

Section 15.17

  

Relation Among Lenders

     150   

 

(iv)



--------------------------------------------------------------------------------

ARTICLE 16 MISCELLANEOUS      150    Section 16.1   

Cumulative Remedies; No Prior Recourse to Collateral

     150    Section 16.2   

Severability

     150    Section 16.3   

Governing Law; Choice of Forum

     150    Section 16.4   

Waiver of Jury Trial

     151    Section 16.5   

Survival of Agreement

     152    Section 16.6   

Other Security and Guaranties

     152    Section 16.7   

Fees and Expenses

     152    Section 16.8   

Notices

     153    Section 16.9   

Waiver of Notices

     154    Section 16.10   

Binding Effect

     154    Section 16.11   

Indemnity of the Agents and the Lenders by the Borrowers

     154    Section 16.12   

Limitation of Liability

     155    Section 16.13   

Final Agreement

     156    Section 16.14   

Counterparts

     156    Section 16.15   

Captions

     156    Section 16.16   

Right of Set-off

     156    Section 16.17   

Joint and Several Liability

     157    Section 16.18   

Contribution and Indemnification among the Borrowers

     158    Section 16.19   

Agency of Administrative Borrower for Each Other Borrower

     158    Section 16.20   

[Reserved]

     159    Section 16.21   

Express Waivers By Borrowers In Respect of Cross Guaranties and Cross
Collateralization

     159    Section 16.22   

USA PATRIOT Act Notice

     160    ARTICLE 17 AMENDMENT AND RESTATEMENT      160    Section 17.1   

Acknowledgment of Security Interests

     160    Section 17.2   

Existing Loan Agreement

     160    Section 17.3   

Restatement

     161   

 

(v)



--------------------------------------------------------------------------------

Schedules:

 

Schedule 1.1(A)

  -    Permitted Liens

Schedule 1.1(B)

  -    Permitted Investments

Schedule 1.1(C)

  -    Mortgaged Properties

Schedule 1.1(D)

  -    Existing Letters of Credit

Schedule 4.1

  -    Certain ABL Priority Collateral

Schedule 6.1

  -    Commercial Tort Claims

Schedule 6.3

  -    Location of Collateral

Schedule 6.7

  -    Information Contained in Monthly Reports

Schedule 8.2

  -    Filing Offices

Schedule 8.2(c)

  -    Mortgage Filing Offices

Schedule 8.3

  -    Organization and Qualification

Schedule 8.4

  -    Corporate Names

Schedule 8.5

  -    Subsidiaries

Schedule 8.8

  -    Debt

Schedule 8.11

  -    Real Estate

Schedule 8.12

  -    Proprietary Rights

Schedule 8.13

  -    Trade Names

Schedule 8.14

  -    Litigation

Schedule 8.16

  -    Labor Matters

Schedule 8.17

  -    Environmental Matters

Schedule 8.27

  -    Bank Accounts

Schedule 8.29

  -    Investment Property

Schedule 10.1

  -    Transactions

Schedule 10.7

  -    Transactions with Affiliates

Schedule 10.8

  -    Restrictive Agreements

 

(vi)



--------------------------------------------------------------------------------

Exhibits:

 

Exhibit A   -    Form of Revolving Note Exhibit B   -    Form of Borrowing Base
Certificate Exhibit C   -    Form of Notice of Borrowing Exhibit D   -    Form
of Notice of Conversion/Continuation Exhibit E   -    Form of Assignment and
Acceptance Exhibit F   -    Form of Officer’s Certificate Exhibit G   -    Form
of Perfection Certificate Exhibit H   -    Form of Administrative Questionnaire
Exhibit I   -    Form of Guaranty Agreement Exhibit J   -    Form of Foreign
Lender Certificate

 

(vii)



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Second Amended and Restated Loan and Security Agreement, dated as of
May 21, 2013, among the financial institutions listed on the signature pages
hereof (such financial institutions, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), Wells Fargo Bank, National
Association, with an office located at 100 Park Avenue, 14th Floor, New York,
New York 10017, as administrative agent for the Lenders (in its capacity as
administrative agent, together with its successors and permitted assigns, and
any replacement, the “Administrative Agent” as hereinafter further defined) and
as collateral agent for the Lenders (in its capacity as collateral agent,
together with its successors and permitted assigns, and any replacement, the
“Collateral Agent” as hereinafter further defined), Oneida Ltd., a Delaware
corporation (“Oneida”), Anchor Hocking, LLC, a Delaware limited liability
company (“Anchor”, and together with Oneida, each a “Borrower”, and
collectively, “Borrowers” as hereinafter further defined), Universal Tabletop,
Inc., a Delaware corporation (“Parent”), and each Subsidiary of Parent party
hereto as a guarantor (together with Parent, each a “Guarantor”, and
collectively, “Guarantors” as hereinafter further defined).

A. Parent, certain of its Subsidiaries, Administrative Agent and Lenders are
parties to the Amended and Restated Loan and Security Agreement, dated as of
March 23, 2012, by and among them, as heretofore amended (the “Existing Loan
Agreement”, and together with all agreements, documents and instruments at any
time executed and/or delivered in connection therewith or related thereto as
heretofore amended, modified or supplemented, collectively, the “Existing Loan
Documents”), pursuant to which Administrative Agent and Lenders have made loans
and provided other financial accommodations to Borrowers;

B. EveryWare Global, Inc., a Delaware corporation (“EveryWare”) has advised
Administrative Agent that, (1) ROI Acquisition Corp., a Delaware corporation (to
be renamed EveryWare Global, Inc.) (“PublicCo”), ROI Merger Sub Corp., a
Delaware corporation and a wholly-owned subsidiary of PublicCo (“Merger Sub
Corp.”), ROI Merger Sub LLC, a Delaware limited liability company and a
wholly-owned subsidiary of PublicCo (“Merger Sub LLC”), and EveryWare, have
entered into a business combination agreement and plan of merger, dated as of
January 31, 2013 (as amended, supplemented or otherwise modified from time to
time in accordance with the provisions hereof and thereof, the “ROI Merger
Agreement”), by which Merger Sub Corp. will merge with and into Parent, with
Parent as the surviving corporation (the “First Merger”, immediately followed by
the merger of Parent with and into Merger Sub LLC, with Merger Sub LLC as the
surviving company (the “ROI Merger”; together with the First Merger, the
“Mergers”)). Pursuant to the certificate of merger filed upon the merger of
Parent with and into Merger Sub LLC, Merger Sub LLC will be renamed Everyware,
LLC, and (2) Borrowers, contemporaneously with the consummation of the Mergers,
intend to repay and refinance certain Existing Indebtedness (as defined below);

C. In connection with such corporate reorganization, Borrowers have requested
that Administrative Agent and Lenders amend and restate the Existing Loan
Agreement and the financing arrangements reflected thereby pursuant to and in
accordance with the terms and conditions set forth herein; and



--------------------------------------------------------------------------------

D. Each Lender is willing to agree (severally and not jointly) to amend and
restate the Existing Loan Agreement and to continue to make loans and provide
such financial accommodations to Borrowers on a pro rata basis according to its
Commitment (as defined below) on the terms and conditions set forth herein and
Administrative Agent is willing to continue to act as agent for Lenders on the
terms and conditions set forth herein and the other Loan Documents.

Accordingly, in consideration of the mutual conditions and agreements set forth
in this Agreement, and for good and valuable consideration, the receipt of which
is hereby acknowledged, the Lenders, the Administrative Agent, the Collateral
Agent and the Loan Parties hereby agree as follows.

ARTICLE 1

INTERPRETATION OF THIS AGREEMENT

Section 1.1 Definitions. As used herein:

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Account” means, with respect to a Person, any of such Person’s now owned and
hereafter acquired or arising accounts, as defined in the UCC, including any
rights to payment for the sale or lease of goods or rendition of services,
whether or not they have been earned by performance, which is not evidenced by
an instrument (as defined in the UCC) or Chattel Paper, and “Accounts” means,
with respect to any such Person, all of the foregoing in each case, other than
any Excluded Assets.

“Accounts Receivable” means any right to payment for goods sold or leased or for
services rendered, regardless of how classified under the UCC.

“Account Debtor” means each Person obligated on an Account.

“ACH Transactions” means any cash management or related services including the
automated clearing house transfer of funds by a Bank for the account of any
Borrower pursuant to agreement or overdrafts.

“Adjusted Availability” means (a) the amount of the Borrowing Base (calculated
without applying the Maximum Revolver Amount limit), provided, that, in the
event such calculation of the Borrowing Base exceeds the Maximum Revolver
Amount, then, this clause (a) shall be the sum of (i) Borrowing Base (calculated
applying the Maximum Revolver Amount limit) plus (ii) an amount equal to the
lesser of (A) the difference between the Borrowing Base (calculated without
applying the Maximum Revolver Amount limit) and the Maximum Revolver Amount or
(B) 2.5% of the Maximum Revolver Amount less (b) the Aggregate Revolver
Outstandings.

“Administrative Agent” means Wells Fargo, solely in its capacity as the
administrative agent for the Lenders, and any successor or replacement
administrative agent.

“Administrative Borrower” means Anchor Hocking, LLC.

 

2



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit H, or such other form as may be supplied from time to time by the
Administrative Agent.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.

“Agent Advances” has the meaning specified in Section 2.2(i).

“Agents” means the Administrative Agent and the Collateral Agent; and “Agent”
shall mean any one of them.

“Aggregate Revolver Outstandings” means, at any time: the sum of (a) the unpaid
balance of Revolving Loans, (b) the aggregate amount of Pending Revolving Loans,
(c) one hundred percent (100%) of the aggregate undrawn amount of all
outstanding Letters of Credit, and (d) the aggregate amount of any unpaid
reimbursement obligations in respect of Letters of Credit.

“Agreement” means this Second Amended and Restated Loan and Security Agreement
as it may be amended, restated or otherwise modified from time to time.

“Anchor Canada” means Anchor Hocking Canada, Inc., a Canadian corporation.

“Applicable Margin” means, with respect to Base Rate Revolving Loans and LIBO
Rate Revolving Loans, the applicable percentage (on a per annum basis) set forth
below based on the Quarterly Average Availability as follows:

 

Tier

  

Quarterly Average
Availability

   Applicable LIBO
Rate Margin     Applicable Base
Rate Margin   1   

Greater than 50% of the Maximum Revolver Amount

     1.50 %      .50 %  2   

Greater than or equal to 25% of the Maximum Revolver Amount but less than or
equal to 50% of the Maximum Revolver Amount

     1.75 %      75 %  3   

Less than 25% of the Maximum Revolver Amount

     2.00 %      1.00 % 

provided, that, (i) the Applicable Margin shall be calculated and established
once every three (3) months and shall remain in effect until adjusted for the
next three (3) month period, (ii) each adjustment of the Applicable Margin shall
be effective as of the first day of each such three (3) month period based on
the Quarterly Average Availability for the immediately preceding three

 

3



--------------------------------------------------------------------------------

(3) month period as calculated by Administrative Agent, (iii) notwithstanding
anything to the contrary contained herein, the Applicable Margin through
June 30, 2013, shall be the amount for Tier 2 set forth above and (iv) in the
event that Borrowers fail to provide any Borrowing Base Certificate or other
information with respect thereto for any period on the date required hereunder,
effective as of the date on which such Borrowing Base Certificate or other
information was otherwise required, at Administrative Agent’s option, the
Applicable Margin shall be based on the highest rate above until the next
Business Day after a Borrowing Base Certificate or other information is provided
for the applicable period at which time the Applicable Margin shall be adjusted
as otherwise provided herein. In the event that at any time after the end of any
three (3) month period, the Quarterly Average Availability for such three
(3) month period used for the determination of the Applicable Margin was greater
than the actual amount of the Quarterly Average Availability for such period as
a result of the inaccuracy of information provided by or on behalf of Borrowers
to Administrative Agent for the calculation of Availability, the Applicable
Margin for such period shall be adjusted to the applicable percentage based on
such actual average Availability and any additional interest for the applicable
period as a result of such recalculation shall be promptly paid to
Administrative Agent. The foregoing shall not be construed to limit the rights
of Administrative Agent or Lenders with respect to the amount of interest
payable after a Default or Event of Default whether based on such recalculated
percentage or otherwise.

“Arranger” means Wells Fargo Capital Finance, LLC.

“Assignee” has the meaning specified in Section 14.3(a).

“Assignment and Acceptance” has the meaning specified in Section 14.3(a).

“Attorney Costs” means and includes all reasonable and customary fees, expenses,
and disbursements of any law firm or other counsel engaged by an Agent or Letter
of Credit Issuer.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Availability” means, at any time, (a) the Borrowing Base minus (b) the
Aggregate Revolving Outstandings.

“Availability Triggering Event” shall occur at any time that (a) Adjusted
Availability is less than 12.5% of the Maximum Revolver Amount (or 20% of the
Maximum Revolver Amount for purposes of determining the frequency of required
appraisals of Collateral consisting of Inventory pursuant to Section 6.5) or
(b) an Event of Default shall have occurred and be continuing. Once occurred, an
Availability Triggering Event described in clause (a) shall be deemed to be
continuing until such time as the Adjusted Availability is equal to or greater
than 12.5% of the Maximum Revolver Amount for 20 consecutive days (or equal to
or greater than 20% of the Maximum Revolver Amount for purposes of determining
the frequency of required appraisals of Collateral consisting of Inventory
pursuant to Section 6.5).

 

4



--------------------------------------------------------------------------------

“Bank” shall mean Wells Fargo Bank, National Association, or any of its
Affiliates or any other Lender.”

“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower or the other Loan Parties by a Bank Product
Provider: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or
(g) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or the other Loan Parties with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower or the other Loan Parties to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that
Administrative Agents or any Lender is obligated to pay to a Bank Product
Provider as a result of Administrative Agent or such Lender purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to Borrower or the other Loan Parties;
provided, however, in order for any item described in clauses (a) (b), or
(c) above, as applicable, to constitute “Bank Product Obligations”, (i) if the
applicable Bank Product Provider is Wells Fargo or its Affiliates, then, if
requested by Administrative Agent, Administrative Agent shall have received a
Bank Product Provider Letter Agreement within 10 days after the date of such
request, or (ii) if the applicable Bank Product Provider is any other Person,
the applicable Bank Product must have been provided on or after the Closing Date
and Administrative Agent shall have received a Bank Product Provider Letter
Agreement within 10 days after the date of the provision of the applicable Bank
Product to Borrower or the other Loan Parties.

“Bank Product Provider” means any Lender or any of its Affiliates; provided,
however, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent shall have received a Bank Product Provider Letter Agreement from
such Person and with respect to the applicable Bank Product within 10 days after
the provision of such Bank Product to Borrower or the other Loan Parties;
provided further, however, that if, at any time, a Lender ceases to be a Lender
under the Agreement, then, from and after the date on which it ceases to be a
Lender thereunder, neither it nor any of its Affiliates shall constitute Bank
Product Providers and the obligations with respect to Bank Products provided by
such former Lender or any of its Affiliates shall no longer constitute Bank
Product Obligations.

 

5



--------------------------------------------------------------------------------

“Bank Product Provider Letter Agreement” means a letter agreement in form and
substance satisfactory to Agents, duly executed by the applicable Bank Product
Provider, Borrower, and Collateral Agent.

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agents have determined are necessary or appropriate to
establish (based upon the Bank Product Providers’ reasonable determination of
their credit exposure to Borrower and the other Loan Parties in respect of Bank
Product Obligations) in respect of Bank Products then provided or outstanding.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

“Base Rate” means for any day, a rate per annum equal to the greatest of (a) the
rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1%, and (c) the LIBO Rate (which rate shall be
calculated based upon an Interest Period of one month and shall be determined on
a daily basis), plus 1 percentage point. If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Base Rate due to a change in the “prime rate” or the Federal
Funds Effective Rate shall be effective on the effective date of such change in
the “prime rate” or the Federal Funds Effective Rate, as the case may be.

“Base Rate Revolving Loan” means a Revolving Loan during any period in which it
bears interest based on the Base Rate.

“Blocked Account” means any deposit/collection account established pursuant to a
Blocked Account Agreement; collectively, such accounts are referred to as the
“Blocked Accounts.”

“Blocked Account Agreement” means an agreement among one or more of the Loan
Parties, the Collateral Agent, and a Clearing Bank, in form and substance
satisfactory to the Collateral Agent, concerning the collection of payments
which represent the proceeds of Accounts and other Collateral of a Loan Party.

“Borrower” means, separately and individually, (a) Oneida Ltd., a Delaware
corporation, (b) Anchor Hocking, LLC, a Delaware limited liability company, and
(c) any other domestic Person who becomes a party to this Agreement as a
“Borrower” pursuant to the terms hereof, jointly, severally, and collectively
(“Borrowers”).

 

6



--------------------------------------------------------------------------------

“Borrowing” means a borrowing hereunder consisting of Revolving Loans made on
the same day by the Lenders, by the Swingline Lender (in the case of a Borrowing
funded by a Swingline Loan), or by the Administrative Agent (in the case of a
Borrowing consisting of an Agent Advance) to a Borrower, or the issuance of
Letters of Credit hereunder.

“Borrowing Base” means, at any time, an amount equal to:

(a) the lesser of:

(i) the Maximum Revolver Amount, and

(ii) the sum of:

(A) the sum of (1) up to eighty-five percent (85.0%) of the Net Amount of
Eligible Accounts plus (2) up to the lesser of (aa) fifty percent (50%) of the
amount of Eligible Chargebacks or (bb) $500,000, plus

(B) the least of: (1) up to sixty-five percent (65.0%) of the Value of each
category of Eligible Inventory of Borrowers, (2) up to eighty-five percent
(85%) of the Net Orderly Liquidation Value of such category of Eligible
Inventory of the Borrowers or (3) the amount equal to seventy percent (70%) of
the Maximum Revolver Amount; less

(b) all reserves which the Administrative Agent or the Collateral Agent deems
necessary in the exercise of its Reasonable Credit Judgment to maintain with
respect to any Borrower, including, without limitation, (i) reserves for any
amounts which either Agent or any Lender may be obligated to pay in the future
for the account of any Borrower and (ii) at any time that Availability is less
than $10,000,000, the Bank Product Reserve Amount.

Any determination by the Administrative Agent or the Collateral Agent in respect
of the Borrowing Base shall be based on such Agent’s Reasonable Credit Judgment.

“Borrowing Base Certificate” means a certificate by a Responsible Officer of
Administrative Borrower, substantially in the form of Exhibit B (or another form
acceptable to the Agents) setting forth the calculation of the Borrowing Base,
including a calculation of each component thereof (including, to the extent a
Borrower has received notice of any such reserve from the Agents, any of the
reserves included in such calculation pursuant to clause (b) of the definition
of Borrowing Base), all in such detail as shall be reasonably satisfactory to
the Agents. All calculations of the Borrowing Base in connection with the
preparation of any Borrowing Base Certificate shall originally be made by
Administrative Borrower and certified to the Agents; provided that the Agents
shall have the right to review and adjust, in the exercise of their Reasonable
Credit Judgment, any such calculation (a) to reflect its reasonable estimate of
declines in value of any of the Collateral described therein, and (b) to the
extent that such calculation is not in accordance with this Agreement.

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City are authorized or required by law to close; provided, however,
that when used in connection with the LIBO Rate or LIBO Rate Revolving Loans,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

7



--------------------------------------------------------------------------------

“Capital Adequacy Regulation” means any guideline, request, or directive of any
central bank or other Governmental Authority, or any other law, rule, or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

“Capital Expenditures” means expenditures (whether paid in cash or by entering
into any Debt, including any Capital Leases) required to be included in or
reflected by the property, plant, equipment, or similar fixed asset accounts
reflected in the consolidated balance sheet of Parent and its Subsidiaries,
excluding (a) expenditures incurred (i) in connection with Permitted
Acquisitions, by Parent and its Subsidiaries that, in accordance with GAAP are
required to be included in or reflected by the property, plant, equipment, or
similar fixed asset accounts reflected in the consolidated balance sheet of
Parent, and (ii) to replace, repair, restore, or rebuild any Fixed Assets which
are the subject of any loss, damage, or destruction to the extent such
expenditures are paid from, or have been reimbursed by proceeds of, a policy of
insurance and (b) the impact, if any, of the capitalization of labor costs in
connection with Parent’s enterprise resource planning system as required by GAAP
(but, in the case of both (a) and (b), without giving effect to FASB ASC 840).

“Capital Lease” means, with respect to any Person, any lease of property which,
in accordance with GAAP (without giving effect to FASB ASC 840), should be
reflected as a capital lease on a balance sheet of such Person.

“Capital Stock” means any and all corporate stock, units, shares, partnership
interests, membership interests, equity interests, rights, securities, or other
equivalent evidences of ownership (however designated) issued by any Person.

“Cash Equivalents” means (a) Dollars, Pounds Sterling, Euros or any other
currency to the extent utilized in connection with the conduct of the business
of Parent, any Borrower or any of their respective Subsidiaries, (b) securities
issued or directly and fully guaranteed or insured by the United States, any
province of Canada, any member state of the European Union, or any agency or
instrumentality thereof having maturities of not more than 24 months from the
date of acquisition thereof (provided that the full faith and credit of such
country or such member state is pledged in support thereof), (c) securities with
average maturities of 24 months or less from the date of acquisition issued or
fully guaranteed by any state, commonwealth or territory of the United States,
by any political subdivision or taxing authority of any such state, commonwealth
or territory or by any foreign government having an investment grade rating from
either S&P or Moody’s (or the equivalent thereof), (d) commercial paper issued
by any Person organized under the laws of any state of the United States and
maturing no more than 365 days from the time of the acquisition thereof, and
having, at the time of acquisition thereof, a rating of A-2 (or the then
equivalent grade) or better from S&P or P-2 (or the then equivalent grade) or
better from Moody’s, (e) time deposits with, or insured certificates of deposit
or bankers’ acceptances of, any commercial bank that (i) (A) is a Lender or
lender under the Term Loan Agreement or (B) any bank or trust company,
(ii) issues (or the parent of which issues) commercial paper rated as described
in clause (d) of this definition and (iii) has net assets of not less than
$5,000,000,000

 

8



--------------------------------------------------------------------------------

and has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 365 days from the date of acquisition thereof,
(f) investments, classified in accordance with GAAP as current assets of Parent
or any of its Subsidiaries, in money market investment programs registered under
the Investment Company Act of 1940, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited solely to investments of the character,
quality and maturity described in clauses (b), (d) and (e) of this definition,
(g) repurchase obligations for underlying securities of the types described in
clauses (b) and (e) entered into with any Person referenced in clause (e) above,
(h) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Person referenced in clause
(e), (i) bills of exchange issued in the United States, Canada, a member state
of the European Union or Japan eligible for rediscount at the relevant central
bank and accepted by a bank (or any dematerialized equivalent), (j) interests in
any investment company, money market or enhanced high yield fund which invests
at least 90% of its assets in instruments of the type specified in clauses (a),
(b) and (d) through (i) above, and (k) instruments and investments equivalent to
those referred to in clauses (a) through (j) above denominated in euros or any
other foreign currency comparable in credit quality and tenor to those referred
to above and customarily used in any jurisdiction outside the United States in
connection with any business conducted in such jurisdiction.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change of Control” means the occurrence of any of the following:

(a) (i) any “person” or “group” (within the meaning of the Securities and
Exchange Act of 1934), other than MCP, is or becomes the “beneficial owner”
(within the meaning of Rule 13(d)-3 and 13(d)-5 of the Securities and Exchange
Act of 1934, as amended, directly or indirectly, of more than 35% of the Capital
Stock of Parent entitled to vote for members of the board of directors or
equivalent governing body of Parent on a fully-diluted basis; or (ii) except as
otherwise expressly permitted herein, Parent shall cease to be the direct or
indirect holder and owner of one hundred percent (100%) of the Capital Stock of
each Borrower on a fully-diluted basis; or

(b) during each period of twelve consecutive months, individuals who, at the
beginning of such period, constituted the board of directors (or similar
governing body) of Parent (together with any directors whose election by the
board of directors of Parent or whose nomination for election by the members of
Parent was approved by a vote of at least a majority of the directors (or
members of a similar governing body) then still in office who either were
directors at the beginning of such period or whose elections or nomination for
election was previously so approved) cease for any reason other than death or
disability or termination of employment to constitute a majority of the
directors (or members of a similar governing body) then in office; or

(c) a “Change of Control,” “Change in Control” or similar event shall occur
under the Term Loan Agreement or any other Funded Debt of Parent or any of its
Subsidiaries with an aggregate principal amount in excess of the Threshold
Amount (to the extent that the

 

9



--------------------------------------------------------------------------------

occurrence of such event permits the holders of Debt thereunder to accelerate
the maturity thereof or to resell such other Debt to Parent or any of its
Subsidiaries, or requires Parent or any of its Subsidiaries to repay, or offer
to repurchase, such Debt).

“Chattel Paper” means any “chattel paper”, as such term is defined in the UCC,
now owned or hereafter acquired by any Person and, in any event, shall include,
without limitation, all Electronic Chattel Paper, and Tangible Chattel Paper, in
each case, other than any Excluded Assets.

“Clearing Bank” means either Bank or any other banking institution with whom a
Payment Account has been established pursuant to a Blocked Account Agreement.

“Closing Date” means the date of this Agreement.

“Closing Date Availability” means the amount equal to;

(a) the amount of the Borrowing Base (calculated without applying the Maximum
Revolver Amount limit), provided, that, in the event such calculation of the
Borrowing Base exceeds the Maximum Revolver Amount, then, this clause (a) shall
be the sum of (i) Borrowing Base (calculated applying the Maximum Revolver
Amount limit) plus (ii) an amount equal to the lesser of (A) the difference
between the Borrowing Base (calculated without applying the Maximum Revolver
Amount limit) and the Maximum Revolver Amount or (B) $12,500,000, plus

(b) no more than $4,000,000 of Qualified Cash, minus

(c) the Revolving Loans made and or outstanding (including drawings made to
finance the fees, costs, and expenses then payable under this Agreement) and
Letters of Credit (including Existing Letters of Credit) issued and outstanding
hereunder on the Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute, and the regulations promulgated thereunder.

“Collateral” has the meaning specified in Section 6.1.

“Collateral Access Agreement” shall mean an agreement in writing, in form and
substance reasonably satisfactory to the Collateral Agent, from any lessor of
premises to any Loan Party, or any other person to whom any Collateral is
consigned or who has custody, control or possession of any such Collateral or is
otherwise the owner or operator of any premises on which any of such Collateral
is located, in favor of Collateral Agent with respect to Collateral, at such
applicable premises or otherwise in the custody, control or possession of such
applicable lessor, consignee or other person.

“Collateral Account Bank” means Wells Fargo Bank, National Association, an
Affiliate thereof or another bank which at all times is a Lender as selected by
the relevant Loan Party and consented to in writing by the Agents (such consent
not to be unreasonably withheld or delayed).

 

10



--------------------------------------------------------------------------------

“Collateral Agent” means Wells Fargo solely in its capacity as collateral agent
for the Lenders, and any successor or replacement collateral agent.

“Collateral Agent’s Liens” means the Liens in the Collateral granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the other Loan Documents.

“Collateral Proceeds Account” means a non-interest bearing cash collateral
account established and maintained by the relevant Loan Party at an office of
the Collateral Account Bank in the name, and in the sole dominion and control
of, the Collateral Agent for the benefit of the Secured Parties.

“Commercial Tort Claims” means, with respect to a Person, all of such Person’s
now owned or hereafter acquired commercial tort claims, as defined by the UCC,
including those commercial tort claims identified on Schedule 6.1 and in any
event, shall include, without limitation, any claim now owned or hereafter
acquired by any Person, arising in tort with respect to which: (a) the claimant
is an organization; or (b) the claimant is an individual and the claim (i) arose
in the course of the claimant’s business or profession and (ii) does not include
damages arising out of personal injury to or the death of an individual, in each
case, other than any Excluded Assets.

“Commitment” means, at any time with respect to a Lender, the principal amount
set forth beside such Lender’s name under the heading “Commitment” on the
signature pages of this Agreement or in the Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder, or the most recent Assignment
and Acceptance to which such Lender is a party, in accordance with the
provisions of Section 14.3, and “Commitments” means, collectively, the aggregate
amount of the Commitments of all of the Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls (“PCBs”), or
any constituent of any material, substance or waste listed, defined, prohibited,
limited or regulated pursuant to an Environmental Law.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Conversion/Continuation Date” means the effective date of (a) any conversion of
LIBO Rate Revolving Loans to Base Rate Revolving Loans or of Base Rate Revolving
Loans to LIBO Rate Revolving Loans or (b) any continuation of LIBO Rate
Revolving Loans as LIBO Rate Revolving Loans.

“Copyright, Patent, and Trademark Agreements” means each Amended and Restated
Copyright Security Agreement, Amended and Restated Patent Security Agreement,
and

 

11



--------------------------------------------------------------------------------

Amended and Restated Trademark Security Agreement executed and delivered by a
Loan Party to the Collateral Agent to evidence and perfect the Collateral
Agent’s security interest in such Loan Party’s present and future copyrights,
patents, trademarks, and related licenses and rights, in each case, other than
any Excluded Assets, for the benefit of the Secured Parties.

“Cure Contribution” has the meaning set forth in Section 12.3.

“Cure Right” has the meaning set forth in Section 12.3.

“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations, other than intercompany items, of such Person to pay the
deferred purchase price of property or services (other than (i) trade accounts
payable and accrued expenses arising in the ordinary course of business and
(ii) earnouts, holdbacks and other deferred payment of consideration in
acquisitions and other investments except to the extent not paid after becoming
due);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business)), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

(f) Capital Leases and Synthetic Lease Obligations;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Debt of any Person shall (A) include the Debt of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person (B) in the case of Parent and its Subsidiaries, exclude all
intercompany Debt having a term not exceeding 364 days (inclusive of any
roll-over

 

12



--------------------------------------------------------------------------------

or extension of terms) and made in the ordinary course of business and
(C) exclude (i) accruals for payroll and other liabilities accrued in the
ordinary course of business and (ii) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of any Capital Lease or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) two percent
(2.0%). Each Default Rate shall be adjusted simultaneously with any change in
the applicable Interest Rate. In addition, with respect to Letters of Credit,
the Default Rate shall mean the Letter of Credit Fee Percentage, plus two
percent (2.0%).

“Defaulting Lender” has the meaning specified in Section 2.2(g)(iii).

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by Borrowers) of non-cash consideration received by Parent or any
of its Subsidiaries in connection with a disposition or sale of property or
assets that is so designated as Designated Non-Cash Consideration received in
connection with a subsequent payment, redemption, retirement, sale or other
disposition of such Designated Non-Cash Consideration. A particular item of
Designated Non-Cash Consideration will no longer be considered to be outstanding
when and to the extent it has been paid, redeemed or otherwise retired or sold
or otherwise disposed of in compliance with Section 10.1.

“Disqualified Equity Interests” means any Capital Stock that, by its terms (or
by the terms of any security or other Capital Stock into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than (i) solely for
Qualified Equity Interests and cash in lieu of fractional shares or (ii) solely
at the discretion of the issuer), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, asset sale or similar
event so long as any rights of the holders thereof upon the occurrence of a
change of control, asset sale or similar event shall be subject to the prior
repayment in full of the Obligations (excluding indemnification and
reimbursement obligations to the extent no claim with respect thereto has been
asserted and remains unsatisfied and Letters of Credit to the extent cash
collateralized or otherwise back-stopped in manner reasonably satisfactory to
the Letter of Credit Issuer)), (b) is redeemable at the option of the holder
thereof (other than (i) solely for Qualified Equity Interests and cash in lieu

 

13



--------------------------------------------------------------------------------

of fractional shares or (ii) as a result of a change of control, asset sale or
similar event so long as any rights of the holders thereof upon the occurrence
of a change of control, asset sale or similar event shall be subject to the
prior repayment in full of the Obligations (excluding indemnification and
reimbursement obligations to the extent no claim with respect thereto has been
asserted and remains unsatisfied and Letters of Credit to the extent cash
collateralized or otherwise back-stopped in manner reasonably satisfactory to
the Letter of Credit Issuer)), in whole or in part, (c) provides for the
scheduled payments of dividends in cash or (d) is or becomes convertible into or
exchangeable for Debt or any other Capital Stock that would constitute
Disqualified Equity Interests, in each case, prior to the date that is 91 days
after the Latest Maturity Date at the time of issuance of such Capital Stock;
provided that if such Capital Stock are issued pursuant to a plan for the
benefit of employees of Parent (or any direct or indirect parent thereof), or
any of its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Equity Interests solely because it may
be required to be repurchased by Parent or any of its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.

“Distribution” means, with respect to any Person: (a) the payment or making of
any dividend or other distribution of property in respect of such Person’s
Capital Stock (or any options or warrants for, or other rights with respect to,
such Capital Stock), other than distributions solely in such Person’s Capital
Stock (or any options or warrants for, or other rights with respect to, such
Capital Stock) of the same class; or (b) the redemption or other acquisition by
such Person of any Capital Stock (or any options or warrants for, or other
rights with respect to, such Capital Stock).

“DOL” means the United States Department of Labor or any successor department or
agency.

“Dollar” and “$” means dollars in the lawful currency of the United States.

“Domestic Subsidiary” means, with respect to any Person, each Subsidiary of such
Person that is organized under the laws of the United States or any state
thereof or the District of Columbia.

“EBITDA” means, at any date of determination, an amount equal to consolidated
Net Income of Parent and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period, plus the following, without duplication,
and except with respect to clauses (o) and (q) below, to the extent deducted in
calculating such consolidated Net Income: (a) depreciation expense,
(b) amortization expense, (c) the annual provision attributed to a management
long-term incentive plan, and other FASB ASC 718 compensation expense, if
applicable, (d) other non-cash deductions, losses or expenses that do not
represent an accrual or reserve for potential cash items in any future period,
(e) provision for LIFO and deferred variance adjustments for inventory
valuations, (f) consolidated federal, state and local income tax expenses,
(g) consolidated Interest Expense, (h) extraordinary losses, (i) any non-cash
non-recurring charge or non-cash restructuring charges (to include, but not be
limited to, write-downs to goodwill and other intangible assets as covered by
FASB ASC 350, 360 and 840, barter credits, inventory and accounts receivable
(including trade receivables and duty drawback receivables)) and also including,
without duplication, any other non-cash restructuring costs as allowed under
GAAP (including, but not limited to FASB ASC 420 Accounting for Costs

 

14



--------------------------------------------------------------------------------

Associated with Exit or Disposal Activities), (j) cash restructuring charges,
fees and expenses; provided that the aggregate amount of all items added back
pursuant to this clause (j) shall not exceed 15% of EBITDA for such Measurement
Period calculated on a Pro Forma Basis after giving effect to all adjustments
thereto, (k) professional fees and expenses incurred and costs under employee
retention programs, (1) foreign currency translation gains or losses as shown on
the consolidated statement of income of Parent and its Subsidiaries, (m) cash or
non-cash charges constituting Transaction Costs, (n) any fees, indemnities and
expenses paid to the MCP or its Affiliates pursuant to the Management Agreement
(or accrued thereunder) for periods prior to the Closing Date, and any fees,
indemnities and expenses paid to the members of the board of directors (or
similar governing body, including members of committees or subcommittees
thereof) of Parent and any of direct and indirect parent entities thereof for
periods beginning on or after the Closing Date, (o) business interruption
insurance proceeds, (p) any fees, costs or expenses incurred in connection with
Permitted Acquisitions or potential Permitted Acquisitions (whether consummated
or not), and (q) the amount of “run rate” cost savings, operating expense
reductions and cost synergies projected by Parent in good faith to result from
actions taken or committed to be taken no later than twelve (12) months after
the end of such Measurement Period (calculated on a pro forma basis as though
such cost savings, operating expense reductions and cost synergies had been
realized on the first day of such Measurement Period for which EBITDA is being
determined and as if such cost savings, operating expense reductions and cost
synergies were realized during the entirety of such Measurement Period), net of
the amount of actual benefits realized during such Measurement Period from such
actions; provided that such cost savings and synergies are reasonably
identifiable and factually supportable (it is understood and agreed that
“run-rate” means the full recurring benefit for a period that is associated with
any action taken or committed to be taken, net of the amount of actual benefits
realized during such Measurement Period from such actions); provided that the
aggregate amount of cost savings, operating expense reductions and cost
synergies added back pursuant to this clause (q), and clause (C) in the
definition of Pro Forma Basis, for any period shall not exceed 7.0% of EBITDA
for such Measurement Period calculated on a Pro Forma Basis after giving effect
to all adjustments thereto, and minus, without duplication, (i) any amount
included in EBITDA for such Measurement Period in respect of cancellation of
debt income arising as a result of the repurchase of Term Loans pursuant to the
Term Loan Agreement, (ii) non-cash gains included in consolidated Net Income for
Parent and its Subsidiaries for such Measurement Period (iii) any cash payments
made in such period in respect of non-cash charges taken in any prior
Measurement Period, (iv) to the extent not deducted in the calculation of net
income, actual fees, costs and expenses associated with the proceeds of business
interruption insurance to the extent such amounts are the basis of such recovery
and (v) extraordinary gains. Notwithstanding anything to the contrary contained
herein, for purposes of determining EBITDA under this Agreement for any period
that includes the periods ended as of the Fiscal Quarters ended on March 31,
2012, June 30, 2012, September 30, 2012, December 31, 2012 and March 31, 2013,
EBITDA for such fiscal quarters shall be $12,604,708.28, $18,698,082.82,
$11,544,092.34, $16,105,808.07 and $12,485,789.39, respectively, in each case as
may be subject to further adjustments in accordance with the following paragraph
for the applicable Measurement Period.

For the purpose of the computations of financial tests and ratios hereunder, if
there has occurred at any time after the Closing Date a Permitted Acquisition or
disposition of assets during the relevant period, EBITDA shall be calculated on
a Pro Forma Basis (as defined below).

 

15



--------------------------------------------------------------------------------

“Electronic Chattel Paper” means any “electronic chattel paper”, as such term is
defined in the UCC, now owned or hereafter acquired by any Person.

“Eligible Accounts” means all Accounts of the Borrowers reflected in the most
recent Borrowing Base Certificate, except any Account with respect to which any
of the exclusionary criteria set forth below applies (unless the Agents in their
sole discretion elect to include such Account), such excluded Accounts being
Accounts:

(a) with respect to which more than ninety (90) days have elapsed since the date
of the original invoice therefor or which is more than sixty (60) days past due;

(b) with respect to which any of the representations, warranties, covenants, and
agreements contained in Section 6.8 are not or have ceased to be complete and
correct or have been breached;

(c) with respect to which Account (or any other Account due from such Account
Debtor), in whole or in part, a check, promissory note, draft, trade acceptance,
or other instrument for the payment of money has been received, presented for
payment, and returned uncollected for any reason;

(d) which represents a progress billing; provided that for the purposes hereof,
“progress billing” means any invoice for goods sold or leased or services
rendered under a contract or agreement pursuant to which the Account Debtor’s
obligation to pay such invoice is conditioned upon such Borrower’s completion of
any further performance under the contract or agreement;

(e) with respect to which any one or more of the following events has occurred
to the Account Debtor on such Account: (i) death or judicial declaration of
incompetency of an Account Debtor who is an individual; (ii) the filing by or
against the Account Debtor of a request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as a bankrupt,
winding up, or other relief under the bankruptcy, insolvency, or similar laws of
the United States, any state or territory thereof, or any foreign jurisdiction,
now or hereafter in effect; (iii) the making of any general assignment by the
Account Debtor for the benefit of creditors; (iv) the appointment of a receiver,
interim-receiver or trustee for the Account Debtor or for any of the assets of
the Account Debtor, including, without limitation, the appointment of or taking
possession by a “custodian”, as defined in the Bankruptcy Code; (v) the
institution by or against the Account Debtor of any other type of insolvency
proceeding, including an application to stay proceedings against the Account
Debtor (under the Bankruptcy Code or otherwise) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against,
or winding up of affairs of, the Account Debtor; (vi) the sale, assignment, or
transfer of all or any material part of the assets of the Account Debtor;
(vii) the nonpayment generally by the Account Debtor of its debts as they become
due; or (viii) the cessation of the business of the Account Debtor as a going
concern;

(f) if fifty percent (50.0%) or more of the aggregate Dollar amount of
outstanding Accounts owed at such time by the Account Debtor thereon is
classified as ineligible under clause (a) preceding;

 

16



--------------------------------------------------------------------------------

(g) owed by an Account Debtor which: (i) does not maintain its chief executive
office in the United States or Canada; or (ii) is not organized under the laws
of the United States or Canada or any political subdivision, state, or province
thereof; or (iii) is the government of any foreign country or sovereign state,
or of any state, province, municipality, or other political subdivision thereof,
or of any department, agency, public corporation, or other instrumentality
thereof; except to the extent that such Account is insured by the Export-Import
Bank of the United States or secured or payable by a letter of credit
satisfactory to the Collateral Agent in its Reasonable Credit Judgment or is
covered by credit insurance in form and substance satisfactory to Collateral
Agent and which has been assigned to Collateral Agent (provided, that, in no
event shall the aggregate dollar amount of Accounts covered by credit insurance
and deemed Eligible Accounts shall at any time exceed $5,000,000); provided,
however, notwithstanding the foregoing, otherwise Eligible Accounts where the
sale is to an Account Debtor with an Investment Grade Rating located in the
United Kingdom and not on letter of credit, in each case acceptable to the
Collateral Agent in its Reasonable Credit Judgment shall only be excluded from
Eligible Accounts to the extent they exceed, singularly or in the aggregate,
$1,500,000;

(h) Intercompany Accounts or other Accounts owed by an Account Debtor which is
an Affiliate or employee of such Borrower;

(i) except as agreed by the Agents as provided in clause (g) preceding or clause
(l) following, with respect to which either the perfection, enforceability, or
validity of the Collateral Agent’s Lien in such Account, or the Collateral
Agent’s right or ability to obtain direct payment to the Collateral Agent of the
proceeds of such Account, is governed by any federal, state, or local statutory
requirements other than those of the UCC;

(j) owed by an Account Debtor to which a Borrower or any of their respective
Subsidiaries is indebted in any way, or which is subject to any right of set-off
or recoupment by the Account Debtor, unless the Account Debtor has entered into
an agreement acceptable to the Collateral Agent to waive set-off rights; or if
the Account Debtor thereon has disputed liability or made any claim with respect
to any other Account due from such Account Debtor; but in each such case only to
the extent of such indebtedness, set-off, recoupment, dispute, or claim;

(k) with respect to which such Borrower has deemed such Account as uncollectible
or has any reason to believe that such Account is uncollectible;

(l) owed by the government of the United States, or any department, agency,
public corporation, or other instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), and any
other steps necessary to perfect the Collateral Agent’s Lien therein, have been
complied with to the Collateral Agent’s satisfaction with respect to such
Account;

(m) owed by an Account Debtor that is the Canadian government (Her Majesty the
Queen in Right of Canada) or a political subdivision thereof, or any province or
territory, or any municipality or department, agency or instrumentality thereof,
unless the Account is assignable by way of security and the applicable Borrower,
if necessary, has

 

17



--------------------------------------------------------------------------------

complied with the Financial Administration Act (Canada) and any amendments
thereto or any applicable provincial or municipal law of similar purpose and
effect restricting the assignment thereof with respect to such obligation;

(n) owed by any state of the United States or any municipality, or other
political subdivision, department, agency, public corporation, or other
instrumentality thereof, and as to which the Collateral Agent determines that
its Lien therein is not or cannot be perfected;

(o) which represents a sale on a bill and hold, guaranteed sale, sale and
return, sale on approval, consignment, or other repurchase or return basis;

(p) which is evidenced by a promissory note or other instrument or by chattel
paper;

(q) with respect to which the Collateral Agent believes, in the exercise of its
Reasonable Credit Judgment and in consultation with Administrative Borrower,
that the prospect of collection of such Account is impaired or that the Account
may not be paid by reason of the Account Debtor’s financial inability to pay;

(r) with respect to which the Account Debtor is located in any state requiring
the filing of a Notice of Business Activities Report or similar report in order
to permit such Borrower to seek judicial enforcement in such state of payment of
such Account, unless such Borrower has qualified to do business in such state or
has filed a Notice of Business Activities Report or equivalent report for the
then current year;

(s) which arises out of a sale not made in the ordinary course of such
Borrower’s business;

(t) with respect to which the goods giving rise to such Account have not been
shipped and delivered to, or have been rejected or objected to, by the Account
Debtor or the services giving rise to such Account have not been performed by
such Borrower, and, if applicable, accepted by the Account Debtor, or the
Account Debtor revokes its acceptance of such goods or services;

(u) owed by an Account Debtor or its Affiliates which is obligated to such
Borrower respecting Accounts the aggregate unpaid balance of which exceeds
twenty percent (20.0%) (provided, that, with respect to certain Account Debtors
such concentration may from time to time exceed twenty percent (20.0%) as agreed
to by Borrowers and Administrative Agent from time to time) of the aggregate
unpaid balance of all Eligible Accounts owed to such Borrower at such time by
all of such Borrower’s Account Debtors, but only to the extent of such excess;

(v) which arises out of an enforceable contract or order which, by its terms,
forbids, restricts, or makes void or unenforceable the granting of a Lien by
such Borrower to the Collateral Agent with respect to such Account;

 

18



--------------------------------------------------------------------------------

(w) which is not subject to a first priority and perfected security interest in
favor of the Collateral Agent, for the benefit of the Collateral Agent and the
Lenders, or which is subject to any other Lien;

(x) which is an Account owed to a Newly Obligated Party until such time as
Administrative Agent has completed its due diligence with respect thereto in
accordance with clause (g) of the definition of Permitted Acquisition and the
results thereof are satisfactory to Agent;

(y) an account that is payable in any currency other than lawful money of the
United States;

(z) any credit card account, except to the extent (i) such account is subject to
a credit card access agreement in form and substance reasonably satisfactory to
the Agents and (ii) this Agreement is amended in connection with the inclusion
of such credit card accounts in the Borrowing Base in form and substance
reasonably satisfactory to the Agents; and

(aa) which the Collateral Agent determines, in the exercise of its reasonable
discretion (in consultation with Administrative Borrower and consistent with
practices of the Collateral Agent in its loans to other borrowers in the same
industry as the Borrowers), is ineligible for any other reason.

If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of the Borrowing Base.

The Agents reserve the right, in their discretion but in consultation with
Administrative Borrower, at any time and from time to time after the Closing
Date, to adjust any of the exclusionary criteria set forth above and to
establish new criteria, in their Reasonable Credit Judgment, subject to the
approval of Required Lenders in the case of adjustments or new criteria which
have the effect of making more credit available than would have been available
based upon the criteria in effect on the Closing Date.

“Eligible Assignee” means (a) a commercial bank, commercial finance company, or
other asset based lender having total assets in excess of $1,000,000,000;
(b) any Lender; (c) any Affiliate of any Lender; (d) any other asset based
lender which is regularly engaged in making, purchasing, or investing in loans
which are similar to the loans provided for in this Agreement; (e) any mutual
fund, insurance company or investment fund, to the extent the legal entity
purchasing the Revolving Loans and/or Commitments is an “accredited investor”
(as defined in Regulation D of the Securities Act of 1933, as amended) and is
regularly engaged in making, purchasing or investing in loans of the type to be
assigned to it in credit facilities which are in excess of $150,000,000; and
(f) any other Person (other than an individual) reasonably acceptable to the
Administrative Agent, and in each case (other than clauses (b) and
(c) preceding), so long as no Event of Default has occurred and is continuing
hereunder, which assignee is reasonably acceptable to Administrative Borrower;
provided that (i) neither Parent nor any Affiliate or Subsidiary thereof or
(ii) any holder of Subordinated Debt shall be an Eligible Assignee.

 

19



--------------------------------------------------------------------------------

“Eligible Chargebacks” means without duplication, that portion of any Eligible
Account owing to Anchor which is excluded from the calculation of Eligible
Accounts pursuant to clause (j) of the definition of Eligible Accounts as a
result of and to the extent of any indebtedness, set-off, recoupment, dispute,
or claim (each being a “Chargeback”) and reflected in the most recent Borrowing
Base Certificate, and which satisfies all of the following criteria as
determined by Agents:

(a) no more than sixty (60) days have elapsed since the date of the original
invoice of such Eligible Account, and

(b) in no event shall the aggregate dollar amount of Chargebacks deemed Eligible
Chargebacks at any time exceed $1,000,000.

“Eligible Equity Proceeds” means as of any date of determination, the aggregate
cumulative amount of net cash proceeds from any sale or issuance of Qualified
Equity Interests of a Borrower (or any of parent entity of the Borrowers to the
extent such cash proceeds are contributed directly or indirection to any
Borrower) and any other cash contribution to the common capital of any Borrower,
in each case received after the Closing Date (other than any Cure Contribution).

“Eligible Inventory” means, without duplication, all Inventory of the Borrowers
reflected in the most recent Borrowing Base Certificate, except any Inventory
with respect to which any of the exclusionary criteria set forth below applies
(unless the Agents in their sole discretion elect to include any such
Inventory):

(a) Inventory that is not owned by a Borrower;

(b) Inventory that is not subject to the Collateral Agent’s perfected Liens, or
is subject to any other Lien whatsoever (other than the Liens described in
clause (d) and clause (f) of the definition of Permitted Liens; unless such
Permitted Liens (i) are junior in priority to the Collateral Agent’s Liens
(other than statutory landlord’s Liens to the extent provided otherwise by a
Requirement of Law) and (ii) do not impair directly or indirectly the ability of
the Collateral Agent to realize on or obtain the full benefit of the
Collateral), the Agents may in their discretion establish a reserve against
Availability with respect to any Inventory subject to such Permitted Liens in an
amount not to exceed (on an aggregate basis for all Inventory from time to time
subject to such Permitted Liens) (i) in the case of Inventory subject to Liens
described in clause (f) of the definition of Permitted Liens, the greater of
(x) an amount equal to the amount which would have to be paid to such Lien
claimant in order to obtain a release of such Lien, or (y) an amount equal to
ninety (90) days’ rent for each property or facility on or at which the
applicable Inventory is located and (ii) in the case of Inventory subject to a
Lien described in clause (d) of the definition of Permitted Liens, the amount of
such assessment taxes, fees, assessments or other charges;

(c) Inventory that does not consist of finished goods, work in process or raw
materials (for purposes of this definition, raw materials includes accessories
and decorations of Anchor; provided, that, for purposes of calculating Borrowing
Base availability pursuant to clause (ii)(B) of the definition of the Borrowing
Base, the maximum amount of such Borrowing Base availability attributable to the
Eligible Inventory consisting accessories and decorations of Anchor described in
this clause (c) shall not exceed $400,000 at any time);

 

20



--------------------------------------------------------------------------------

(d) Inventory that consists of chemicals, supplies, packing and shipping
materials, or advertising or marketing materials (including samples);

(e) Inventory that is not in good condition (e.g., not suffering from, without
duplication, defect or damage), is unmerchantable, or fails to meet all
standards imposed by any Governmental Authority having regulatory authority over
such goods, its use, or sale;

(f) Inventory that is not currently either usable or salable, at prices
approximating at least cost, in the normal course of such Borrower’s business;

(g) Inventory that is defective, returned (except for “first quality” inventory
that is capable of resale), or repossessed or used goods taken in trade;

(h) Inventory that is not located within the United States or is in-transit from
vendors or suppliers, except that Inventory in-transit from vendors or suppliers
in international waters will not be deemed ineligible if (i) such Inventory is
in transit to either the premises of a freight forwarder in the United States or
the premises of a Borrower in the United States (ii) legal ownership thereof has
passed to such Borrower as evidenced by customary documents of title, (iii) such
Inventory is subject to insurance arrangements acceptable to the Agents,
(iv) such Inventory shall not be subject to a Letter of Credit; provided, that,
such Inventory may be subject to a Letter of Credit so long as: (A) the
Inventory is purchased with and subject to a Letter of Credit issued hereunder
and (B) the Letter of Credit used to purchase such Inventory has not been issued
more than fourteen (14) Business Days prior to the shipment of such Inventory,
(v) such Inventory shall not have been in transit for more than forty-five
(45) days, and (vi) Agents shall have received a collateral access agreement, in
form and substance satisfactory to Agents, duly authorized, executed and
delivered by the freight forwarder located in the United States handling the
importing, shipping and delivery of such Inventory, provided, that, for purposes
of calculating Borrowing Base availability pursuant to clause (ii)(B) of the
definition of the Borrowing Base, the maximum amount of such Borrowing Base
availability attributable to the Eligible Inventory consisting of in-transit
Inventory described in this clause (h) shall not exceed $7,500,000 at any time;

(i) if such Inventory is located in a public warehouse or in possession of a
bailee or in a facility leased by such Borrower, provided that such Inventory
will be Eligible Inventory if the warehouseman, the bailee, or the lessor has
delivered to the Collateral Agent, if requested by the Agents, a subordination
agreement in form and substance reasonably satisfactory to the Agents (or if
such Borrower is unable to obtain any such subordination, such Inventory shall
be Eligible Inventory but the Agents may, in their discretion, establish a
reserve with respect to any Inventory so located or possessed in an amount not
to exceed (on an aggregate basis for all Inventory from time to time so located
or possessed) (i) in the case of Inventory located in a public warehouse or
leased facility, the greater of (x) an amount equal to the amount which would
have to be paid to such claimant in order to obtain a release of such Permitted
Lien, or (y) an amount equal to ninety (90) days’ rent or storage fee for each
warehouse or facility on or at which the applicable Inventory is located and
(ii) in the case of

 

21



--------------------------------------------------------------------------------

Inventory otherwise in the possession of a bailee, the amount necessary to
complete any work being performed on such Inventory and/or to obtain a surrender
of the Inventory to the possession of such Borrower or the Collateral Agent;

(j) (i) if the sale or other disposal of such Inventory requires a license under
any Proprietary Rights licensed to a Borrower by any third party, the Collateral
Agent shall not be reasonably satisfied that it may sell or otherwise dispose of
such Inventory in accordance with Article 12 without infringing the rights of
the licensor of such Proprietary Rights or violating any contract with such
licensor (and without payment of any royalties other than any royalties due with
respect to the sale or disposition of such Inventory pursuant to the existing
license agreement), unless (A) such license agreement (1) provides for a period
of not less than six months during which time the Agents (or any agent thereof)
may sell such Inventory and (2) has such other terms and conditions as are
reasonably satisfactory to the Agents in their discretion or (B) such Borrower
has delivered to the Collateral Agent a consent or sublicense agreement from
such licensor in form and substance reasonably acceptable to the Collateral
Agent or (ii) Inventory subject to Proprietary Rights which are abandoned by any
Borrower if Collateral Agent determines that such abandonment adversely affects
the Collateral Agent’s right to dispose of such Inventory;

(k) such Inventory constitutes consignment Inventory;

(l) Inventory that is owned by a Newly Obligated Party until such time as
Administrative Agent has completed such due diligence as provided in clause
(d) of the definition of Permitted Acquisition and the results thereof are
satisfactory to Administrative Agent;

(m) such Inventory is determined by the Agents in the exercise of its reasonable
discretion (consistent with practices of the Administrative Agent or the
Collateral Agent in its loans to other borrowers in the same industry as the
Borrowers), to be ineligible for any other reason; and

(n) Inventory for which the Borrowers have reserved as excess or obsolete in
accordance with GAAP.

If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of the Borrowing Base; provided,
however, that if any Inventory ceases to be Eligible Inventory pursuant to
clause (m), the Collateral Agent will not require exclusion of such Inventory
from the Borrowing Base until ten (10) days following the date on which an Agent
gives notice to Administrative Borrower of such ineligibility.

The Agents reserve the right, at any time and from time to time after the
Closing Date, in their discretion but in consultation with Administrative
Borrower, to adjust any of the exclusionary criteria set forth above and to
establish new criteria, in their Reasonable Credit Judgment, subject to the
approval of the Required Lenders in the case of adjustments or new criteria
which have the effect of making more credit available than would be available
based upon the criteria in effect on the Closing Date.

 

22



--------------------------------------------------------------------------------

“Environmental Claim” means any notice, claim, demand, action, suit, lien,
litigation, toxic tort, proceeding, demand, request for information, complaint,
citation, summons, investigation, notice of non-compliance or violation, cause
of action, consent order, consent decree, investigation, or other proceeding by
or from any Governmental Authority or any other Person, relating in any way to
any non-compliance with, or liability arising under, Environmental Law.

“Environmental Laws” means all applicable federal, state, or local laws,
including common law statutes, rules, regulations, ordinances, and codes,
together with all legally binding administrative orders, directives, agreements,
licenses, authorizations, and permits, of or with, any Governmental Authority,
in each case relating pollution or protection of to the environment, the Release
or threatened Release of a Contaminant, and worker health, and safety.

“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs, (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to: (a) compliance or non-compliance with, or liability under, any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Contaminant, (c) any actual or alleged exposure to any
Contaminant, (d) the Release or threatened Release of any Contaminant or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Lien” means a Lien imposed on the title to real property in favor
of any Governmental Authority as security for (a) any liability under
Environmental Laws or (b) damages arising from, or costs incurred by such
Governmental Authority in response to, a Release or threatened Release of a
Contaminant into the environment; provided, for the avoidance of doubt, that
Environmental Liens shall not be deemed to include institutional controls or
activity and use limitations that are utilized in connection with remedial
actions pursuant to Environmental Laws.

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

“Equipment” means, with respect to a Person, all of such Person’s now owned and
hereafter acquired machinery, equipment as defined by the UCC, furniture,
furnishings, Fixtures, and other tangible personal property (except Inventory),
including motor vehicles and other rolling stock with respect to which a
certificate of title has been issued, aircraft, dies, tools, jigs, and office
equipment, as well as all of such types of property leased by such Person and
all of such Person’s rights and interests with respect thereto under such leases
(including, without limitation, options to purchase); together with all present
and future additions and accessions thereto, replacements therefor, component
and auxiliary parts and supplies used or to be used in connection therewith, and
all substitutes for any of the foregoing, and all manuals, drawings,
instructions, warranties, and rights with respect thereto, wherever any of the
foregoing is located.

 

23



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, and regulations promulgated thereunder.

“ERISA Affiliate” means any entity (whether or not incorporated) under common
control with a Borrower within the meaning of Section 414(b) or (c) of the Code
(and Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete
or partial withdrawal by a Loan Party or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization, (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA,
receipt of notice of termination or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan, (e) the occurrence of an
event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan, (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Loan Party
or any ERISA Affiliate, or (g) any other event in connection with which a Loan
Party, an ERISA Affiliate or any Plan, directly or indirectly, could be subject
to any material liability under any statute, regulation or governmental order
relating to any Plan or pursuant to any obligation of any Loan Party to
indemnify any person against liability incurred under any such statute,
regulation or order as they relate to the Plans.

“Event of Default” has the meaning specified in Section 12.1.

“EveryWare” means after giving effect to the Mergers, EveryWare, LLC, a Delaware
limited liability company, the survivor of the mergers with Everyware Global,
Inc., a Delaware corporation, formerly known as EveryWare, Inc.

“Excess Cash Flow” shall have the meaning given to the term “Consolidated Excess
Cash Flow” as defined in the Term Loan Agreement or any similar term at any time
used therein or in any amendment, modification, supplement, replacement or
refinancing thereof.

“Excess Cash Flow Payment” shall mean any payment or prepayment in respect of
the Term Loan Debt required to be made based on Excess Cash Flow, including such
payment required under Section 2.03(b)(ii) of the Term Loan Agreement as in
effect on the date hereof.

“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.

 

24



--------------------------------------------------------------------------------

“Excluded Assets” means:

Special Assets other than the following:

(a) the right to receive any payment of money (including, without limitation,
general intangibles for money due or to become due); and

(b) any proceeds, products, offspring, accessions, rents, profits, income,
benefits, substitutions or replacements of any Special Assets (unless such
proceeds, products, offspring, accessions, rents, profits, income, benefits,
substitutions or replacements itself would constitute Special Assets).

“Excluded Hedge Obligation” means, with respect to any Loan Party, any Hedge
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Hedge Obligation (or any Guaranty thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Loan Party or the grant of such security interest would otherwise have
become effective with respect to such Hedge Obligation but for such Loan Party’s
failure to constitute an “eligible contract participant” at such time. If a
Hedge Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Hedge Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of a Borrower or a Guarantor, (b) any Foreign Subsidiary, (c) any
Immaterial Subsidiary, (d) any Subsidiary that is prohibited by applicable Law
or Contractual Obligations existing on the Closing Date (or, in the case of any
newly acquired Subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from guaranteeing the Obligations or if
guaranteeing the Obligations would require governmental (including regulatory)
consent, approval, license or authorization (unless such consent, approval,
license or authorization has been obtained), (e) any FSHCO, (f) any Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary or of a FSHCO, (g) any
other Subsidiary with respect to which, as reasonably determined by
Administrative Borrowers the burden or cost or other consequences (including any
material adverse tax consequences) of providing a Guarantee outweighs the
benefits to be obtained by the Lenders therefrom, (h) any not-for-profit
Subsidiaries, (i) any special purpose securitization vehicle (or similar entity)
and (j) any captive insurance subsidiaries. Notwithstanding the foregoing, in no
event shall any Subsidiary that is an obligor under any Debt incurred pursuant
to Section 10.5(g) or any Permitted Refinancing Debt in respect thereof be an
Excluded Subsidiary.

“Excluded Taxes” means, with respect to an Agent or any Lender, or any other
recipient of any payment to be made by or on account of any obligation of any
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), franchise taxes imposed on it (in lieu of net income
taxes) and branch profits taxes imposed on it, by a jurisdiction (or any
political subdivision thereof) as a result of the recipient being organized or
having its principal office or, in the case of any Lender, its applicable
lending office in such jurisdiction or by a jurisdiction in which such recipient
is a tax resident and (b) in the case of a Foreign Lender, any U.S. federal
withholding tax that (i) is imposed on amounts payable to such

 

25



--------------------------------------------------------------------------------

Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from Borrower with
respect to such withholding tax pursuant to Section 5.1(c), (ii) any withholding
Tax under FATCA, or (iii) is attributable to such Foreign Lender’s failure to
comply with Section 5.1(e).

“Existing Indebtedness” means the outstanding Debt under the Existing Term
Credit Agreement, the PBGC Note, and Debt outstanding under the UK Revolver
(provided, the commitments will not be terminated in connection with the
prepayment thereof in connection with the Transactions).

“Existing Letter of Credit” means each Letter of Credit previously issued for
the account of the Borrowers under the Existing Loan Agreement that (a) is
outstanding as of the Closing Date and (b) is listed on Schedule 1.1(D).

“Existing Loan Agreement” has the meaning set forth in the Preamble.

“Existing Term Credit Agreement” means the Term Loan Agreement, dated as of
March 23, 2012, among the Oneida and Anchor, as borrowers, Parent and certain of
its Subsidiaries, as guarantors, the lenders party thereto and Barclays Bank
PLC, as administrative and collateral agent, as amended through the date hereof.
Such term shall also include all of the agreements granting security interests
and Liens including without limitation, the security agreements, mortgages and
leasehold mortgages related thereto, as each may have been amended or modified
from time to time.

“FATCA” means Sections 1471 through 1474 of the IRC and any regulations or
official interpretations thereof (including any Revenue Ruling, Revenue
Procedure, Notice or similar guidance issued by the U.S. Internal Revenue
Service thereunder as a precondition to relief or exemption from taxes under
such provisions).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average of the quotations
on such day on such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

“Fee Letter” shall mean the Amended and Restated Fee Letter, dated of even date
herewith, among Parent, certain of its Subsidiaries, and Administrative Agent
and Collateral Agent.

 

26



--------------------------------------------------------------------------------

“Financial Assets” means any “financial asset”, as such term is defined in the
UCC, now owned or hereafter acquired by any Person, in each case, other than any
Excluded Assets.

“Financial Statements” means, according to the context in which it is used, the
financial statements required to be given to the Administrative Agent and
Lenders pursuant to this Agreement.

“Fiscal Quarter” means each of the four quarterly periods which constitute a
Fiscal Year.

“Fiscal Year” means the fiscal year for financial reporting purposes of Parent
and its Subsidiaries, on a consolidated basis, ending on December 31 of each
calendar year.

“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter,
determined for Parent and its Subsidiaries for the preceding four (4) Fiscal
Quarters (taken as one period) on a consolidated basis in accordance with GAAP
(other than the exclusion from such determination of any of the following items
used in such determination to the extent that it arises with respect to a
Subsidiary of a Borrower prior to the date such Subsidiary becomes a Subsidiary
of, or is consolidated with, a Borrower), the ratio of (a) EBITDA for such
period (provided, that EBITDA for purposes of calculating the Fixed Charge
Coverage Ratio shall not include a credit for extraordinary cash losses) minus
the amount of Net Capital Expenditures during such period to (b) the sum of
(i) the aggregate amount of the scheduled and required payments, other than
scheduled payments that have been waived, in writing, by the party or parties to
whom such payment is due, in accordance with the documents evidencing such Debt,
of principal on all Funded Debt during such period (excluding repayments on the
Revolving Loans prior to the Termination Date and Excess Cash Flow Payments in
respect of the Term Loan Debt), plus (ii) the cash amount of Interest Expense
paid during such period, plus (iii) Taxes paid, plus (iv) Distributions by
Parent, to the extent paid in cash (including Distributions paid in cash
pursuant to Section 10.2), plus (v) any management fees, indemnities and
expenses paid to MCP or accrued pursuant to the Management Agreement.

“Fixtures” has the meaning specified in the UCC.

“Foreign Lender” means any Lender that is not, for United States federal income
tax purposes, (i) an individual who is a citizen or resident of the United
States, (ii) a corporation, partnership or other entity treated as a corporation
or partnership created or organized in or under the laws of the United States,
or any political subdivision thereof, (iii) an estate whose income is subject to
U.S. federal income taxation regardless of its source or (iv) a trust if a court
within the United States is able to exercise primary supervision over the
administration of such trust and one or more United States persons have the
authority to control all substantial decisions of such trust.

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is not a Domestic Subsidiary.

“FSHCO” means any Domestic Subsidiary that holds no material assets other than
equity (and debt, if any) of one or more CFCs or other FSHCOs.

 

27



--------------------------------------------------------------------------------

“Funded Debt” means, as of any date of determination, for Parent and its
Subsidiaries on a consolidated basis, the sum of (a) the outstanding principal
amount of all obligations, whether current or long-term, for borrowed money
(excluding the Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Debt, (c) all obligations in respect of the deferred purchase
price of property or services (other than (i) trade accounts payable) and
(ii) earnouts, holdbacks and other deferred payment of consideration in
Permitted Acquisitions to the extent not fixed and payable), (d) Attributable
Indebtedness in respect of Capital Leases, (e) without duplication, all
Guarantees with respect to outstanding Debt of the types specified in clauses
(a) through (d) above of Persons other than Parent or any of its Subsidiaries,
and (f) all Debt of the types referred to in clauses (a) through (e) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which Parent or any of its
Subsidiaries is a general partner or joint venturer, unless such Debt is
expressly made non-recourse to Parent or such Subsidiary.

“Funding Date” means the date on which a Borrowing occurs.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting profession in the United States that are applicable to the
circumstances as of the date of determination (but without giving effect to FASB
ASC 840).

“General Intangibles” means, with respect to a Person, all of such Person’s now
owned or hereafter acquired general intangibles, as defined in the UCC,
including payment intangibles, choses in action and causes of action and all
other intangible personal property of such Person of every kind and nature
(other than Accounts), including, without limitation, all contract rights,
Proprietary Rights, corporate or other business records, inventions, designs,
blueprints, plans, specifications, patents, patent applications, trademarks,
service marks, trade names, trade secrets, goodwill, copyrights, computer
software, customer lists, registrations, licenses, franchises, tax refund
claims, any funds which may become due to such Person in connection with the
termination of any Plan or other employee benefit plan or any rights thereto and
any other amounts payable to such Person from any Plan or other employee benefit
plan, rights and claims against carriers and shippers, rights to
indemnification, business interruption insurance and proceeds thereof, property,
casualty or any similar type of insurance and any proceeds thereof, proceeds of
insurance covering the lives of key employees on which such Person is
beneficiary, rights to receive dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged equity interests or
Investment Property, and any letter of credit, guarantee, claim, security
interest, or other security held by or granted to such Person, in each case,
other than any Excluded Assets.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory, or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

 

28



--------------------------------------------------------------------------------

“Guaranty” means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any indebtedness, dividend,
or other obligations of any other Person (the “guaranteed obligations”), or
assure or in effect assure the holder of the guaranteed obligations against loss
in respect thereof, including any such obligations incurred through an
agreement, contingent or otherwise: (a) to purchase the guaranteed obligations
or any property constituting security therefor; (b) to advance or supply funds
for the purchase or payment of the guaranteed obligations or to maintain a
working capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services provided
that the term “Guaranty” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets or Permitted
Acquisitions permitted under this Agreement (other than such obligations with
respect to Debt). The amount of any Guaranty shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

“Guaranty Agreement” means the Amended and Restated Guaranty Agreement,
substantially in the form of Exhibit I hereto, entered into from time to time by
the Guarantors party thereto and the Collateral Agent.

“Guarantors” means, collectively (a) Parent, (b) each Domestic Subsidiary of
Parent that is a party to the Guaranty Agreement as a guarantor, and (c) each
Person who now or hereafter guarantees payment or performance of the whole or
any part of the Obligations in accordance with Section 9.9 or otherwise and
“Guarantor” means any one of them.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
contaminants, pollutants or hazardous or toxic substances, wastes or materials
or any other substances or materials regulated under or defined in any
Environmental Law, including petroleum, its derivatives or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas and infectious or medical wastes.

“Hedge Agreement” means any and all transactions, agreements, or documents now
existing or hereafter entered into, which provide for an interest rate, credit,
commodity, or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging a Person’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security, or currency valuations, or
commodity prices, and not for speculative purposes.

“Hedge Obligations” means obligations, liabilities, reimbursement obligations,
fees, or expenses owing by Borrower or the other Loan Parties to any Bank
Product Provider pursuant to or evidenced by a Hedge Agreement and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising.

 

29



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means, at any time, in respect of all Subsidiaries of
Parent not otherwise an Excluded Subsidiary (other than Borrowers) for which
(a) (i) the assets of each such Subsidiary constitute less than 2.5% of the
total assets of Parent and its Subsidiaries on a consolidated basis and (ii) the
consolidated EBITDA of each such Subsidiary accounts for less than 2.5% of the
consolidated EBITDA of the Parent and its Subsidiaries for the most recently
ended Measurement Period for which financial statements have been delivered
pursuant to Section 7.2(a) or (b), and (b) (i) the assets of all such
Subsidiaries constitute 5.0% or less of the total assets of the Parent and its
Subsidiaries on a consolidated basis, and (ii) the consolidated EBITDA of all
relevant Subsidiaries accounts for less than 5.0% of the consolidated EBITDA of
Parent and its Subsidiaries for the most recently ended Measurement Period for
which financial statements have been delivered pursuant to Section 7.2(a) or
(b), and in each case such Subsidiary has been designated as an Immaterial
Subsidiary, in a written notice delivered to the Administrative Agent.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Intellectual Property” means patents, patent applications, trademarks, service
marks, trade names, trade secrets, goodwill and copyrights, together with all
rights under licenses of the same, in each case whether written, electronic or
oral.

“Intercompany Accounts” means all assets and liabilities, however arising, which
are due to any Loan Party from, which are due from any Loan Party to, or which
otherwise arise from any transaction by any Loan Party with, any Affiliate of
such Loan Party.

“Intercompany Obligations” means, collectively, all indebtedness, obligations
and other amounts at any time owing to any Loan Party from any of such Loan
Party’s subsidiaries or Affiliates and all interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such indebtedness, obligations or
other amounts in each case other than any Excluded Assets.

“Intercreditor Agreement” means the Intercreditor Agreement, dated of even date
herewith, by and between Collateral Agent, on behalf of the Agents, Lenders and
other Secured Parties and Deutsche Bank AG New York Branch, in its capacity as
administrative agent under the Term Loan Facility, as the same may be amended,
restated or otherwise modified from time to time.

“Intercompany Subordination Agreement” means the Second Amended and Restated
Intercompany Subordination Agreement, dated of even date herewith, by and among
Parent, Subsidiaries of Parent, including Foreign Subsidiaries, Administrative
Agent and Term Loan Agent.

“Interest Expense” means, with respect to any Person for any period, the
interest expense of such Person for such period, determined in accordance with
GAAP, including amortization and writeoff of deferred financing fees.

“Interest Period” means, with respect to any LIBO Rate Revolving Loan, the
period commencing on the Funding Date of such Revolving Loan or on the
Conversion/Continuation Date on which such Revolving Loan is converted into or
continued as a LIBO Rate Revolving

 

30



--------------------------------------------------------------------------------

Loan, and ending on the date one, two, three or six (or, if available to all
Lenders, twelve) months thereafter as selected by a Borrower in a Notice of
Borrowing or a Notice of Conversion/Continuation; provided that:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b) any Interest Period pertaining to a LIBO Rate Revolving Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period shall extend beyond the Termination Date.

“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 3.1.

“Inventory” means, with respect to a Person, the gross book value of all of such
Person’s now owned and hereafter acquired inventory, as defined in the UCC,
goods, and merchandise, wherever located, in each case to be furnished under any
contract of service or held for sale or lease, all returned goods, raw
materials, work-in-process, finished goods, other materials, and supplies of any
kind, nature, or description which are used or consumed in such Person’s
business or used in connection with the packing, shipping, advertising, selling,
or finishing of such goods, merchandise, and other property, and all documents
of title or other documents representing them.

“Investment Property” means, with respect to a Person, all of such Person’s
right, title, and interest in and to any and all investment property, as defined
in the UCC, including, without limitation, all (a) securities whether
certificated or uncertificated, (b) securities entitlements, (c) securities
accounts, (d) commodity contracts and (e) commodity accounts; together with all
other units, shares, partnership interests, membership interests, equity
interests, rights, or other equivalent evidences of ownership (howsoever
designated) issued by any Person, in each case, other than any Excluded Assets.

“Investment Property Control Agreement” shall mean an agreement in writing, in
form as is reasonably acceptable to Collateral Agent, by and among Collateral
Agent, any Loan Party and any securities intermediary, commodity intermediary or
other person who has custody, control or possession of any investment property
of such Loan Party including such terms and conditions as Agents may reasonably
require, provided, that, no such agreement shall be required with respect to any
securities intermediary, commodity intermediary or other person who has custody,
control or possession of any investment property used for payroll, payroll taxes
and other employee wage and benefit payments to or for the benefit of any Loan
Party’s salaried employees or property held in trust for the benefit of an
employee or any unaffiliated third party.

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

31



--------------------------------------------------------------------------------

“Issuer” has the meaning specified in Section 6.2(d).

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereof and shall include the Administrative Agent to the extent of any Agent
Advance outstanding and the Swingline Lender to the extent of any Swingline Loan
outstanding.

“Letter of Credit” has the meaning specified in Section 2.3, and shall include
the Existing Letters of Credit.

“Letter of Credit Fee” has the meaning specified in Section 3.5.

“Letter of Credit Fee Percentage” means with respect to any Letter of Credit
issued by the Letter of Credit Issuer pursuant to the terms of this Agreement,
on any date of determination, a per annum percentage equal to the lesser of
(i) the Applicable Margin then in effect for LIBO Rate Revolving Loans or
(b) the Maximum Rate.

“Letter of Credit Issuer” means Wells Fargo, in each case acting through any of
its respective Affiliates or branches, in its capacity as the issuer of Letters
of Credit hereunder, or any other financial institution that issues any Letter
of Credit pursuant to this Agreement.

“Letter of Credit Sublimit” means $20,000,000.

“LIBOR Interest Payment Date” means, with respect to any LIBO Rate Revolving
Loan, (i) the last day of the Interest Period applicable thereto and (ii) in the
case of a LIBO Rate Revolving Loan with an Interest Period of more than three
months’ duration, each day that would have been a LIBOR Interest Payment Date
had successive Interest Periods of three months’ duration been applicable to
such LIBO Rate Revolving Loan.

“LIBO Rate” means the rate per annum rate appearing on Macro*World’s
(https://capitalmarkets.mworld.com; the “Service”) Page BBA LIBOR - USD (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service) 2 Business Days prior to the commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBO Rate Revolving Loan requested
(whether as an initial LIBO Rate Revolving Loan or as a continuation of a LIBO
Rate Revolving Loan or as a conversion of a Base Rate Loan to a LIBO Rate
Revolving Loan) by Borrowers in accordance with the Agreement (and, if any such
rate is below zero, the LIBOR Rate shall be deemed to be zero), which
determination shall be made by Agent and shall be conclusive in the absence of
manifest error.

“LIBO Rate Revolving Loan” means a Revolving Loan during any period in which it
bears interest based on the LIBO Rate.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, lien (statutory or otherwise),
charge, or other security interest or preferential arrangement, in each case, in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement,
right-of-way or other encumbrance on title to real property, and any Capital
Lease having substantially the same economic effect as any of the foregoing).
For the avoidance of doubt, the filing of a UCC financing statement that is a
protective lease filing in respect of an operating lease does not constitute a
Lien solely on account of being filed in a public office.

 

32



--------------------------------------------------------------------------------

“Loan Account” means the loan account of the Borrowers, which account shall be
maintained by the Administrative Agent.

“Loan Documents” means, collectively, this Agreement, the Revolving Notes, the
Security Documents, the Intercompany Subordination Agreement, each Borrowing
Base Certificate, the Fee Letter, the Intercreditor Agreement, and each other
agreement, certificate executed by any Loan Party to an Agent in connection with
this Agreement whether prior to, on, or after the Closing Date, and any and all
renewals, extensions, amendments, modifications, supplements or restatements of
any of the foregoing; provided, that, the Loan Documents shall not include any
of the Bank Product Agreements or Hedge Agreements.

“Loan Parties” means the Borrowers and the Guarantors.

“Management Agreement” means the Amended and Restated Advisory Services
Agreement, dated as of March 23, 2012, between MCP, Anchor and Oneida, pursuant
to which MCP provides management services to Anchor and Oneida, as the same may
be amended, restated or otherwise modified from time to time with the consent of
the Agents.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U,
or X of the Federal Reserve Board.

“Material Adverse Effect” means a material adverse effect on (i) the operations,
business, properties or financial condition of the Loan Parties and their
Subsidiaries, taken as a whole, (ii) the Collateral Agent’s Liens on the ABL
Priority Collateral, taken as a whole or the rights and remedies of the
Administrative Agent or any Lender under the Loan Documents, taken as a whole,
or (iii) the ability of the Loan Parties, taken as a whole, to perform their
payment obligations under the Loan Documents.

“Material Subsidiary” means each direct or indirect Subsidiary of Parent that is
not an Immaterial Subsidiary.

“Maximum Rate” means, at any time, the maximum rate of interest the Lenders may
lawfully contract for, charge, or receive in respect of the Obligations as
allowed by any Requirement of Law.

“Maximum Rate” means, at any time, the maximum rate of interest the Lenders may
lawfully contract for, charge, or receive in respect of the Obligations as
allowed by any Requirement of Law.

“Maximum Revolver Amount” means, at any time, the sum of the Commitments then in
effect subject to the adjustments set forth in Section 2.5 and Section 4.2. On
the date hereof, the Maximum Revolver Amount is $50,000,000.

“MCP” means Monomoy Capital Partners, L.P. and Monomoy Capital Partners II,
L.P., as the case may be, and their Affiliates.

 

33



--------------------------------------------------------------------------------

“MCP II” means Monomoy Capital Partners II, L.P., a Delaware limited
partnership.

“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of Parent or, if fewer than four consecutive
Fiscal Quarters of Parent have been completed since the Closing Date, the Fiscal
Quarters of Parent that have been completed since the Closing Date; provided
that: (a) for purposes of determining an amount of any item included in the
calculation of Interest Expense in the Fixed Charge Coverage Ratio for the
(i) Fiscal Quarter ended September 30, 2013, such amount for the Measurement
Period then ended shall equal such item for such Fiscal Quarter multiplied by
four; (ii) Fiscal Quarter ended December 31, 2013, such amount for the
Measurement Period then ended shall equal such item for the two Fiscal Quarters
then ended multiplied by two; and (iii) Fiscal Quarter ended March 31, 2014,
such amount for the Measurement Period then ended shall equal such item for the
three Fiscal Quarters then ended multiplied by 4/3.

“Mergers” shall have the meaning ascribed thereto in the Preamble.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean, initially, the owned real properties of the
Loan Parties specified on Schedule 1.1(C), and shall include each other parcel
of real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 9.11.

“Mortgages” shall mean the mortgages, deeds of trust, modifications and other
security documents in favor of the Collateral Agent, for the benefit of itself
and the Secured Parties, by which the Loan Parties have granted to the
Collateral Agent, as security for the Obligations (other than Bank Product
Obligations with respect to Mortgages securing Real Estate located in New York
State), a Lien upon Real Estate.

“Multiemployer Plan” means a “Multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding five (5) years contributed to by a Borrower or any
ERISA Affiliate.

“Negative Pledge” means any agreement, contract, or other arrangement whereby
any Borrower is prohibited from, or would otherwise be in default as a result
of, creating, assuming, incurring, or suffering to exist, any Lien on any of its
assets constituting Collateral in favor of the Collateral Agent under the Loan
Documents.

“Net Amount of Eligible Accounts” means, at any time, the gross book value of
Eligible Accounts less sales, excise, or similar taxes, and less returns,
discounts, claims, credits, and allowances of any nature at any time issued,
owing, granted, outstanding, available, or claimed.

“Net Capital Expenditures” means, for any period, the aggregate amount of
Capital Expenditures during such period less the aggregate amount of such
Capital Expenditures which were financed during such period with Funded Debt
other than the Revolving Loans.

“Net Income” means, at any date of determination, the net income (or net loss)
of Parent and its Subsidiaries on a consolidated basis for the most recently
completed Measurement Period taken as a single accounting period, after giving
effect to deduction of or provision for all

 

34



--------------------------------------------------------------------------------

operating expenses, all taxes and reserves (including, without limitation,
reserves for deferred taxes), and all other proper deductions, all determined in
accordance with GAAP, provided that there shall be excluded:

(a) the net income (or net loss) of any Person accrued prior to the date it
becomes a Subsidiary of, or is merged into or consolidated with, Parent or a
Subsidiary of Parent;

(b) any net gains or losses on the sale or other disposition, not in the
ordinary course of business, of investments and other capital assets, provided
that there shall also be excluded any related charges for taxes thereon;

(c) any net gain arising from the collection of the proceeds of any insurance
policy;

(d) any cancellation of debt income; and

(e) any other extraordinary item, as determined according to GAAP.

“Net Orderly Liquidation Value” means, with respect to Eligible Inventory of any
Borrower, the orderly liquidation value thereof (net of costs and expenses
incurred in connection with liquidation) as determined by reference to the most
recent appraisal of such inventory received by the Agents from an experienced
and reputable appraiser reasonably acceptable to the Agents.

“Newly Obligated Party” means each Person, if any, who becomes party to this
Agreement as a Loan Party effective as of any date after the Closing Date in
accordance with the terms hereof.

“Non-Consenting Lender” shall have the meaning specified in Section 14.2(d).

“Notice of Borrowing” has the meaning specified in Section 2.2(b).

“Notice of Conversion/Continuation” has the meaning specified in Section 3.2(b).

“Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts owing by the Borrowers, or any of
them, to an Agent, any Lender or any Letter of Credit Issuer, arising under or
pursuant to (a) this Agreement, the Fee Letter or any of the other Loan
Documents, (b) Letters of Credit, and (c) Bank Product Obligations, in each case
whether or not evidenced by any note, or other instrument or document, whether
arising from an extension of credit, opening of a letter of credit, acceptance,
loan, guaranty, indemnification, or otherwise, whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, as principal
or guarantor, and including all principal, interest (including interest which,
but for the filing of a petition in bankruptcy with respect to such Loan Party,
would have accrued on any Obligation, whether or not a claim is allowed against
such Loan Party for such interest in the related bankruptcy proceeding),
charges, expenses, fees, attorneys’ fees, filing fees, and any other sums
chargeable to any Borrower hereunder or under any of the other Loan Documents.

 

35



--------------------------------------------------------------------------------

“Officer’s Certificate” has the meaning specified in Section 7.2(c).

“Oneida” has the meaning specified in the Preamble hereto.

“Oneida Sales Office” means that certain real property located at 163-181
Kenwood Avenue, Oneida, New York 13421 owned by Oneida Silversmiths Inc., a New
York corporation, on the Closing Date, together with all fixtures, appurtenances
and related assets thereto.

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges, or similar levies which arise from any
payment made hereunder or from the execution, delivery, or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.

“Parent” has the meaning specified in the Preamble hereto.

“Participant” means any commercial bank, financial institution, or other Person
(other than Parent or an Affiliate or Subsidiary of Parent) who shall have been
granted the right by any Lender to participate in the financing provided by such
Lender under this Agreement, and who shall have entered into a participation
agreement in form and substance satisfactory to such Lender.

“Payment Account” means each bank account established pursuant to Section 6.9,
to which the funds of the Loan Parties (including proceeds of Accounts and other
Collateral) are deposited or credited, and which is maintained in the name of an
Agent or any Loan Party, or any of them, as the Agents may determine, on terms
acceptable to the Agents.

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to the functions thereof.

“PBGC Note” means the Promissory Note dated September 15, 2006 made by Oneida in
favor of the PBGC, in the original principal amount of $3,000,000 evidencing the
unsecured Debt owed by Oneida to PBGC.

“Pending Revolving Loans” means, at any time, the aggregate principal amount of
all Revolving Loans requested in any Notice of Borrowing received by the
Administrative Agent which have not yet been advanced.

“Pension Plan” means any employee pension benefit plan (other than any
Multiemployer Plan) that is maintained or is contributed to by any Loan Party or
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit G, completed and supplemented with the schedules and attachments
contemplated thereby.

“Permitted Acquisition” means any acquisition of the Capital Stock of a Person
or any acquisition of property which constitutes a significant or material
portion of an existing business of a Person, in each case, in a transaction that
satisfies each of the following requirements:

(a) no Event of Default shall have occurred and be continuing as of the date of
execution of the definitive purchase agreement of the proposed acquisition;

 

36



--------------------------------------------------------------------------------

(b) the board of directors of the acquired company shall have approved the
acquisition prior to closing (except in the case of an acquisition of a
Subsidiary of an entity, or of assets of an entity);

(c) (i) the Pro Forma Fixed Charge Coverage Ratio, on a Pro Forma Basis (but
without giving effect to any earnout or other contingent consideration payable
in connection with the proposed Permitted Acquisition, unless such earnout or
other contingent consideration is due or payable at the time of such Permitted
Acquisition), shall be greater than or equal to 1.00 to 1.00, and
(ii) Administrative Borrower shall have certified (and provided the
Administrative Agent with a pro forma calculation in form and substance
reasonably satisfactory to the Administrative Agent) to the Administrative Agent
and the Lenders that, on a Pro Forma Basis, Adjusted Availability both before
and after giving effect to such acquisition is not less than the greater of
(A) $10,000,000 and (B) 20% of the Maximum Revolver Amount; and

(d) if Loan Party requests that any Accounts or Inventory acquired pursuant to
such acquisition is to be included in the Borrowing Base, Administrative Agent
shall have completed a field examination with respect to the business and assets
of the acquired business in accordance with Administrative Agent’s customary
procedures and practices and as otherwise required by the nature and
circumstances of the business of the Acquired Business, the scope and results of
which shall be satisfactory to Administrative Agent and any Accounts or
Inventory of the Acquired Business shall only be Eligible Accounts or Eligible
Inventory to the extent that Administrative Agent has so completed such field
examination with respect thereto and the criteria for Eligible Accounts or
Eligible Inventory set forth herein are satisfied with respect thereto in
accordance with this Agreement (or such other or additional criteria as
Administrative Agent may, at its option, establish with respect thereto in
accordance with the definitions of Eligible Accounts and Eligible Inventory, as
applicable (and in addition, Administrative Agent may establish different
advance rates with respect to such Accounts and Inventory), and subject to such
Reserves as Administrative Agent may establish in connection with the acquired
business in accordance with the definition of such term, and in the case of
Eligible Inventory acquired pursuant to a Permitted Acquisition to the extent
that it has been subject to an appraisal that satisfies the requirements of
Section 6.5 hereof).

“Permitted Holders” means, collectively, MCP and the Affiliates of MCP and the
employees and management personnel of Parent, EveryWare, and PublicCo and their
Subsidiaries.

“Permitted Joint Ventures” means any Person which is, directly or indirectly,
through its subsidiaries or otherwise engaged principally in any business in
which the Borrower is engaged, or a reasonably related business, and the capital
stock of which is owned by a Loan Party or any Subsidiary and one or more
Persons other than a Loan Party or any affiliate of a Loan Party, so long as
there shall be Adjusted Availability immediately prior to and after giving
effect to the investment in such joint venture in an amount not less than the
greater of (a) $10,000,000 and (b) 20% of the Maximum Revolver Amount on a Pro
Forma Basis.

 

37



--------------------------------------------------------------------------------

“Permitted Liens” means:

(a) the Collateral Agent’s Liens securing the Obligations;

(b) (i) the Term Loan Facility collateral agent’s Liens on the Collateral, so
long as such Liens are subject to the Intercreditor Agreement, and (ii) any
Liens on the Collateral securing obligations in respect of other Debt permitted
pursuant to Section 10.5(g); provided, that, such Liens on the Collateral are
subject to the Intercreditor Agreement or another intercreditor agreement in
form and substance reasonable satisfactory to the Agents and the Required
Lenders;

(c) Liens, if any, which are described on Schedule 1.1(A) on the Closing Date
and Liens resulting from the refinancing of the related Debt with Permitted
Refinancing Debt, provided that such Liens shall secure only those obligations
that they secure on the Closing Date (and extensions, modifications, renewals
and refinancings of such obligations) and shall not subsequently apply to any
property or assets other than those assets to which Lien securing the Debt
refinanced would apply;

(d) Liens for taxes, fees, assessments, or other charges of a Governmental
Authority which are (i) not delinquent (including statutory Liens for taxes not
delinquent) or (ii) due and payable but are being contested in good faith and by
appropriate proceedings diligently pursued and adequate financial reserves have
been established in accordance with GAAP on the appropriate Loan Party’s books
and records (for the avoidance of doubt, at the option of Administrative Agent,
a reserve against the Borrowing Base may be established and maintained in an
amount equal to the amount secured by such Lien);

(e) Liens on amounts deposited in the ordinary course of business in connection
with, or to secure payment of, obligations under worker’s compensation,
unemployment insurance, social security and other similar laws, or to secure the
performance of bids, tenders, or contracts (other than for the repayment of
Funded Debt) or to secure indemnity, performance, or other similar bonds for the
performance of bids, tenders, or contracts (other than for the repayment of
Funded Debt) or to secure statutory obligations (other than Liens imposed by
ERISA) or surety or appeal bonds, or to secure indemnity, performance, or other
similar bonds or arising as a result of progress payments under governmental
contracts or to secure other obligations of a like nature incurred in the
ordinary course of business;

(f) Liens securing the claims or demands of materialmen, mechanics, repairmen,
carriers, warehousemen, landlords, and other like Persons in the ordinary course
of business (i) which are not overdue for a period of more than 60 days or
(ii) which are being contested in good faith and by appropriate proceedings
diligently conducted, and reserves have been established for such claim in
accordance with GAAP (for the avoidance of doubt, at the option of
Administrative Agent, a reserve against the Borrowing Base may be established
and maintained in an amount equal to the amount secured by such Lien);

(g) Liens constituting encumbrances (whether recorded or not) in the nature of
reservations, exceptions, encroachments, easements and any other item listed on
Schedule B of the title policies obtained for the Collateral Agent (including
reciprocal easement agreements and

 

38



--------------------------------------------------------------------------------

utility agreements), rights of way, restrictions, consents, variations,
covenants running with the land, and other similar title exceptions or
encumbrances affecting any Real Estate; provided such Liens do not in the
aggregate materially detract from the value of such Real Estate or materially
interfere with its use in the ordinary conduct of the business of the applicable
Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 12.1(k);

(i) Purchase money Liens (other than Liens on Inventory of any Loan Party) and
Capital Leases; provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Debt, and (ii) the Debt
secured thereby does not exceed the cost of the property being acquired on the
date of acquisition, improvements thereto and related expenses;

(j) Liens on Real Estate, Equipment, and/or proceeds thereof securing Debt
permitted pursuant to Section 10.5(e);

(k) Liens securing Debt permitted pursuant to Section 10.5(h) provided that no
such Lien is spread to cover any property not covered by such Lien at the time
of the assumption or acquisition of the Debt secured thereby and such Lien does
not extend to Accounts and Inventory of any Loan Party;

(l) extensions, renewals or replacements of any Liens referred to in clauses
(a) through (k) above; provided that no such Lien is spread to cover any
additional property after the Closing Date; and

(m) Liens on property existing at the time of acquisition of such property by
any Loan Party and extensions renewals or replacements of any such Liens,
provided, that, (i) such Liens shall not be created in contemplation of such
acquisition, and (ii) such Liens do not at any time encumber any property of any
Loan Party other than such acquired assets;

(n) rights of first refusal, options or other contractual rights to sell,
assign, or otherwise dispose of any real property assets or interests therein in
connection with an assets sale or other disposition permitted by this Agreement;

(o) precautionary filings in respect of operating leases; and leases, licenses,
subleases or sublicenses granted to others in the ordinary course of business
which do not (i) interfere in any material respect with the business of Parent
or any of its Subsidiaries or (ii) secure any Debt;

(p) Liens arising out of conditional sale, consignment, title retention or
similar arrangements for the sale of goods entered into by any Loan Party in the
ordinary course of business, provided, that, with respect to any such goods
constituting Inventory, Administrative Agent shall have received written notice
of such Liens pursuant to a Borrowing Base Certificate or in such other report
or notices Administrative Agent may reasonably request, and no such Inventory
shall be included in any Borrowing Base Certificate or other report or
information provided to Administrative Agent as Eligible Inventory, and any such
Inventory shall be identifiable and such Liens shall not apply to any Accounts;

 

39



--------------------------------------------------------------------------------

(q) any lease, license, sublease, sublicense or other contractual obligation
(including the provision of software or the licensing of other intellectual
property rights) and terminations thereof, relating to any Proprietary Rights
entered into in the ordinary course of business or for the use of Proprietary
Rights that are not material to the conduct of the businesses of Parent and its
Subsidiaries and (ii) any interest of title of a lessor, sublessor, licensor or
sub licensor under leases, subleases, licenses or sublicenses entered into by
Parent or any of its Subsidiaries in the ordinary course of business;

(r) Liens in favor of custom and revenue authorities arising as a matter of law
to secure payment of non-delinquent customs duties in connection with the
importation of goods;

(s) Liens upon specific items of inventory or other goods and proceeds of any
Loan Party securing such Loan Party’s obligations in respect of bankers’
acceptances issued or created for the account of such Loan Party to facilitate
the purchase, shipment or storage of such inventory or other goods;

(t) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the ordinary course of collection; (ii) attaching to commodity trading
accounts or other commodity brokerage accounts incurred in the ordinary course
of business; and (iii) in favor of banking institutions arising as a matter of
law encumbering deposits (including the right of set-off) and which are within
the general parameters customary in the banking industry;

(u) to the extent the rights and obligations described in this clause (u) would
be considered a Lien, Liens arising out of consignment agreements entered into
by Parent or any of its Subsidiaries in the ordinary course of business, the
rights of each consignee with respect to each such consignment agreement in a
portion of the proceeds received with respect to the sale of Inventory subject
to such consignment agreement;

(v) licenses of Proprietary Rights entered into in the ordinary course of
business or for the use of Proprietary Rights that are not material to the
conduct of the businesses of the Loan Parties; and

(w) Deposits made in the ordinary course of business to secure liability to
insurance carriers;

provided that (i) to the extent any such Liens listed in clause (c) through
clause (h) preceding attach to any Accounts owned by a Borrower, such Accounts
may at the option of Administrative Agent not be deemed Eligible Accounts, and
(ii) to the extent Liens listed in clause (c) through clause (h) preceding and
(s) through (u), other than such Liens of a type and to the extent provided by
clause (d) or clause (f) preceding, attach to any Inventory owned by a Borrower,
such Inventory may not be included as Eligible Inventory.

“Permitted Refinancing Debt” shall mean any Debt issued in exchange for, or the
net proceeds of which are used to modify, extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Debt being Refinanced (or
previous refinancing thereof constituting Permitted Refinancing Debt); provided,
that, (a) the principal amount (and/or accreted value, if applicable) of such
Permitted Refinancing Debt does not exceed the principal amount (or accreted
value, if applicable) of the Debt so Refinanced (plus unpaid accrued interest

 

40



--------------------------------------------------------------------------------

and premium thereon and underwriting discounts, fees, commissions other amounts
paid, and fees and expenses (including original issue discount) incurred, in
connection with such Refinancing, plus an amount equal to any existing
commitments unutilized under such Debt being Refinanced), (b) the Weighted
Average Life to Maturity of such Permitted Refinancing Debt at the time such
Permitted Refinancing Debt is incurred or issued is greater than or equal to the
Weighted Average Life to Maturity at such time of the Debt being Refinanced,
(c) if the Debt being Refinanced is subordinated in right of payment to the
Obligations under the Loan Documents, such Permitted Refinancing Debt shall be
subordinated in right of payment to such Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Debt being Refinanced, (d) Permitted Refinancing Debt shall not have obligors
that are not Loan Parties and (e) if the Debt being Refinanced is secured by any
Collateral (whether senior to, equally and ratably with, or junior to, the
Collateral Agent’s Liens), such Permitted Refinancing Debt shall be subject to
the Intercreditor Agreement or another intercreditor agreement reasonably
satisfactory to the Administrative Agent and the Required Lenders.

“Permitted Subordinated Debt” means (a) unsecured Debt owing by a Loan Party to
a Loan Party that is subordinated to payment of the Obligations pursuant to
subordination terms reasonably acceptable to the Administrative Agent, (b) other
Debt of a Loan Party which has maturities and terms, and which is subordinated
to payment of the Obligations on terms reasonably acceptable to the
Administrative Agent, and in each such case described in clause (a) and clause
(b) preceding, any Permitted Refinancing Debt in respect thereof.

“Permitted Tax Distribution” means, for any taxable period for which Parent, any
Borrower and/or any of its Subsidiaries are members of a consolidated, combined
or similar income tax group for U.S. federal and/or applicable state or local
income Tax purposes (a “Tax Group”) of which a direct or indirect parent of such
Borrower is the common parent, or for which any Borrower is for U.S. federal
and/or applicable state or local income Tax purposes a disregarded entity deemed
to be owned by a corporate parent (a “Corporate Parent”), payments by each such
Borrower to any direct or indirect parent of such Borrower, to pay the portion
of any consolidated, combined or similar U.S. federal, state or local income
Taxes (as applicable) of such Tax Group, or the portion of the U.S. federal,
state or local income Taxes of such Corporate Parent, as applicable, for such
taxable period that are attributable to the income of such Borrower and/or its
applicable Subsidiaries; provided that the amount of such dividends or other
distributions for any taxable period shall not exceed the amount of such Taxes
that such Parent, Borrower and/or its applicable Subsidiaries would have paid
had such Parent, Borrower and/or such Subsidiaries, as applicable, been a
stand-alone corporate taxpayer (or a stand-alone corporate Tax Group).

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Loan Party sponsors or maintains or to which any Loan Party makes, is
making, or is obligated to make contributions and includes any Pension Plan.

 

41



--------------------------------------------------------------------------------

“Pledged Collateral” has the meaning specified in Section 6.16(b).

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such covenant or test after giving effect to any
proposed acquisition, distribution or other action which requires compliance on
a pro forma basis (including pro forma adjustments arising out of events which
are directly attributable to a specific transaction, are factually supportable
and are expected to have a continuing impact), using, for purposes of
determining such compliance, pro forma financial statements for the purpose of
the adjustment to EBITDA (1) relating to any such acquisition, on the basis that
(A) any Debt incurred or assumed in connection with such acquisition was
incurred or assumed on the first day of the applicable period, (B) if such Debt
bears a floating interest rate, such interest shall be paid over the pro forma
period either at the rate in effect on the date of such acquisition or the
applicable rate experienced over the period (to the extent known), and (C) all
income and expense associated with the assets or entity acquired in connection
with such acquisition for the most recently ended four Fiscal Quarter period for
which such income and expense amounts are available shall be treated as being
earned or incurred by Parent and its Subsidiaries on a pro forma basis for the
portion of the applicable period occurring prior to the date such acquisition or
consolidation has occurred without giving effect to any cost savings, operating
expense reductions and cost synergies, except such cost savings, operating
expense reductions and cost synergies that are reasonably identifiable and
factually supportable, projected by a Responsible Officer of Parent in good
faith to be realized during such period (calculated on a pro forma basis as
though such items had been realized on the first day of such period) as a result
of actions taken by Parent or any of its Subsidiaries in connection with such
acquisition and net of the amount of actual benefits realized during such period
from such actions that are otherwise included in the calculation of EBITDA;
provided that the aggregate amount cost savings, operating expense reductions
and cost synergies added back pursuant to this clause (C), and clause (q) in the
definition of EBITDA, for any period shall not exceed 7.0% of EBITDA for such
period calculated on a Pro Forma Basis after giving effect to all adjustments
thereto and (2) relating to any disposition of assets, a pro forma adjustment of
EBITDA, to include, as of the first day of any applicable period, such
dispositions, including, without limitation, adjustments reflecting any
non-recurring costs and any extraordinary expenses of any such permitted asset
dispositions consummated during such period calculated on a basis consistent
with GAAP and SEC Regulation S-X of the Securities Exchange Act of 1934, as
amended.

“Pro Forma Fixed Charge Coverage Ratio” means the ratio, for any period,
determined according to the definition of Fixed Charge Coverage Ratio, provided,
that each item thereof shall be calculated as of the end of such period on a pro
forma basis for the next succeeding (rather than the immediately preceding) four
(4) Fiscal Quarters.

“Pro Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the sum of the amounts of all of the Lenders’
Commitments, or if no Commitments are outstanding, a fraction (expressed as a
percentage), the numerator of which is the amount of Obligations owed to such
Lender and the denominator of which is the aggregate amount of the Obligations
owed to the Lenders, in each case giving effect to a Lender’s participation in
Swingline Loans and Agent Advances.

 

42



--------------------------------------------------------------------------------

“Proprietary Rights” means, with respect to a Person, all of such Person’s now
owned and hereafter arising or acquired licenses, franchises, permits, patents,
patent rights, copyrights, works which are the subject matter of copyrights,
trademarks, service marks, trade names, trade styles, patent, trademark and
service mark applications, and all licenses and rights related to any of the
foregoing, including those registered patents and trademarks set forth on
Schedule 8.12, and all other rights under any of the foregoing, all extensions,
renewals, reissues, divisions, continuations, and continuations in part of any
of the foregoing, and all rights to sue for past, present, and future
infringement of any of the foregoing.

“Qualified Cash” means cash or Cash Equivalents (other than cash or Cash
Equivalents subject to the Blocked Account Agreements into which Accounts are
paid or any Collection Proceeds Accounts ) owned by a Borrower (a) which are
available for use by a Borrower, without condition or restriction (other than in
favor of Administrative Agent and, subject to the Intercreditor Agreement, Term
Loan Agent), (b) which are free and clear of any pledge, security interest,
lien, claim or other encumbrance (other than in favor of Collateral Agent and
Term Loan Agent and other than in favor of the securities intermediary or
financial institution where the investment account referred to in clause
(d) below is maintained for its customary fees and charges), (c) which are
subject to the first priority perfected security interest of Collateral Agent
(subject to the liens of (i) the securities intermediary or financial
institution where the account referred to in clause (d) below is maintained for
its customary fees and charges and (ii) subject to the Intercreditor Agreement,
Term Loan Agent), (d) which are in an investment account which account(s)
maintained at Wells Fargo or any of its Affiliates and which are subject to a
Blocked Account Agreement or an Investment Property Control Agreement as the
case may be, and (e) provided, that, in each case, Agents shall have received
evidence, in form and substance reasonably satisfactory to Agents, of the amount
of such cash or Cash Equivalents held in any such investment account as of the
applicable date of the calculation of Adjusted Availability by Administrative
Agent.

“Qualified ECP Guarantor” means, in respect of any Hedge Obligation, each
Grantor that has total assets exceeding $10,000,000 at the time the relevant
guaranty, keepwell, or grant of the relevant security interest becomes effective
with respect to such Hedge Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Capital Stock that are not Disqualified
Equity Interests.

“Quarterly Average Availability” means, at any time, the average of the
aggregate daily amount of Availability for the immediately preceding three
(3) month period, as calculated by Administrative Agent.

“Real Estate” means, with respect to any Person, all of such Person’s now or
hereafter owned or leased estates in real property, including, without
limitation, all fees, leaseholds, and future interests, together with all of
such Person’s now and hereafter owned or leased interests in the improvements
thereon, the fixtures attached thereto, and the easements appurtenant thereto.

 

43



--------------------------------------------------------------------------------

“Reasonable Credit Judgment” means, as such term is used with reference to
Administrative Agent, or Collateral Agent, a determination made in good faith in
the exercise of such Administrative Agent’s, or Collateral Agent’s, as the case
may be, reasonable business judgment based on how an asset-based lender with
similar rights providing a credit facility of the type set forth herein would
act in similar circumstances at the time with the information then available to
it.

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that the Borrower intends and expects to use all or a specified portion
of the net cash proceeds of a sale, issuance, conveyance, transfer, lease, or
disposal to acquire assets useful in its business.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is advised
or managed by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

“Related Persons” means with respect to any specified Person, such Person’s
Affiliates, and the respective officers, directors, employees, agents, advisors,
and attorneys in fact of such Person and its Affiliates.

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the migration of Contaminants through or in the air,
soil, surface water, groundwater, or Real Estate or other property.

“Replacement Cost” means, as to Eligible Inventory, at any date of
determination, the cost of the Borrowers’ Eligible Inventory based upon current
quoted prices received from the Borrowers’ customary vendors, without trade
discounts.

“Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the 30
day notice requirement under ERISA has been waived.

“Required Lenders” means, as of any date of determination, (i) if there are no
more than two (2) Lenders, then all Lenders, and (ii) if there are three (3) or
more Lenders, then the Lenders whose Pro Rata Shares aggregate more than fifty
(50%) percent as such percentage is determined according to the definition of
Pro Rata Share; provided, however, that, in accordance with Section 2.2(g)(iv),
if any Lender shall be a Defaulting Lender at such time, such Lender shall be
excluded from the determination of Required Lenders.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule, or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

“Responsible Officer” means, with respect to any Loan Party, the chief executive
officer, president, chief financial officer, controller and chief accounting
officer, vice president of finance or treasurer.

 

44



--------------------------------------------------------------------------------

“Restricted Investment” means, with respect to any Loan Party, any acquisition
of any Funded Debt, equity interests, or securities by such Person (excluding,
in the case of the Loan Parties, intercompany loans, advances, or Debt having a
term not exceeding 364 days (inclusive of any roll-over or extension of terms))
in exchange for cash or other property, whether in the form of an acquisition of
stock, debt, or other indebtedness or obligation, or a loan, advance, capital
contribution, or subscription, except the following: (a) current assets acquired
in the ordinary course of business of such Person; (b) cash and Cash
Equivalents; (c) advances to officers, directors and employees of Parent and its
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes; (d) investments (i) existing on the Closing Date in
Subsidiaries existing on the Closing Date, (ii) in Loan Parties (including those
formed or acquired after the Closing Date so long as Borrowers and their
Subsidiaries comply with the applicable provisions of Section 9.9), (iii) by
Loan Parties in Subsidiaries that are not Loan Parties; provided that, in the
case of such investments made after the Closing Date pursuant to this clause
(iii), (A) Borrowers and their Domestic Subsidiaries (other than Excluded
Subsidiaries) comply with the applicable provisions of Section 9.9, and (B) the
aggregate amount of all such investments made after the Closing Date outstanding
at any time during the term of this Agreement (determined without regard to any
write-downs or write-offs of such investments) shall not exceed $20,000,000;
(e) Swap Contracts to the extent permitted pursuant to Section 10.5(m);
(f) investments consisting of the licensing or contribution of IP Rights
pursuant to joint marketing arrangements with other Persons; (g) investments
consisting of extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of
business, and investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss; (h) Permitted Acquisitions;
(i) investments consisting of intercompany loans between Parent and another Loan
Party; (j) existing investments listed on the attached Schedule 1.1(B);
(k) investments in Permitted Joint Ventures; (l) investments received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business; (m) Guarantees
permitted by Section 10.5; (n) investments in Term Loans pursuant the terms of
the Term Loan Agreement to the extent permitted by Section 10.6 and any other
repurchase of Debt otherwise permitted hereunder, (o) investments in an
aggregate amount not to exceed the amount of Eligible Equity Proceeds not
otherwise applied, so long as both before and after giving effect to such
investment Adjusted Availability is greater than the greater of (x) $10,000,000
and (y) 20% of the Maximum Revolver Amount, and (p) other investments not
otherwise permitted under clauses (a) through clause (n) preceding so long as,
immediately after giving effect to such investment, on a Pro Forma Basis,
Adjusted Availability is not less than the greater of (i) $10 million and (ii)
20% of the Maximum Revolver Amount. For purposes of covenant compliance, the
amount of any such investment shall be the amount actually invested (measured at
the time made), without adjustment for subsequent increases or decreases in the
value of such investment, less all Returns received in respect thereof.

“Return” means, with respect to any investment, any dividend, distribution,
interest, fee, premium, return of capital, repayment of principal, income,
profit (from a disposition or otherwise) and any other amount received or
realized in respect thereof.

 

45



--------------------------------------------------------------------------------

“Revolving Loans” has the meaning specified in Section 2.2 and includes each
Agent Advance and Swingline Loan.

“Revolving Note” means a promissory note made by the Borrowers payable to the
order of a Lender evidencing the obligation of the Borrowers to pay the
aggregate unpaid principal amount of the Revolving Loans made to each of the
Borrowers by such Lender (or, the Swingline Loans in the case of the Swingline
Lender), and any promissory note or notes that may be issued from time to time
in substitution, renewal, extension, replacement, or exchange thereof whether
payable to such Lender or to a different Lender in connection with a Person
becoming a Lender after the Closing Date or otherwise, substantially in the form
of Exhibit A, with all of the blanks properly completed, either as originally
executed or as such promissory note may be renewed, extended, modified, amended,
supplemented, or restated from time to time.

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Collateral Agent, (d) any Letter of Credit Issuer, (e) with respect to Bank
Products, each Bank Product Provider, (f) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
and (g) the permitted successors and assigns of each of the foregoing

“Security Documents” means the Copyright, Patent, and Trademark Agreements, the
Guaranty Agreements, the Intercreditor Agreement, the Mortgages, and each of the
security agreements, mortgages and other instruments and documents executed and
delivered securing the whole or any part of the Obligations or confirming the
existence of the security interests.

“Settlement” and “Settlement Date” have the meanings specified in
Section 2.2(j)(i).

“Solvent” means, with respect to Parent and its Subsidiaries, on a consolidated
basis, taken as a whole, on any date of determination, that on such date (a) the
fair value of the assets of Parent and its Subsidiaries, on a consolidated
basis, taken as a whole (calculated on a going concern basis), is greater than
the total amount of debt, including contingent liabilities, of Parent and its
Subsidiaries, taken as a whole, (b) the present fair saleable value of the
assets of such Person is greater than the total amount that will be required to
pay the probable liabilities (including contingent liabilities) of such Person
as they become absolute and matured, (c) the capital of Parent and its
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of Parent and its Subsidiaries, taken as a whole, contemplated as of
such date; and (d) Parent and its Subsidiaries, taken as a whole, do not intend
to incur, or believe that they will incur, debts including current obligations
beyond their ability to pay such debt as they mature in the ordinary course of
business. For the purpose hereof, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, representing the amount that can reasonably
be expected to become an actual or matured liability.

“Special Assets” means:

(a) any permit, lease or license held by any Borrower that validly prohibits the
creation of a security interest therein;

 

46



--------------------------------------------------------------------------------

(b) any permit, lease or license held by any Borrower to the extent that any
requirement of law applicable thereto prohibits the creation of a security
interest therein,

(c) any trademark application filed on an intent to use basis; and

(d) Equipment and related goods owned by any Borrower on the date hereof or
hereafter acquired that is subject to a Lien securing purchase money
indebtedness or Capital Leases permitted to be incurred pursuant to the
provisions of this Agreement if the contract or other agreement in which such
Lien is granted (or the documentation providing for such purchase money security
indebtedness or Capital Leases) prohibits the creation of any other Lien on such
Equipment and related goods; and

(e) Any shares of Foreign Subsidiary Voting Stock in excess of 65% of the
outstanding Foreign Subsidiary Voting Stock of a given Foreign Subsidiary or
FSHCO.

in each case only to the extent, and for so long as, such permit, lease or
license, or requirement of law applicable thereto, validly prohibits the
creation of a lien in such property in favor of the Collateral Agent (and upon
the termination of such prohibition (howsoever occurring)) such permit, lease or
license shall cease to be “Special Assets” or (y) in the case of such trademark
applications, the grant of a security interest in or Lien on such application
could result in the unenforceability, invalidity, or abandonment of such
application or any registration issuing therefrom (and upon the filing of a
statement of use, such application shall cease to be a “Special Asset”).

“Subsidiary” means, with respect to any Person (the “subject Person”), any
corporation, association, partnership, limited liability company, joint venture,
or other business entity of which a majority of the shares of securities or
other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person. Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of Parent.

“Supermajority Lenders” means, as of any date of determination, the Lenders
whose Pro Rata Shares aggregate more than sixty-six and two-thirds percent
(66-2/3%); provided, however, that, in accordance with Section 2.2(g)(iv), if
any Lender shall be a Defaulting Lender at such time, such Lender shall be
excluded from the determination of Supermajority Lenders.

“Supporting Letter of Credit” has the meaning specified in Section 2.3(i).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing),

 

47



--------------------------------------------------------------------------------

whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other similar master agreement relating to a transaction
described in clause (a) (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement. For the avoidance of doubt, the term “Swap
Contracts” includes any Hedge Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

“Swingline Lender” means Wells Fargo, acting through any of its Affiliates or
branches, in its capacity as lender of Swingline Loans hereunder.

“Swingline Loan” has the meaning specified in Section 2.2(h).

“Swingline Sublimit” means $5,000,000 or 10% of the Maximum Credit, whichever is
greater.

“Synthetic Lease Obligation” means the monetary obligation of a Person under an
agreement for the use or possession of property (including sale and leaseback
transactions) creating obligations that do not appear on the balance sheet of
such Person but which, upon the application of any Debtor Relief Laws to such
Person, would be characterized as indebtedness of such Person (without regard to
accounting treatment).

“Tangible Chattel Paper” means any “tangible chattel paper”, as such term is
defined in the UCC, now owned or hereafter acquired by any Person.

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges, or withholdings, and all liabilities with respect thereto imposed by
any Governmental Authority, including any interest, penalties, and additions
thereto.

“Term Loan Agent” means Deutsche Bank AG New York Branch, in its capacity as
administrative agent pursuant to the Term Loan Documents, and its successors,
assigns or any replacement agent appointed pursuant to the terms of the Term
Loan Agreement.

“Term Loan Agreement” means the Term Loan Agreement, dated of even date
herewith, among Anchor, as borrower agent, Oneida, as borrower, the lenders from
time to time parties thereto, and Deutsche Bank AG New York Branch, as
administrative agent, as it may be amended, restated, refinanced, replaced or
otherwise modified from time to time.

 

48



--------------------------------------------------------------------------------

“Term Loan Debt” means the “Secured Obligations” of the Loan Parties under and
as defined in the Term Loan Agreement.

“Term Loan Documents” means the Term Loan Agreement, Term Loan Security
Agreement and each other agreement, certificate, document, or instrument
executed or delivered by Parent or its Subsidiaries to Term Loan Agent or any
lender in connection therewith, whether prior to, on, or after the closing of
the Term Loan Agreement, and any and all renewals, extensions, amendments,
modifications, refinancings or restatements of any of the foregoing.

“Term Loan Security Agreement” means the Guaranty and Collateral Agreement,
dated of even date herewith, among the Loan Parties, the lenders party thereto
and the Term Loan Agent, as administrative agent, as it may be amended, restated
or otherwise modified from time to time.

“Term Loan Facility” means the term loan credit facility evidenced by the Term
Loan Agreement.

“Termination Date” means the earliest to occur of (a) May 21, 2018, (b) the date
the Maximum Revolver Amount is terminated either by the Borrowers pursuant to
Section 4.2 or Section 13.1 or by the Required Lenders pursuant to Section 12.2
or Section 13.1, and (c) the date this Agreement is otherwise terminated for any
reason whatsoever (including pursuant to Section 12.2) pursuant to the terms of
this Agreement.

“Threshold Amount” means $20,000,000.

“Transactions” shall mean, collectively, (a) the consummation of the ROI Merger
and the payment of merger consideration in connection therewith, (b) the
execution, delivery and performance by the Loan Parties of the Loan Documents to
which they are a party and the making of the Borrowings hereunder, (c) the
execution, delivery and performance by the Loan Parties of the Term Loan
Documents to which they are a party and the making of the term loans thereunder
on the Closing Date in an aggregate principal amount of not less than
$150,000,000, (d) the repayment of certain or all of the Existing Indebtedness,
(e) the amendment of existing warrants issued by ROI Acquisition Corp and the
payments to the holders of such warrants contemplated thereby and (f) the
payment of related fees and expenses, including Transaction Costs.

“Transaction Costs” means fees and expenses in connection with the Transactions.

“UCC” means the Uniform Commercial Code (or any successor statute), as in effect
from time to time, of the State of New York or of any other state the laws of
which are required as a result thereof to be applied in connection with the
issue of perfection of security interests.

“UK Revolver” means the Sales Finance Agreement, by and between Oneida
International Limited and Barclays Bank PLC, as in effect on the date hereof.

“Unfunded Advances/Participations” shall mean (a) with respect to the
Administrative Agent, the aggregate amount, if any (i) made available to a
Borrower on the assumption that each Lender has made its portion of the
applicable Borrowing available to the Administrative Agent

 

49



--------------------------------------------------------------------------------

as contemplated by Section 2.2(g)(iii) hereof, (ii) with respect to which a
corresponding amount shall not in fact have been made available to the
Administrative Agent by any such Lender and (iii) of participations in respect
of any outstanding Agent Advances that shall not have been funded by the Lenders
in accordance with Section 2.2(j) hereof, (b) with respect to the Swingline
Lender, the aggregate amount, if any, of participations in respect of any
outstanding Swingline Loan that shall not have been funded by the Lenders in
accordance with Section 2.22(j) hereof and (c) with respect to any Letter of
Credit Issuer, the aggregate amount, if any, of participations in respect of any
outstanding Letters of Credit that shall not have been funded by the Lenders in
accordance with Sections 2.3(f) hereof.

“Unfunded Pension Liability” means the amount, if any, of a Pension Plan’s
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA,
determined in accordance with the assumptions used for funding such Plan
pursuant to Section 412 of the Code for the applicable plan year.

“United States” means the United States of America.

“Unused Letter of Credit Subfacility” means an amount equal to $25,000,000,
minus the sum of (a) the aggregate undrawn amount of all outstanding Letters of
Credit, plus (b) the aggregate unpaid reimbursement obligations with respect to
all Letters of Credit.

“Unused Line Fee” has the meaning specified in Section 3.4.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Value” shall mean, as determined by Administrative Agent in good faith, with
respect to Inventory, the lower of (a) cost computed on a first-in first-out
method on a gross book value basis in accordance with GAAP or (b) market value,
consistent with the current practices of Parent and its Subsidiaries in effect
immediately prior to the Closing Date; provided, that, for purposes of the
calculation of the Borrowing Base, (i) the Value of Inventory shall not include:
(A) the portion of the value of Inventory equal to the profit earned by any
Affiliate on the sale thereof to any Borrower or (B) write-ups or write-downs in
value with respect to currency exchange rates and (ii) notwithstanding anything
to the contrary contained herein, the cost of the Inventory shall be computed in
the same manner and consistent with the most recent appraisal of Inventory
received and accepted by Administrative Agent prior to the date hereof.

“Weighted Average Life to Maturity” shall mean, when applied to any Debt at any
date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (x) the amount of each then remaining installment or
other required scheduled payments of principal, including payment at final
maturity, in respect thereof, by (y) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment by (ii) the then outstanding principal amount of such Debt.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors and permitted assigns.

 

50



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” when used to determine the relationship of a
Subsidiary to a Person, means a Subsidiary all of the issued and outstanding
Capital Stock (other than directors’ qualifying shares) of which shall at the
time be owned by such Person or one or more of such Person’s Wholly Owned
Subsidiaries or by such Person and one or more of such Person’s Wholly Owned
Subsidiaries.

Section 1.2 Accounting Terms. Subject to Sections 1.3(g) and (h), any accounting
term used in this Agreement shall, unless otherwise specifically provided
herein, be construed in conformity with GAAP, and all financial computations
hereunder shall be computed, unless otherwise specifically provided herein, in
conformity with GAAP applied on a constant basis, as in effect from time to
time, except as otherwise prescribed herein and using the same method for
inventory valuation as used in the preparation of the Financial Statements.
Notwithstanding the foregoing, Capital Expenditures and Capital Leases shall be
calculated without giving effect to FAS 13/ASC 840.

Section 1.3 Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. Terms used herein that are defined in the UCC
and are not otherwise defined herein, shall have the meaning specified therefor
in the UCC.

(b) The words “hereof,” “herein,” “hereunder,” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Section, Schedule, and Exhibit references are to this Agreement unless otherwise
specified. The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices, and other writings, however
evidenced. The term “including” is not limiting and means “including, without
limitation.” In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including.”

(c) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing, or interpreting the statute
or regulation.

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(e) This Agreement and the other Loan Documents may use several different
limitations, tests, or measurements to regulate the same or similar matters. All
such limitations, tests, and measurements are cumulative and shall each be
performed in accordance with their terms.

(f) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agents, the Lenders, and the

 

51



--------------------------------------------------------------------------------

Borrowers and are the products of all parties. Accordingly, they shall not be
construed against the Agents, the Lenders, or the Borrowers merely because of
the Agents’, the Lenders’, or the Borrowers’ involvement in their preparation.

(g) Subject to Section 1.3(h), in the event of any change in GAAP after the
Closing Date that affects the computation of any financial ratio or requirement
set forth in any Loan Document, including the covenants in Section 10 hereof,
Administrative Borrower may by notice to Agent, or Agent may, and at the request
of Required Lenders shall, by notice to Administrative Borrower require that
such ratio, requirement or covenants be calculated in accordance with GAAP as in
effect, and as applied by Loan Parties and their Subsidiaries, immediately
before the applicable change in GAAP became effective, until either the notice
from the applicable party is withdrawn or such ratio, requirement or covenant is
amended in a manner satisfactory to Administrative Borrower, Agent and the
Required Lenders. When used herein, the term “financial statements or Financial
Statements” shall include the notes and schedules thereto. Whenever the term
“Parent” is used in respect of a financial covenant or a related definition, it
shall be understood to mean Parent and its Subsidiaries on a consolidated basis,
unless the context clearly requires otherwise.

(h) Notwithstanding any actual or proposed change in GAAP after the date hereof
or anything herein to the contrary, any lease that is treated as an operating
lease for purposes of GAAP as of the date hereof shall not be treated as Debt,
Attributable Indebtedness or as a Capitalized Lease and shall continue to be
treated as an operating lease (and any future lease, if it were in effect on the
date hereof, that would be treated as an operating lease for purposes of GAAP as
of the date hereof shall be treated as an operating lease), in each case for
purposes of this Agreement.

(i) In any calculation of dates for required performance or deliveries (other
than payments), if the date calculated is not a Business Day, then the date for
such performance or delivery shall be the next succeeding Business Day.

(j) Any reference herein or in any other Loan Document to the satisfaction,
performance, repayment, or payment in full of the Obligations shall mean (a) the
payment or repayment in full in immediately available funds of (i) the principal
amount of, and interest accrued and unpaid with respect to, all outstanding
Revolving Loans, together with the payment of any premium applicable to the
repayment of the Revolving Loans, (ii) all expenses that have accrued and are
unpaid regardless of whether demand has been made therefor, (iii) all fees
(including Letter of Credit Fees and Unused Line Fees) or charges that have
accrued hereunder or under any other Loan Document and are unpaid, (b) in the
case of contingent reimbursement obligations with respect to Letters of Credit,
providing, at the option of Administrative Agent, either (i) cash collateral in
an amount equal to 105% of the amount necessary to reimburse the Letter of
Credit Issuer and the Lenders for payments made by the Letter of Credit Issuer
or the Lenders under such Letter of Credit and any fees and expenses associated
with such Letter of Credit or (ii) a Supporting Letter of Credit, in each case
as described in Section 2.3(i), (c) in the case of Bank Product Obligations
(other than Hedge Obligations), providing cash collateral (pursuant to
documentation reasonably satisfactory to Administrative Agent) to be held by
Administrative Agent for the benefit of the Bank Product Providers (other than
in respect of Hedge Agreements) in an amount determined by Administrative Agent
as sufficient to satisfy the

 

52



--------------------------------------------------------------------------------

reasonably estimated credit exposure with respect to the then existing Bank
Product Obligations (other than Hedge Obligations), (d) the receipt by
Administrative Agent of cash collateral in order to secure any other contingent
Obligations for which a claim or demand for payment has been made on or prior to
such time or in respect of matters or circumstances known to any Agent or a
Lender at such time that are reasonably expected to result in any loss, cost,
damage, or expense (including attorneys fees and legal expenses), such cash
collateral to be in such amount as Administrative Agent reasonably determines is
appropriate to secure such contingent Obligations, (e) the payment or repayment
in full in immediately available funds of all other outstanding Obligations
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Bank Product Providers) other
than (i) unasserted contingent indemnification Obligations, (ii) any Bank
Product Obligations (other than Hedge Obligations) that, at such time, are
allowed by the applicable Bank Product Provider to remain outstanding without
being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid, and (f) the
termination of all of the Commitments of the Lenders.

ARTICLE 2

LOANS AND LETTERS OF CREDIT

Section 2.1 [Reserved].

Section 2.2 Revolving Loans.

(a) Amounts. Subject to the satisfaction of the conditions precedent set forth
in Article 11, each Lender severally, but not jointly, agrees, upon a Borrower’s
request from time to time on any Business Day during the period from the Closing
Date to the Termination Date, to make revolving loans (the “Revolving Loans”) to
the Borrowers in amounts not to exceed (except for the Swingline Lender with
respect to Swingline Loans and except for the Administrative Agent with respect
to Agent Advances) such Lender’s Pro Rata Share of the Borrowing Base. The
Lenders, however, in their unanimous discretion, may elect to make Revolving
Loans or issue or arrange to have issued Letters of Credit in excess of the
amount of Availability on one or more occasions, but if they do so, neither the
Agents nor the Lenders shall be deemed thereby to have changed the limits of the
Borrowing Base or to be obligated to exceed such limits on any other occasion.
If the Aggregate Revolver Outstandings exceed the Borrowing Base, the Lenders
may refuse to make or otherwise restrict the making of Revolving Loans and the
issuance of Letters of Credit as the Lenders determine until such excess has
been eliminated, subject to the Administrative Agent’s authority, in its sole
discretion, to make Agent Advances pursuant to the terms of Section 2.2(i).

(b) Procedure for Borrowing.

(i) Each Borrowing shall be made upon a Borrower’s irrevocable written notice
delivered to the Administrative Agent in the form of a notice of borrowing in
the form attached hereto as Exhibit C (a “Notice of Borrowing”), which must be
received by the

 

53



--------------------------------------------------------------------------------

Administrative Agent prior to 12:00 noon (New York, New York time) (y) three
(3) Business Days prior to the requested Funding Date in the case of a LIBO Rate
Revolving Loan and (z) on the requested Funding Date, in the case of a Base Rate
Revolving Loan, specifying:

(A) the amount of the Borrowing, which, if a LIBO Rate Revolving Loan, shall be
in an amount that is not less than $2,000,000 or an integral multiple of
$1,000,000 in excess thereof and if a Base Rate Revolving Loan, shall be in an
amount that is not less than $25,000 or an integral multiple of $25,000 in
excess thereof;

(B) the requested Funding Date, which shall be a Business Day;

(C) whether the Revolving Loan requested is to be a Base Rate Revolving Loan or
a LIBO Rate Revolving Loan; provided that if such Borrower fails to specify
whether any Revolving Loan is to be a Base Rate Revolving Loan or a LIBO Rate
Revolving Loan, such request shall be deemed a request for a Base Rate Revolving
Loan;

(D) the duration of the Interest Period if the requested Revolving Loan is to be
a LIBO Rate Revolving Loan; provided that if the Borrower fails to select the
duration of the Interest Period with respect to any requested LIBO Rate
Revolving Loan, the Borrower shall be deemed to have requested such Revolving
Loan be made as a LIBO Rate Revolving Loan with an Interest Period of one month
in duration; and

(E) the account (as reasonably acceptable to the Administrative Agent pursuant
to Section 2.2(c)) to which the proceeds of such Borrowing are to be deposited,
or wire transfer instructions reasonably satisfactory to the Administrative
Agent with respect to any Borrowing which is permitted to be funded directly to
any Person other than a Borrower.

Notwithstanding the foregoing, there shall not be outstanding at any time more
than eight (8) different LIBO Rate Revolving Loans.

(ii) With respect to any request for Base Rate Revolving Loans, in lieu of
delivering the above described Notice of Borrowing, a Borrower may give the
Administrative Agent telephonic notice of such request by the required time,
with such telephonic notice to be confirmed in writing no later than the
Business Day following the giving of such telephonic notice but the
Administrative Agent at all times shall be entitled to rely on such telephonic
notice in making such Revolving Loans, regardless of whether any such
confirmation is received by the Administrative Agent.

(c) Disbursement; Reliance upon Authority. The Borrowers shall deliver to the
Administrative Agent, prior to the Closing Date, a writing setting forth the
deposit account to which the Administrative Agent is authorized by the Borrowers
to transfer the proceeds of the Revolving Loans requested pursuant to this
Section 2.2, which deposit account shall be reasonably acceptable to the
Administrative Agent. The Administrative Agent shall be entitled to rely
conclusively on any individual’s request for Revolving Loans on behalf of a
Borrower, the proceeds of which are to be transferred to the deposit account
specified by the Borrowers pursuant to the immediately preceding sentence, until
the Administrative Agent receives written notice from the Borrowers that the
proceeds of the Revolving Loans are to be sent to a different deposit account.
The Administrative Agent shall have no duty to verify the identity of any
individual representing himself or herself as a person authorized by any
Borrower to make such requests on its behalf.

 

54



--------------------------------------------------------------------------------

(d) No Liability. The Administrative Agent shall not incur any liability to the
Borrowers as a result of acting upon any notice referred to in Section 2.2(b)
and Section 2.2(c), which notice the Administrative Agent believes in good faith
to have been given by an officer or other person duly authorized by a Borrower
to request Revolving Loans on its behalf or for otherwise acting in good faith
under this Section 2.2, and the crediting of Revolving Loans to a Borrower’s
deposit account, or wire transfer to such Person as a Borrower shall direct,
shall conclusively establish the obligation of the Borrowers to repay such
Revolving Loans as provided herein.

(e) Notice Irrevocable. Any Notice of Borrowing (or telephonic notice in lieu
thereof) made pursuant to Section 2.2(b) shall be irrevocable and such Borrower
shall be bound to borrow the funds requested therein in accordance therewith.

(f) The Administrative Agent’s Election. Promptly after receipt of a Notice of
Borrowing (or telephonic notice in lieu thereof) pursuant to Section 2.2(b), the
Administrative Agent shall elect, in its discretion, (i) to have the terms of
Section 2.2(g) apply to such requested Borrowing, or (ii) if the requested
Revolving Loan is a Base Rate Revolving Loan to request the Swingline Lender to
make a Swingline Loan pursuant to the terms of Section 2.2(h) in the amount of
the requested Borrowing; provided, however, that if the Swingline Lender
declines in its sole discretion to make a Swingline Loan pursuant to
Section 2.2(h), the Administrative Agent shall elect to have the terms of
Section 2.2(g) apply to such requested Borrowing.

(g) Making of Revolving Loans.

(i) In the event that the Administrative Agent shall elect to have the terms of
this Section 2.2(g) apply to a requested Borrowing as described in
Section 2.2(f) or otherwise, then promptly after receipt of a Notice of
Borrowing or telephonic notice pursuant to Section 2.2(b), the Administrative
Agent shall notify the Lenders by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing. Each Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available in immediately
available funds, to such account as the Administrative Agent may designate, not
later than 3:00 p.m. (New York, New York time) on the Funding Date applicable
thereto. After the receipt of the proceeds of such requested Borrowing, such
proceeds will be made available to the applicable Borrower on the applicable
Funding Date by transferring same day funds equal to the proceeds to the deposit
account designated pursuant to Section 2.2(c) or disbursing such funds in such
other manner as the Borrower requesting such Borrowing may direct to the
Administrative Agent.

(ii) Subject to the provisions of Section 2.2(a), no Revolving Loans will be
made (and no Letters of Credit will be issued) if, after giving effect to such
extension of credit, the Aggregate Revolver Outstandings shall exceed the
Borrowing Base.

(iii) Unless the Administrative Agent receives notice from a Lender on or prior
to the Closing Date or, with respect to any Borrowing after the Closing Date, at
least one Business Day prior to the date of such Borrowing, that such Lender
will not make available as

 

55



--------------------------------------------------------------------------------

and when required hereunder to the Administrative Agent for the account of the
Borrowers the amount of that Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that each Lender has made such amount available
to the Administrative Agent in immediately available funds on the Funding Date
and the Administrative Agent may (but shall not be so required), in reliance
upon such assumption, make available to the Borrowers on such date a
corresponding amount. If and to the extent any Lender shall not have made its
full amount available to the Administrative Agent in immediately available funds
and the Administrative Agent in such circumstances has made available to the
applicable Borrower such amount, that Lender shall on the Business Day following
such Funding Date make such amount available to the Administrative Agent,
together with interest at the Federal Funds Rate for each day during such
period. A notice by the Administrative Agent submitted to any Lender with
respect to amounts owing under this clause (iii) shall be conclusive, absent
manifest error. If such amount is so made available, such payment to the
Administrative Agent shall constitute such Lender’s Revolving Loan for all
purposes of this Agreement. If such amount is not made available to the
Administrative Agent on the Business Day following the Funding Date, the
Administrative Agent will notify the Borrowers of such failure to fund and, upon
demand by the Administrative Agent, the Borrowers shall pay such amount to the
Administrative Agent for the Administrative Agent’s account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the Interest Rate applicable at the time to the
Revolving Loans comprising such Borrowing. The failure of any Lender to make any
Revolving Loan on any Funding Date (any such Lender, prior to the cure of such
failure, being hereinafter referred to as a “Defaulting Lender”) shall not
relieve any other Lender of any obligation hereunder to make a Revolving Loan on
any Funding Date, but no Lender shall be responsible for the failure of any
other Lender to make the Revolving Loan to be made by such other Lender on any
Funding Date.

(iv) The Administrative Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by any Borrower to the Administrative Agent for the
Defaulting Lender’s benefit, nor shall a Defaulting Lender be entitled to the
sharing of any payments hereunder. Amounts payable to a Defaulting Lender shall
instead be paid to or retained by the Administrative Agent. The Administrative
Agent may hold and, in its discretion, re lend to any Borrower the amount of all
such payments received or retained by it for the account of such Defaulting
Lender. Any amounts so re lent to a Borrower shall bear interest at the rate
applicable to Base Rate Revolving Loans and for all other purposes of this
Agreement shall be treated as if they were Revolving Loans, provided, however,
that for purposes of voting or consenting to matters with respect to the Loan
Documents and determining Pro Rata Shares, such Defaulting Lender shall be
deemed not to be a “Lender”. Until a Defaulting Lender cures its failure to fund
its Pro Rata Share of any Borrowing (A) such Defaulting Lender shall not be
entitled to any portion of the Unused Line Fee and (B) the Unused Line Fee shall
accrue in favor of the Lenders which have funded their respective Pro Rata
Shares of such requested Borrowing and shall be allocated among such performing
Lenders ratably based upon their relative Commitments. This Section shall remain
effective with respect to such Lender until such time as the Defaulting Lender
shall no longer be in default of any of its obligations under this Agreement.
The terms of this Section shall not be construed to increase or otherwise affect
the Commitment of any Lender, or relieve or excuse the performance by any
Borrower of its duties and obligations hereunder.

 

56



--------------------------------------------------------------------------------

(v) At the Borrowers’ request, any Eligible Assignee reasonably acceptable to
the Administrative Agent and the Borrowers shall have the right (but not the
obligation) to purchase from any Defaulting Lender, and each Defaulting Lender
shall, upon such request, sell and assign to such Eligible Assignee, all of the
Defaulting Lender’s outstanding Commitments hereunder. Such sale shall be
consummated promptly after the Administrative Agent has arranged for a purchase
by an Eligible Assignee pursuant to an Assignment and Acceptance, and at a price
equal to the outstanding principal balance of the Defaulting Lender’s Revolving
Loans, plus accrued interest and fees, without premium or discount.

(h) Making of Swingline Loans.

(i) Except in the case of LIBO Rate Revolving Loans requested by a Borrower, in
the event the Administrative Agent shall elect, with the consent of the
Swingline Lender, to have the terms of this Section 2.2(h) apply to a requested
Borrowing as described in Section 2.2(f), the Swingline Lender shall make a
Revolving Loan in the amount of such Borrowing (any such Revolving Loan made
solely by the Swingline Lender pursuant to this Section 2.2(h) being referred to
as a “Swingline Loan” and such Revolving Loans being referred to collectively as
“Swingline Loans”) available to the Borrowers on the Funding Date applicable
thereto by transferring same day funds to the deposit account of the Borrowers,
designated pursuant to Section 2.2(c); provided, that, the aggregate principal
amount of the Swing Loans outstanding at any time shall not exceed the Swingline
Sublimit. Each Swingline Loan shall be subject to all the terms and conditions
applicable to other Revolving Loans except that all payments thereon shall be
payable to the Swingline Lender solely for its own account (and for the account
of the holder of any participation interest with respect to such Revolving
Loan). The Administrative Agent shall not request the Swingline Lender to make
any Swingline Loan if (A) the Administrative Agent shall have received written
notice from any Lender that one or more of the applicable conditions precedent
set forth in Article 11 will not be satisfied on the requested Funding Date for
the applicable Borrowing, or (B) the Administrative Agent has received notice
that a Default has occurred and is continuing under Section 9.10. The
Administrative Agent shall not otherwise be required to determine whether the
applicable conditions precedent set forth in Article 11 have been satisfied
prior to making, in its sole discretion, any Swingline Loan. The aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Sublimit.

(ii) The Swingline Loans shall be secured by the Collateral Agent’s Liens in and
to the Collateral, shall constitute Revolving Loans and Obligations hereunder,
and shall bear interest at the rate applicable to the Revolving Loans from time
to time.

(i) Agent Advances.

(i) Subject to the limitations set forth in the provisos contained in this
Section 2.2(i) and Section 14.2, the Administrative Agent is hereby authorized
by the Borrowers and the Lenders, from time to time in the Administrative
Agent’s sole discretion, (A) after the occurrence of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Article 11 have not been satisfied, to make Base Rate
Revolving Loans to any Borrower on behalf of the Lenders which the
Administrative Agent, in its

 

57



--------------------------------------------------------------------------------

reasonable business judgment, deems necessary or desirable (1) to preserve or
protect the Collateral, or any portion thereof, (2) to enhance the likelihood
of, or maximize the amount of, repayment of the Revolving Loans and other
Obligations, or (3) to pay any other amount chargeable to the Borrowers pursuant
to the terms of this Agreement, including costs, fees, and expenses as described
in Section 16.7 (any of the advances described in this Section 2.2(i) being
hereinafter referred to as “Agent Advances”); provided that (x) the Aggregate
Revolver Outstandings in respect of the Commitments after giving effect to any
Agent Advance shall not exceed the Maximum Revolver Amount and (y) Agent
Advances outstanding and unpaid at no time will exceed $5,000,000 in the
aggregate, and provided further that the Required Lenders may at any time revoke
the Administrative Agent’s authorization contained in this Section 2.2(i) to
make Agent Advances, any such revocation to be in writing and to become
effective prospectively upon the Administrative Agent’s receipt thereof;

(ii) The Agent Advances shall be repayable on demand and secured by the
Collateral Agent’s Liens in and to the Collateral, shall constitute Revolving
Loans and Obligations hereunder, and shall bear interest at the rate applicable
to Base Rate Revolving Loans from time to time. The Administrative Agent shall
notify each Lender in writing of each Agent Advance; provided that any delay or
failure of the Administrative Agent in providing any such notice to any Lender
shall not result in any liability or constitute the breach of any duty or
obligation of the Administrative Agent hereunder.

(j) Settlement. Except as may be specifically provided otherwise by this
Section 2.2, it is agreed that each Lender’s funded portion of the Revolving
Loans is intended by the Lenders to be equal at all times to such Lender’s Pro
Rata Share of the outstanding Revolving Loans. Notwithstanding such agreement,
the Agents, the Swingline Lender, and the Lenders agree (which agreement shall
not be for the benefit of or enforceable by the Borrowers) that in order to
facilitate the administration of this Agreement and the other Loan Documents,
settlement among them as to the Revolving Loans, including the Swingline Loans
and the Agent Advances, shall take place on a periodic basis in accordance with
the following provisions:

(i) The Administrative Agent shall request settlement (a “Settlement”) with the
Lenders on at least a weekly basis, or on a more frequent basis if so determined
by the Administrative Agent, (A) on behalf of the Swingline Lender, with respect
to each outstanding Swingline Loan, (B) for itself, with respect to each Agent
Advance, and (C) with respect to collections received, in each case, by
notifying the Lenders of such requested Settlement by telecopy, telephone, or
other similar form of transmission, of such requested Settlement, no later than
12:00 noon (New York, New York time) on the date of such requested Settlement
(the “Settlement Date”). Each Lender (other than the Swingline Lender, in the
case of Swingline Loans, and the Administrative Agent, in the case of Agent
Advances) shall make the amount of such Lender’s Pro Rata Share of the
outstanding principal amount of the Swingline Loans and Agent Advances with
respect to which Settlement is requested available to the Administrative Agent,
to such account of the Administrative Agent as the Administrative Agent may
designate, not later than 3:00 p.m. (New York, New York time), on the Settlement
Date applicable thereto, which may occur before or after the occurrence or
during the continuation of a Default or an Event of Default and whether or not
the applicable conditions precedent set forth in Article 11 have then been
satisfied. Such amounts made available to the Administrative Agent shall be
applied against the amounts of the applicable Swingline Loan or Agent Advance
and, together

 

58



--------------------------------------------------------------------------------

with the portion of such Swingline Loan or Agent Advance representing the
Swingline Lender’s Pro Rata Share thereof, shall constitute Revolving Loans of
the Lenders, respectively. If any such amount is not made available to the
Administrative Agent by any Lender on the Settlement Date applicable thereto,
the Administrative Agent shall, on behalf of the Swingline Lender with respect
to each outstanding Swingline Loan and for itself with respect to each Agent
Advance, be entitled to recover such amount on demand from such Lender together
with interest thereon at the Federal Funds Rate for the first three (3) days
from and after the Settlement Date and thereafter at the Interest Rate then
applicable to Base Rate Revolving Loans.

(ii) Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by the Administrative Agent (whether before or after the
occurrence of a Default or an Event of Default and regardless of whether the
Administrative Agent has requested a Settlement with respect to a Swingline Loan
or Agent Advance), each Lender (A) shall irrevocably and unconditionally
purchase and receive from the Swingline Lender or the Administrative Agent, as
applicable, without recourse or warranty, an undivided interest and
participation in such Swingline Loan or Agent Advance equal to such Lender’s Pro
Rata Share of such Swingline Loan or Agent Advance and (B) if Settlement has not
previously occurred with respect to such Swingline Loans or Agent Advances, upon
demand by the Swingline Lender or the Administrative Agent, as applicable, shall
pay to the Swingline Lender or the Administrative Agent, as applicable, as the
purchase price of such participation an amount equal to one hundred percent
(100%) of such Lender’s Pro Rata Share of such Swingline Loans or Agent
Advances. If such amount is not in fact made available to the Administrative
Agent by any Lender, the Administrative Agent shall be entitled to recover such
amount on demand from such Lender together with interest thereon at the Federal
Funds Rate for the first three (3) days from and after such demand and
thereafter at the Interest Rate then applicable to Base Rate Revolving Loans.

(iii) From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Swingline Loan or Agent Advance
pursuant to clause (ii) preceding, the Administrative Agent shall promptly
distribute to such Lender such Lender’s Pro Rata Share of all payments of
principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Swingline Loan or Agent Advance.

(iv) Between Settlement Dates, to the extent no Agent Advances are outstanding,
the Administrative Agent may pay over to the Swingline Lender any payments
received by the Administrative Agent, which in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, for
application to the Swingline Lender’s Revolving Loans including Swingline Loans.
If, as of any Settlement Date, collections received since the then immediately
preceding Settlement Date have been applied to the Swingline Lender’s Revolving
Loans (other than to Swingline Loans or Agent Advances in which a Lender has not
yet funded its purchase of a participation pursuant to Section 2.2(j)(ii), as
provided for in the previous sentence), the Swingline Lender shall pay to the
Administrative Agent for the accounts of the Lenders, to be applied to the
outstanding Revolving Loans of such Lenders, an amount such that each Lender
shall, upon receipt of such amount, have, as of such Settlement Date, its Pro
Rata Share of the Revolving Loans. During the period between Settlement Dates,
the Swingline Lender with respect to Swingline Loans, the Administrative Agent
with respect to Agent Advances, and each Lender with respect to the Revolving
Loans

 

59



--------------------------------------------------------------------------------

other than Swingline Loans and Agent Advances, shall be entitled to interest at
the applicable rate or rates payable under this Agreement on the actual average
daily amount of funds employed by the Swingline Lender, the Administrative
Agent, and the Lenders.

(v) Unless the Administrative Agent has received written notice from a Lender to
the contrary, the Administrative Agent may assume that the applicable conditions
precedent set forth in Article 11 have been satisfied and the requested
Borrowing will not exceed Availability on any Funding Date for a Revolving Loan
or Swingline Loan.

(k) Notation. The Administrative Agent shall record on its books the principal
amount of the Revolving Loans owing to each Lender, including the Swingline
Loans owing to the Swingline Lender and the Agent Advances owing to the
Administrative Agent, from time to time, in accordance with Section 14.3(d). In
addition, each Lender is authorized, at such Lender’s option, to note the date
and amount of each payment or prepayment of principal of such Lender’s Revolving
Loans in its books and records, including computer records, such books and
records constituting presumptive evidence, absent manifest error, of the
accuracy of the information contained therein.

(l) Lenders’ Failure to Perform. All Revolving Loans (other than Swingline Loans
and Agent Advances) shall be made by the Lenders simultaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loans hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligation to make any Revolving Loans hereunder, (ii) no failure by any
Lender to perform its obligation to make any Revolving Loans hereunder shall
excuse any other Lender from its obligation to make any Revolving Loans
hereunder, and (iii) the obligations of each Lender hereunder shall be several,
not joint and several.

(m) Revolving Notes. If requested by any Lender, the Borrowers shall execute and
deliver to such Lender a Revolving Note to evidence such Lender’s Revolving
Loans, in the principal amount equal to the amount of such Lender’s Commitment
with respect to the Revolving Loans.

Section 2.3 Letters of Credit.

(a) Agreement to Issue or Cause To Issue. Subject to the terms and conditions of
this Agreement, and in reliance upon the representations and warranties of the
Borrowers herein set forth, each Letter of Credit Issuer agrees to issue for the
account of any of the Borrowers (whether one or more) one or more
commercial/documentary and standby letters of credit (each a “Letter of Credit”
and collectively, the “Letters of Credit”) in accordance with this Section 2.3
from the Closing Date until 30 days prior to the Termination Date; provided,
that, the aggregate principal amount of the Letters of Credit outstanding at any
time shall not exceed the Letter of Credit Sublimit.

(b) Amounts; Outside Expiration Date. The Borrowers shall not have the right to
request any Letter of Credit at any time if: (i) the maximum face amount of the
requested Letter of Credit is greater than the Unused Letter of Credit
Subfacility at such time; (ii) after

 

60



--------------------------------------------------------------------------------

taking into account the maximum undrawn amount of the requested Letter of Credit
(provided that the requesting Borrower shall, to the Administrative Agent’s
satisfaction, have made provision for all commissions, fees, and charges due
from such Borrower in connection with the opening of the requested Letter of
Credit), such amount would exceed Availability at such time; or (iii) such
Letter of Credit has an expiration date (A) later than five (5) Business Days
prior to the Termination Date or (B) more than twelve (12) calendar months from
the date of issuance for standby letters of credit; provided that any Letter of
Credit may provide for renewal thereof for additional periods of up to twelve
(12) calendar months (which in no event shall extend beyond the date referred to
in clause (A) above).

(c) Other Conditions. In addition to being subject to the satisfaction of the
applicable conditions precedent contained in Article 11, the issuance of any
Letter of Credit is subject to the following conditions precedent having been
satisfied in a manner reasonably satisfactory to the Administrative Agent:

(i) The Borrowers shall have delivered to the Letter of Credit Issuer, at such
times and in such manner as the Letter of Credit Issuer may prescribe, an
application in form and substance reasonably satisfactory to the Letter of
Credit Issuer and reasonably satisfactory to the Administrative Agent for the
issuance of the Letter of Credit and such other documents as may be required
pursuant to the terms thereof, and the form and terms of the proposed Letter of
Credit shall be reasonably satisfactory to the Administrative Agent and the
Letter of Credit Issuer (provided that in the event any term of such application
or any other document is inconsistent with the terms of this Agreement and the
Letter of Credit Issuer and the Administrative Agent are the same Person, then
the terms of this Agreement shall be controlling); and

(ii) As of the date of issuance, no order of any court, arbitrator, or
Governmental Authority shall purport by its terms to enjoin or restrain banks
generally from issuing letters of credit of the type and in the amount of the
proposed Letter of Credit, and no law, rule, or regulation applicable to banks
generally and no request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over banks generally shall
prohibit, or request that the Letter of Credit Issuer refrain from, the issuance
of letters of credit generally or the issuance of such proposed Letter of
Credit.

(d) Issuance of Letters of Credit.

(i) Request for Issuance. Any Borrower that wishes to cause the issuance of a
Letter of Credit shall give the Administrative Agent at least three (3) Business
Days prior written notice of the proposed date of issuance of such Letter of
Credit. Such notice shall be irrevocable and shall specify the original amount
of the Letter of Credit requested, the effective date (which date shall be a
Business Day) of issuance of such requested Letter of Credit, whether such
Letter of Credit may be drawn in a single or in partial draws, the date on which
such requested Letter of Credit is to expire (which date shall be a Business
Day), the purpose for which such Letter of Credit is to be issued, and the
beneficiary of the requested Letter of Credit, and in addition shall include as
an attachment the proposed form of any requested Letter of Credit.

 

61



--------------------------------------------------------------------------------

(ii) Responsibilities of the Administrative Agent; Issuance. The Administrative
Agent shall determine, as of the Business Day immediately preceding the
requested effective date of issuance of the Letter of Credit set forth in the
notice from a Borrower pursuant to Section 2.3(d)(i), (A) the amount of the
Unused Letter of Credit Subfacility and (B) the Availability as of such date. If
the amount of the requested Letter of Credit is not greater than the Unused
Letter of Credit Subfacility, so long as the other conditions required by this
Agreement are met, the Letter of Credit Issuer shall issue the requested Letter
of Credit on such requested effective date of issuance.

(iii) Notice of Issuance. Upon each issuance and the last Business Day of each
Fiscal Quarter, the Administrative Agent shall give notice to each Lender of the
issuance of all Letters of Credit issued since the date on which the immediately
preceding notice shall have been delivered to the Lenders.

(iv) Extensions and Amendments. No Letter of Credit shall be extended or amended
unless the requirements of this Section 2.3 are met as though a new Letter of
Credit were being requested and issued. With respect to any Letter of Credit
which contains “evergreen” or automatic renewal provisions described in
Section 2.3(b), each Lender shall be deemed to have consented to any such
extension or renewal unless any such Lender shall have provided to the
Administrative Agent, not less than thirty (30) days prior to the last date on
which the Letter of Credit Issuer can in accordance with the terms of the
applicable Letter of Credit decline to extend or renew such Letter of Credit,
written notice that it declines to consent to any such extension or renewal;
provided, that if all of the requirements of this Section 2.3 are met and no
Default or Event of Default has occurred and is continuing, no Lender shall
decline to consent to any such extension or renewal.

(e) Payments Pursuant to Letters of Credit.

(i) Payment of Letter of Credit Obligations. The Borrower for whose account any
Letter of Credit is issued agrees to reimburse the Letter of Credit Issuer for
any draw under any such Letter of Credit, and to pay the Letter of Credit Issuer
the amount of all other obligations and other amounts payable to the Letter of
Credit Issuer under or in connection with any Letter of Credit promptly (and, in
any event, by the next Business Day) when due, irrespective of any claim,
set-off, defense, or other right which such Borrower may have at any time
against the Letter of Credit Issuer or any other Person.

(ii) Revolving Loans to Satisfy Reimbursement Obligations. Each drawing under
any Letter of Credit shall constitute a request by the applicable Borrower to
the Administrative Agent for a Borrowing of a Base Rate Revolving Loan in the
amount of such drawing. The Funding Date with respect to such Borrowing shall be
the date of such drawing. In the event that the Letter of Credit Issuer of any
Letter of Credit honors a draw under such Letter of Credit and the Borrower for
whose account such Letter of Credit was issued shall not have repaid such amount
to the Letter of Credit Issuer of such Letter of Credit pursuant to
Section 2.3(e)(i), the Administrative Agent shall, upon receiving notice of such
failure, notify each Lender of such failure, and each Lender shall
unconditionally pay to the Administrative Agent, for the account of the Letter
of Credit Issuer or the Administrative Agent, as applicable, as and when
provided herein below, an amount equal to such Lender’s Pro Rata Share of the

 

62



--------------------------------------------------------------------------------

amount of such payment in Dollars and in same day funds. If the Administrative
Agent so notifies the Lenders prior to 11:00 a.m. (New York, New York time) on
any Business Day, each Lender shall make available to the Administrative Agent
the amount of such payment, as provided in the immediately preceding sentence,
on such Business Day. Such amounts paid by the Lenders to the Administrative
Agent shall constitute Revolving Loans which shall be deemed to have been
requested by such Borrower pursuant to Section 2.2 and made as provided by
Section 4.6.

(f) Participations.

(i) Purchase of Participations. Immediately upon issuance of any Letter of
Credit in accordance with Section 2.3(d), each Lender shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such Lender’s Pro
Rata Share of the face amount of such Letter of Credit (including all
obligations of the Borrower for whose account such Letter of Credit was issued
and any security therefor or guaranty pertaining thereto).

(ii) Sharing of Reimbursement Obligation Payments. Whenever the Administrative
Agent receives a payment from a Borrower on account of reimbursement obligations
in respect of a Letter of Credit as to which the Administrative Agent has
previously received for the account of the Letter of Credit Issuer thereof
payment from a Lender pursuant to Section 2.3(e)(ii), the Administrative Agent
shall promptly pay to such Lender such Lender’s Pro Rata Share of such payment
from such Borrower in Dollars. Each such payment shall be made by the
Administrative Agent on the Business Day on which the Administrative Agent
receives immediately available funds paid to such Person pursuant to the
immediately preceding sentence, if received prior to 3:00 p.m. (New York, New
York time) on such Business Day and otherwise on the next succeeding Business
Day.

(iii) Documentation. Upon the request of any Lender, the Administrative Agent
shall furnish to such Lender copies of any Letter of Credit, reimbursement
agreement executed in connection therewith, application for any Letter of
Credit, and such other documentation as may reasonably be requested by such
Lender.

(iv) Obligations Irrevocable. The obligation of each Lender to make payments to
the Administrative Agent, for the account of the Lenders, with respect to any
Letter of Credit and the obligation of the Borrowers to make payments to the
Administrative Agent, for the account of the Lenders, with respect to any Letter
of Credit shall be irrevocable, not subject to any qualification or exception
whatsoever, including any of the following circumstances:

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(B) the existence of any claim, set-off, defense, or other right which such
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender, the Administrative Agent, the Letter of
Credit Issuer, or any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein, or any unrelated
transactions (including any underlying transactions between such Borrower or any
other Person and the beneficiary named in any Letter of Credit);

 

63



--------------------------------------------------------------------------------

(C) any draft, certificate, or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(E) the occurrence of any Default or Event of Default.

(g) Recovery or Avoidance of Payments. In the event any payment by or on behalf
of any Borrower received by the Administrative Agent with respect to any Letter
of Credit and distributed by the Administrative Agent to the Lenders on account
of their respective participations therein is thereafter set aside, avoided, or
recovered from the Administrative Agent in connection with any receivership,
liquidation, or bankruptcy proceeding, the Lenders shall, upon demand by the
Administrative Agent, pay to the Administrative Agent their respective Pro Rata
Shares of such amount set aside, avoided, or recovered, together with interest
at the rate required to be paid by the Administrative Agent upon the amount
required to be repaid by it.

(h) Exoneration; Assumption of the Risk; Power of Attorney.

(i) [Reserved].

(ii) Assumption of Risk by the Borrowers. As among the Borrowers, the Lenders,
the Letter of Credit Issuers and the Administrative Agent, the Borrowers assume
all risks of the acts and omissions of, or misuse of any of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Lenders, the Letter of
Credit Issuers and the Administrative Agent shall not be responsible for:
(A) the form, validity, sufficiency, accuracy, genuineness, or legal effect of
any document submitted by any Person in connection with the application for and
issuance of and presentation of drafts with respect to any of the Letters of
Credit, even if it should prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent, or forged; (B) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (C) the failure of the beneficiary of any Letter of Credit to comply
duly with conditions required in order to draw upon such Letter of Credit;
(D) errors, omissions, interruptions, or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex, or otherwise, whether or not
they be in cipher; (E) errors in interpretation of technical terms; (F) any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under any Letter of Credit or of the proceeds thereof; (G) the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; or (H) any consequences arising from causes
beyond the control of the Lenders or the Administrative Agent, including any act
or omission, whether rightful or wrongful, of any present or future de jure or
de facto Governmental Authority; provided that, subject to any application for a
Letter of Credit between the applicable Borrower and the Letter

 

64



--------------------------------------------------------------------------------

of Credit Issuer, the applicable Borrower shall retain any claim it may have, if
any, against the Letter of Credit Issuer with respect to any actual damages, but
excluding any consequential damages, suffered by such Borrower which were
directly caused by (1) the Letter of Credit Issuer’s willful misconduct or gross
negligence, as determined pursuant to a final, non-appealable order of a court
of competent jurisdiction, in determining whether documents presented under a
Letter of Credit complied with such Letter of Credit or (2) the Letter of Credit
Issuer’s willful failure to make lawful payment under any Letter of Credit after
the presentation to it of a draft and all documents required under such Letter
of Credit strictly complying with the terms and conditions of such Letter of
Credit. None of the foregoing shall affect, impair, or prevent the vesting of
any rights or powers of the Administrative Agent or any Lender under this
Section 2.3(h).

(iii) Exoneration. In furtherance and extension, and not in limitation, of the
specific provisions set forth above, any action taken or omitted by the
Administrative Agent or any Lender under or in connection with any of the
Letters of Credit or any related certificates, in the absence of gross
negligence or willful misconduct, as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction, shall not put the
Administrative Agent or any Lender under any resulting liability to any Borrower
or relieve any Borrower of any of its obligations hereunder to any such Person.

(iv) Indemnification by Lenders. The Lenders agree to indemnify the Letter of
Credit Issuer (to the extent not reimbursed by the Borrowers and without
limiting the obligations of the Borrowers hereunder) ratably in accordance with
their respective Pro Rata Shares, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including Attorney Costs), or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by, or asserted against the Letter of Credit
Issuer in any way relating to or arising out of any Letter of Credit or the
transactions contemplated thereby or any action taken or omitted by the Letter
of Credit Issuer under any Letter of Credit or any Loan Document in connection
therewith; provided that no Lender shall be liable for any of the foregoing to
the extent it arises from the gross negligence or willful misconduct, as
determined pursuant to a final, non-appealable order of a court of competent
jurisdiction, of the Person to be indemnified. Without limitation of the
foregoing, each Lender agrees to reimburse the Letter of Credit Issuer promptly
upon demand for its Pro Rata Share of any costs or expenses payable by any
Borrower to the Letter of Credit Issuer, to the extent that the Letter of Credit
Issuer is not promptly reimbursed for such costs and expenses by a Borrower. The
agreement contained in this Section shall survive payment in full of all
Obligations (excluding indemnification and reimbursement obligations to the
extent no claim with respect thereto has been asserted and remains unsatisfied
and Letters of Credit to the extent cash collateralized or otherwise back
stopped in manner reasonably satisfactory to the Letter of Credit Issuer).

(v) Power of Attorney. In connection with all Inventory financed by Letters of
Credit, each Borrower hereby appoints the Collateral Agent, or the Collateral
Agent’s designee, as its attorney, with full power and authority: (A) to sign
and/or endorse such Borrower’s name upon any warehouse or other receipts; (B) to
sign such Borrower’s name on bills of lading and other negotiable and non
negotiable documents; (C) to clear Inventory through customs in the Collateral
Agent’s or such Borrower’s name, and to sign and deliver to customs officials
powers of attorney in such Borrower’s name for such purpose; (D) to complete in
such

 

65



--------------------------------------------------------------------------------

Borrower’s or the Collateral Agent’s name, any order, sale, or transaction,
obtain the necessary documents in connection therewith, and collect the proceeds
thereof; and (E) to do such other acts and things as are necessary in order to
enable the Collateral Agent to obtain possession or control of such Inventory
and to obtain payment of the Obligations; provided, that, the Collateral Agent
shall exercise its rights under this clause (v) only upon an during the
occurrence of an Event of Default. Neither the Collateral Agent nor its
designee, as such Borrower’s attorney, will be liable for any acts or omissions,
nor for any error of judgment or mistakes of fact or law other than for gross
negligence or willful misconduct, as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction. This power, being
coupled with an interest, is irrevocable until all Obligations (other
indemnification and reimbursement obligations to the extent no claim with
respect thereto has been asserted and remains unsatisfied and Letters of Credit
to the extent cash collateralized or otherwise back-stopped in manner reasonably
satisfactory to the Letter of Credit Issuer) have been paid in full.

(vi) Account Party. Each Borrower hereby authorizes and directs the Letter of
Credit Issuer to name any Borrower as the “Account Party” in each Letter of
Credit issued pursuant to this Agreement and to deliver to the Collateral Agent
all instruments, documents, and other writings and property received by the
Letter of Credit Issuer pursuant to each such Letter of Credit, and to accept
and rely upon the Collateral Agent’s instructions and agreements with respect to
all matters arising in connection with each such Letter of Credit or the
application therefor.

(vii) Control of Inventory. In connection with all Inventory financed by Letters
of Credit, each Borrower for whose account such Letter of Credit was issued
will, at the Collateral Agent’s request, instruct all suppliers, carriers,
forwarders, customs brokers, warehouses, or others receiving or holding cash,
checks, Inventory, documents, or instruments in which the Collateral Agent holds
a security interest to deliver them to the Collateral Agent and/or subject to
the Collateral Agent’s order, and if they shall come into such Borrower’s
possession, to deliver them, upon request, to the Collateral Agent in their
original form. Each such Borrower shall also, at the Collateral Agent’s request,
designate the Collateral Agent as the consignee on all bills of lading and other
negotiable and non negotiable documents. Loan Parties do not have any goods,
documents of title or other Collateral in the custody, control or possession of
a third party as of the date hereof, except as set forth in the Perfection
Certificate and except for goods located in the United States in transit to a
location of a Loan Party permitted herein in the ordinary course of business of
such Loan Party in the possession of the carrier transporting such goods.
Promptly upon Collateral Agent’s request, such Loan Party shall deliver to
Collateral Agent a Collateral Access Agreement duly authorized, executed and
delivered by such person and the Loan Party that is the owner of such
Collateral.

(i) Supporting Letter of Credit; Cash Collateral. If, notwithstanding the
provisions of Section 2.3(b) and Section 13.1 any Letter of Credit is
outstanding upon the termination of this Agreement or after an Event of Default
shall occur and be continuing, then upon such termination or during the
continuance of such Event of Default the Borrower for whose account such Letter
of Credit was issued shall, at the request of the Administrative Agent (with the
Administrative Agent acting at the direction of the Required Lenders) deposit
with the Collateral Agent, for the ratable benefit of the Letter of Credit
Issuer and the Lenders, with respect to each such Letter of Credit then
outstanding, as the Required Lenders in their discretion

 

66



--------------------------------------------------------------------------------

shall specify, either (i) a standby letter of credit (a “Supporting Letter of
Credit”) in form and substance reasonably satisfactory to the Agents, issued by
an issuer satisfactory to the Agents in an amount equal to 105% of the greatest
amount for which such Letter of Credit may be drawn plus any fees and expenses
associated with such Letter of Credit, under which Supporting Letter of Credit
the Collateral Agent is entitled to draw amounts necessary to reimburse the
Letter of Credit Issuer and the Lenders for payments to be made by the Letter of
Credit Issuer and the Lenders under such Letter of Credit and any fees and
expenses associated with such Letter of Credit, or (ii) cash in an amount equal
to 105% of the amount necessary to reimburse the Letter of Credit Issuer and the
Lenders for payments made by the Letter of Credit Issuer or the Lenders under
such Letter of Credit and any fees and expenses associated with such Letter of
Credit. Such Supporting Letter of Credit or deposit of cash shall be held by the
Collateral Agent, for the ratable benefit of the Letter of Credit Issuer and the
Lenders, as security for, and to provide for the payment of, the aggregate
undrawn amount of such Letters of Credit remaining outstanding; provided that,
such Supporting Letter of Credit shall be terminated or cash held by the
Collateral Agent returned upon (A) with respect to termination of this
Agreement, upon payment of the aggregate and undrawn amount of such Letters of
Credit remaining outstanding or (B) with respect to an Event of Default, upon
curing such Event of Default.

(j) Resignation or Removal of the Letter of Credit Issuer. The Letter of Credit
Issuer may resign at any time by giving 30 days’ prior written notice to the
Agents, the Lenders and the Borrowers, and may be removed at any time by the
Borrowers by notice to the Letter of Credit Issuer, the Agents and the Lenders.
Upon the acceptance of any appointment as the Letter of Credit Issuer hereunder
by a Lender that shall agree to serve as successor Letter of Credit Issuer, such
successor shall succeed to and become vested with all the interests, rights and
obligations of the retiring Letter of Credit Issuer. At the time such removal or
resignation shall become effective, the Borrowers shall pay all accrued and
unpaid fees owing to the retiring Letter of Credit Issuer in its capacity as
such. The acceptance of any appointment as the Letter of Credit Issuer hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrowers and the Agents, and, from and
after the effective date of such agreement, (i) such successor Lender shall have
all the rights and obligations of the previous Letter of Credit Issuer under
this Agreement and the other Loan Documents and (ii) references herein and in
the other Loan Documents to the term “Letter of Credit Issuer” shall be deemed
to refer to such successor or to any previous Letter of Credit Issuer, or to
such successor and all previous Letter of Credit Issuer, as the context shall
require. After the resignation or removal of the Letter of Credit Issuer
hereunder, the retiring Letter of Credit Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of an Letter of Credit
Issuer under this Agreement and the other Loan Documents with respect to Letters
of Credit issued by it prior to such resignation or removal, but shall not be
required to issue additional Letters of Credit.

(k) Additional Letter of Credit Issuers. The Borrowers may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuer of Letters of Credit under the terms of
this Agreement. Any Lender designated as an issuer of Letters of Credit pursuant
to this paragraph (k) shall be deemed to be a “Letter of Credit Issuer” (in
addition to being a Lender) in respect of Letters of Credit issued or to be
issued by such Lender, and, with respect to such Letters of Credit, such term
shall thereafter apply to the other Letter of Credit Issuer and such Lender.

 

67



--------------------------------------------------------------------------------

Section 2.4 Bank Products. Any Borrower may request and any Bank may, in its
sole and absolute discretion, arrange for such Borrower to obtain from such Bank
or such Bank’s Affiliates, Bank Products, although no Borrower is required to do
so.

Section 2.5 Increase in Maximum Revolver Amount.

(a) Administrative Borrower, on behalf of itself and the other Loan Parties,
may, at any time, deliver a written request to Administrative Agent to increase
the Maximum Revolver Amount. Any such written request shall specify the amount
of the increase in the Maximum Revolver Amount that Borrowers are requesting,
provided, that, (i) in no event shall the aggregate amount of any such increase
cause the Maximum Revolver Amount to exceed $75,000,000, (ii) such request shall
be for an increase of not less than $5,000,000, (iii) any such request shall be
irrevocable, (iv) in no event shall there be more than three (3) such increases
during the term of this Agreement, and (vi) no Event of Default shall exist or
have occurred and be continuing immediately before and after giving effect to
any such increase.

(b) Upon the receipt by Administrative Agent of any such written request,
Administrative Agent shall notify each of the Lenders of such request and each
Lender shall have the option (but not the obligation) to increase the amount of
its Commitment by an amount up to its Pro Rata Share of the amount of the
increase thereof requested by Administrative Borrower as set forth in the notice
from Agent to such Lender. Each Lender shall notify Agent within ten (10) days
after the receipt of such notice from Administrative Agent whether it is willing
to so increase its Commitment, and if so, the amount of such increase; provided,
that, (i) the minimum increase in the Commitments of each such Lender providing
the additional Commitments shall equal or exceed $1,000,000, and (ii) no Lender
shall be obligated to provide such increase in its Commitment and the
determination to increase the Commitment of a Lender shall be within the sole
and absolute discretion of such Lender. If the aggregate amount of the increases
in the Commitments received from the Lenders does not equal or exceed the amount
of the increase in the Maximum Revolver Amount requested by Administrative
Borrower, Administrative Agent may seek additional increases from Lenders or
Commitments from such Eligible Assignees as it may determine, after consultation
with Administrative Borrower, provided, that, at Administrative Agent’s option
it may seek Commitments from Eligible Assignees prior to the expiration of the
ten (10) day period. In the event Lenders (or Lenders and any such Eligible
Assignee as the case may be) have committed in writing to provide increases in
their Commitments or new Commitments in an aggregate amount in excess of the
increase in the Maximum Revolver Amount requested by Borrowers or permitted
hereunder, Administrative Agent shall then have the right to allocate such
commitments, first to Lenders and then to Eligible Assignees, in such amounts
and manner as Administrative Agent may determine, after consultation with
Administrative Borrower.

(c) The Maximum Revolver Amount shall be increased by the amount of the increase
in the applicable Commitments from Lenders or new Commitments from Eligible
Assignees, in each case selected in accordance with Section 2.5(b) above, for
which Administrative Agent has received Assignment and Acceptances thirty
(30) days after the date of

 

68



--------------------------------------------------------------------------------

the request by Administrative Borrower for the increase or such earlier date as
Administrative Agent and Administrative Borrower may agree (but subject to the
satisfaction of the conditions set forth below), whether or not the aggregate
amount of the increase in Commitments and new Commitments, as the case may be,
equal or exceed the amount of the increase in the Maximum Revolver Amount
requested by Administrative Borrower in accordance with the terms hereof,
effective on the date that each of the following conditions have been satisfied:

(i) Administrative Agent shall have received from each Lender or Eligible
Assignee that is providing an additional Commitment as part of the increase in
the Maximum Revolver Amount, an Assignment and Acceptance duly executed by such
Lender or Eligible Assignee and each Borrower, provided, that, the aggregate
Commitments as set forth in such Assignment and Acceptance(s) shall be not less
than $5,000,000;

(ii) the conditions precedent to the making of Revolving Loans set forth in
Section 11.2 shall be satisfied as of the date of the increase in the Maximum
Revolver Amount, both before and after giving effect to such increase;

(iii) such increase in the Maximum Revolver Amount, on the date of the
effectiveness thereof, shall not violate any applicable law, regulation or order
or decree of any court or other Governmental Authority and shall not be
enjoined, temporarily, preliminarily or permanently; and

(iv) there shall have been paid to each Lender and Eligible Assignee providing
an additional Commitment in connection with such increase in the Maximum
Revolver Amount, all fees and expenses due and payable to such Person on or
before the effectiveness of such increase.

(d) As of the effective date of any such increase in the Maximum Revolver
Amount, each reference to the term Commitments and Maximum Revolver Amount
herein, as applicable, and in any of the other Loan Documents shall be deemed
amended to mean the amount of the Commitments and Maximum Revolver Amount
specified in the most recent written notice from Administrative Agent to
Administrative Borrower of the increase in the Commitments and Maximum Revolver
Amount, as applicable.

(e) Effective on the date of each increase in the Maximum Revolver Amount
pursuant to this Section 2.5, each reference in this Agreement to an amount or
level of Availability or Adjusted Availability shall, automatically and without
any further action, be deemed to be increased so that the ratio of the amount of
Availability (or Adjusted Availability, as the case may be) to the Maximum
Revolver Amount (in effect after such increase in the Maximum Revolver Amount)
remains the same as the ratio of the amount of Availability (or Adjusted
Availability, as the case may be) to the amount of the Maximum Revolver Amount
prior to such increase in the Maximum Revolver Amount. In addition, the amount
of the Inventory sublimit set forth in clause (a)(ii)(B)(3) (the “Inventory
Sublimit”) shall increase so that the ratio of the Inventory Sublimit to the
amount of the Maximum Revolver Amount after such increase in the Maximum
Revolver Amount remains the same as the ratio of the amount of the Inventory
Sublimit to the amount of the Maximum Revolver Amount prior to such increase in
the Maximum Revolver Amount.

 

69



--------------------------------------------------------------------------------

ARTICLE 3

INTEREST AND FEES

Section 3.1 Interest.

(a) Interest Rates. All outstanding Obligations shall bear interest on the
unpaid principal amount thereof (including, to the extent permitted by law, on
accrued interest thereon not paid when due) from the date made until paid in
full in cash at a rate determined by reference to the Base Rate or the LIBO
Rate, as applicable, and this Section 3.1(a), but not to exceed the Maximum
Rate. Any of the Revolving Loans may be converted into, or continued as, Base
Rate Revolving Loans or LIBO Rate Revolving Loans, subject to, and in the manner
provided in, Section 3.2. If at any time Revolving Loans are outstanding with
respect to which notice has not been delivered to the Administrative Agent in
accordance with the terms of this Agreement specifying the basis for determining
the interest rate applicable thereto, then those Revolving Loans shall be Base
Rate Revolving Loans and shall bear interest at a rate determined by reference
to the Base Rate until notice to the contrary has been given to the
Administrative Agent in accordance with this Agreement and such notice has
become effective. Except as otherwise provided herein, the outstanding
Obligations shall bear interest as follows:

(i) for all Base Rate Revolving Loans and other Obligations (other than LIBO
Rate Revolving Loans) at a fluctuating per annum rate equal to the lesser of
(A) the Base Rate plus the Applicable Margin or (B) the Maximum Rate; and

(ii) for all LIBO Rate Revolving Loans at a per annum rate equal to the lesser
of (A) the LIBO Rate plus the Applicable Margin or (B) the Maximum Rate.

(iii) Each change in the Base Rate shall be reflected in the interest rate
described in clause (i) preceding as of the effective date of such change.
Subject to Section 3.3, all interest charges shall be computed on the basis of a
year of 360 days and actual days elapsed (which results in more interest being
paid than if computed on the basis of a 365 day year), except that interest
computed at the Base Rate (when the Base Rate is determined by reference to the
Prime Rate) shall be computed on the basis of a year of 365 or 366 days, as
applicable.

(b) Default Rate. During the existence of any Default or Event of Default if the
Administrative Agent or the Required Lenders in their discretion so elect, then,
while such Default or Event of Default exists, all past due amounts shall bear
interest at a rate per annum equal to the lesser of (i) the Default Rate
applicable thereto or (ii) the Maximum Rate.

(c) Interest Periods. After giving effect to any Borrowing, conversion, or
continuation of any LIBO Rate Revolving Loan, there may not be more than eight
(8) different Interest Periods in effect hereunder; provided that in its
discretion the Administrative Agent may agree to permit the Borrowers to
maintain more than eight (8) different Interest Periods in effect hereunder.

(d) Accrued Interest. Accrued interest on the Revolving Loans shall be due and
payable in arrears (a) in the case of Base Rate Revolving Loans, on the first
(1st) day of

 

70



--------------------------------------------------------------------------------

each month for so long as any Obligations are outstanding and on the Termination
Date and (b) in the case of LIBO Rate Revolving Loans and with respect to each
such Revolving Loan (i) on each LIBOR Interest Payment Date with respect
thereto; (ii) on the Termination Date and (iii) upon prepayment of any LIBO Rate
Revolving Loans.

Section 3.2 Conversion and Continuation Elections.

(a) A Borrower may, upon irrevocable written notice to the Administrative Agent
in accordance with Section 3.2(b):

(i) elect, as of any Business Day, in the case of Base Rate Revolving Loans to
convert any such Revolving Loans (or any part thereof in an amount not less than
$2,000,000, or that is in an integral multiple of $1,000,000 in excess thereof)
into LIBO Rate Revolving Loans; or

(ii) elect, as of the last day of the applicable Interest Period, to convert any
LIBO Rate Revolving Loans having Interest Periods expiring on such day to Base
Rate Revolving Loans or to continue any LIBO Rate Revolving Loans having
Interest Periods expiring on such day (or any part thereof in an amount not less
than $2,000,000, or that is in an integral multiple of $1,000,000 in excess
thereof) as LIBO Rate Revolving Loans;

provided, that, if at any time the aggregate amount of LIBO Rate Revolving Loans
in respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $1,000,000, at the election of Agent, such LIBO
Rate Revolving Loans shall, effective as of the expiration date of the
applicable Interest Period, automatically convert into Base Rate Revolving
Loans. In lieu of delivering the below-described Notice of
Conversion/Continuation, the Borrowers may give the Administrative Agent such
notice telephonically by the required time, with such telephonic notice to be
confirmed in writing no later than the Business Day following the giving of such
telephonic notice, but the Administrative Agent shall at all times be entitled
to rely on such telephonic notice in effecting such conversion or continuation,
regardless of whether any such confirmation is received by the Administrative
Agent.

(b) The Borrowers shall deliver a notice of conversion/continuation in the form
of Exhibit D (a “Notice of Conversion/Continuation”) to be received by the
Administrative Agent not later than 12:00 noon (New York, New York time) at
least three (3) Business Days in advance of the Conversion/Continuation Date, if
the Revolving Loans are to be converted into or continued as LIBO Rate Revolving
Loans and specifying:

(i) the proposed Conversion/Continuation Date;

(ii) the Revolving Loans and the aggregate amount of such Revolving Loans to be
converted or renewed;

(iii) the type of Revolving Loans resulting from the proposed conversion or
continuation; and

(iv) the duration of the requested Interest Period.

 

71



--------------------------------------------------------------------------------

(c) If upon the expiration of any Interest Period applicable to LIBO Rate
Revolving Loans, the Borrowers have failed to timely select a new Interest
Period to be applicable to such LIBO Rate Revolving Loans or if any Event of
Default has occurred and is continuing, the Borrowers shall be deemed to have
elected to convert such LIBO Rate Revolving Loans into Base Rate Revolving Loans
effective as of the expiration date of such Interest Period.

(d) The Administrative Agent will promptly notify each Lender of its receipt of
a Notice of Conversion/Continuation. All conversions and continuations shall be
made ratably according to the respective outstanding principal amounts of the
Revolving Loans with respect to which the Notice of Conversion/Continuation was
given held by each Lender.

(e) During the existence of an Event of Default, at the determination of
Administrative Agent, in its discretion or at the direction of Required Lenders,
the Borrowers may not elect to have a Revolving Loan converted into or continued
as a LIBO Rate Revolving Loan.

Section 3.3 Maximum Interest Rate. If the Interest Rate, absent the limitation
set forth in this Section 3.3, would have exceeded the Maximum Rate, then the
Interest Rate shall be the Maximum Rate. Each Agent, each Lender, and each
Borrower acknowledges, agrees, and declares that it is its intention to
expressly comply with all Requirements of Law in respect of limitations on the
amount or rate of interest that can legally be contracted for, charged, or
received under or in connection with the Loan Documents. Notwithstanding
anything to the contrary contained in any Loan Document (even if any such
provision expressly declares that it controls all other provisions of the Loan
Documents), in no contingency or event whatsoever shall the amount of interest
(including the aggregate of all charges, fees, benefits, or other compensation
which constitutes interest under any Requirement of Law) under the Loan
Documents paid by any Borrower, received by the Administrative Agent, the Letter
of Credit Issuer, or any Lender, agreed to be paid by any Borrower, or requested
or demanded to be paid by the Administrative Agent, the Letter of Credit Issuer,
or any Lender, exceed the Maximum Rate, and all provisions of the Loan Documents
in respect of the contracting for, charging, or receiving compensation for the
use, forbearance, or detention of money shall be limited as provided by this
Section 3.3. In the event any such interest is paid to the Administrative Agent,
the Letter of Credit Issuer, or any Lender by the Borrowers, or any of them, in
an amount or at a rate which would exceed the Maximum Rate, the Administrative
Agent, the Letter of Credit Issuer, or such Lender, as the case may be, shall
automatically apply such excess to any unpaid amount of the Obligations other
than interest, in inverse order of maturity, or if the amount of such excess
exceeds said unpaid amount, such excess shall be paid to the paying Borrowers or
Borrower, as applicable. All interest paid, or agreed to be paid, by any
Borrower, or taken, reserved, or received by the Administrative Agent, the
Letter of Credit Issuer, or any Lender, shall be amortized, prorated, spread,
and allocated in respect of the Obligations throughout the full term of this
Agreement. The Borrowers, the Agents, the Letter of Credit Issuer, and the
Lenders shall, to the maximum extent permitted under any Requirement of Law and
the Loan Documents, (A) characterize any non principal payment as a standby fee,
commitment fee, prepayment charge, delinquency charge, expense, or reimbursement
for a third party expense rather than as interest and (B) exclude prepayments,
acceleration, and the effects thereof. Nothing in any Loan Document shall be
construed or so operate as to require or obligate the Borrowers, or any of them,
to pay any interest, fees, costs, or charges greater than is permitted by

 

72



--------------------------------------------------------------------------------

any Requirement of Law. Subject to the foregoing, the Borrowers hereby agree
that the actual effective rate of interest from time to time existing under the
Loan Documents, including all amounts agreed to by the Borrowers or charged or
received by the Administrative Agent, the Letter of Credit Issuer, or the
Lenders pursuant to and in accordance with the Loan Documents, which may be
deemed to be interest under any Requirement of Law, shall be deemed to be a rate
which is agreed to and stipulated by the Borrowers and the Lenders in accordance
with Requirements of Law.

Section 3.4 Unused Line Fee. Until the Revolving Loans have been paid in full
and this Agreement terminated, the Borrowers agree to pay, in arrears, on the
first (1st) day of each month at any time that Obligations or Commitments are
outstanding, and on the Termination Date, to the Administrative Agent, for the
account of the Lenders, in accordance with their respective Pro Rata Shares, an
unused line fee (the “Unused Line Fee”) equal to .3125% multiplied by the amount
by which the Maximum Revolver Amount exceeded the sum of the average daily
outstanding amount of the Revolving Loans and the average daily undrawn face
amount of all outstanding Letters of Credit during such three-month period or
shorter period if calculated on the Termination Date. Subject to Section 3.3,
the Unused Line Fee shall be computed on the basis of a 360 day year for the
actual number of days elapsed. For purposes of calculating the Unused Line Fee
pursuant to this Section 3.4, (i) any payment received by the Administrative
Agent (if received prior to 3:00 p.m. New York, New York time (or later, in the
sole discretion of the Administrative Agent)) shall be deemed to be credited to
the Borrowers’ Loan Account on the date such payment is received by the
Administrative Agent and (ii) outstanding Swingline Loans shall be deemed not to
constitute Revolving Loans.

Section 3.5 Letter of Credit Fee. The Borrowers agree to pay to the
Administrative Agent, for the account of the Lenders, in accordance with their
respective Pro Rata Shares, for each Letter of Credit, a fee (the “Letter of
Credit Fee”) equal to the Letter of Credit Fee Percentage, or during the
existence of any Event of Default the Default Rate with respect to Letters of
Credit, multiplied by the undrawn face amount of each Letter of Credit plus all
out of pocket costs, fees, and expenses incurred by the Agents and the Letter of
Credit Issuer in connection with the application for, processing of, issuance
of, or amendment to any Letter of Credit. The Borrowers further agree to pay to
each Letter of Credit Issuer, with respect to each Letter of Credit issued by
such Letter of Credit Issuer, a “fronting fee” equal to one-eighth of one
percent (0.125%) per annum of the daily aggregate amount of such Letter of
Credit outstanding during the previous Fiscal Quarter. The Letter of Credit Fee
and the fronting fee shall be payable in arrears on the last Business Day of
each Fiscal Quarter and on the Termination Date. Subject to Section 3.3, the
Letter of Credit Fee and the fronting fee shall be computed on the basis of a
360 day year for the actual number of days elapsed.

Section 3.6 Other Fees. The Borrowers agree to pay timely when due all other
fees and expenses of the Agents as provided for in this Agreement, including,
without limitation, the annual administration fee and the collateral agent fee,
as set forth in the Fee Letter, respectively, at the times and in the amount,
specified therein.

 

73



--------------------------------------------------------------------------------

ARTICLE 4

PAYMENTS AND PREPAYMENTS

Section 4.1 Revolving Loans.

(a) The Borrowers shall repay the outstanding principal balance of the Revolving
Loans together with all other Obligations, including all accrued but unpaid
interest thereon, on the Termination Date.

(b) The Borrowers may prepay the Revolving Loans at any time, and reborrow
subject to the terms of this Agreement; provided, however, that with respect to
any LIBO Rate Revolving Loans prepaid prior to the expiration date of the
Interest Period applicable thereto, the Borrowers shall pay to the
Administrative Agent, for the account of the Lenders, the amounts described in
Section 5.4. In the case of any such prepayment, the Borrowers shall give (i) in
the case of a LIBO Rate Revolving Loan, three (3) Business Days’ written notice
and (ii) in the case of a Base Rate Revolving Loan or Swingline Loan, telephonic
notice on the date of such prepayment, with such telephonic notice to be
confirmed in writing no later than the Business Day following the giving of such
telephonic notice. Any such notice of prepayment (or telephonic notice in lieu
thereof) shall be irrevocable and the Borrowers shall be bound to prepay the
amounts subject to the notice in accordance therewith (except to the extent such
prepayment constitutes a prepayment of all outstanding amounts and is
accompanied by a termination of outstanding commitments hereunder and the
financing from which such prepayment would be made does not become unavailable
to the Borrowers).

(c) Without limiting the generality of the foregoing, upon demand the Borrowers
shall pay to the Administrative Agent, for the account of the Lenders, the
amount, if any and without duplication, by which the Aggregate Revolver
Outstandings less the aggregate amount of Pending Revolving Loans exceeds the
Borrowing Base; provided, that, if such excess is caused solely by the
imposition of reserves by the Administrative Agent, such payment shall be due
one (1) Business Day after such demand therefor.

(d) If on or after the Closing Date, any Loan Party shall sell, issue, convey,
transfer, lease or otherwise dispose of any ABL Priority Collateral pursuant to
Section 10.1(d)(ii) and (iii), then the Borrowers shall prepay, in accordance
with Section 4.6, their Obligations hereunder in an amount equal to 100% of the
net cash proceeds of such sale, issuance, conveyance, transfer, lease or
disposal; provided that the Borrowers may (other than with respect to sales,
issuances, conveyances, transfers, leases or other dispositions of the ABL
Priority Collateral set forth on Schedule 4.1), in lieu of making such
prepayment, provide a Reinvestment Notice to the Administrative Agent and
reinvest such net cash proceeds in accordance therewith. Subject to the terms of
the Intercreditor Agreement, any net cash proceeds the subject of a Reinvestment
Notice but not actually invested in assets useful to the business of the
Borrowers by the 365th day following the receipt thereof shall be required to be
used to prepay the Obligations. Notwithstanding anything to the contrary
contained herein, no Reinvestment Notice may be provided during an Availability
Triggering Event. Amounts applied in connection with a prepayment pursuant to
this Section 4.1(d) shall be applied first, to the prepayment of the outstanding
Revolving Loans, second, solely if an Event of Default has occurred and is
continuing, to cash collateralize outstanding Letters of Credit (other than
unfunded Participations with respect thereto) in an amount equal to 105% of the
then outstanding face amount of the Letters of Credit and third, to the extent
of any excess, returned to the Borrowers.

 

74



--------------------------------------------------------------------------------

(e) [Reserved].

(f) Each prepayment of the Revolving Loans pursuant to this Section 4.1 shall be
applied to the Revolving Loans without any reduction in the Commitments as set
forth in Section 4.6.

Section 4.2 Reduction of Commitments; Termination of Facility.

(a) The Borrowers may reduce the Maximum Revolver Amount to an amount as may be
designated by the Borrowers at any time effective upon five (5) Business Days
prior written notice thereof to the Administrative Agent and the Lenders,
provided, that (i) such reduction shall be in an amount of at least $5,000,000
or any integral multiple of $1,000,000 in excess thereof, (ii) no such reduction
shall cause the Maximum Revolver Amount at any time to be less than the
Aggregate Revolver Outstandings after giving effect thereto and (iii) no such
reduction shall cause the Maximum Revolver Amount at any time to be less than
$30,000,000, (iv) no Default or Event of Default shall exist or have occurred
and be continuing as of (A) the date of such request or (B) immediately prior to
and after giving effect to such reduction, (v) no more than three (3) such
reductions shall occur during the term of this Agreement, and (vi) such
reduction shall be permanent with respect to the Commitments then in effect. The
Lenders shall have no obligation at any time to increase the Maximum Revolver
Amount following any such reduction; provided, the Maximum Revolver Amount may
be increased pursuant to Section 2.5.

(b) [Reserved].

(c) Upon the receipt by Administrative Agent of a written request to decrease
the Maximum Revolver Amount, Administrative Agent shall notify each of the
Lenders of such request and, subject to the terms of Section 4.2(c) hereof, the
Commitment of each Lender shall be decreased on the date requested by
Administrative Borrower by an amount equal to such Lender’s Pro Rata Share of
the amount of the decrease in the Maximum Revolver Amount requested by
Administrative Borrower as set forth in the notice from Agent to such Lender.

(d) In the event of a request to decrease the Maximum Revolver Amount, the
Maximum Revolver Amount shall be decreased by the amount of the decrease in
Maximum Revolver Amount requested by Administrative Borrower in accordance with
the terms hereof; provided, that, after giving effect to such decrease, the
Maximum Revolver Amount shall not be less than the aggregate principal amount of
the Aggregate Revolving Outstandings at such time.

(e) As of the effective date of any such decrease in the Maximum Revolver
Amount, each reference to the term Maximum Revolver Amount and Commitments
herein, as applicable, and in any of the other Loan Documents shall be deemed
amended to mean the amount of the Maximum Revolver Amount and Commitments
specified in the most recent written notice from Administrative Agent to
Administrative Borrower of the decrease in the Maximum Credit and Commitments,
as applicable.

(f) The Borrowers may terminate this Agreement upon at least three (3) Business
Days prior written notice thereof to the Administrative Agent and the Lenders,
upon (i) the payment in full of all outstanding Revolving Loans, together with
accrued and unpaid interest thereon, and the cancellation and return of all
outstanding Letters of Credit (or, alternatively,

 

75



--------------------------------------------------------------------------------

with respect to each such Letter of Credit, the furnishing to the Collateral
Agent, for the benefit of the Lenders, of a Supporting Letter of Credit or cash
deposit, in each case in amounts and in the manner required by Section 2.3(i)),
(ii) with respect to any LIBO Rate Revolving Loans prepaid in connection with
such termination prior to the expiration date of the Interest Period applicable
thereto, the payment of the amounts described in Section 5.4, and (iii) the
payment in full in cash of all other Obligations (excluding indemnification and
reimbursement obligations to the extent no claim with respect thereto has been
asserted and remains unsatisfied) together with accrued and unpaid interest
thereon.

(g) Effective on the date of each decrease in the Maximum Revolver Amount
pursuant to this Section 2.5, each reference in this Agreement to an amount of
Availability (or Adjusted Availability, as the case may be) shall, automatically
and without any further action, be deemed to be decreased so that the ratio of
the amount of Availability (or Adjusted Availability, as the case may be) to the
amount of the Maximum Revolver Amount after such decrease in the Maximum
Revolver Amount remains the same as the ratio of the amount of Availability (or
Adjusted Availability, as the case may be) to the amount of the Maximum Revolver
Amount prior to such decrease in the Maximum Revolver Amount. In addition, the
“Inventory Sublimit” shall decrease so that the ratio of the Inventory Sublimit
to the amount of the Maximum Revolver Amount after such decrease in the Maximum
Revolver Amount remains the same as the ratio of the amount of the Inventory
Sublimit to the amount of the Maximum Revolver Amount prior to such decrease in
the Maximum Revolver Amount.

Section 4.3 [Reserved].

Section 4.4 Payments by the Borrowers.

(a) All payments to be made by or on behalf of the Borrowers shall be made
without set-off, recoupment, or counterclaim. Except as otherwise expressly
provided herein, all payments by the Borrowers shall be made to the
Administrative Agent for the account of the Lenders at the Administrative
Agent’s address set forth in Section 16.8, and shall be made in Dollars and in
immediately available funds, no later than 3:00 p.m. (New York time) on the date
specified herein. Any payment received by the Administrative Agent later than
3:00 p.m. (New York, New York time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue.

(b) Subject to the provisions set forth in the definition of Interest Period,
whenever any payment is due on a day other than a Business Day, such payment
shall be due on the following Business Day, and such extension of time shall in
such case be included in the computation of interest or fees, as the case may
be.

(c) Unless the Administrative Agent receives notice from the Borrowers (or
Administrative Borrower on behalf of the Borrowers) prior to the date on which
any payment is due to the Lenders that the Borrowers will not make such payment
in full as and when required, the Administrative Agent may assume that the
Borrowers have made such payment in full to the Administrative Agent on such
date in immediately available funds and the Administrative Agent may (but shall
not be so required), in reliance upon such assumption, distribute to each Lender
on such due date an amount equal to the amount then due such Lender. If and to
the extent the

 

76



--------------------------------------------------------------------------------

Borrowers have not made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent on demand such amount distributed
to such Lender, together with interest thereon at the Federal Funds Rate for
each day from the date such amount is distributed to such Lender until the date
repaid.

Section 4.5 Payments as Revolving Loans. All payments of principal, interest,
reimbursement obligations in connection with Letters of Credit, fees, premiums,
and other sums payable hereunder, including, without limitation, all
reimbursement for expenses pursuant to Section 16.7, may, at the option of the
Administrative Agent, in its sole discretion, subject only to the terms of this
Section 4.5, be paid from the proceeds of Revolving Loans made hereunder,
whether made following a request by the Borrowers, or any of them, pursuant to
Section 2.2 or a deemed request as provided in this Section 4.5. The Borrowers
hereby irrevocably authorize the Administrative Agent to charge the Loan Account
for the purpose of paying principal, interest, reimbursement obligations in
connection with Letters of Credit, fees, premiums, and other sums payable
hereunder, including, without limitation, reimbursing expenses pursuant to
Section 16.7, and agree that all such amounts charged shall constitute Revolving
Loans (including Swingline Loans and Agent Advances) and that all such Revolving
Loans so made shall be deemed to have been requested pursuant to Section 2.2;
provided, that, the Administrative Agent shall endeavor to provide notice of any
such charge to the Borrowers as soon as reasonable practicable but failure to
give such notice shall not limit Administrative Agent’s right to treat such
charged amounts as Revolving Loans.

Section 4.6 Apportionment, Application, and Reversal of Payments. Except as
otherwise expressly provided by this Agreement and the Intercreditor Agreement,
aggregate principal and interest payments shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Revolving Loans to
which such payments relate held by each Lender) and payments of the fees shall,
as applicable, be apportioned ratably among the Lenders. All payments shall be
remitted to the Administrative Agent and all such payments not relating to
principal or interest of specific Revolving Loans, or not constituting payment
of specific fees, and all proceeds of any Borrower’s Accounts or any other
Collateral received by the Administrative Agent, shall be applied, ratably,
subject to the provisions of this Agreement and the Intercreditor Agreement,
first, to pay any fees, indemnities, or expense reimbursements, then due to the
Agents from the Borrowers; second, to pay any fees or expense reimbursements
then due to the Lenders from the Borrowers; third, to the payment in full of
Unfunded Advances/Participations; fourth, to pay interest due in respect of the
Revolving Loans; fifth, to pay or prepay principal of the Swingline Loans and
the Agent Advances; sixth, to pay or prepay principal of the Revolving Loans
(other than Unfunded Advances/Participations the Swingline Loans and the Agent
Advances), seventh to pay or prepay unpaid reimbursement obligations in respect
of, or cash collateralize, Letters of Credit (other than Unfunded
Advances/Participations); and eighth, to the payment of any other Obligation due
to an Agent or any Lender by the Borrowers (including in respect of Bank
Products). Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by a Borrower, or unless an Event of Default is in existence,
neither the Administrative Agent nor any Lender shall apply any payment which it
receives to any LIBO Rate Revolving Loan except (a) on the expiration date of
the Interest Period applicable to any such LIBO Rate Revolving Loan, or (b) in
the event, and only to the extent, that there are no outstanding Base Rate
Revolving Loans. The Administrative Agent shall promptly distribute to each
Lender, pursuant to the applicable wire transfer instructions

 

77



--------------------------------------------------------------------------------

received from each Lender in writing, such funds as it may be entitled to
receive, subject to a Settlement delay as provided for in Section 2.2(j). The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations.

Section 4.7 Indemnity for Returned Payments. If after receipt of any payment
which is applied to the payment of all or any part of the Obligations, an Agent
or any Lender is for any reason compelled to surrender such payment or proceeds
to any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible set-off, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by such Agent or such
Lender and the Borrowers shall be liable to pay to such Agent and the Lenders,
and each Borrower hereby indemnifies each Agent and the Lenders and holds the
Agents and the Lenders harmless for the amount of such payment or proceeds
surrendered. The provisions of this Section 4.7 shall be and remain effective
notwithstanding any contrary action which may have been taken by an Agent or any
Lender in reliance upon such payment or application of proceeds, and any such
contrary action so taken shall be without prejudice to the Agents’ and the
Lenders’ rights under this Agreement and shall be deemed to have been
conditioned upon such payment or application of proceeds having become final and
irrevocable. The provisions of this Section 4.7 shall survive the termination of
this Agreement.

Section 4.8 The Agents’ and the Lenders’ Books and Records; Monthly Statements.
The Borrowers agree that, each Agent’s and each Lender’s books and records
showing the Obligations and the transactions pursuant to this Agreement and the
other Loan Documents shall be admissible in any action or proceeding arising
therefrom, and shall constitute presumptive proof thereof, irrespective of
whether any Obligation is also evidenced by a promissory note or other
instrument. The Administrative Agent will provide to the Borrowers a quarterly
statement of Revolving Loans, payments, and other transactions pursuant to this
Agreement. Such statement shall be deemed correct, accurate, and binding on the
Borrowers and an account stated (except for reversals and reapplications of
payments made as provided in Section 4.6 and corrections of errors discovered by
the Administrative Agent), unless a Borrower notifies the Administrative Agent
in writing to the contrary within thirty (30) days after such statement is
rendered. In the event a timely written notice of objections is given by a
Borrower, only the items to which exception is expressly made will be considered
to be disputed.

ARTICLE 5

TAXES, YIELD PROTECTION, AND ILLEGALITY

Section 5.1 Taxes.

(a) Subject to Section 5.1(c), any and all payments by or on behalf of any Loan
Party, to an Agent or any Lender under this Agreement and any other Loan
Document shall be made free and clear of, and without deduction or withholding
for any Indemnified Taxes (including Other Taxes). In addition, the Borrowers
shall pay all Other Taxes in accordance with any Requirement of Law.

 

78



--------------------------------------------------------------------------------

(b) The Borrowers agree to indemnify and hold harmless each Agent and each
Lender for the full amount of Indemnified Taxes (including Other Taxes, and any
Indemnified Taxes or Other Taxes imposed by any jurisdiction on amounts payable
under this Section) paid by an Agent or any Lender and any liability (including
penalties, interest, additions to tax, and expenses)) arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally asserted. A
certificate as to the amount of such payment or liability delivered to the
applicable Borrower by a Lender (with a copy to the Administrative Agent), or by
an Agent on its own behalf or on behalf of a Lender, and in the event of an
imposed liability, a demand letter from the relevant taxing authority, shall be
conclusive absent manifest error. Payment under this indemnification shall be
made within thirty (30) days after the date an Agent or any Lender makes written
demand therefor.

(c) If the applicable withholding agent shall be required by law to deduct or
withhold any Indemnified Taxes (including Other Taxes) from or in respect of any
sum payable hereunder to an Agent or any Lender, then:

(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including, without limitation, deductions
and withholdings applicable to additional sums payable under this Section) such
Agent or such Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or withholdings been made;

(ii) the applicable withholding agent shall make such deductions and
withholdings; and

(iii) the applicable withholding agent shall pay the full amount deducted or
withheld to the relevant taxing authority or other authority in accordance with
any Requirement of Law.

(d) Within thirty (30) days after the date of any payment by a Loan Party of any
Indemnified Taxes (including Other Taxes), the applicable Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt evidencing payment thereof, or other evidence of payment satisfactory to
the Administrative Agent.

(e) Any Foreign Lender shall, to the extent it may lawfully do so, deliver to
the applicable Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Borrower or the Administrative Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

 

79



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit J, or any other form approved by the
Administrative Agent, to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN,
or

(iv) any other form prescribed by any Requirement of Law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
any Requirement of Law to permit Borrower to determine the withholding or
deduction required to be made, if any.

Each Foreign Lender agrees to promptly notify the Administrative Agent and the
applicable Borrower of any change in circumstances which would modify or render
invalid any claimed exemption or reduction or any certification previously
provided to the Administrative Agent or such Borrower.

(f) Any Lender and the Administrative Agent shall take all reasonable actions
(consistent with legal and regulatory restrictions) requested by the Borrowers
to assist the Borrowers, as the case may be, at the sole expense of the
Borrowers, to recover from the relevant taxing authority any Indemnified Taxes
(including Other Taxes) in respect of which amounts were paid by the Borrowers
under this Section 5.1; provided that in the reasonable judgment of the Lender
(and/or the Administrative Agent) there would be no legal or regulatory burdens
to assisting the Borrowers, and taking such actions would not otherwise be
disadvantageous to such Lender (and/or the Administrative Agent).

(g) If a Borrower is required to pay additional amounts to an Agent or any
Lender pursuant to Section 5.1(c), then the applicable Lender shall use
reasonable efforts (consistent with legal and regulatory restrictions) to change
the jurisdiction of its lending office so as to mark the imposition of any Taxes
for which such Borrower is required to pay any such additional amounts
thereafter, if such efforts in the judgment of such Lender will not require the
Lender to incur material additional costs or legal or regulatory burdens and are
not otherwise disadvantageous to such Lender.

(h) If any Lender or Agent determines, in its sole discretion, that it has
received a refund of any Indemnified Taxes (including Other Taxes) as to which
it has been indemnified by the Borrowers or with respect to which the Borrowers
have paid additional amounts pursuant to this Section 5.1, it shall pay over
such refund to the Borrowers (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrowers under this Section 5.1 with respect
to the Indemnified Taxes (including Other Taxes) giving rise to such refund),
net of all out-of-pocket expenses of such Lender or Agent and without interest
(other than any interest paid by the relevant taxing authority with respect to
such refund); provided that the Borrowers, upon the request of such Lender or
Agent, agree to repay the amount paid over to the Borrowers (plus any penalties,
interest or other charges imposed by the relevant taxing

 

80



--------------------------------------------------------------------------------

authority) to such Lender or Agent in the event the Lender or Agent is required
to repay such refund to such taxing authority. This subsection shall not be
construed to require any Lender or Agent to make available its tax returns (or
any other information relating to its taxes which it deems confidential) to the
Borrowers or any other Person. Notwithstanding anything to the contrary, in no
event will any Lender be required to pay any amount to any Borrower the payment
of which would place such Lender in a less favorable net after-tax position than
such Lender would have been in if the additional amounts giving rise to such
refund of any Indemnified Taxes (including Other Taxes) had never been paid.

(i) If a payment made to Administrative Agent or any Lender hereunder or under
any other Loan Document would be subject to withholding tax imposed by FATCA if
Agent or such Lender fails to comply with applicable reporting and other
requirements of FATCA, Administrative Agent or such Lender shall deliver to
Administrative Borrower and Administrative Agent, at the time or times
prescribed by applicable law or as reasonably requested by Administrative
Borrower or Administrative Agent, (i) two accurate, complete and signed
certifications prescribed by applicable law or reasonably satisfactory to
Administrative Borrower and Administrative Agent that establish that such
payment is exempt from withholding tax imposed by FATCA and (ii) any other
documentation reasonably requested by Administrative Borrower or Administrative
Agent sufficient for Administrative Borrower and Administrative Agent to comply
with their obligations under FATCA and to determine that Administrative Agent or
such Lender has complied with such applicable reporting and other requirements
of FATCA.

Section 5.2 Illegality.

(a) If any Lender determines that the introduction after the Closing Date of any
Requirement of Law, or any change after the Closing Date in any Requirement of
Law, or after the Closing Date any change in the interpretation or
administration of any Requirement of Law, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable lending office to make LIBO Rate Revolving
Loans, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, any obligation of such Lender to make LIBO Rate Revolving
Loans or to convert a Base Rate Revolving Loan to a LIBO Rate Revolving Loan or
to continue a LIBO Rate Revolving Loan for an additional Interest Period shall
be suspended until such Lender notifies the Administrative Agent and the
Borrowers that the circumstances giving rise to such determination no longer
exist.

(b) If a Lender determines that it is unlawful to maintain any LIBO Rate
Revolving Loan, the Borrowers shall, upon receipt of notice of such fact and
demand from such Lender (with a copy to the Administrative Agent), prepay in
full such LIBO Rate Revolving Loans of such Lender then outstanding, together
with accrued and unpaid interest thereon and amounts required under Section 5.4,
either on the last day of the Interest Period thereof, if such Lender may
lawfully continue to maintain such LIBO Rate Revolving Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBO Rate
Revolving Loans. If the Borrowers are required to so prepay any LIBO Rate
Revolving Loans, then concurrently with such prepayment, the Borrowers shall
borrow from the affected Lender, in the amount of such prepayment, a Base Rate
Revolving Loan.

 

81



--------------------------------------------------------------------------------

Section 5.3 Increased Costs and Reduction of Return.

(a) If any Lender determines that due to either (i) the introduction after the
Closing Date of or any change after the Closing Date in the interpretation of
any law or regulation or (ii) the compliance by that Lender with any new
guideline or request after the Closing Date from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to such Lender of agreeing to make or making, funding,
or maintaining any LIBO Rate Revolving Loans (excluding, for purposes of this
Section 5.3 any such increased costs relating to Taxes as to which Section 5.1
shall govern), then the Borrowers shall be liable for, and shall from time to
time, upon demand (with a copy of such demand to be sent to the Administrative
Agent), pay to the Administrative Agent, for the account of such Lender,
additional amounts as are sufficient to compensate such Lender for such
increased costs.

(b) If any Lender shall have determined that (i) the introduction after the
Closing Date of any Capital Adequacy Regulation, (ii) any change after the
Closing Date in any Capital Adequacy Regulation, (iii) any change after the
Closing Date in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by such Lender or
any corporation or other entity controlling such Lender with any new Capital
Adequacy Regulation after the Closing Date, affects or would affect the amount
of capital required or expected to be maintained by such Lender or any
corporation or other entity controlling such Lender and (taking into
consideration such Lender’s or such corporation’s or other entity’s policies
with respect to capital adequacy and such Lender’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitments, loans, credits, or obligations under this Agreement, then, upon
demand of such Lender to the Borrowers through the Administrative Agent, the
Borrowers shall pay to such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender for such
increase.

Section 5.4 Funding Losses. The Borrowers shall reimburse each Lender and hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:

(a) the failure of the Borrowers to make on a timely basis any payment of
principal of any LIBO Rate Revolving Loan;

(b) the failure of the Borrowers to borrow, continue, or convert a Revolving
Loan after any Borrower has given (or is deemed to have given) a Notice of
Borrowing or a Notice of Conversion/Continuation (except as permitted by
Section 5.5);

(c) the prepayment or other payment (including after acceleration thereof) of
any LIBO Rate Revolving Loan on a day that is not the last day of the relevant
Interest Period;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by such Lender to maintain its LIBO Rate Revolving Loans or from
fees payable to terminate the deposits from which such funds were obtained. The
Borrowers shall also pay any customary administrative fees charged by any Lender
in connection with the foregoing.

 

82



--------------------------------------------------------------------------------

Section 5.5 Inability to Determine Rates. If the Administrative Agent determines
that for any reason adequate and reasonable means do not exist for determining
the LIBO Rate for any requested Interest Period with respect to a proposed LIBO
Rate Revolving Loan, or that the LIBO Rate for any requested Interest Period
with respect to a proposed LIBO Rate Revolving Loan does not adequately and
fairly reflect the cost to the Lenders of funding such Revolving Loan, the
Administrative Agent will promptly so notify the Borrowers and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBO Rate
Revolving Loans hereunder shall be suspended until the Administrative Agent
revokes such notice in writing. Upon receipt of a notice pursuant to the first
sentence of this Section, the Borrowers may revoke any Notice of Borrowing or
Notice of Conversion/Continuation then submitted by any of them. If the
Borrowers do not revoke any such Notice of Borrowing or Notice of
Conversion/Continuation, the Lenders shall make, convert, or continue the
Revolving Loans, as proposed by the Borrowers, in the amount specified in the
applicable Notice of Borrowing or Notice of Conversion/Continuation submitted by
the Borrowers, but such Revolving Loans shall be made, converted, or continued
as Base Rate Revolving Loans instead of LIBO Rate Revolving Loans.

Section 5.6 Certificates of Lenders. Any Lender claiming reimbursement or
compensation under this Article 5 shall deliver to the Borrowers (with a copy to
the Administrative Agent) a certificate setting forth in reasonable detail the
amount payable to such Lender hereunder and such certificate shall be conclusive
and binding on the Borrowers in the absence of manifest error.

Section 5.7 Survival. The agreements and obligations of the Borrowers in this
Article 5 shall survive the payment of all other Obligations.

Section 5.8 Claims Under Section 5.1 and Section 5.3. Each Lender shall notify
the Borrowers and the Administrative Agent of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Lender to
payment of any amount under Section 5.1 or Section 5.3 and will designate a
different lending office if such designation will avoid the need for, or reduce
the amount of, such payment and will not, in the reasonable judgment of such
Lender be otherwise disadvantageous to it.

Section 5.9 Replacement of Affected Lender. At any time after receipt by the
Borrowers of written notice and demand from any Lender for any payment under the
terms of Section 5.1 or Section 5.3 then, subject to this Section 5.9, the
Borrowers may, at their option, notify the Administrative Agent and such Lender
(the “Affected Lender”) of their intention to obtain, at the Borrowers’ sole
expense, a replacement Lender (“Replacement Lender”) to purchase the Affected
Lender’s Loans and its obligations under the Loan Documents. Subject to this
Section 5.9, the Borrowers may, at any time following the delivery of such
notice from the Borrowers, cause the Replacement Lender to purchase (and the
Affected Lender hereby agrees to sell and convey, and shall be deemed to sell
and convey without further action by such Affected Lender, to such Replacement
Lender) the Loans and other obligations of the Affected Lender and assume the
Affected Lender’s Commitment and obligations hereunder in accordance with

 

83



--------------------------------------------------------------------------------

the terms of an Assignment and Acceptance for cash in an aggregate amount equal
to the aggregate unpaid principal of the Loans and other Obligations held by
such Affected Lender, all unpaid interest and fees accrued thereon or with
respect thereto, and all other Obligations owed to such Affected Lender,
including amounts owed under Section 5.1 or Section 5.3. Notwithstanding the
foregoing, (a) the Borrowers shall continue to be obligated to pay to the
Affected Lender in full all amounts then demanded and due under Section 5.1 or
Section 5.3 in accordance with the terms of this Agreement, (b) neither the
Administrative Agent nor any Lender shall have any obligation to find a
Replacement Lender, (c) the Replacement Lender, if not already a Lender
hereunder or the Affiliate of a Lender hereunder, must be acceptable to the
Administrative Agent and each Letter of Credit Issuer, each in its reasonable
discretion.

ARTICLE 6

COLLATERAL

Section 6.1 Grant of Security Interest.

(a) As continuing security for the repayment and the performance of each of the
Obligations, each Loan Party hereby collaterally assigns, pledges and grants to
the Collateral Agent, for the benefit of the Secured Parties, a continuing
security interest in, lien on, collateral assignment of, and right of set-off
against, all of the following property and assets of such Loan Party, whether
now owned or existing or hereafter acquired or arising, regardless of where
located (collectively, the “Collateral”):

(i) all Accounts (including any credit enhancement therefor) and Intercompany
Obligations;

(ii) all Accounts Receivable;

(iii) all Chattel Paper;

(iv) all Commercial Tort Claims;

(v) all contract rights, leases, letters of credit, letter-of-credit rights,
instruments, promissory notes, documents, and documents of title;

(vi) all Equipment;

(vii) all Financial Assets;

(viii) all Fixtures;

(ix) all General Intangibles;

(x) all Goods;

(xi) all insurance proceeds;

 

84



--------------------------------------------------------------------------------

(xii) all Intellectual Property;

(xiii) all Inventory;

(xiv) all Investment Property;

(xv) all money, cash, cash equivalents, securities, and other property of any
kind of such Loan Party;

(xvi) all of such Loan Party’s deposit accounts, credits, and balances with and
other claims against an Agent, any Lender, or any Affiliate of the foregoing, or
any other financial institution with which such Loan Party maintains deposits,
including any Payment Accounts;

(xvii) all of such Loan Party’s books, records, and other property related to or
referring to any of the foregoing, including books, records, account ledgers,
data processing records, computer software and other property, and General
Intangibles at any time evidencing or relating to any of the foregoing;

(xviii) the Collateral Proceeds Account;

(xix) all supporting obligations in respect of any Collateral; and

(xx) all accessions to, substitutions for, and replacements, products, and
proceeds of any of the foregoing, including, but not limited to, proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing.

provided, that notwithstanding anything to the contrary in this Agreement, the
term “Collateral” shall not include the Excluded Assets or other assets as to
which the Collateral Agent reasonably determines in writing in consultation with
Administrative Borrower that the costs of obtaining a security interest in any
specifically identified assets are excessive in relation to the benefit to the
Secured Parties of the security afforded thereby; provided, further, that
notwithstanding anything to the contrary in this Agreement or any other Security
Document, this Agreement shall not constitute a grant of security interest in
any Excluded Assets and none of the covenants or representations and warranties
herein or in any other Security Document shall be deemed to apply to any
property constituting Excluded Assets.

(b) The Obligations shall be secured by all of the Collateral. Each Loan Party
acknowledges and expressly agrees with the Collateral Agent and each Lender that
the grant by such Loan Party of the Collateral Agent’s Lien in the Collateral of
such Loan Party as security for the Obligations of the other Loan Parties is
required solely as a condition to, and is given solely as inducement for and in
consideration of, credit or accommodations extended or to be extended under the
Loan Documents to any or all of the other Loan Parties and is not required or
given as a condition of extensions of credit to such Loan Party.

(c) Notwithstanding anything to the contrary in the Loan Documents, none of the
Loan Parties shall be required, nor is the Collateral Agent authorized, (i) to
take any actions

 

85



--------------------------------------------------------------------------------

(other than actions described in Section 6.2) to record or perfect the
Collateral Agent’s Lien on or security interest in any Collateral (excluding
Capital Stock in any Foreign Subsidiary or otherwise required to be pledged
hereunder) with respect to any assets located outside of the United States or to
take any action under the law of any non-U.S. jurisdiction to create or perfect
a security interest in such Collateral (except for filings made with WIPO for
U.S. Trademarks filed under 15 U.S.C. §66 and except for actions in the
applicable Canadian jurisdictions with respect to ABL Priority Collateral as
requested from time to time by Collateral Agent), (ii) to grant or perfect any
Lien in any leasehold rights and leasehold interest in Real Estate, or (iii) to
perfect in any motor vehicle, aircraft or other assets subject to a certificate
of title statute (the foregoing actions described in this Section 6.1(c),
collectively, “Excluded Actions”). Notwithstanding anything contained herein or
in any other Security Document to the contrary, none of the covenants or
representations and warranties contained herein or in any other Security
Document shall be deemed to apply to, or require the performance of, any
Excluded Actions.

Section 6.2 Perfection and Protection of Security Interest.

(a) Subject to Section 6.1(c), each Loan Party shall, at its expense, perform
all steps reasonably requested by the Collateral Agent at any time necessary to
perfect, maintain, protect, and enforce the Collateral Agent’s Liens, including
executing, delivering, and/or filing and recording of the Copyright, Patent, and
Trademark Agreements, and authorizing and/or executing and filing financing or
continuation statements, and amendments thereof, in form and substance
satisfactory to the Collateral Agent; and in furtherance of the foregoing, each
Loan Party shall (i) subject to the terms of the Intercreditor Agreement,
deliver to the Collateral Agent the originals of all instruments, documents, and
Chattel Paper, and all other Collateral of which the Collateral Agent determines
it should have physical possession in order to perfect and protect the
Collateral Agent’s security interest therein, duly pledged, endorsed, or
assigned to the Collateral Agent without restriction; (ii) subject to the terms
of the Intercreditor Agreement, deliver to the Collateral Agent (A) warehouse
receipts covering any portion of the Collateral located in warehouses and for
which warehouse receipts are issued and (B) certificates of title reflecting the
Collateral Agent’s Liens covering any portion of the Collateral for which
certificates of title have been issued; (iii) when an Event of Default exists,
transfer Inventory to warehouses or other locations designated by the Collateral
Agent; (iv) subject to the Intercreditor Agreement, deliver to the Collateral
Agent all letters of credit constituting Collateral on which such Loan Party is
named beneficiary with a face value in excess of $1,000,000; and (v) take such
other steps as are reasonably deemed necessary or desirable by the Collateral
Agent to maintain and protect the Collateral Agent’s Liens. To the extent
permitted by any Requirement of Law, the Collateral Agent may file, without any
Loan Party’s signature, one or more financing statements disclosing the
Collateral Agent’s Liens. Each Loan Party agrees that a carbon, photographic,
photostatic, or other reproduction of this Agreement or of a financing statement
executed and delivered by such Loan Party is sufficient as a financing
statement. Notwithstanding anything to the contrary herein, no Loan Party shall
be required to make any filings with any Governmental Entity outside the United
States or Canada to perfect the Collateral Agent’s Lien on any Proprietary
Rights unless and until such Loan Party shall make any such filings to perfect
the lien of the Term Loan Agent on any Proprietary Rights; provided, that,
nothing contained in this Agreement shall require a Loan Party to make any
filings or take any other actions outside the United States or Canada to record
or perfect any security interest in favor of the Collateral Agent in any
Collateral except for actions in the applicable Canadian jurisdictions with
respect to ABL Priority Collateral as requested from time to time by Collateral
Agent.

 

86



--------------------------------------------------------------------------------

(b) If any ABL Priority Collateral is at any time in the possession or control
of any warehouseman, bailee, or any of such Loan Party’s agents or processors,
then such Loan Party shall notify the Collateral Agent thereof and shall, at the
request of the Collateral Agent, notify such Person of the Collateral Agent’s
security interest in such Collateral and instruct such Person to hold all such
Collateral for the Collateral Agent’s account subject to the Collateral Agent’s
instructions. If at any time any ABL Priority Collateral is located at any
operating facility of a Loan Party which is not owned by such Loan Party, such
Loan Party shall use commercially reasonable efforts to obtain written landlord
lien waivers or subordinations, in form and substance reasonably satisfactory to
the Agents, of all present and future Liens to which the owner or lessor of such
premises may be entitled to assert against the Collateral; provided that in the
event any Loan Party is unable to obtain any such written waiver or
subordination, the Agents may, in their discretion establish a reserve with
respect to any such Collateral in an amount not to exceed the amount permitted
under clause (b) or (i) of the definition of Eligible Inventory.

(c) From time to time, each Loan Party shall, upon the Collateral Agent’s
reasonable request, execute and deliver confirmatory written instruments
pledging to the Collateral Agent, for the benefit of the Secured Parties, the
Collateral with respect to such Loan Party, but the failure to do so shall not
affect or limit any security interest or any other rights of the Secured Parties
in and to the Collateral with respect to such Loan Party. So long as this
Agreement is in effect and until all Obligations (other than contingent
indemnity obligations which have not yet accrued) have been fully satisfied, the
Collateral Agent’s Liens shall continue in full force and effect in all
Collateral (whether or not deemed eligible for the purpose of calculating
Availability (or Adjusted Availability, as the case may be) or as the basis for
any advance, loan, extension of credit, or other financial accommodation).

(d) To the extent any Loan Party is the owner of or becomes the issuer of any
Investment Property that is Collateral (each such Person which issues any such
Investment Property being referred to herein as an “Issuer”), each such Loan
Party which is an Issuer agrees, and each Loan Party which is the owner of any
such Investment Property agrees to use commercially reasonable efforts to cause
any Issuer thereof to agree, as follows with respect to such Investment
Property, subject to the Intercreditor Agreement:

(i) Subject to the Intercreditor Agreement, all such Investment Property with an
aggregate face value in excess of $1,000,000, issued by such Issuer, all
warrants, and all non-cash dividends and other non-cash distributions in respect
thereof at any time registered in the name of, or otherwise deliverable to, any
Loan Party, shall be delivered directly to the Collateral Agent, for the account
of such Loan Party, at the Collateral Agent’s address for notices set forth in
Section 16.8;

(ii) during the existence and continuance of any Event of Default, all cash
dividends, cash distributions, and other cash or cash equivalents in respect of
such Investment Property at any time payable or deliverable to any Loan Party
shall be delivered directly to the Collateral Agent, for the account of the
Secured Parties, at the Collateral Agent’s address for notices set forth in
Section 16.8;

 

87



--------------------------------------------------------------------------------

(iii) subject to the Intercreditor Agreement and except as otherwise permitted
under this Agreement, such Issuer will not acknowledge any transfer or
encumbrance in respect of such Investment Property to or in favor of any Person
other than the Collateral Agent or a Person designated by the Collateral Agent
in writing;

(iv) with respect to any of such Investment Property at any time constituting an
uncertificated security as defined by the UCC, such Issuer will comply with
instructions originated by the Collateral Agent without further consent by the
registered owner thereof; and

(v) No Loan Party shall, directly or indirectly, after the date hereof open,
establish or maintain any investment account, securities account, commodity
account or any other similar account (other than a deposit account) with any
securities intermediary unless such Loan Party shall execute and deliver, and
cause to be executed and delivered to Collateral Agent, an Investment Property
Control Agreement with respect thereto duly executed and delivered by any Loan
Party and such securities intermediary or commodity intermediary, provided,
that, Agent hereby agrees and Agent shall instruct the securities intermediary,
commodity intermediary or other person who has custody, control or possession of
any investment property (collectively, “Intermediary”) of any Loan Party subject
to an Investment Property Control Agreement to comply with entitlement orders
issued or originated by such Loan Party (to the extent such entitlement orders
do not conflict with instructions issued by Collateral Agent to such
Intermediary) concerning the investment property account until such time as
Collateral Agent delivers a written notice to such Intermediary which states
such Loan Party is no longer entitled to give any such orders in respect of such
investment property account. Collateral Agent will only send such notices to the
Intermediaries at any time after the occurrence and during the continuance of an
Availability Triggering Event. Notwithstanding anything to the contrary set
forth herein, Loan Parties shall not be required to obtain Investment Property
Control Agreements with respect to any investment accounts or similar accounts
to the extent that when aggregated with all other held by the Loan Parties but
not deposited in investment accounts subject to Investment Property Control
Agreements, such aggregate amount shall not at any time exceed $1,000,000.

Section 6.3 Location of Collateral. Each Loan Party represents and warrants to
the Secured Parties that: as of the Closing Date: (a) Schedule 6.3 is a correct
and complete list of such Loan Party’s chief executive office, principal place
of business, jurisdiction of organization, the location of its books and
records, the locations of the Collateral (other than Inventory in transit,
rolling stock, and Collateral on loan to employees, out at trade shows or in the
Collateral Agent’s possession and other Collateral with fair market value not to
exceed $500,000 in the aggregate), and the locations of all of its other places
of business; and (b) Schedule 6.3 correctly identifies any of such facilities
and locations that are not owned by such Loan Party and sets forth the names of
the owners and lessors or sublessors of such facilities and locations. Each Loan
Party covenants and agrees that without prior notice to the Collateral Agent, it
will not (x) maintain any Collateral (other than Inventory-in-transit, rolling
stock, and Collateral on loans to employees, out at trade shows or in the
Collateral Agent’s possession and other Collateral with

 

88



--------------------------------------------------------------------------------

fair market value not to exceed $500,000 in the aggregate) at any location other
than those locations listed for such Loan Party on Schedule 6.3, (y) otherwise
change or add to any of such locations, or (z) change the location of its chief
executive office and jurisdiction of organization from the location identified
in Schedule 6.3, unless such location or jurisdiction is in the United States
and it promptly (but in no event more than 60 days after making such change)
gives the Collateral Agent written notice of such change and executes any and
all financing statements and other documents that the Collateral Agent
reasonably requests in connection therewith. In the event any Loan Party changes
or adds any location of Collateral in the United States or Canada, upon the
written request of Collateral Agent, the Administrative Borrower shall prepare
and deliver to the Collateral Agent a revised Schedule 6.3 which shall
automatically be adopted as Schedule 6.3 for all purposes. Without limiting the
foregoing, each Loan Party represents that all of its Inventory (other than
Inventory in transit) is, and covenants that all of its Inventory will be,
located either (A) on premises owned by such Loan Party, or (B) on premises
leased by such Loan Party and included on Schedule 6.3, in each case, in the
United States or Canada.

Section 6.4 Title to, Liens on, and Sale and Use of Collateral. Each Loan Party
represents and warrants to the Secured Parties and agrees with the Secured
Parties that: (a) all of its Collateral is and will continue to be owned or
possessed by such Loan Party free and clear of all Liens whatsoever, except for
Permitted Liens; (b) the Collateral Agent’s Liens in the Collateral will not be
subject to any prior Lien except with respect to the Lien in favor of the Term
Loan Agent in respect of Term Priority Collateral to the extent expressly
provided for in the Intercreditor Agreement and for those Liens identified, and
to the limited extent provided, in clauses (e), (f), and (i) of the definition
of Permitted Liens; (c) such Loan Party will use, store, and maintain the
Collateral with all reasonable care and will use such Collateral for lawful
purposes only; and (d) such Loan Party will not, without the Collateral Agent’s
prior written approval, sell or dispose of, or permit the sale or disposition
of, any of the Collateral except for (x) sales of Inventory in the ordinary
course of business or (y) as otherwise permitted by this Agreement.

Section 6.5 Appraisals. Not more frequently than one (1) time (with respect to
each category of Collateral) during any twelve (12) month period at the Agents’
request, the Loan Parties shall, at their expense and upon such Agent’s request,
provide the Agents with appraisals or updates for each category of the
Collateral from credentialed appraisers, and prepared in a form and on a basis,
reasonably satisfactory to the Agents, such appraisals and updates to include,
without limitation, information required by Requirements of Law and by the
internal policies of the Agents and Lenders; except, that, at any time that an
Availability Triggering Event shall exist and be continuing, the Agents’ may
request, and the Loan Parties shall, at the Loan Parties’ expense, provide such
appraisals with respect to each category of Collateral not more than two
(2) times during any twelve (12) month period, and such other appraisals as
Agents may request at any time an Event of Default exists or has occurred and is
continuing at the expense of Loan Parties or otherwise at any other times at the
expense of Agents and Lenders; provided, that, any appraisal conducted in
connection with a Permitted Acquisition, shall be in addition to any appraisals
required pursuant to this Section.

 

89



--------------------------------------------------------------------------------

Section 6.6 Access and Examination; Confidentiality.

(a) The Collateral Agent, accompanied by any Lender which so elects, may at all
reasonable times during regular business hours, and at any time when an Event of
Default has occurred and is continuing, have access to, examine, audit, make
extracts from or copies of, and inspect any or all of the Loan Parties’ records,
files, and books of account and the Collateral, and discuss the Loan Parties’
affairs with the Loan Parties’ officers and senior management. The Loan Parties
will deliver to the Collateral Agent any requested instrument necessary for the
Collateral Agent to obtain records from any service bureau maintaining records
for the Loan Parties. The Collateral Agent may, and at the direction of the
Required Lenders shall, at any time when an Event of Default has occurred and is
continuing, and at the Loan Parties’ expense, make copies of all of the Loan
Parties’ books and records, or require the Loan Parties to deliver such copies
to the Collateral Agent. The Collateral Agent may, without expense to the
Collateral Agent, use such of the Loan Parties’ respective personnel, supplies,
and premises as may be reasonably necessary for maintaining or enforcing the
Collateral Agent’s Liens. The Collateral Agent shall have the right, at any
time, in the Collateral Agent’s name or in the name of a nominee of the
Collateral Agent, (i) to verify the validity, amount, or any other matter
relating to the Accounts, Inventory, or other Collateral, by mail, telephone, or
otherwise of up to (10) Accounts each month and (ii) to conduct not more than
one field examination (in addition to the appraisals referred to in Section 6.5)
in any twelve (12) month period at the expense of Borrowers; except, that,
(A) at any time that Adjusted Availability is less than 26.66% but equal to or
greater than 15% of the Maximum Revolver Amount, the Collateral Agent may
conduct not more than two (2) field examinations during any twelve (12) month
period at the expense of Borrowers, (B) at any time that Adjusted Availability
shall be less than 15% of the Maximum Revolver Amount, the Collateral Agent may
conduct not more than three (3) field examinations during any twelve (12) month
period at the expense of Borrowers, and (C) at any time an Event of Default
exists or has occurred and is continuing Agents may conduct as many field
examinations at the expense of Loan Parties, as Agents may require; provided,
that, notwithstanding the limitations set forth in clauses (A) and (B) above
Agents may conduct more than the number of field examinations provided therein
at Agents and Lenders expense.

(b) Each of the Loan Parties hereby consents that the Secured Parties may, in
consultation with Administrative Borrower, issue and disseminate to the public
general non-confidential information describing the credit accommodations
entered into pursuant to this Agreement, including the names and addresses of
the Loan Parties and a general description of the Loan Parties’ business and
with the prior written consent of the Administrative Borrower (or the applicable
Loan Party) may use the Loan Parties’ names in advertising and other promotional
material.

(c) Each Lender severally agrees to take the same precautions and exercise due
care (as it would to maintain confidential information relating to itself) to
maintain the confidentiality of all information provided to an Agent or such
Lender by or on behalf of such Loan Party, under this Agreement or any other
Loan Document, except to the extent that such information (i) was or becomes
generally available to the public other than as a result of disclosure by any
Agent or such Lender, (ii) was or becomes available to any Agent, Lender or any
of their Affiliates on a non-confidential basis from a source other than any
Loan Party, provided, that Lender is not actually aware that such source has
provided such information in breach of a confidentiality agreement with any Loan
Party, (iii) becomes available to such Lender or its Affiliates prior to the
disclosure of same by any Loan Party; or (iv) was or is

 

90



--------------------------------------------------------------------------------

developed by Lender or any of its Affiliates independently from the information
disclosed by any Loan Party. Notwithstanding the foregoing, an Agent and any
Lender may disclose any such information (1) at the request or pursuant to any
requirement of any Governmental Authority to which such Agent or such Lender is
subject or in connection with an examination of such Agent or such Lender by any
such Governmental Authority, (2) pursuant to subpoena or other court process,
(3) when required to do so in accordance with the provisions of any applicable
Requirement of Law; (4) to the extent reasonably required in connection with any
litigation or proceeding (including, but not limited to, any bankruptcy
proceeding) to which an Agent, any Lender, or their respective Affiliates may be
party, (5) to the extent required in connection with the exercise of any remedy
or enforcement of any rights hereunder or under any other Loan Document, (6) to
such Agent’s or such Lender’s independent auditors, accountants, attorneys, and
other professional advisors provided that such Persons agree to keep such
information confidential to the same extent required of the Agents and the
Lenders hereunder, (7) to any prospective Participant or Assignee, actual or
potential, provided that such prospective Participant or Assignee agrees to keep
such information confidential to the same extent required of the Agents and the
Lenders hereunder, (8) as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which any Loan Party is a
party or is deemed a party with an Agent or such Lender, and (9) to its
Affiliates provided that such Persons agree to keep such information
confidential to the same extent required of the Agents and the Lenders
hereunder.

Section 6.7 Collateral Reporting. Administrative Borrower, on behalf of the
other Loan Parties, shall provide, or cause to be provided to the Agents, (a) a
Borrowing Base Certificate on or before the fifteenth (15th) Business Day of
each calendar month for the preceding calendar month end, in form reasonably
satisfactory to the Agents and containing the information identified in
Schedule 6.7; provided that if Adjusted Availability is below $10,000,000,
Administrative Borrower will compute the Borrowing Base on a weekly basis and
deliver a Borrowing Base Certificate to the Agents promptly, but in no event
later than one Business Day, following the end of each week, provided further,
that if either (i) Adjusted Availability is below $5,000,000 or (ii) upon the
occurrence, and during the continuance, of an Event of Default, Administrative
Borrower will compute the Borrowing Base daily and deliver a Borrowing Base
Certificate to the Agents on the next Business Day, and (b) concurrently with
the delivery of each Borrowing Base Certificate, a report, in form satisfactory
to Administrative Agent, as to Borrowers’ Qualified Cash, and more frequently
upon request of Administrative Agent. If any of the Loan Parties’ records or
reports of the Collateral are prepared by an accounting service or other agent,
each Loan Party hereby authorizes such service or agent to deliver such records,
reports, and related documents to the Agents, for distribution to the Lenders

Section 6.8 Accounts Receivable. Each Borrower covenants, agrees, represents,
and warrants, as to itself, as follows:

(a) Each Borrower represents and warrants that, with respect to such Borrower’s
Eligible Accounts Receivable: (i) each existing Eligible Account Receivable
represents, and each future Eligible Account Receivable will represent, a bona
fide sale or lease and delivery of goods by such Borrower, or rendition of
services by such Borrower, in the ordinary course of such Loan Party’s business;
(ii) each existing Eligible Account is for a liquidated amount payable by the
Account Debtor thereon on the terms then in effect or in the

 

91



--------------------------------------------------------------------------------

schedule thereof delivered to the Collateral Agent, without any offset,
deduction, defense, or counterclaim except those known to such Loan Party and
disclosed to the Collateral Agent in accordance with practices and policies
previously disclosed in writing to Agents and except as set forth in the
schedules delivered to Agents pursuant to Section 6.7 above; (iii) no material
payment will be received with respect to any Account Receivable, and no material
credit, discount, or extension, or agreement therefor will be granted on any
material Account Receivable except as reported to the Collateral Agent and the
Lenders on the schedules annexed to the Borrowing Base Certificate; and
(iv) each copy of an invoice delivered to the Collateral Agent by such Borrower
will be a genuine copy of the original invoice sent to the Account Debtor named
therein.

(b) Such Borrower shall not re-date any invoice or sale or make sales on
extended dating beyond that customary in such Borrower’s business or extend or
modify any Eligible Account outside the ordinary course of business. If such
Borrower becomes aware of any matter adversely affecting the collectability of
any Eligible Account or the Account Debtor therefor involving an amount greater
than $1,000,000, including information regarding the Account Debtor’s
creditworthiness, such Borrower will promptly so advise the Collateral Agent.

(c) Such Borrower shall not, without the Collateral Agent’s prior written
consent, accept any note or other instrument (except a check or other instrument
for the immediate payment of money) with respect to any Eligible Account other
than Eligible Accounts which (i) do not exceed $1,000,000 individually and
(ii) at the time of accepting such note or other instrument are not less than
ninety (90) days past due from the date of the original invoice therefor. If the
Collateral Agent consents to the acceptance of any such instrument, it shall be
considered as evidence of the Eligible Account and not payment thereof and such
Borrower will promptly deliver such instrument to the Collateral Agent, endorsed
by such Borrower to the Collateral Agent in a manner satisfactory in form and
substance to the Collateral Agent. Regardless of the form of presentment,
demand, or notice of protest with respect thereto, such Borrower shall remain
liable thereon until such instrument is paid in full.

(d) Such Borrower shall notify the Collateral Agent promptly of all offsets,
deductions, defenses, or counterclaims in excess of $1,000,000 with any Account
Debtor in respect of Eligible Accounts, and agrees to settle, contest, or adjust
such dispute or claim at no expense to the Secured Parties. No discount, credit,
or allowance shall be granted to any such Account Debtor in respect of an
Eligible Account without the Collateral Agent’s prior written consent, except
for discounts, credits, and allowances made or given in the ordinary course of
such Borrower’s business when no Event of Default exists hereunder. The Loan
Party shall promptly send the Collateral Agent a copy of each credit memorandum
in excess of $1,000,000 with respect to Eligible Accounts. The Collateral Agent
shall have the exclusive right, at its option, at all times when an Event of
Default has occurred and is continuing to settle or adjust disputes and claims
directly with Account Debtors of any Borrower for amounts and upon terms which
the Collateral Agent or the Required Lenders, as applicable, shall consider
advisable and, in all cases, the Collateral Agent will credit the Loan Account
with the net amounts received by the Collateral Agent in payment of any Accounts
Receivable.

(e) If an Account Debtor returns any Inventory to a Borrower when no Event of
Default exists, then such Borrower shall promptly determine the reason for such
return and

 

92



--------------------------------------------------------------------------------

shall issue a credit memorandum to the Account Debtor in the appropriate amount.
The Borrowers shall immediately report to the Collateral Agent any return
involving an amount in excess of $1,000,000 with respect to any Eligible
Inventory. Each such report shall indicate the reasons for the returns and the
locations and condition of the returned Inventory. In the event any Account
Debtor returns Inventory to a Borrower when an Event of Default exists, such
Loan Party, upon the request of the Collateral Agent, shall: (i) hold the
returned Inventory in trust for the Collateral Agent; (ii) segregate all
returned Inventory from all of its other property; (iii) dispose of the returned
Inventory solely according to the Collateral Agent’s written instructions; and
(iv) not issue any credits or allowances with respect thereto without the
Collateral Agent’s prior written consent. All returned Inventory of any Borrower
shall be subject to the Collateral Agent’s Liens thereon. Whenever any Inventory
is returned, the related Account Receivable shall be deemed ineligible to the
extent of the amount owing by the Account Debtor with respect to such returned
Inventory.

Section 6.9 Collection of Accounts; Payments.

(a) The Borrowers shall maintain a Payment Account (the “Payment Account”) with
Wells Fargo Bank, National Association into which all Account collections shall
be deposited, and shall also establish and maintain all zero balance, payroll
and credit card accounts with Wells Fargo Bank, National Association (together
with the Primary Payment Account, the “Primary Accounts”). With respect to each
of the Primary Accounts, the Loan Parties hereby agree that, at all times during
an Availability Triggering Event, the Collateral Agent will have exclusive
control. During an Availability Triggering Event, the Loan Parties shall not be
entitled to present items drawn on or otherwise to withdraw or direct the
dispositions of funds from any Primary Account nor shall they be entitled to
close any Primary Account until all Obligations under this Agreement are paid
and performed in full . Notwithstanding any other agreements the Loan Parties
may have with any Secured Party, the Collateral Agent shall be entitled, for
purposes of this Agreement, at any time to give instructions as to the
withdrawal or disposition of funds from time to time credited to any deposit
account with the Collateral Agent, any Payment Account, or any Primary Account,
or as to any other matters relating to any of the forgoing without further
consent of the Loan Parties. The Collateral Agent’s power under this Agreement
to give instructions as to the withdrawal or disposition of any funds from time
to time credited to any Primary Account, any other Payment Account or deposit
account with the Collateral Agent or as to any other matters relating to the
foregoing includes, without limitation, the power to give stop payment orders
for any items being presented to such accounts for payment. Without limiting any
other rights or remedies of Collateral Agent or Lenders, Collateral Agent may,
at its option, instruct the depository banks at which the Primary Accounts are
maintained to transfer all available funds received or deposited into such
Primary Accounts a specified account of Collateral Agent’s at any time during an
Availability Triggering Event. At all times that Collateral Agent shall have
notified any depository bank to transfer funds from a Primary Account to such
account of Collateral Agent, all payments made to such Primary Accounts shall be
treated as payments to Collateral Agent in respect of the Obligations and
therefore shall constitute the property of Agents and Lenders to the extent of
the then outstanding Obligations.

(b) The Loan Parties shall be permitted to hold cash in deposit accounts that
are not subject to Blocked Account Agreements to the extent that (A) the
aggregate amount of

 

93



--------------------------------------------------------------------------------

cash held by the Loan Parties and deposited in deposit accounts not subject to
Blocked Account Agreements shall not at any time exceed $1,000,000 in the
aggregate or (B) such deposit accounts are used for payroll, employee benefits,
tax or other trust account purposes (such accounts, the “Excluded Accounts”).
During an Availability Triggering Event, all collections received in any lock
box or Payment Account or directly by any Loan Party or the Collateral Agent,
and all funds in any Payment Account or other account to which such collections
are deposited shall be subject to the Collateral Agent’s sole control and
withdrawals by any Loan Party shall not be permitted. The Collateral Agent or
its designee may, at any time after the occurrence of an Event of Default,
notify Account Debtors that the Accounts have been assigned to the Collateral
Agent and of the Collateral Agent’s security interest therein, and may collect
them directly and charge the collection costs and expenses to the Loan Account
as a Revolving Loan. So long as an Availability Triggering Event exists, the
Loan Parties at the Collateral Agent’s request, shall execute and deliver to the
Collateral Agent such documents as the Collateral Agent shall require to grant
the Collateral Agent access to any post office box in which collections of
Accounts are received or, to the extent such Availability Triggering Event
constitutes an Event of Default, otherwise enforce its Lien on the Collateral.

(c) If sales of Inventory are made or services are rendered by any Loan Party
for cash, such Loan Party shall promptly deliver, or cause to be delivered to
the Collateral Agent or deposit into a Payment Account, the cash which such Loan
Party receives.

(d) Subject to the Intercreditor Agreement and Sections 6.1(a) and (c), all
payments received in connection with the Loan Documents by the Collateral Agent
will be the Collateral Agent’s sole property for its benefit and the benefit of
the Secured Parties and will be credited to the Loan Account (conditional upon
final collection) on the same day received (if received prior to 3:00 p.m. (New
York, New York time); provided that the Loan Parties shall compensate the
Collateral Agent for the cost of collection and clearance of remittances applied
to the Loan Account, including interest for one (1) day, on all uncollected
funds credited to the Loan Account as provided by this Section 6.9(d).

(e) In the event all of the Obligations (other than contingent indemnity
obligations which have not yet accrued) are repaid upon the termination of this
Agreement or upon acceleration of the Obligations, other than through the
Collateral Agent’s receipt of payments on account of the Accounts or proceeds of
the other Collateral, such payment will be credited (conditional upon final
collection) to the Loan Account (i) on the date of the Collateral Agent’s
receipt of such funds if such funds are collected funds or other immediately
available funds if received by 3:00 p.m. (New York, New York time) or (ii) one
(1) Business Day after the Collateral Agent’s receipt of such funds if such
funds are (A) uncollected funds or (B) received after 1:00 p.m. (New York, New
York time).

Section 6.10 Inventory; Perpetual Inventory.

(a) Each Loan Party represents and warrants to the Secured Parties and agrees
with the Secured Parties that all of the Eligible Inventory (other than returned
or obsolete Inventory) owned by such Loan Party is and will be held for sale or
lease, or to be furnished in connection with the rendition of services, in the
ordinary course of such Loan Party’s business, and is and will be fit for such
purposes. Each Loan Party will keep its Inventory (other than

 

94



--------------------------------------------------------------------------------

returned or obsolete Inventory) in good and marketable condition, except for
damaged or defective goods. No Loan Party will, without the prior written
consent of the Collateral Agent, acquire or maintain any Inventory with a Value
in excess of $5,000,000 at any time on consignment or approval unless such
Inventory is disclosed to the Collateral Agent pursuant to Section 6.7 and the
applicable Loan Party takes appropriate steps to insure that all of such
Inventory is excluded from any determination of Eligible Inventory. Each Loan
Party agrees that all Inventory produced in the United States will be produced
in accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations, and orders thereunder. During an Availability Triggering
Event, each Loan Party will conduct a physical count of its Inventory at such
times as the Collateral Agent may reasonably request. Each Loan Party will
maintain a perpetual Inventory reporting system at all times. Without the
Collateral Agent’s written consent, no Loan Party will sell, through a single
transaction or a series of related transactions, Inventory on a bill and hold,
guaranteed sale, sale and return, sale on approval, consignment, or other
repurchase or return basis in excess of $5,000,000.

(b) In connection with all Inventory financed by letters of credit, the Loan
Parties will, at the Collateral Agent’s written request, instruct all suppliers,
carriers, forwarders, customs brokers, warehouses or other Persons receiving or
holding cash, checks, Inventory, documents or instruments in which the
Collateral Agent holds a security interest to deliver them to the Collateral
Agent and/or subject to the Collateral Agent’s order, and if they shall come
into such Loan Party’s possession, to deliver them, upon request, to the
Collateral Agent in their original form.

Section 6.11 Documents, Instruments, and Chattel Paper. Each Loan Party
represents and warrants to the Secured Parties that all documents, instruments,
and Chattel Paper of such Loan Party describing, evidencing, or constituting
Collateral, and all signatures and endorsements thereon, are and will be, with
respect to the documents, instruments, Chattel Paper, signature or endorsement
of any Loan Party, but in all other cases to the knowledge of such Loan Party,
complete, valid and geniune. If any Loan Party retains possession of any Chattel
Paper or instruments, at Collateral Agent’s request, such Chattel Paper and
instruments shall be marked with the following legend: “This writing and the
obligations evidenced or served hereby are subject to the security interest of
Wells Fargo Bank, National Association, as Collateral Agent, for the benefit of
Collateral Agent and certain Secured Parties.” In the event that any Loan Party
shall at any time hold or acquire an interest in any electronic chattel paper or
any “transferable record” (as such term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction), such Loan Party shall promptly notify Collateral Agent thereof in
writing. Promptly upon Collateral Agent’s request, such Loan Party shall take,
or cause to be taken, such actions as Collateral Agent may request to give
Collateral Agent control of such electronic chattel paper under Section 9-105 of
the UCC and control of such transferable record under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as in effect in such
jurisdiction.

Section 6.12 Right to Cure. The Collateral Agent may, in its discretion, and
shall, at the direction of the Required Lenders pay any amount or do any act
required of any Loan Party hereunder or under any other Loan Document in order
to preserve, protect, maintain, or enforce

 

95



--------------------------------------------------------------------------------

the Obligations, the Collateral or the Collateral Agent’s Liens therein, and
which any Loan Party fails to timely pay or do, including payment of any
judgment against any Loan Party, any insurance premium, any warehouse charge,
any finishing or processing charge, any landlord’s or bailee’s claim, and any
other Lien upon or with respect to the ABL Priority Collateral or, to the extent
the Term Obligations have been discharged, the Collateral. All payments that the
Collateral Agent makes under this Section 6.12 and all out of pocket costs and
expenses that the Collateral Agent pays or incurs in connection with any action
taken by it hereunder shall be charged to the Loan Account as a Revolving Loan.
Any payment made or other action taken by the Collateral Agent under this
Section 6.12 shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed thereafter as herein provided.

Section 6.13 Power of Attorney. Each Loan Party, as to itself, hereby appoints
the Collateral Agent and the Collateral Agent’s designee as such Loan Party’s
attorney, with power: (a) to endorse such Loan Party’s name on any checks,
notes, acceptances, money orders, or other forms of payment or security that
come into the Collateral Agent’s or any Secured Parties’ possession; (b) to sign
such Loan Party’s name on any invoice, bill of lading, warehouse receipt, or
other document of title relating to any Collateral, financing statements, and
other public records and to file any such financing statements by electronic
means with or without a signature as authorized or required by applicable law or
filing procedure; (c) so long as any Event of Default has occurred and is
continuing, (i) to sign such Loan Party’s name on any drafts against customers,
on assignments of Accounts, and on notices of assignment, (ii) to notify the
post office authorities to change the address for delivery of such Loan Party’s
mail to an address designated by the Collateral Agent and to receive, open, and
dispose of all mail addressed to such Loan Party; provided that the Collateral
Agent agrees to forward promptly to Administrative Borrower any mail received
under this clause (c) that does not relate to the Collateral; (d) so long as an
Event of Default has occurred and is continuing, to send requests for
verification of Accounts to customers or Account Debtors; provided, however, in
the absence of an Event of Default, the Collateral Agent agrees that it will not
attempt to verify more than ten (10) Accounts each month; (e) to clear Inventory
through customs in such Loan Party’s name, the Collateral Agent’s name, or the
name of the Collateral Agent’s designee, and to sign and deliver to customs
officials powers of attorney in such Loan Party’s name for such purpose; and
(f) to do all things the Collateral Agent reasonably determines are necessary to
carry out this Agreement and the other Loan Documents. Each Loan Party ratifies
and approves all acts of such attorney. None of the Lenders, the Collateral
Agent, nor any of their respective officers, employees and designees will be
liable for any acts or omissions or for any error of judgment or mistake of fact
or law arising from any act or acts under this power of attorney except as a
result of such Person’s gross negligence or willful misconduct, as determined
pursuant to a final, non-appealable order of a court of competent jurisdiction.
This power, being coupled with an interest, is irrevocable until this Agreement
has been terminated and all outstanding Obligations (excluding indemnification
and reimbursement obligations to the extent no claim with respect thereto has
been asserted and remains unsatisfied and Letters of Credit to the extent cash
collateralized or otherwise back-stopped in manner reasonably satisfactory to
the Letter of Credit Issuer) have been paid in full.

 

96



--------------------------------------------------------------------------------

Section 6.14 The Collateral Agent’s and the Lenders’ Rights, Duties, and
Liabilities.

(a) The Loan Parties assume all responsibility and liability arising from or
relating to the use, sale, or other disposition of the Collateral. The
Obligations shall not be affected by any failure of the Collateral Agent or any
Lender to take any steps to perfect the Collateral Agent’s Liens or to collect
or realize upon the Collateral, nor shall loss of or damage to the Collateral
release any Loan Party from any of the Obligations. Following the occurrence and
during the continuation of an Event of Default, the Collateral Agent may (but
shall not be required to), and at the direction of the Required Lenders shall,
subject to the Intercreditor Agreement, without notice to or consent from any
Loan Party sue upon or otherwise collect, extend the time for payment of, modify
or amend the terms of, compromise or settle for cash, credit, or otherwise upon
any terms, grant other indulgences, extensions, renewals, compositions, or
releases, and take or omit to take any other action with respect to the
Collateral, any security therefor, any agreement relating thereto, any insurance
applicable thereto, or any Person liable directly or indirectly in connection
with any of the foregoing, without discharging or otherwise affecting the
liability of any Loan Party for the Obligations or under this Agreement or any
other agreement now or hereafter existing between the Collateral Agent and/or
any Lender and any Loan Party.

(b) It is expressly agreed by the Loan Parties that, anything herein to the
contrary notwithstanding, each of the Loan Parties shall remain liable under
each of its contracts and each of its licenses to observe and perform all the
conditions and obligations to be observed and performed by it thereunder.
Neither the Collateral Agent nor any Lender shall have any obligation or
liability under any contract or license by reason of or arising out of this
Agreement or the granting herein of a Lien thereon or the receipt by the
Collateral Agent or any Lender of any payment relating to any contract or
license pursuant hereto. Neither the Collateral Agent nor any Lender shall be
required or obligated in any manner to perform or fulfill any of the obligations
of any Loan Party under or pursuant to any contract or license, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any contract or license, or to present or file any claims, or to take any action
to collect or enforce any performance or the payment of any amounts which may
have been assigned to it or to which it may be entitled at any time or times.

Section 6.15 Guaranties; Third Party Joinder. Upon creation or acquisition of
any Domestic Subsidiary of a Loan Party, such Loan Party shall, in accordance
with and to the extent required pursuant to Section 9.9, cause such new
Subsidiary to become a Loan Party by executing and delivering to the Collateral
Agent such Loan Documents and other instruments, certificates, and agreements as
the Collateral Agent may request. Upon execution and delivery of such Loan
Documents and other instruments, certificates, and agreements, such newly
created or acquired Subsidiary shall automatically become a Loan Party and
thereupon shall have all of the rights, benefits, duties, and obligations of a
Loan Party under the Loan Documents. Notwithstanding the foregoing, any FSHCO
shall not be required to become a Loan Party unless and until any such Domestic
Subsidiary becomes a party to the Term Loan Documents.

Section 6.16 Voting Rights, Distributions, Etc. in Respect of Investment
Property.

(a) So long as no Event of Default has occurred and is continuing, (i) each Loan
Party shall be entitled to exercise any and all voting and other consensual
rights (including, without limitation, the right to give consents, waivers, and
notifications in respect of any

 

97



--------------------------------------------------------------------------------

securities) pertaining to its Investment Property or any part thereof; provided,
however, that without the prior written consent of the Collateral Agent and the
Required Lenders, no vote shall be cast or consent, waiver, or ratification
given or action taken which would (A) be inconsistent with or violate any
provision of this Agreement or any other Loan Document or (B) amend, modify, or
waive any material term, provision, or condition of the certificate of
incorporation, bylaws, certificate of formation, or other charter document or
other agreement relating to, evidencing, providing for the issuance of, or
securing any such Investment Property, in any manner that would impair such
Investment Property, the transferability thereof, or the Collateral Agent’s
Liens therein, and (ii) each Loan Party shall be entitled to receive and retain
any and all dividends and interest paid in respect of any of such Investment
Property (unless otherwise required by this Agreement).

(b) If an Event of Default has occurred and is continuing, and subject to the
Intercreditor Agreement, (i) the Collateral Agent may, with not less than three
(3) Business Days’ notice to any Loan Party or any other Person obligated for
payment of all or any part of the Obligations, transfer or register in the name
of the Collateral Agent or any of its nominees, for the benefit of the Secured
Parties, any or all of the Collateral consisting of Investment Property, the
proceeds thereof (in cash or otherwise), and all liens, security, rights,
remedies, and claims of any Loan Party with respect thereto (as used in this
Section 6.16 collectively, the “Pledged Collateral”) held by the Collateral
Agent hereunder, and the Collateral Agent or its nominee may thereafter, after
delivery of notice to the applicable Loan Party, exercise all voting and
corporate rights at any meeting of any corporation, partnership, or other
business entity issuing any of the Pledged Collateral and any and all rights of
conversion, exchange, subscription, or any other rights, privileges, or options
pertaining to any of the Pledged Collateral as if it were the absolute owner
thereof, including, without limitation, the right to exchange at its discretion
any and all of the Pledged Collateral upon the merger, consolidation,
reorganization, recapitalization, or other readjustment of any corporation,
partnership, or other business entity issuing any of such Pledged Collateral or
upon the exercise by any such issuer or the Collateral Agent of any right,
privilege, or option pertaining to any of the Pledged Collateral, and in
connection therewith, to deposit and deliver any and all of the Pledged
Collateral with any committee, depositary, transfer agent, registrar, or other
designated agency upon such terms and conditions as it may determine, all
without liability except to account for property actually received by it, but
the Collateral Agent shall have no duty to exercise any of the aforesaid rights,
privileges, or options, and the Collateral Agent shall not be responsible for
any failure to do so or delay in so doing, (ii) after the Collateral Agent’s
giving of the notice specified in clause (i) of this Section 6.16(b), all rights
of any Loan Party to exercise the voting and other consensual rights which it
would otherwise be entitled to exercise pursuant to clause (i) of
Section 6.16(a) and to receive the dividends, interest, and other distributions
which it would otherwise be authorized to receive and retain thereunder shall be
suspended until such Event of Default shall no longer exist, and all such rights
shall, until such Event of Default shall no longer exist, thereupon become
vested in the Collateral Agent which shall thereupon have the sole right to
exercise such voting and other consensual rights and to receive and hold as
Pledged Collateral such dividends, interest, and other distributions, (iii) all
dividends, interest, and other distributions which are received by any Loan
Party contrary to the provisions of this Section 6.16(b) shall be received in
trust for the benefit of the Collateral Agent, shall be segregated from other
funds of such Loan Party and shall be forthwith paid over to the Collateral
Agent as Collateral in the same form as so received (with any necessary
endorsement), and (iv) each Loan

 

98



--------------------------------------------------------------------------------

Party shall execute and deliver (or cause to be executed and delivered) to the
Collateral Agent all such proxies and other instruments as the Collateral Agent
may reasonably request for the purpose of enabling the Collateral Agent to
exercise the voting and other rights which it is entitled to exercise pursuant
to this Section 6.16(b) and to receive the dividends, interest, and other
distributions which it is entitled to receive and retain pursuant to this
Section 6.16(b). The foregoing shall not in any way limit the Collateral Agent’s
power and authority granted pursuant to Section 6.13.

Section 6.17 Personal Property. The Secured Parties and the Loan Parties hereby
agree as follows:

(a) Perfection by Filing. Subject to Sections 6.1(a) and (c), the Collateral
Agent may, and the Loan Parties hereby authorize the Collateral Agent to, at any
time and from time to time, file financing statements, continuation statements,
and amendments thereto that describe the Collateral as “all assets” or words of
similar import and which contain any other information required pursuant to
Article 9 of the UCC for the sufficiency of filing office acceptance of any
financing statement, continuation statement, or amendment, and each Loan Party
agrees to furnish any such information to the Collateral Agent promptly upon
request.

(b) Other Perfection, etc. Subject to the Intercreditor Agreement and Sections
6.1(a) and (c) herein, each Loan Party shall take all such steps for the
Collateral Agent (i) to obtain an acknowledgment, in form and substance
reasonably satisfactory to the Collateral Agent, of any bailee having possession
of any of the Collateral, stating that the bailee holds such Collateral for the
Collateral Agent, (ii) to obtain “control” of any Investment Property, deposit
accounts, letter-of-credit rights, or Electronic Chattel Paper constituting
Collateral (as such terms are defined by Article 9 of the UCC with corresponding
provisions thereof defining what constitutes “control” for such items of
Collateral), if the aggregate face value of all such items shall not at any time
exceed $1,000,000, with any agreements establishing control to be in form and
substance reasonably satisfactory to the Collateral Agent, and (iii) otherwise
to insure the continued perfection and priority of the Collateral Agent’s
security interest in any of the Collateral and of the preservation of its rights
therein. If any Loan Party shall at any time, acquire a Commercial Tort Claim in
excess of $5,000,000, such Loan Party shall promptly notify the Collateral Agent
thereof in a writing, therein providing a reasonable description and summary
thereof, and upon delivery thereof to the Collateral Agent, such Loan Party
shall be deemed to thereby grant to the Collateral Agent (and such Loan Party
hereby grants to the Collateral Agent) a security interest and Lien in and to
such Commercial Tort Claim and all proceeds thereof, all upon the terms of and
governed by this Agreement.

(c) Savings Clause. Nothing contained in this Section 6.17 shall be construed to
narrow the scope of the Collateral Agent’s Liens or the perfection or priority
thereof or to impair or otherwise limit any of the rights, powers, privileges,
or remedies of the Secured Parties under the Loan Documents.

Section 6.18 Intercreditor Agreement. The Lenders, Letter of Credit Issuer and
any other holder of any Obligations acknowledge that the Term Loan Debt is
secured by Liens on the Collateral and that the exercise of certain of the
rights and remedies of Collateral Agent under the Loan Documents may be subject
to the provisions of the Intercreditor Agreement. Each

 

99



--------------------------------------------------------------------------------

Lender and Letter of Credit Issuer irrevocably (a) consents to the subordination
of Liens provided for under the Intercreditor Agreement and the other terms and
conditions therein, (b) authorizes and directs the Agent to execute and deliver
the Intercreditor Agreement and any documents relating thereto, in each case, on
behalf of such Lender or such Letter of Credit Issuer and to take all actions
(and execute all documents) required (or deemed advisable) by it in accordance
with the terms of the Interecreditor Agreement, in each case, and without any
further consent, authorization or other action by such Lender or Letter of
Credit Issuer, (c) agrees that, upon the execution and delivery thereof, such
Lender and Letter of Credit Issuer will be bound by the provisions of the
Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of the Intercreditor Agreement, (d) agrees
that no Lender or Letter of Credit Issuer shall have any right of action
whatsoever against any Agent as a result of any action taken by any Agent
pursuant to this Section or in accordance with the terms of the Intercreditor
Agreement and (e) acknowledges (or is deemed to acknowledge) that a copy of the
Intercreditor Agreement has been delivered, or made available, to such Lender
and Letter of Credit Issuer. Each Lender hereby further irrevocably authorizes
and directs the Agent to enter into such amendments, supplements or other
modifications to the Intercreditor Agreement as are approved by Agents and the
Required Lenders (except as to any amendment that expressly requires the
approval of all Lenders as set forth in Section 14.2), provided, that,
Collateral Agent may execute and deliver such amendments, supplements and
modifications thereto as are contemplated by Section 6.3 of the Intercreditor
Agreement in connection with any extension, renewal, refinancing or replacement
of this Agreement or any refinancing of the Obligations, in each case, on behalf
of such Lender and Letter of Credit Issuer and without any further consent,
authorization or other action by any Lender or Letter of Credit Issuer. Agents
shall have the benefit of the provisions of Section 15 with respect to all
actions taken by any of them pursuant to this Section or in accordance with the
terms of the Intercreditor Agreement to the full extent thereof.

Section 6.19 Term Priority Collateral, Etc. Notwithstanding anything herein to
the contrary, prior to the discharge of the Term Obligations (as defined in the
Intercreditor Agreement), each Loan Party agrees that, in the event that any
Loan Party, pursuant to any Term Security Document (as defined in the
Intercreditor Agreement), takes any action to grant or perfect a Lien (subject
to the Intercreditor Agreement) in favor of the Term Administrative Agent in any
assets, such Loan Party shall also take the same action to grant or perfect a
Lien (to the extent such Lien can be perfected; subject to the Intercreditor
Agreement) in favor of the Collateral Agent to secure the Obligations.
Notwithstanding anything herein to the contrary, prior to the discharge of the
Term Obligations (as defined in the Intercreditor Agreement), to the extent any
Lien purported to be granted in any Term Priority Collateral is not or ceases to
be a perfected Lien in favor of the Term Administrative Agent under the Term
Security Document, if the Collateral Agent acting in its reasonable discretion
agrees in writing not to have a perfected lien in such Term Priority Collateral,
the applicable Loan Party shall have no obligations to take any actions to
perfect the Collateral Agent’s Liens on such Collateral and all representations,
warranties and covenants in this Agreement shall be subject to the provisions
and qualifications set forth in this Section 6.19.

 

100



--------------------------------------------------------------------------------

ARTICLE 7

BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

Section 7.1 Books and Records. Each Loan Party shall, and shall cause each
Subsidiary to, maintain, at all times, materially correct and complete books,
records, and accounts in which materially complete, correct, and timely entries
are made of their respective transactions in accordance with GAAP, applied
consistently with the audited Financial Statements required to be delivered
pursuant to Section 7.2(a). The Loan Parties shall, and shall cause each
Subsidiary to, by means of appropriate entries, reflect in such accounts and in
all Financial Statements proper liabilities and reserves for all taxes and
proper provision for depreciation and amortization of property and bad debts,
all in accordance with GAAP. The Loan Parties shall maintain at all times books
and records pertaining to the ABL Priority Collateral in such detail, form, and
scope as the Administrative Agent shall reasonably require, including, but not
limited to, records of (a) all payments received and all credits and extensions
granted with respect to the Accounts, (b) the return, rejection, repossession,
stoppage in transit, loss, damage, or destruction of any Inventory, and (c) all
other dealings affecting the ABL Priority Collateral.

Section 7.2 Financial Information. Each Loan Party shall promptly furnish to the
Administrative Agent, all such information regarding such Loan Party’s financial
and business affairs as an Agent or any Lender (through the Administrative
Agent) shall reasonably request. Without limiting the foregoing, the Loan
Parties will furnish, or cause to be furnished, to the Administrative Agent the
following in such detail as the Administrative Agent or the Lenders shall
request.

(a) The Loan Parties will furnish, or cause to be furnished, within ninety
(90) days after the close of each Fiscal Year, consolidated audited balance
sheets, statements of income, cash flow, and stockholders’ equity for Parent and
its Subsidiaries for such Fiscal Year, the accompanying notes thereto, and
setting forth in comparative form figures for the previous Fiscal Year, all in
reasonable detail, fairly presenting the financial position and the results of
operations of Parent and its Subsidiaries as at the date thereof and for the
Fiscal Year then ended, and prepared in accordance with GAAP.

(b) The Loan Parties will furnish, or cause to be furnished, within forty-five
(45) days after the end of each of the first three Fiscal Quarters of each
Fiscal Year of Parent an (A) Officer’s Certificate (as hereinafter defined), and
(B) consolidated unaudited balance sheets and statements of income and cash flow
for Parent and its Subsidiaries for such Fiscal Quarter, and for the period from
the beginning of the Fiscal Year to the end of such Fiscal Period or Fiscal
Quarter, as applicable, and consolidated segment reporting for Parent’s primary
business units (which shall not be subject to the requirements of GAAP and
which, for the avoidance of doubt, shall, on the Closing Date, be (x) Oneida and
its Subsidiaries and (y) Anchor and its Subsidiaries), in each case setting
forth in comparative form, as applicable, the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, fairly presenting the financial
position and results of operations of Parent and its Subsidiaries as at the date
thereof and for such periods, and prepared in accordance with GAAP (other than
presentation of footnotes and subject to normal year end adjustments or, in the
case of a month end, subject to normal quarter-end adjustments). Parent shall
certify by a certificate signed by its chief financial officer, chief accounting
officer or vice president of finance that all such Financial Statements have
been prepared in accordance with GAAP and present fairly, in all material
respects, subject to normal year end adjustments and the absence of footnotes,
the financial condition of Parent and its Subsidiaries as at the dates thereof
and its results of operations for the periods then ended.

 

101



--------------------------------------------------------------------------------

(c) The Loan Parties will furnish, or cause to be furnished, within the time
periods referred to with respect to each Fiscal Quarter as set forth in
Section 7.2(b), a certificate of the chief financial officer or chief accounting
officer of Parent in the form of Exhibit F (an “Officer’s Certificate”)
(i) setting forth in reasonable detail the calculations required to establish
compliance with the covenant set forth in Section 10.14 (whether or not
compliance with such covenant is required at such time) during the period
covered by such Financial Statements and as at the end thereof, and (ii) stating
that, except as explained in reasonable detail in such certificate, no Default
or Event of Default then exists or existed during the period covered by such
Financial Statements, except as specified in such certificate. If such
certificate discloses that a Default or Event of Default existed or exists, such
certificate shall set forth what action the Loan Parties have taken or propose
to take with respect thereto.

(d) The Loan Parties will furnish, or cause to be furnished, as soon as
available and in any event within ninety (90) days after the beginning of each
Fiscal Year (commencing with Fiscal Year ending December 31, 2014), an annual
budget of Parent and its Subsidiaries on a consolidated basis, on a quarterly
basis for the then current fiscal year.

(e) Upon the Administrative Agent’s request, the Loan Parties will furnish, or
cause to be furnished, promptly after filing with the PBGC and the IRS, a copy
of each annual report or other filing filed with respect to each Plan of any
Loan Party or any Subsidiary.

(f) The Loan Parties will furnish, or cause to be furnished, promptly after the
same are available, Borrowers (or Administrative Borrower on behalf of any
Borrower) shall send to Administrative Agent copies of copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or any Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended.

(g) The Loan Parties will furnish, or cause to be furnished promptly after
receipt, but in any event not later than thirty (30) days after Parent’s or any
Borrower’s receipt thereof, a copy of all management reports and management
letters prepared by any independent certified public accountants of Parent or
any Borrower.

(h) The Loan Parties will furnish, or cause to be furnished promptly, all
default notices and other material notices delivered or received under the Term
Loan Documents.

(i) The Loan Parties will furnish promptly after the request by an Agent or any
Lender all documentation and other information that such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT ACT.

(j) The Loan Parties will furnish to the Agents each year at the time of
delivery of the annual financial statements with respect to the preceding Fiscal
Year pursuant to paragraph (a) above a certificate of a Responsible Officer
setting forth the information required pursuant to Section 2 of the Perfection
Certificate or confirming that there has been no change in such information
since the Closing Date or the date of the most recent certificate delivered
pursuant to this paragraph (j).

 

102



--------------------------------------------------------------------------------

(k) The Loan Parties will furnish, or cause to be furnished, such additional
information as the Administrative Agent and/or any Lender (through the
Administrative Agent) may from time to time reasonably request regarding the
financial and business affairs of any Loan Party; provided, that none of the
Loan Parties will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.

Section 7.3 Notices to the Lenders. The Loan Parties shall notify the
Administrative Agent and the Lenders in writing of the following matters at the
following times:

(a) promptly after becoming aware of any Default or Event of Default;

(b) promptly after receipt of any notice of the assertion by the holder of any
Funded Debt in excess of $20,000,000 that a default exists with respect thereto;

(c) promptly after becoming aware of the occurrence or existence of any event or
circumstance which has resulted in, or could reasonably be expected to result
in, a Material Adverse Effect;

(d) promptly after becoming aware of any pending or threatened (in writing)
action, suit, proceeding, or counterclaim by any Person, or any pending or
threatened investigation by a Governmental Authority, in each case, that could
reasonably be expected to result in, a Material Adverse Effect;

(e) promptly after becoming aware of any pending or threatened (in writing)
strike, work stoppage, unfair labor practice claim, or other labor dispute
affecting any Loan Party, in each case, that could reasonably be expected to
result in, a Material Adverse Effect;

(f) promptly after becoming aware of any written notice of any violation of any
law, statute, regulation, or ordinance of a Governmental Authority affecting any
Loan Party, in each case, that could reasonably be expected to result in, a
Material Adverse Effect;

(g) promptly after the assertion or occurrence thereof, notice of any
Environmental Claim against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to (i) have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any material restrictions
on ownership, occupancy, use or transferability under any Environmental Law to
which the property would not have been subject but for such Environmental Claim;

 

103



--------------------------------------------------------------------------------

(h) any change in any Loan Party’s name, state of organization, or form of
organization, trade names under which any Borrower will sell Inventory or create
Accounts, or to which instruments in payment of Accounts may be made payable, in
each case at least thirty (30) days prior thereto;

(i) of the occurrence or reasonably expected occurrence of any ERISA Event; and

(j) promptly upon commencement by any Borrower of any proceedings contesting any
tax, fee, assessment, or other governmental charge in excess of $2,000,000; and

(k) promptly after commencement by any Loan Party of any Commercial Tort Claim
in an amount of at least $5,000,000, such notice to include the details thereof;

(l) Each notice given under this Section shall describe the subject matter
thereof in reasonable detail, and shall set forth the action that any Loan
Party, as applicable, has taken or proposes to take with respect thereto.

Section 7.4 Revisions or Updates to Schedules. Should any of the information or
disclosures provided on any of the schedules originally attached hereto become
outdated or incorrect in any material respect, the Loan Parties from time to
time shall deliver to the Administrative Agent and the Lenders, together with an
officer’s certificate of the type required pursuant to Section 7.2(c), such
revisions or updates to such schedule(s) whereupon such schedules shall be
deemed to be amended by such revisions or updates, as may be necessary or
appropriate to update or correct such schedule(s); provided that no such
revision or update shall operate to cure any Default or Event of Default under
Section 12.1(b) existing prior to the date of such revision or update without
the written consent of the Required Lenders, and provided, further, that,
notwithstanding the foregoing, no such revisions or updates to Schedules 8.5,
8.8, 8.11, 8.14, 8.16, 8.17, 10.1 or 10.8 shall be deemed to have amended,
modified, or superseded any such schedules as originally attached hereto, or to
have cured any breach of warranty or representation resulting from the
inaccuracy or incompleteness of any such schedules, unless and until the
Administrative Agent and the Required Lenders shall have accepted in writing
such revisions or updates to any such schedules.

ARTICLE 8

GENERAL WARRANTIES AND REPRESENTATIONS

Each Loan Party warrants and represents to the Agents, the Letter of Credit
Issuer and the Lenders that:

Section 8.1 Authorization, Validity, and Enforceability of this Agreement and
the Loan Documents; No Conflicts. Each Loan Party has the power and authority to
execute, deliver, and perform this Agreement and the other Loan Documents to
which it is a party, to incur the Obligations, and to grant to the Collateral
Agent Liens upon the Collateral. Each Loan Party has taken all necessary action
(including obtaining approval of its stockholders, partners, general partner(s),
members, or other applicable equity owners, if necessary) to authorize its

 

104



--------------------------------------------------------------------------------

execution, delivery, and performance of this Agreement and the other Loan
Documents to which it is a party. This Agreement and the other Loan Documents
have been duly executed and delivered by each Loan Party, and constitute the
legal, valid, and binding obligations of such Loan Party, enforceable against it
in accordance with their respective terms without defense, set-off, or
counterclaim, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws at the time in effect affecting the
rights of creditors generally and to the effect of general principles of equity
whether applied by a court of law or equity. The Transactions do not and will
not conflict with, or constitute a violation or breach of, or constitute (alone
or with notice or lapse of time or both) a default under, or give rise to any
right to accelerate or to require the prepayment, repurchase or redemption of
any Loan Party by reason of the terms of (a) any contract, mortgage, Lien,
lease, agreement, indenture, document, or instrument to which such Loan Party is
a party or which is binding upon it, (b) any Requirement of Law applicable to
such Loan Party, or (c) the certificate or articles of incorporation, by laws,
or other organizational or constituent documents, as the case may be, of such
Loan Party except, with respect to clauses (a) and (b), for such violation or
breach that could not, either individually, or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 8.2 Validity and Priority of Security Interest.

(a) This Agreement and the applicable Security Documents are effective to create
in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral and
the proceeds thereof and (i) when the Pledged Collateral is delivered to the
Collateral Agent (subject to the terms of the Term Loan Documents and the
Intercreditor Agreement), the Liens created under this Agreement and the
applicable Security Documents shall constitute fully perfected Liens on, and
security interests in, all right, title and interest of the Loan Parties in such
Pledged Collateral, in each case prior and superior in right to any other Person
(other than, in favor of the Term Loan Agent with respect to Term Priority
Collateral pursuant to the terms of the Intercreditor Agreement), and (ii) when
financing statements in appropriate form are filed in the offices specified on
Schedule 8.2, the Liens created under this Agreement and the applicable Security
Documents will constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in such Collateral, in each
case prior and superior in right to any other Person, other than with respect to
Liens expressly permitted by Section 10.10 including, with respect to the Real
Estate pursuant to the terms of the Term Loan Documents and the Intercreditor
Agreement.

(b) Upon the recordation of this Agreement and the Copyright, Patent, and
Trademark Agreements with the United States Patent and Trademark Office and the
United States Copyright Office, together with the financing statements in
appropriate form filed in the offices specified on Schedule 8.2, the Liens
created shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in the Proprietary Rights in
which a security interest may be perfected by filing in the United States and
its territories and possessions, in each case prior and superior in right to any
other Person (subject to the terms of the Term Loan Documents and the
Intercreditor Agreement) (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a Lien on registered trademarks and patents,
copyright, trademark and patent applications and registered copyrights acquired
by the Loan Parties after the date hereof).

 

105



--------------------------------------------------------------------------------

(c) The Mortgages are effective to create in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties, a legal, valid and enforceable Lien
on all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when the Mortgages are filed
in the offices specified on Schedule 8.2(c), the Mortgages shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the Loan Parties in such Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Liens expressly permitted
by Section 10.10 (including pursuant to the terms of the Term Loan Documents and
the Intercreditor Agreement).

Section 8.3 Organization and Qualification. Each Loan Party (a) is duly formed
or organized and validly existing in good standing, except as otherwise
indicated on Schedule 8.3, under the laws of the jurisdiction of its formation
or organization, (b) is qualified to do business as a foreign business entity
and is in good standing in the jurisdictions in which qualification is necessary
in order for it to own or lease its property and conduct its business except for
any jurisdiction for which the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect, and (c) has all requisite power and
authority to conduct its business and to own its property as presently conducted
or owned.

Section 8.4 Corporate Name; Prior Transactions. Except as set forth on Schedule
8.4, in the last five years, no Loan Party has been known by or used any other
corporate or fictitious name, or been a party to any merger or consolidation, or
acquired all or substantially all of the assets of any Person, or acquired any
of its property outside of the ordinary course of business.

Section 8.5 Subsidiaries. Schedule 8.5 is a correct and complete list, as of the
Closing Date, of the name and relationship to Parent of each and all of Parent’s
Subsidiaries. Schedule 8.5 sets forth, as of the Closing Date, a true and
complete listing of each class of each Borrower’s authorized Capital Stock, of
which all of such issued shares are validly issued, outstanding, fully paid and
non assessable, and owned beneficially and of record by the Persons identified
on Schedule 8.5.

Section 8.6 [Reserved].

Section 8.7 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date and immediately following the making of each Revolving
Loan and after giving effect to the application of the proceeds thereof and the
issuance of the Letters of Credit, Parent and its Subsidiaries on a consolidated
basis, taken as a whole, are Solvent.

Section 8.8 [Reserved].

Section 8.9 [Reserved].

Section 8.10 Title to Property. Each Loan Party has good a title to the Real
Estate identified on Schedule 8.11 as owned by such Loan Party, and each Loan
Party has good and marketable title to all of its other property free of all
Liens except Permitted Liens, (b) minor defects in title that do not materially
interfere with its ability to conduct business or utilize such assets for their
intended purpose, and (c) where the failure to have such title could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

106



--------------------------------------------------------------------------------

Section 8.11 Real Estate. Schedule 8.11 sets forth, as of the Closing Date, a
complete and accurate list of all material Real Estate owned by each Loan Party,
showing the street address, county or other relevant jurisdiction, state and
record owner thereof.

Section 8.12 Proprietary Rights. Schedule 8.12 sets forth a correct and complete
list of all of each Loan Party’s U.S. federal registered patents and trademarks
material to its business. The patents and trademarks described on Schedule 8.12
constitute all of the property of such type necessary to the current conduct of
the Loan Parties’ business without conflict with the rights of any other Person,
except where the failure to own or possess the right to use any such patents and
trademarks, or such conflict with the rights of any other Person, would not
reasonably be expected to have a Material Adverse Effect. To the best of each
Loan Party’s knowledge, no slogan or other advertising device, product, process,
method, substance, part, or other material now employed, by any Loan Party
infringes in any material respect upon any rights held by any other Person,
except where such infringement would not reasonably be expected to have a
Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the knowledge of any Borrower, threatened, which could
reasonably be expected to have a Material Adverse Effect.

Section 8.13 Trade Names. All corporate names under which any Loan Party will
sell Inventory or create Accounts, or to which instruments in payment of
Accounts may be made payable, are listed on Schedule 8.13.

Section 8.14 Litigation. Except as set forth on Schedule 8.14, there is no
pending, or to the best of any Responsible Officer’s knowledge threatened in
writing before any Governmental Authority, against any Loan Party or any of
their Subsidiaries or against any of their properties that, either individually
or in writing could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 8.15 Restrictive Agreements. No Loan Party is a party to any contract or
agreement, or subject to any charter or other corporate restriction, which
affects its ability to execute, deliver, and perform the Loan Documents to which
it is a party and repay the Obligations or which could have a Material Adverse
Effect.

Section 8.16 Labor Matters. Except as set forth on Schedule 8.16, as of the
Closing Date (a) there is no collective bargaining agreement or other labor
contract covering employees of any Loan Party, (b) no such collective bargaining
agreement or other labor contract is scheduled to expire during the term of this
Agreement, (c) no union or other labor organization is seeking to organize, or
to be recognized as, a collective bargaining unit of employees of any Loan Party
or for any similar purpose, and (d) there is no pending or threatened, strike,
work stoppage, material unfair labor practice claim, or other material labor
dispute against or affecting any Loan Party or its employees.

Section 8.17 Environmental Matters. (a) Except with respect to the matters
listed on Schedule 8.17 and any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, no Loan
Party (i) has failed to comply with any Environmental Law or to obtain, maintain
or comply with any Environmental Permit required for its operations or is
otherwise responsible for any Environmental Liability, (ii) has received notice

 

107



--------------------------------------------------------------------------------

of or otherwise has knowledge of any pending or threatened Environmental
Liability or (iii) knows of any reasonable basis for any Environmental Liability
or pending or threatened investigation with regard thereto.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, each Loan Party has obtained all Environmental Permits required for its
current operations under Environmental Laws and all such Environmental Permits
are in full force and effect, in good standing and are not subject to appeal,
other than Environmental Permits which the failure to obtain or maintain could
not reasonably be expected to have a Material Adverse Effect.

(c) No Mortgaged Property or facility owned, operated or leased by any Loan
Party and, to the knowledge of any Loan Party, no Mortgaged Property or facility
formerly owned, operated or leased by any Loan Party or any of their
predecessors in interest is listed or proposed for listing on the National
Priorities List promulgated pursuant to Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq, or similar state list,
except as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(d) There are and, to each Loan Party’s knowledge, have been, no environmental
conditions, including any Release, threatened Release, use, generation, storage,
treatment, transportation, processing, disposal, removal or remediation of
Contaminants which could reasonably be expected to the form the basis of an
Environmental Liability against any Loan Party, that individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(e) Neither any Loan Party, nor to the best of each Loan Party’s knowledge any
of its predecessors in interest, has in violation of any Environmental Law
stored, treated, or disposed of any hazardous waste (as defined pursuant to 40
CFR Part 261 or any equivalent Environmental Law) other than storage, treatment,
disposal or violations that could not reasonably be expected to have a Material
Adverse Effect.

(f) There is not now, nor to the best of each Loan Party’s knowledge has there
ever been on or in the Real Estate of any Loan Party in violation of
Environmental Laws other than existence or violations that could not reasonably
be expected to have a Material Adverse Effect:

(i) any underground storage tanks or surface impoundments,

(ii) any asbestos containing material, or

(iii) any polychlorinated biphenyls (PCBs) used in hydraulic oils, electrical
transformers, or other equipment.

(g) No Environmental Lien has attached to the Real Estate of any Loan Party,
except as could not reasonably be expected to have a Material Adverse Effect.

 

108



--------------------------------------------------------------------------------

Section 8.18 No Violation of Law. No Loan Party is in violation of any law,
statute, regulation, ordinance, judgment, order, or decree applicable to it,
which violation could reasonably be expected to have a Material Adverse Effect.

Section 8.19 [Reserved].

Section 8.20 ERISA Compliance.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect; (i) each Plan is in compliance in all respects with the applicable
provisions of ERISA, the Code, and other federal or state law, (ii) each Plan
which is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS and nothing has occurred which would
reasonably be expected to cause the loss of such qualification, (iii) each Loan
Party and each ERISA Affiliate has made all required contributions to any Plan
subject to Section 412 of the Code, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan in an amount in excess of $1,000,000.

(b) Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) there are no pending or threatened claims, actions, or lawsuits, or
action by any Governmental Authority, with respect to any Plans in an amount in
excess of $1,000,000 and (ii) there has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan.

(c) Except for instances, if any, which together are not reasonably likely to
give rise to liability in an amount that could reasonably be expected to result
in a Material Adverse Effect, (i) no ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) no Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) no Loan Party nor any ERISA Affiliate has incurred, or expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) no Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

Section 8.21 Taxes. Each Loan Party has timely filed all federal and other
material tax returns and reports required to be filed (or appropriate extensions
have been timely filed) and has paid all Taxes shown thereon to be due,
including any applicable interest and penalties except to the extent disputed in
good faith. Each Loan Party has timely paid all federal and other material
Taxes, levied or imposed upon them or their properties, income, or assets that
are otherwise due and payable unless such unpaid Taxes and assessments would
constitute a Permitted Lien; no tax Lien has been filed, and, to the knowledge
of any Loan Party or their Subsidiaries, no claim is being asserted, with
respect to any such Taxes that, if made, would have a Material Adverse Effect.
Each Loan Party has prepared and filed all tax returns in good faith.

 

109



--------------------------------------------------------------------------------

Section 8.22 Regulated Entities. No Loan Party is required to be registered as
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940. No Loan Party is a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of a “holding company” or a “public utility” within the meaning of
the Federal Power Act, the Interstate Commerce Act, any state public utilities
code or law, or any other federal or state statute or regulation limiting its
ability to incur indebtedness.

Section 8.23 Use of Proceeds; Margin Regulations. The proceeds of the Revolving
Loans are to be used solely for the purposes specified in Section 9.10. No
Borrower is engaged in the business of buying or selling Margin Stock or
extending credit for the purpose of buying or carrying Margin Stock.

Section 8.24 No Material Adverse Effect. Since December 31, 2012, no event,
change, circumstance, effect or state of facts has occurred that, individually
or in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect on the Loan Parties, taken as a whole.

Section 8.25 Full Disclosure. None of the representations or warranties made by
any Loan Party in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in any
exhibit, report, statement, or certificate furnished by or on behalf of any Loan
Party in connection with the Loan Documents, contain any untrue statement of a
material fact or omit any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, when taken as a whole and including any revision or
update, not materially misleading as of the time when made.

Section 8.26 [Reserved].

Section 8.27 Bank Accounts. As of the Closing Date, Schedule 8.27 contains a
complete and accurate list of all bank accounts maintained by each Loan Party
with any bank or other financial institution.

Section 8.28 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or other Person is necessary or required in connection
with the Transactions except for those which have been duly obtained by the Loan
Parties, copies of which have been provided to the Administrative Agent and the
Lenders, and for filing of financing statements and mortgages and filings with
the United Stated Patent and Trademark Office and United States Copyright
Office.

Section 8.29 Investment Property.

(a) Schedule 8.29 sets forth a correct and complete list of all Investment
Property owned by each Loan Party as of the Closing Date. Each Loan Party is the
legal and beneficial owner of such Investment Property, as so reflected, free
and clear of any Lien (other than Permitted Liens), and has not sold, granted
any option with respect to, assigned or transferred, or otherwise disposed of
any of its rights or interest therein.

 

110



--------------------------------------------------------------------------------

(b) To the extent any Loan Party is an Issuer (as defined in Section 6.2(d)):
(i) the Issuer’s shareholders that are Loan Parties and the ownership interest
of each such shareholder are as set forth on Schedule 8.5, and each such
shareholder is the registered owner thereof on the books of the Issuer; (ii) the
Issuer acknowledges the Collateral Agent’s Lien; and (iii) to the extent
required to perfect the Collateral Agent’s Liens, such security interest,
collateral assignment, lien, and pledge in favor of the Collateral Agent has
been registered on the books of the Issuer for such purpose as of the date
hereof.

Section 8.30 Common Enterprise. Each of the Loan Parties expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
successful operations of Parent and each of the other Loan Parties. Each Loan
Party expects to derive benefit (and the boards of directors or other governing
body of each such Loan Party have determined that it may reasonably be expected
to derive benefit), directly and indirectly, from the credit extended by the
Lenders to the Borrowers hereunder, both in their separate capacities and as
members of the group of companies. Each Loan Party has determined that
execution, delivery, and performance of this Agreement and any other Loan
Documents to be executed by such Loan Party is within its corporate purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

ARTICLE 9

AFFIRMATIVE COVENANTS

Each Loan Party covenants to the Agents, the Letter of Credit Issuer and each
Lender that so long as any of the Obligations (other than Bank Product
Obligations, contingent indemnity obligations which have not yet accrued and
cash collateralized or subject of a Supporting Letters of Credit) remain
outstanding or this Agreement is in effect unless waived pursuant to
Section 14.2, each Loan Party will keep and perform each of the following
covenants:

Section 9.1 Taxes and Other Obligations. Except as otherwise permitted by the
terms of this Agreement, each Loan Party shall, and shall cause each Subsidiary
to pay, discharge or otherwise satisfy as the same shall become due and payable,
all Taxes imposed upon it or upon its income or profits or in respect of its
property except to the extent (i) it is contesting in good faith by appropriate
proceedings diligently pursued and such Loan Party has established proper
reserves for as provided in accordance with GAAP, or (ii) the failure to pay or
discharge the same would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 9.2 Existence and Good Standing. Except as expressly permitted by
Section 10.1, each Loan Party shall, and shall cause each Subsidiary to,
preserve, renew and maintain its legal existence and good standing under the
Laws of the jurisdiction of its organization and in all jurisdictions in which
the failure to maintain such existence and qualification or good standing could
reasonably be expected to have a Material Adverse Effect.

Section 9.3 Compliance with Law and Agreements; Maintenance of Licenses. Each
Loan Party shall, and shall cause each Subsidiary to take all reasonable action
to maintain all

 

111



--------------------------------------------------------------------------------

rights, privileges (including its good standing where applicable in the relevant
jurisdiction) licenses, permits, franchises, and approvals necessary in the
normal conduct of its business, except (i) to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to any merger, consolidation, liquidation, dissolution or
Disposition permitted under this Agreement.

Section 9.4 Maintenance of Property. Each Loan Party shall, and shall cause each
Subsidiary to, maintain all of its property necessary and useful in the conduct
of its business, in good operating condition and repair, ordinary wear and tear,
fire, casualty or condemnation excepted, except where such failure to maintain
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 9.5 Insurance.

(a) Each Loan Party shall, and shall cause each Subsidiary to, maintain with
financially sound and reputable insurers that Borrowers believe (in the good
faith judgment of their management) are financially sound and reputable at the
time the relevant coverage is placed or renewed, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business that is reasonably
consistent with prudent industry practice in such types and amounts (after
giving effect to any self-insurance) as are customarily carried under similar
circumstances by such other Persons. Without limiting the foregoing, each Loan
Party shall maintain flood insurance, in the event of a designation of the area
in which any of its Real Estate is located as “flood prone” or a “flood risk
area,” (hereinafter “SFHA”) as defined by the Flood Disaster Protection Act of
1973, and shall comply with the additional requirements of the National Flood
Insurance Program as set forth in said Act.

(b) For each of the liability and property insurance policies issued as required
by this Section 9.5 with respect to Collateral, each Loan Party shall cause the
Collateral Agent on behalf of the Secured Parties, to be named as secured party
or mortgagee and loss payee or additional insured, as applicable, in a manner
reasonably acceptable to the Collateral Agent. Each policy of insurance shall
contain a clause or endorsement requiring the insurer to give not less than
thirty (30) days prior written notice (or ten (10) days in case of non-payment
by a Loan Party) to the Collateral Agent in the event of cancellation of such
policy for any reason whatsoever and a clause or endorsement stating that the
interest of the Collateral Agent and the other Secured Parties shall not be
impaired or invalidated by any act or neglect of the insured Person. All
premiums for such insurance shall be paid by the Loan Parties when due, and
certificates of insurance and, if requested by the Collateral Agent, photocopies
of the policies shall be delivered to the Collateral Agent. If any Loan Party
fails to procure such insurance or to pay the premiums therefor when due, the
Collateral Agent may, and at the direction of the Required Lenders shall, do so
from the proceeds of Revolving Loans.

(c) Administrative Borrower shall promptly notify the Agents of any loss,
damage, or destruction to the Inventory of any Borrower in excess of
(A) $2,500,000 if covered by insurance or (B) $1,000,000 if not covered by
insurance. Subject to the terms of the Intercreditor Agreement and at any time
that an Availability Triggering Event shall have occurred and be continuing, the
Collateral Agent is hereby authorized, at the direction of the

 

112



--------------------------------------------------------------------------------

Administrative Agent or Required Lenders, to directly collect all insurance
proceeds in respect of ABL Priority Collateral and to remit such proceeds to the
Administrative Agent to be applied as required pursuant to the provisions of
Section 4.6.

Section 9.6 [Reserved].

Section 9.7 Environmental Laws.

(a) Each Loan Party shall, and shall take all commercially reasonable steps to
cause each Subsidiary to, conduct its business in material compliance with all
Environmental Laws applicable to it, including those relating to the generation,
handling, use, storage, and disposal of any Contaminant, except for any failure
to comply as could not reasonably be expected to have a Material Adverse Effect.
Each Loan Party shall take prompt and appropriate action to the extent required
by Environmental Laws to respond to any material non compliance with
Environmental Laws that could reasonably be expected to have a Material Adverse
Effect and shall furnish, or cause to be furnished, such information as the
Administrative Agent or any Lender may reasonably request regarding such
noncompliance or any Loan Party’s response thereto.

(b) Promptly upon the occurrence thereof, written notice describing in
reasonable detail (i) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any applicable Environmental
Laws that could reasonably be expected to have a Material Adverse Effect,
(ii) any remedial action taken by any Loan Party in response to (A) any
Contaminants the existence of which is reasonably likely to result in any
Environmental Liability having, individually or in the aggregate, a Material
Adverse Effect, or (B) any Environmental Liability that, individually or in the
aggregate, is reasonably likely to result in a Material Adverse Effect, and
(iii) the discovery by any Loan Party of any environmental condition on any real
property adjoining or in the vicinity of any real property or facility that
could reasonably be expected to result in the Loan Party’s Real Estate or any
part thereof becoming subject to any material Environmental Lien.

(c) Based on a reasonable belief that a Release of Contaminants has occurred at
any Real Estate that could reasonably be expected to have a Material Adverse
Effect or if an Event of Default has occurred and is continuing, Administrative
Agent, and any other party designated by Administrative Agent (including,
without limitation, any environmental consultant or any receiver or trustee for
the Real Estate appointed by a court of competent jurisdiction), (i) shall have
the right to request, and each relevant Loan Party shall have the obligation to
provide upon such request, a written environmental site assessment report for
any Real Estate that is the subject of such Release or basis for an Event of
Default, prepared by an environmental consulting firm selected by the Borrowers,
indicating the presence or absence of Contaminants in excess of remedial
standards under Environmental Laws and the estimated cost of any compliance,
removal or remedial action required under Environmental Laws in connection with
any such Contaminants on such Real Estate, or (ii) if each relevant Loan Party
does not reasonably promptly comply with Section 9.7(c)(i), shall have the
right, but not the obligation, after written notice to any Loan Party (which
need not be given if an Event of Default has occurred and is continuing), to
enter each Real Estate that is the subject of such Release or basis for an Event
of Default at a reasonable time to assess the environmental condition of such
Real

 

113



--------------------------------------------------------------------------------

Estate, including, without limitation, to conduct any environmental assessment
or audit (the scope of which shall be determined in Administrative Agent’s
reasonable discretion but which shall not include the taking of soil,
groundwater, surface water, air, or building material samples or other invasive
testing unless Administrative Borrower either has provided its prior written
consent, which shall not be unreasonably withheld, or an Event of Default has
occurred and is continuing). Each Loan Party agrees to reasonably cooperate in
connection therewith, including without limitation, providing all reasonably
requested information and making knowledgeable officers, employees or property
managers available for interview. The Borrowers shall pay all reasonable costs
and expenses for the any such assessment or audit described in this
Section 9.7(c).

Section 9.8 [Reserved].

Section 9.9 New Subsidiaries. Within 60 days (as such time or times may be
extended by Administrative Agent in its reasonable discretion) following in each
case, the creation or acquisition of a Subsidiary or such Subsidiary ceasing to
be an Excluded Subsidiary as permitted hereunder, of the creation or acquisition
of such Subsidiary, Loan Party shall cause such Subsidiary to become a Guarantor
hereunder by executing and delivering to the Administrative Agent joinders to
the applicable Loan Documents and other customary documentation, each as
reasonably requested by the Administrative Agent; provided, however, that such
Subsidiary shall not be required to become a Guarantor hereunder if such
Subsidiary is an Excluded Subsidiary unless such Excluded Subsidiary is to be a
guarantor of the Debt under the Term Loan Agreement.

Section 9.10 Use of Proceeds. The Borrowers shall use the proceeds of the
Revolving Loans together with the proceeds of the Term Loan Facility to
consummate the Transaction and for other general corporate purposes.

Section 9.11 Further Assurances. Each Loan Party shall execute and deliver, or
cause to be executed and delivered, to the Agents and/or the Lenders such
documents and agreements, and shall take or cause to be taken such actions, as
an Agent or any Lender may, from time to time, reasonably request to carry out
the terms and conditions of this Agreement and the other Loan Documents. In
addition, from time to time, the Loan Parties will, at their cost and expense,
promptly secure the Obligations by pledging or creating, or causing to be
pledged or created, perfected security interests with respect to its assets and
properties; provided that with respect to assets comprising fee interests in
real property, within 120 days (as such time may be extended by the
Administrative Agent in its reasonable discretion), the Loan Parties shall, upon
the request of Administrative Agent, with respect to each parcel of real
property with a fair market value greater than $1,000,000, take commercially
reasonable actions (including the recording of mortgages, the filing of UCC
financing statements, the giving of notices and the endorsement of notices on
title documents) required to perfect the Liens and security interests granted
thereby on such property. The Loan Parties shall deliver or cause to be
delivered to the Lenders all such instruments and documents (including legal
opinions, title insurance policies and lien searches) as the Collateral Agent
shall reasonably request to evidence compliance with this Section 9.11.

Section 9.12 Bank as Depository. Each Loan Party shall maintain its master
collection and operating accounts (other than the Anchor lockbox) with a Bank,
and shall utilize a Bank as its principal depository bank, including for the
maintenance of administrative, cash management, collection activity, and other
deposit accounts for the conduct of its business.

 

114



--------------------------------------------------------------------------------

ARTICLE 10

NEGATIVE COVENANTS

Each Loan Party covenants to the Agents, the Letter of Credit Issuer and each
Lender that so long as any of the Obligations (other than Bank Product
Obligations, contingent indemnity obligations which have not yet accrued and
cash collateralized or supported by a Letters of Credit) remain outstanding or
this Agreement is in effect unless waived pursuant to Section 14.2, such Loan
Party will keep and perform each of the following covenants:

Section 10.1 Mergers, Consolidations, Sales, Acquisitions. No Loan Party shall,
nor shall they permit any Domestic Subsidiary (other than an Excluded
Subsidiary) to, enter into any transaction of merger, reorganization, or
consolidation, or transfer, sell, assign, lease, or otherwise dispose of all or
any part of its property, or wind up, liquidate or dissolve, except for sales of
Inventory in the ordinary course of its business and sales or other dispositions
of Excluded Assets; provided that, notwithstanding the foregoing or any other
provision of this Agreement:

(a) any Subsidiary of a Loan Party may Dispose of all or substantially all of
its assets (upon voluntary liquidation, dissolution or otherwise) (i) to a Loan
Party, or (ii) if the transferor is not a Loan Party, to any other Subsidiary of
a Loan Party; provided in each case, that if the transferor in such a
transaction is a wholly-owned Subsidiary of a Loan Party, then the transferee
must either be a Loan Party or a wholly-owned Subsidiary of a Loan Party, so
long as no Default or Event of Default exists or would result therefrom,

(b) any Subsidiary of a Loan Party may merge with (i) a Borrower, provided that
such Borrower shall be the continuing or surviving Person and (ii) any other
Subsidiary, provided that (A) when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person and (B) when any Subsidiary of a Borrower that is a Loan Party
is merging with another Subsidiary, the continuing or surviving Person shall be
a Loan Party, so long as no Default or Event of Default exists or would result
therefrom,

(c) a Loan Party or a Domestic Subsidiary may effect any Permitted Acquisition;
provided that (i) in any such transaction involving a Borrower, such Borrower
shall be the continuing or surviving Person and (ii) in any such transaction
involving a Loan Party, the continuing or surviving Person shall be a Loan Party
so long as no Default exists or would result therefrom and

(d) a Loan Party or a Domestic Subsidiary may enter into sales or other
dispositions of its property consisting of:

(i) damaged, obsolete or worn out property, sold or disposed of in the ordinary
course of business;

 

115



--------------------------------------------------------------------------------

(ii) sales or other dispositions allowed under Section 10.11;

(iii) sales or other dispositions of Collateral (other than Accounts or
Inventory of a Loan Party) in an aggregate amount not to exceed $1,000,000 in
any calendar year;

(iv) sales or other dispositions of Accounts that do not constitute Eligible
Accounts for purposes of collection not to exceed $1,000,000 in any calendar
year;

(v) sales or other dispositions of investment securities and Cash Equivalents in
the ordinary course of business;

(vi) Leases, subleases, licenses or sublicenses (including of Proprietary
Rights) and terminations thereof, in each case in the ordinary course of
business that do not materially interfere with the business of the Loan Parties
and their Subsidiaries (taken as a whole);

(vii) the abandonment of any Proprietary Rights that are no longer material to
the conduct of the businesses of the Borrowers and their Subsidiaries (taken as
a whole);

(viii) terminations of leases and licenses in the ordinary course of business

(ix) equipment or real property to the extent that (i) such property is
exchanged for credit against the purchase price of similar or related
replacement property used or usable in the business or (ii) the proceeds of such
sale or disposition are reasonably promptly applied to the purchase price of
such similar or related replacement property used or usable in the business;

(x) dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof;

(xi) dispositions of non-core assets acquired in connection with Permitted
Acquisitions or other investments; provided that (i) the aggregate amount of
such sales shall not exceed 50% of the fair market value of the acquired entity
or business and (ii) each such sale is in an arm’s-length transaction and such
Loan Party or Subsidiary receives at least fair market value;

(xii) dispositions of real property pursuant to sale-leaseback transactions;
provided that (A) the consideration received shall be in an amount at least
equal to the fair market value thereof (as determined in good faith by a
Responsible Officer of a Borrower) and no less than 75% of such consideration
shall be paid in cash or Cash Equivalents, and (B) the proceeds from all such
sale-leaseback transactions (but excluding any sale-leaseback transaction with
respect to the Oneida Sales Office) shall not exceed $10,000,000 in the
aggregate since the Closing Date;

 

116



--------------------------------------------------------------------------------

(xiii) dispositions of investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements or similar binding agreements;

(xiv) the unwinding of any Swap Contract; and

(xv) dispositions of the Oneida Sales Office, including pursuant to a
sale-leaseback transaction; and

(e) any Loan Party may make any Distribution or effect any other transaction, in
each case permitted by Section 10.2;

(f) sales or dispositions of property by any Loan Party to a Subsidiary of a
Loan Party, or by any Subsidiary of a Loan Party to a Loan Party or to a
Subsidiary of a Loan Party; provided that if the transferor of such property is
a Loan Party, the transferee thereof must a Loan Party;

(g) a Loan Party or Subsidiary may sell or otherwise dispose of assets (other
than Accounts and Eligible Inventory of a Borrower) which, in the reasonable
opinion of such Person, are surplus, worn-out, obsolete, uneconomic or no longer
useful in the conduct of such Person’s business;

(h) a Loan Party or Subsidiary may enter into Permitted Joint Ventures;

(i) (i) Loan Parties and their Subsidiaries may sell or dispose of property
(excluding Accounts or Inventory of a Loan Party) not otherwise permitted under
this Section 10.1; provided that (i) at the time of such disposition and after
giving effect thereto, no Default shall exist or would result from such
disposition, (ii) the proceeds of all such dispositions are less than
$10,000,000 in any Fiscal Year, with unused amounts in any Fiscal Year being
carried over to the next succeeding Fiscal Year only, (iii) the consideration
received for such property shall be in an amount at least equal to the fair
market value thereof (as determined in good faith by a Responsible Officer of a
Borrower), (iv) with respect to any such transaction (or series of related
transactions) for the disposition of assets or property having a values in
excess of $1,000,000, no less than 75% of such consideration shall be paid in
cash or Cash Equivalents or Designated Non-Cash Consideration (to the extent
that all Designated Non-Cash Consideration at such time does not exceed the
greater of (x) $20,000,000 and (y) 5.0% of consolidated total assets of Parent
and its Subsidiaries as of the last day of the then most recent Measurement
Period (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value);

(j) transactions set forth on Schedule 10.1.

(k) The inclusion of proceeds in the definition of Collateral shall not be
deemed to constitute an Agent’s or any Lender’s consent to any sale or other
disposition of the Collateral except as expressly permitted herein.

 

117



--------------------------------------------------------------------------------

Section 10.2 Distributions; Restricted Investments. No Loan Party shall

(a) make, any Distribution, except

(i) Subsidiaries of Loan Parties may make Distributions to Borrowers or to
Parent if such Distribution is promptly contributed to a Borrower, to any
Subsidiary of a Borrower that is a Loan Party and in the case of a Subsidiary of
a Borrower or of Anchor Canada to any other Person that owns Capital Stock in
such Subsidiary, ratably according to their respective holdings of the type of
Capital Stock in respect of which such Distribution is being made,
notwithstanding the existence of any Default or Event of Default,

(ii) investments resulting from a re-characterization from Debt to equity on the
books of Oneida U.K. Limited in the amount of £5,000,000 which has been
reflected on the books of Oneida as equity but on the books of Oneida U.K.
Limited as Debt,

(iii) dividend payments or other Distributions payable solely in the common
stock or other Capital Stock of such Person;

(iv) purchase, redemption or acquisition of Capital Stock with the proceeds
received from the substantially concurrent issue of new shares of their common
stock or other common Capital Stock;

(v) Parent and its Subsidiaries may purchase, redeem or otherwise acquire from
employees, officers or directors, or any spouses, ex-spouses, heirs, estates,
family planning vehicles or estate planning vehicles of the foregoing (or make
Distributions so that Parent or any direct or indirect parent of Parent may so
purchase, redeem or otherwise acquire), upon the termination of employment,
death or disability of such employee, officer or director, Capital Stock
(including Capital Stock of Parent or any direct or indirect parent of Parent)
issued pursuant to any employment or compensation agreement, employee stock
option plan, equity incentive program or similar program in an aggregate amount
not to exceed $10,000,000;

(vi) Parent and its Subsidiaries may (A) declare and make cash dividends to
their stockholders and (B) purchase, redeem or otherwise acquire for cash
Capital Stock issued by them, provided, that, each of the following conditions
is satisfied: (A) no Default or Event of Default has occurred and is continuing
or would result therefrom, (B) Adjusted Availability on the date of such
Distributions and after giving effect thereto shall be greater than the greater
of (1) $10,000,000 and (2) 20% of the Maximum Revolver Amount, and (C) the Fixed
Charge Coverage Ratio, calculated on a Pro Forma Basis after giving effect to
any such Distribution shall greater than 1.0 to 1.0;

(vii) Parent and its Subsidiaries may (or may make Distributions to allow Parent
or any direct or indirect parent of Parent to) make Distributions in an
aggregate amount equal to the amount required for Parent, PublicCo and EveryWare
to pay customary fees to members of its board of directors, payments in respect
of insurance coverage or for indemnification obligations under any law,
indenture, contract or agreement to any director or officer of Parent, PublicCo,
EveryWare or any of their Subsidiaries, in each case, notwithstanding the
existence of any Default or Event of Default;

(viii) Parent and its Subsidiaries may make payments of Permitted Tax
Distributions;

 

118



--------------------------------------------------------------------------------

(ix) Distributions in an aggregate amount not to exceed the amount of Eligible
Equity Proceeds not otherwise applied, provided, that, on the date of such
Distribution and after giving effect thereto, Adjusted Availability shall be
greater than the greater of (a) $10,000,000 and (b) 20% of the Maximum Revolver
Amount;

(x) [Reserved];

(xi) Distributions by a Subsidiary to a Loan Party;

(xii) any transactions permitted by Section 10.7, but subject to the limitations
therein, and investments permitted pursuant to clause (d) of the definition of
Restricted Investment;

(xiii) Parent and its Subsidiaries may (or may make Distributions to allow
Parent or any direct or indirect parent of Parent to) make Distributions in an
aggregate amount equal to the amount required for Parent, PublicCo and EveryWare
to make payments required under Swap Contracts to the extent permitted in
Section 10.5(m);

(xiv) payments contemplated in connection with the Transaction;

(xv) Parent and its Subsidiaries may (or may make Distributions to allow Parent
or any direct or indirect parent of Parent to) pay cash in lieu of fractional
interests of Capital Stock in connection with any dividend, split or combination
thereof, any redemption, conversion or exchange thereof (including the
redemption or exercise of warrants or options in respect thereof), any Permitted
Acquisition, or any vesting of Capital Stock;

(xvi) [Reserved]; and

(xvii) Parent and its Subsidiaries may make Distributions to Parent or any other
direct or indirect parent of Parent:

(A) to pay its and its direct and indirect parents’ operating costs and expenses
incurred in the ordinary course of business and other corporate overhead costs
and expenses (including administrative, legal, accounting and similar expenses
provided by third parties and listing fees and other costs and expenses
attributable to being a publicly traded company which are reasonable and
customary), incurred in the ordinary course of business and attributable to the
ownership or operations of the Loan Parties and their respective Subsidiaries,
Transaction Costs and any indemnification claims made by directors or officers
of such parent attributable to the ownership or operations of Borrowers, Anchor
Canada and their respective Subsidiaries,

(B) the proceeds of which shall be used to pay (or make Distributions to allow
Parent or any other direct or indirect parent thereof to pay) franchise taxes
and other fees, taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence,

(C) to finance any investment that would be permitted to be made pursuant to
Section 10.1, 10.2 or 10.7 if such parent were subject to such Sections;

 

119



--------------------------------------------------------------------------------

provided that (A) such Distribution shall be made substantially concurrently
with the closing of such investment, (B) Parent or such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Capital Stock) to be contributed to any Borrower, Anchor
Canada or any of their Subsidiaries or (2) the merger (to the extent permitted
in Section 10.1) of the Person formed or acquired into a Borrower, Anchor Canada
or any of their Subsidiaries in order to consummate such Permitted Acquisition
or investment, in each case, in accordance with the requirements of Section 9.9
and (C) such contribution shall constitute an investment by the applicable
Borrower, Anchor Canada or the applicable Subsidiaries, as the case may be, at
the date of such contribution or merger, as applicable, in an amount equal to
the amount of such Distribution,

(D) the proceeds of which (1) shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Parent, any Borrower, Anchor
Canada or any direct or indirect parent company of Parent to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of Loan Parties and their respective Subsidiaries or (2) shall be used
to make payments permitted under Sections 10.7(f), (g), (i) and (j) (but only to
the extent such payments have not been and are not expected to be made by any
Borrower or a Subsidiary), and

(E) the proceeds of which shall be used by Parent to pay (or to make
Distributions to allow any direct or indirect parent thereof to pay) fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering by Parent (or any direct or indirect parent thereof).

(b) make any Restricted Investment.

Section 10.3 [Reserved].

Section 10.4 [Reserved].

Section 10.5 Debt. No Loan Party shall incur or maintain any Debt, other than:

(a) the Obligations;

(b) [Reserved];

(c) Debt (i) in respect of Capital Leases and purchase money obligations for
fixed or capital assets or (ii) of any Person acquired in a Permitted
Acquisition (so long as such Debt (A) existed prior to the acquisition of such
Person by a Loan Party or any of its Subsidiaries, (B) is not created in
contemplation of such acquisition and (C) is solely the obligation of such
Person, and not of any Loan Party or any other Subsidiary), which in the case of
each of clauses (i) and (ii) may be secured by Liens under and within the
applicable limitations set forth in clause (i) of the definition of Permitted
Lien; provided, however, that the aggregate amount of all such Debt at any one
time outstanding pursuant to this clause (c) shall not exceed the greater of
(i) $10,000,000 and (ii) 2.50% of the consolidated total assets of the Loan
Parties and their Subsidiaries;

 

120



--------------------------------------------------------------------------------

(d) Debt incurred under sale and leaseback transactions permitted under
Section 10.11;

(e) Debt secured by Real Estate and Equipment and/or proceeds thereof in an
aggregate principal amount at any time outstanding not to exceed $10,000,000;

(f) Permitted Subordinated Debt;

(g) Debt incurred under the Term Loan Facility in an aggregate principal amount
at any time outstanding not to exceed the sum of (i) $250,000,000,
(ii) incremental facilities provided, that the principal amount of such
incremental facilities do not exceed $50,000,000; and any Refinancing Notes,
Permitted Debt Exchange Notes or Credit Agreement Refinancing Indebtedness (each
as defined in the Term Loan Agreement) issued in respect of any such Debt, and
in each case, unless unsecured, subject to the terms and conditions of the
Intercreditor Agreement (or other intercreditor agreement reasonably
satisfactory to the Administrative Agent);

(h) [Reserved];

(i) unsecured Debt outstanding under the PBGC Note in an aggregate principal
amount at any time outstanding not to exceed $900,000;

(j) [Reserved];

(k) Debt outstanding on the Closing Date and set forth on Schedule 8.8;

(l) Debt of any Parent or any of its Subsidiary owing to a Parent any other
Subsidiary of Parent, which if such Debt is owed by a Loan Party to a Subsidiary
that is not a Loan Party, shall be expressly subordinated in right of payment to
the Obligations pursuant to the Intercompany Subordination Agreement or
otherwise in a manner reasonably acceptable to the Administrative Agent;

(m) obligations (contingent or otherwise) of Parent or any Subsidiary of Parent
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party (other than
pursuant to customary netting or setoff provisions);

(n) Guarantees of any Loan Party in respect of Debt otherwise permitted
hereunder of any other Loan Party;

(o) [Reserved];

 

121



--------------------------------------------------------------------------------

(p) Debt of consisting of obligations to pay insurance premiums or take-or-pay
obligations contained in supply arrangements incurred in the ordinary course of
business;

(q) [Reserved];

(r) Debt in respect of overdraft facilities, automatic clearinghouse
arrangements, employee credit card programs and other business cash management
arrangements in the ordinary course of business;

(s) notes issued in connection with cashless stock repurchases to the extent
otherwise permitted hereunder in an aggregate principal amount not to exceed
$5,000,000 in any Fiscal Year;

(t) Debt representing deferred compensation to employees of Loan Parties or any
of their Subsidiaries incurred in the ordinary course of business,

(u) [Reserved];

(v) [Reserved];

(w) [Reserved];

(x) Debt to current or former officers, managers, consultants, directors and
employees, their respective estates, spouses or former spouses to finance the
purchase or redemption of Capital Stock of Parent or any direct or indirect
parent of Parent permitted by Section 10.2; and

(y) Debt not otherwise permitted pursuant to clauses (c) through (x) of this
Section 10.5 in an aggregate principal amount at any one time outstanding not to
exceed the greater of (i) $25,000,000 and (ii) 6.25% of the consolidated total
assets of the Loan Parties and their Subsidiaries.

(z) Permitted Refinancing Debt in respect of the foregoing.

Section 10.6 Prepayment of Debt and Agreements.

(a) No Loan Party shall make any Distribution, whether in cash, property,
securities or a combination thereof, other than regularly scheduled and
mandatory payments of principal and interest as and when due (to the extent not
prohibited by applicable subordination provisions in the case of Permitted
Subordinated Debt), in respect of, or pay, or commit to pay, or directly or
indirectly redeem, repurchase, retire or otherwise acquire for consideration, or
set apart any sum for the aforesaid purposes, any Funded Debt, or pay in cash
any amount in respect of any Funded Debt or preferred Capital Stock that may at
the obligor’s option be paid in kind or in other securities, except (i) the
Obligations in accordance with the terms of this Agreement, (ii) for so long as
no Default or Event of Default has occurred and is continuing or would result
therefrom, and so long as before and after giving effect to such prepayment, and
Adjusted Availability is greater than the greater of (x) $10,000,000 and (y) 20%
of the Maximum Revolver Amount before and after giving effect to such payment,
(A) a Loan Party may

 

122



--------------------------------------------------------------------------------

voluntarily prepay Debt owing by such Loan Party to another Loan Party, (B) if
the Fixed Charge Coverage Ratio (calculated on a Pro Forma Basis after giving
effect to such payment) is greater than or equal to 1.0 to 1.0, a Loan Party may
voluntarily prepay Capital Leases and other purchase money Funded Debt, (C) a
Loan Party may voluntarily prepay Capital Leases and other purchase money Funded
Debt in connection with any refinancing of such Capital Leases and other
purchase money Funded Debt or replacement of the Fixed Assets subject to such
prepaid financing with new Fixed Assets usable in such Loan Party’s business and
subject to additional Capital Leases or other purchase money Funded Debt; and
(D) a Loan Party may voluntarily prepay Debt secured by assets sold which are
the subject of such security interest, (iii) a Loan Party may voluntarily prepay
the principal amount of the outstanding Term Loan Debt from time to time
provided, that, each of the following conditions is satisfied (A) no Default or
Event of Default has occurred and is continuing or would result therefrom,
(B) average Adjusted Availability for the thirty (30) consecutive day period
immediately preceding the making of such prepayment shall be greater than the
greater of (x) $10,000,000 and (y) 20% of the Maximum Revolver Amount, and
(C) Adjusted Availability on the date of such prepayment and after giving effect
thereto shall be greater than the greater of (x) $10,000,000 and (y) 20% of the
Maximum Revolver Amount, (iv) a Loan Party may make regularly scheduled payments
of principal and interest as and when due under the Term Loan Agreement (as in
effect on the date hereof) and mandatory payments of principal and accrued
interest as and when due under the Term Loan Agreement pursuant to
Section 2.03(b) of the Term Loan Agreement (as in effect on the date hereof) and
any prepayment premiums required to be paid in accordance with the terms of
Section 2.03(b) of the Term Loan Agreement as in effect on the date hereof. For
the avoidance of doubt, Eligible Equity Proceeds may be used to make any of the
foregoing payments provided, that, the condition to payment set forth in clauses
(iii) (B) and (C) are satisfied, and (v) such Debt may be Refinanced in
connection with the incurrence of Permitted Refinancing Debt in respect thereof.

(b) No Loan Party shall (i) permit any waiver, supplement, modification,
amendment, termination or release of any indenture, instrument or agreement
pursuant to which any Funded Debt of any Loan Party in an aggregate principal
amount in excess of $5,000,000 (other than the Term Loan Debt) is outstanding if
the effect of such waiver, supplement, modification, amendment, termination or
release would increase the obligations of the obligor or confer additional
rights on the holder of such Funded Debt in a manner adverse to Loan Parties,
Agents or the Lenders except to the extent such Debt as waived, supplemented,
modified, amended terminated or released would be permitted to be Refinanced in
connection with the incurrence of Permitted Refinancing Debt in respect thereof,
and (ii) directly or indirectly, amend, modify, alter or change the terms of
Term Loan Debt or any Permitted Refinancing Debt in respect thereof or any
agreement, document or instrument related thereto as in effect on the date
hereof except to the extent amendments to those documents are permitted by the
Intercreditor Agreement, provided, that, Loan Parties shall not make any
modification to the Term Loan Documents or any other Debt referred to in
Section 10.5(g) if the effect of such modification would be to shorten the
maturity date of any such Debt to a date less than ninety-one days after the
Termination Date, without the prior written consent of Agents and the Required
Lenders.

Section 10.7 Transactions with Affiliates. No Loan Party shall enter into any
transaction of any kind with any Affiliate that is not a Loan Party other than
on fair and

 

123



--------------------------------------------------------------------------------

reasonable terms no less favorable to such Loan Party than would be obtainable
by such Loan Party at the time in a comparable arm’s length transaction with a
Person other than an Affiliate, except:

(a) transactions between or among Parent and its Subsidiaries to the extent not
otherwise prohibited by the Loan Documents;

(b) Distributions permitted under Section 10.2;

(c) [Reserved];

(d) the Loan Parties may, in the aggregate, pay customary expenses of EveryWare
in an amount not to exceed $250,000 annually;

(e) loans and other transactions among a Loan Party and its Subsidiaries and
joint ventures (to the extent any such joint venture is only an Affiliate as a
result of investments by any Loan Party and/or its Subsidiaries in such joint
venture) to the extent otherwise permitted under this Article X;

(f) employment and severance arrangements with current, former and future
officers and employees and transactions pursuant to stock option plans and
employee benefit plans and arrangements;

(g) transactions listed on Schedule 10.7;

(h) the payment of reasonable fees, expenses and compensation (including equity
compensation) to and insurance provided on behalf of current, former and future
officers and directors of PublicCo, EveryWare, Parent, Borrowers or any of their
Subsidiaries and indemnification agreements entered into by Loan Parties or any
of their Subsidiaries;

(i) the Transaction (and all payments thereto) and any other transactions by
Borrowers and their Subsidiaries permitted under an express provision (including
any exceptions thereto) of this Article X;

(j) payments by any Loan Party or any of its Subsidiaries pursuant to any tax
sharing agreements with any direct or indirect parent of such Borrower to the
extent attributable to the ownership or operation of such Loan Party and its
Subsidiaries that comply with the requirements of Section 10.2(a)(viii); and

(k) any intercompany leases, subleases, licenses or sublicenses relating to any
Proprietary Rights.

Section 10.8 Restrictive Agreements; Negative Pledges. Except as set forth on
Schedule 10.8, no Loan Party shall enter into any agreement or other arrangement
that limits the ability of any Subsidiary of Parent to make Distributions to any
Subsidiary that is a Loan Party or to otherwise transfer property to any
Subsidiary of Parent that is a Loan Party or enter into or become subject to any
Negative Pledge; provided that the foregoing shall not apply to (a) restrictions
and conditions imposed by law, by any Loan Document or Term Loan Document or

 

124



--------------------------------------------------------------------------------

any other Debt or Lien permitted hereunder, (b) customary restrictions and
conditions contained in agreements relating to the sale of a Loan Party or a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Loan Party or Subsidiary that is to be sold and such sale is
permitted hereunder, (c) restrictions binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary, so long as such agreement was not entered
into in contemplation of such Person becoming a Subsidiary; (d) customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto; (e) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business; (f) restrictions on cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business; (g) provisions restricting subletting or assignment of
contractual obligations; (h) restrictions imposed pursuant to an agreement that
has been entered into in connection with a transaction permitted pursuant to
Section 10.1 with respect to the property that is subject to that transaction;
and (i) any Negative Pledge incurred or provided in favor of any holder of Debt
permitted under Section 10.5(c), or Section 10.5(d), provided, Debt incurred
under Section 10.5(c) shall be limited to the property subject to the purchase
money Lien or Lien, as applicable, securing such Debt.

Section 10.9 Business Conducted. The Loan Parties shall not engage in any
material line of business substantially different from those lines of business
conducted by Parent and its Subsidiaries on the Closing Date or any business
reasonably related or ancillary thereto. With respect to Parent, (i) incur any
Debt whatsoever other than (A) the Debt and obligations under this Agreement,
the other Loan Documents, the Term Loan Documents to which Parent is a party and
any other Debt expressly permitted pursuant to Section 10.5 and (B) Guarantees
of the obligations of any Subsidiary that is a Loan Party in connection with
leases otherwise permitted hereby entered into by Subsidiary that is a Loan
Party, (ii) engage in any business operating activity other than (A) holding the
Capital Stock of Borrowers and Anchor Canada or other investment that is not a
Restricted Investment; (B) performing its obligations and activities incidental
thereto under the Loan Documents and other Debt, liens, guarantees and
investments permitted hereunder; (C) issuing its own Capital Stock subject to
the terms hereof and performing its obligations and undertaking activities
incidental thereto; (D) filing tax reports and paying taxes in the ordinary
course (and contesting any taxes); (E) preparing reports to Governmental
Authorities and to its shareholders; (F) holding director or shareholder
meetings, preparing its books and records and performing other actions and
activities required to maintain its separate structure or to comply with
applicable requirements of Law, or its Organization Documents; and (G) making
Distributions to the extent Distributions are permitted to be made by or to
EveryWare pursuant to Section 10.2; or (iii) permit any Liens on the Capital
Stock of Borrowers or Anchor Canada other than Liens in favor of the Collateral
Agent, on behalf of the Secured Parties, and the Liens under the Term Loan
Documents permitted hereunder and Liens permitted pursuant to clauses (b)(ii),
(d), (h), (o) of the definition of Permitted Liens and any Permitted Refinancing
Debt in respect of the foregoing.

Section 10.10 Liens. No Loan Party shall create, incur, assume, or permit to
exist any Lien on any property other than Excluded Assets now owned or hereafter
acquired by it, except Permitted Liens.

 

125



--------------------------------------------------------------------------------

Section 10.11 Sale and Leaseback Transactions. No Loan Party shall enter into
any sale-leaseback transaction in which such Loan Party is the seller or the
lessee unless the sale or disposition of assets is permitted under Section 10.1,
the incurrence of indebtedness is permitted by Section 10.5.

Section 10.12 Fiscal Year. Parent shall not change the last day of its Fiscal
Year without prior notice to the Administrative Agent.

Section 10.13 [Reserved].

Section 10.14 Fixed Charge Coverage Ratio. At any time that the sum of Adjusted
Availability plus Qualified Cash (for purposes of this covenant, no more than
$4,000,000 of Qualified Cash may be included in the calculation) is less than
12.5% of the Maximum Revolver Amount, the Fixed Charge Coverage Ratio of Parent
and its Subsidiaries, on a consolidated basis, for the four Fiscal Quarters most
recently ended as of the end of the Fiscal Quarter for which Administrative
Agent has received financial statements shall not be less than 1.00 to 1:00.

Section 10.15 Margin Stock. The Borrowers shall not use any portion of Revolving
Loan proceeds, directly or indirectly, (a) to buy or carry any Margin Stock,
(b) to repay or otherwise refinance indebtedness of the Borrowers or others
incurred to buy or carry any Margin Stock or (c) to extend credit for the
purpose of buying or carrying any Margin Stock.

ARTICLE 11

CONDITIONS OF LENDING

Section 11.1 Conditions Precedent to Making of Revolving Loans on the Closing
Date. The obligation of the Lenders to make the initial Revolving Loans on the
Closing Date, and the obligation of the Letter of Credit Issuer to issue any
Letter of Credit on the Closing Date, are subject to the following conditions
precedent having been satisfied in a manner satisfactory to the Agents:

(a) The Agents shall have received each of the following documents, all of which
shall be reasonably satisfactory in form and substance to the Agents:

(i) certified copies of the certificate of incorporation, certificate of limited
partnership, or comparable organizational document of each Loan Party, with all
amendments, if any, certified by the appropriate Governmental Authority, and the
bylaws, regulations, operating agreement, or similar governing document of each
Loan Party, in each case certified by the authorized representative of such Loan
Party, as being true and correct and in effect on the Closing Date;

(ii) certificates of incumbency and specimen signatures with respect to each
Person authorized to execute and deliver the Agreement and the other Loan
Documents to be executed and delivered on the Closing Date on behalf of each
Loan Party and, in the case of each Borrower, to request Borrowings and the
issuance of Letters of Credit;

 

126



--------------------------------------------------------------------------------

(iii) a certificate evidencing the existence of each Loan Party, and
certificates evidencing the good standing of each Loan Party in the jurisdiction
of its organization;

(iv) a certificate in substantially the form delivered on the Closing Date to
the Term Loan Agent from the chief financial officer of Parent, certifying that
Parent and its Subsidiaries, on a consolidated basis (taken as a whole) on the
Closing Date after giving effect to the Transactions, are Solvent;

(v) certified copies of any necessary corporate (or limited liability company)
action taken by each Loan Party to authorize the execution, delivery, and
performance of the Amendment and the other Loan Documents, as amended thereby
(including this Agreement);

(vi) a certificate attesting to the compliance with Section 11.2(a) on the
Closing Date from a Responsible Officer of Parent;

(vii) a Borrowing Base Certificate, effective as of the Business Day preceding
the day such initial Revolving Loans are to be funded or any such Letter of
Credit is to be issued, demonstrating that Closing Date Availability shall not
be less than $25,000,000 after giving effect to drawings made (including
drawings made to finance the fees, costs, and expenses then payable under this
Agreement) and letters of credit issued hereunder on the Closing Date, and the
other Transactions;

(viii) the Intercreditor Agreement, executed and delivered by Borrowers, each
other Loan Party signatory thereto, the Term Loan Agent and the Administrative
Agent;

(ix) an Assignment and Acceptance pursuant to which Wells Fargo, as Assignee has
been assigned the Commitment of Fifth Third Bank under the Existing Loan
Agreement;

(x) copies of the material ROI Merger Documents;

(xi) an Officers’ Certificate (in substantially the form delivered on the
Closing Date to the Term Loan Agent) certifying that, prior to or concurrently
with the effectiveness of this Agreement, the ROI Merger has been consummated in
all material respects in accordance with the ROI Merger Agreement, and no
provision thereof shall have been amended or waived (including consents granted
thereunder) in any respect that would be materially adverse to Lenders without
the consent of the Administrative Agent, which consent may not be unreasonably
withheld or delayed;

(xii) a copy of the Term Loan Agreement; and

(xiii) a signed customary opinion of counsel for the Loan Parties addressed to
the Agents and the Lenders and dated the Closing Date, opining as such matters
with respect to the Amendment usual and customary a such amendment transactions;

 

127



--------------------------------------------------------------------------------

(b) The Collateral Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated as of the Closing Date and duly executed by a
Responsible Officer of Parent, and copies of a recent Lien and judgment search
in each jurisdiction reasonably requested by the Administrative Agent with
respect to the Loan Parties within a reasonable time prior to the Closing Date;

(c) All fees and expenses required to be paid under the Loan Documents and
invoiced at least one Business Day prior to the Closing Date shall have been, or
will be paid or arrangements reasonably satisfactory to the Administrative Agent
have been made with regard to the payment thereof and Administrative Agent shall
have received all fees due and payable in accordance with the Fee Letter;

(d) Prior to or substantially concurrently with the Credit Extension on the
Closing Date, all conditions precedent to the effectiveness of the Term Loan
Agreement shall have been satisfied or waived,

(e) Administrative Agent shall have received evidence satisfactory to it in its
sole discretion that Parent and its Subsidiaries shall have received gross cash
proceeds from the Term Loan Facility of not less than $150,000,000, and that
such proceeds have been used to repay all amounts due or outstanding under the
Existing Term Loan Agreement.

(f) After giving effect to the Transactions, no Default or Event of Default
shall exist on the Closing Date, or would exist after giving effect to the
Revolving Loans to be made and the Letters of Credit to be issued on the Closing
Date.

Execution and delivery to the Administrative Agent by a Lender of a counterpart
of this Agreement shall be deemed confirmation by such Lender that (i) all
conditions precedent in this Section 11.1 have been fulfilled to the
satisfaction of such Lender, (ii) the decision of such Lender to execute and
deliver to the Administrative Agent an executed counterpart of this Agreement
was made by such Lender independently and without reliance on an Agent or any
other Lender as to the satisfaction of any condition precedent set forth in this
Section 11.1, and (iii) all documents sent to such Lender for approval, consent,
or satisfaction were acceptable to such Lender.

Section 11.2 Conditions Precedent to Each Revolving Loan. The obligation of the
Lenders to make each Revolving Loan, including the initial Revolving Loans on
the Closing Date, and the obligation of the Letter of Credit Issuer to issue any
Letter of Credit shall be subject to the further conditions precedent that on
and as of the date of any such extension of credit:

(a) the following statements shall be true, and the acceptance by the Borrowers
of any extension of credit shall be deemed to be a statement to the effect set
forth in clause (i) and clause (ii) following with the same effect as the
delivery to the Agents and the Lenders of a certificate signed by a Responsible
Officer of each Loan Party, dated the date of such extension of credit, stating
that:

(i) The representations and warranties contained in this Agreement and the other
Loan Documents that are qualified as to materiality or Material Adverse Effect

 

128



--------------------------------------------------------------------------------

shall be true and correct, and the representations that are not so qualified
shall be true and correct in all material respects, in each case on and as of
the date of such extension of credit as though made on and as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties qualified as
to materiality or Material Adverse Effect shall be true and correct, and the
representations that are not so qualified shall be true and correct in all
material respects on and as of such earlier date and except to the extent the
Agents have waived in writing compliance with such representation or warranty;
and

(ii) No Default or an Event of Default has occurred and is continuing, or would
result from such extension of credit.

(b) The Agents shall have received satisfactory evidence that the Collateral
Agent has a valid, exclusive (other than Permitted Liens), and perfected first
priority (other than Permitted Liens to the extent permitted hereunder) security
interest, lien, collateral assignment, and pledge as of such date in all
Collateral required to be perfected hereunder, to the extent that any such Liens
may be perfected under the UCC (but excluding any Liens perfected solely by
possession, but only to the extent the Collateral Agent has not requested
possession of such Collateral in accordance with the terms of the Loan
Documents).

(c) Since the Closing Date and as of the date of funding such Revolving Loan or
issuing such Letter of Credit, there shall not have occurred or exist any event
or condition which constitutes a Material Adverse Effect.

(d) Before and after giving effect to any requested Revolving Loans or the
issuance of any Letter of Credit, the Aggregate Revolving Outstandings shall not
exceed the lesser of the Borrowing Base, as then in effect, or the Maximum
Revolver Amount.

The foregoing conditions precedent are not conditions to each Lender
participating in or reimbursing the Swingline Lender or the Administrative Agent
for such Lenders’ Pro Rata Share of any Swingline Loan or Agent Advance made in
accordance with the provisions of Section 2.2(h) and Section 2.2(i) after the
initial Revolving Loans have been made or Letters of Credit have been issued.

ARTICLE 12

DEFAULT AND REMEDIES

Section 12.1 Events of Default. It shall constitute an event of default (“Event
of Default”) if any one or more of the following shall occur for any reason:

(a) any failure by the Borrowers to pay the principal of or interest on any of
the Obligations (other than the Bank Product Obligations) or any fee (including
any fee payable in accordance with the Fee Letter) or other amount owing
hereunder when due, whether upon demand or otherwise; provided that in the case
of any such failure to pay any amount owing thereunder other than principal on
the Revolving Loans, such failure shall continue unremedied for a period of five
(5) Business Days;

 

129



--------------------------------------------------------------------------------

(b) any representation, warranty or certification, when taken as a whole, made
or deemed made by the Loan Parties in this Agreement or in any of the other Loan
Documents, or any certificate shall prove to be untrue, when taken as a whole,
in any material respect as of the date on which made, deemed made;

(c) any default shall occur in

(i) the observance or performance of any of the covenants or agreements
contained in Section 9.2 (solely with respect to the Borrowers) (insofar as it
requires the preservation of the existence of the Loan Parties), or Article 10,
or

(ii) the observance or performance of any of the covenants and agreements
contained in Section 6.1 through Section 6.11, Section 6.15, Section 6.17,
Section 7.1, Section 7.2(a) through (d), Section 7.2(g), Section 7.3(a) through
(k) and such default shall continue for a period of three (3) Business Days
after written notice thereof has been given to Administrative Borrower by the
Administrative Agent, or

(iii) the observance or performance of any of the covenants and agreements
contained in this Agreement, other than as referenced in Section 12.1(a),
Section 12.1(b), Section 12.1(c)(i), and Section 12.1(c)(ii) or any other Loan
Documents and such default shall continue for a period of thirty (30) days after
written notice thereof has been given to Administrative Borrower by the
Administrative Agent;

(d) (i) Any Loan Party (A) fails to make any payment when due, after lapse of
all applicable grace, cure or notice periods (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise), in respect of any Debt
(other than Debt under the Loan Documents and Debt under Swap Contracts) having
an aggregate principal amount of more than the Threshold Amount or (B) fails to
observe or perform any other agreement or condition relating to any such Debt or
contained in any instrument or agreement evidencing or securing such Debt, or
any other event occurs, in each case, and continues, after any applicable grace,
cure or notice period, the effect of which default or other event is to cause,
or to permit, after lapse of all applicable grace, cure or notice periods, the
holder or holders of such Debt (or a trustee or agent on behalf of such holder
or holders) to cause, with the giving of notice if required, such Debt or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Debt to be
made, in each case, prior to its stated maturity; provided that, (I) in the case
of this subclause (B), (x) a breach or default by any Loan Party with respect to
the Term Loan Agreement or any Permitted Refinancing Debt in respect of the
foregoing will not constitute an Event of Default for purposes of this subclause
(B) unless such breach or default has continued for the earlier to occur of 30
consecutive days after all applicable grace, cure or notice periods have
expired, or the agent and/or requisite lenders thereunder have demanded
repayment of, or otherwise accelerated, Debt or other obligations thereunder in
an aggregate amount in excess of the Threshold Amount and (y) notwithstanding
clause (x) above, a breach or default of any financial covenant under the Term
Loan Agreement, other Debt permitted pursuant Section 10.5(g) or any Permitted
Refinancing Debt in respect of the foregoing will not constitute an Event of
Default hereunder unless the agent and/or lenders thereunder have demanded
repayment of, or otherwise accelerated, Debt or other obligations thereunder in
an aggregate amount in excess of the

 

130



--------------------------------------------------------------------------------

Threshold Amount and (II) this subclause (B) shall not apply to secured Debt
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Debt, if such sale or transfer is permitted hereunder;
provided, further, that such failure is unremedied and is not waived by the
holders of such Debt prior to any termination of the Commitments or acceleration
of the Loans pursuant to Section 12.2; or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined, or as such comparable term may
be used and defined, in such Swap Contract) resulting from (A) any event of
default under such Swap Contract as to which any Borrower or any of its
Subsidiaries is the “Defaulting Party” (as defined, or as such comparable term
may be used and defined, in such Swap Contract) or (B) any “Termination Event”
(as defined, or as such comparable term may be used and defined, in such Swap
Contract) under such Swap Contract as to which any Borrower or any of its
Subsidiaries is an Affected Party (as defined, or as such comparable term may be
used and defined, in such Swap Contract) and, in either event, the Swap
Termination Value owed by such Borrower or such Subsidiary as a result thereof
is greater than the Threshold Amount;

(e) Any Loan Party or any of its Material Subsidiaries institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding;

(f) [Reserved];

(g) [Reserved];

(h) [Reserved];

(i) [Reserved];

(j) any Guaranty of the Obligations shall be terminated, revoked, or declared
void or invalid other than as permitted by Section 15.11;

(k) one or more final judgments or orders for the payment of money is entered
against any Loan Party involving liability in the aggregate (to the extent not
covered by independent third party insurance as to which the insurer does not
deny coverage) as to any single or related or unrelated series of transactions,
incidents or conditions, of (i) $20,000,000 or more outstanding at one time, or
(ii) more than $7,500,000 or less than or equal to $20,000,000 outstanding at
one time unless Adjusted Availability at all times upon the entry or thereafter
until such time such judgment or order is vacated or paid is equal to or greater
than the amount of such judgment or order plus $7,500,000, and, in each case,
the same shall not have been satisfied, vacated, stayed or bonded pending appeal
for a period of sixty (60) consecutive days after the entry thereof;

 

131



--------------------------------------------------------------------------------

(l) any loss, theft, damage, or destruction of any item or items of Collateral
or other property of any Loan Party occurs which reasonably could be expected to
cause a Material Adverse Effect and is not adequately covered by insurance;

(m) [Reserved];

(n) (i) for any reason other than the failure of the Collateral Agent to take
any action available to it to maintain perfection of the Collateral Agent’s
Liens, pursuant to the Loan Documents, any material provision of any Loan
Document ceases to be in full force and effect or any Lien with respect to any
material portion of the Collateral intended to be secured thereby ceases to be,
or is not, valid, perfected, and prior to all other Liens (other than Permitted
Liens which are expressly permitted to have priority over the Collateral Agent’s
Liens) or is terminated, revoked, or declared void or (ii) the validity or
enforceability of any Loan Document shall at any time for any reason (other than
solely as the result of an action or failure to act on the part of Agent) be
declared to be null and void, or a proceeding shall be commenced by a Loan Party
or its Subsidiaries, or by any Governmental Authority having jurisdiction over a
Loan Party or its Subsidiaries, seeking to establish the invalidity or
unenforceability thereof, or a Loan Party or its Subsidiaries shall deny that
such Loan Party or its Subsidiaries has any liability or obligation purported to
be created under any Loan Document;

(o) (i) an ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or would result in liability of any Loan
Party which would reasonably be expected to cause a Material Adverse Effect; or
(ii) any Loan Party or any ERISA Affiliate shall fail to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan, and as a result of any such withdrawal, the liability to any Loan Party
would reasonably be expected to cause a Material Adverse Effect; or

(p) there occurs a Change of Control.

Section 12.2 Remedies.

(a) If a Default or an Event of Default has occurred and is continuing, the
Administrative Agent may, in its discretion, and shall, at the direction of the
Required Lenders, do one or more of the following at any time or times and in
any order, without notice to or demand on any Loan Party: (i) reduce the Maximum
Revolver Amount, or the advance rates against Eligible Accounts and/or Eligible
Inventory used in computing the Borrowing Base, or reduce or increase one or
more of the other elements used in computing the Borrowing Base; (ii) restrict
the amount of or refuse to make Revolving Loans; (iii) restrict or refuse to
provide Letters of Credit and (iv) appoint by instrument in writing a receiver
(which term shall include a receiver and manager or agent) of any Loan Party and
of all or any part of the Collateral and remove or replace such receiver from
time to time or may institute or institute proceedings in any court of competent
jurisdiction for the appointment of a receiver (with any such receiver appointed
by the Collateral Agent, with respect to responsibility for its acts, being
deemed, to the extent permitted by applicable law, the agent of the applicable
Loan Party and not of the Collateral Agent); and (v) pursue its other rights and
remedies under the Loan Documents and applicable law. If an Event of Default has
occurred and is continuing, the Administrative Agent

 

132



--------------------------------------------------------------------------------

shall, at the direction of the Required Lenders, do one or more of the
following, in addition to the actions described in the preceding sentence, at
any time or times and in any order, without notice to or demand on any Loan
Party: (A) terminate the Commitments and this Agreement; (B) declare any or all
Obligations (other than the Bank Product Obligations) to be immediately due and
payable; provided, however, that upon the occurrence of any Event of Default
described in Section 12.1(e), the Commitments shall automatically and
immediately expire and all Obligations (other than the Bank Product Obligations)
shall automatically become immediately due and payable without notice or demand
of any kind.

(b) If an Event of Default has occurred and is continuing: (i) the Collateral
Agent shall have for the benefit of the Secured Parties, in addition to all
other rights of the Collateral Agent and the Lenders, the rights and remedies of
a secured party under the UCC and any other applicable laws; (ii) the Collateral
Agent may, at any time, take possession of the Collateral and keep it on any
Loan Party’s premises, at no cost to the Collateral Agent or any Lender, or
remove any part of it to such other place or places as the Collateral Agent may
desire, or any Loan Party shall, upon the Collateral Agent’s demand, at such
Loan Party’s cost, assemble the Collateral and make it available to the
Collateral Agent at a place reasonably convenient to the Collateral Agent; and
(iii) the Collateral Agent may sell and deliver any Collateral at public or
private sales, for cash, upon credit, or otherwise, at such prices and upon such
terms as the Collateral Agent deems advisable, in its sole discretion, and may,
if the Collateral Agent deems it reasonable, postpone or adjourn any sale of the
Collateral by an announcement at the time and place of sale or of such postponed
or adjourned sale without giving a new notice of sale. Without in any way
requiring notice to be given in the following manner, each Loan Party agrees
that any notice by the Collateral Agent of sale, disposition, or other intended
action hereunder or in connection herewith, whether required by the UCC or any
other applicable laws or otherwise, shall constitute reasonable notice to the
Loan Parties if such notice is mailed by registered or certified mail, return
receipt requested, postage prepaid, or is delivered personally against receipt,
at least ten (10) days prior to such action to the Loan Parties’ address
specified in or pursuant to Section 16.8. If any Collateral is sold on terms
other than payment in full at the time of sale, no credit shall be given against
the Obligations until the Collateral Agent or the Lenders receive payment, and
if the buyer defaults in payment, the Collateral Agent may resell the Collateral
without further notice to any Loan Party. In the event the Collateral Agent
seeks to take possession of all or any portion of the Collateral by judicial
process, each Loan Party irrevocably waives: (A) the posting of any bond,
surety, or security with respect thereto which might otherwise be required;
(B) any demand for possession prior to the commencement of any suit or action to
recover the Collateral; and (C) any requirement that the Collateral Agent retain
possession and not dispose of any Collateral until after trial or final
judgment. Each Loan Party agrees that the Collateral Agent has no obligation to
preserve rights to the Collateral or marshal any Collateral for the benefit of
any Person. The Collateral Agent is hereby granted a license or other right to
use, without charge, effective upon the occurrence and continuation of any Event
of Default, each Loan Party’s labels, patents, copyrights, name, trade secrets,
trade names, trademarks, and advertising matter, or any similar property, to the
extent constituting Collateral in completing production of, advertising or
selling any Collateral, and each Loan Party’s rights under all licenses and all
franchise agreements shall inure to the Collateral Agent’s benefit for such
purpose; provided, however, that to the extent the grant of such license
(x) with respect to trademarks, could result in the invalidity,
unenforceability, abandonment or voiding thereof or (y) would violate the terms
of any agreement to which such

 

133



--------------------------------------------------------------------------------

Loan Party is a party or otherwise bound, no such license shall be deemed
granted. The proceeds of sale shall be applied first to all expenses of sale,
including Attorneys’ Costs, and then to the Obligations. The Collateral Agent
will return any excess to the Loan Parties, and the Loan Parties shall remain
liable for any deficiency.

(c) If an Event of Default occurs and is continuing, each Loan Party hereby
waives all rights to notice and hearing prior to the exercise by the Collateral
Agent of the Collateral Agent’s rights to repossess the Collateral without
judicial process or to replevy, attach, or levy upon the Collateral without
notice or hearing.

(d) Each Loan Party recognizes that the Collateral Agent may be unable to effect
a public sale of any or all of the Collateral or other property to be sold by
reason of certain prohibitions contained in the laws of any jurisdiction outside
the United States or in applicable federal or state securities laws but may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers who will be obliged to agree, among other things, to acquire such
Collateral or other property to be sold for their own account for investment and
not with a view to the distribution or resale thereof. Each Loan Party
acknowledges and agrees that any such private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale
shall, to the extent permitted by law, be deemed to have been made in a
commercially reasonable manner. Unless required by a Requirement of Law, the
Collateral Agent shall not be under any obligation to delay a sale of any of the
Collateral or other property to be sold for the period of time necessary to
permit the issuer of such securities to register such securities under the laws
of any jurisdiction outside the United States under any applicable federal or
state securities laws, even if such issuer would agree to do so. Each Loan Party
further agrees to do or cause to be done, to the extent that such Loan Party may
do so under Requirements of Law, all such other acts and things as may be
necessary to make such sales or resales of any portion or all of the Collateral
or other property to be sold valid and binding and in compliance with any and
all Requirements of Law at the Loan Parties’ expense. Each Loan Party further
agrees that a breach of any of the covenants contained in this Section 12.2(d)
will cause irreparable injury to the Collateral Agent and the Lenders for which
there is no adequate remedy at law and, as a consequence, agrees that each
covenant contained in this Section 12.2(d) shall be specifically enforceable
against such Loan Party and such Loan Party hereby waives and agrees, to the
fullest extent permitted by law, not to assert as a defense against an action
for specific performance of such covenants that (i) such Loan Party’s failure to
perform such covenants will not cause irreparable injury to the Collateral Agent
and the Lenders or (ii) the Collateral Agent or the Lenders have an adequate
remedy at law in respect of such breach. Each Loan Party further acknowledges
the impossibility of ascertaining the amount of damages which would be suffered
by the Collateral Agent and the Lenders by reason of a breach of any of the
covenants contained in this Section 12.2(d) and, consequently, agrees that, if
such Loan Party shall breach any of such covenants and the Collateral Agent or
the Lenders shall sue for damages for such breach, such Loan Party shall pay to
the Collateral Agent, for the benefit of the Collateral Agent and the Lenders,
as liquidated damages and not as a penalty, an aggregate amount equal to the
value of the Collateral or other property to be sold on the date the Collateral
Agent shall demand compliance with this Section 12.2(d).

 

134



--------------------------------------------------------------------------------

Section 12.3 Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 12.1, upon an
Event of Default resulting from a failure of Loan Parties to comply with the
financial covenant set forth in Section 10.14 herein, such Event of Default
shall, subject to the limitations in this Section 12.3, be deemed cured and
cease to exist in the event that (x) Borrowers designate (the “Cure Right”) any
portion of the net cash proceeds from a sale or issuance of Qualified Equity
Interests of a Borrower or any cash contribution to the common capital of a
Borrower made during the period commencing the first day of the last Fiscal
Quarter of the Measurement Period covered by the financial statements utilized
to first test compliance with such financial covenant until the date that is ten
(10) Business Days after the date on which such financial covenant is first
required to be tested (such amount so designated, the “Cure Contribution”),
(y) after giving effect to such Cure Contribution on a Pro Forma Basis, the
Parent and its Subsidiaries shall be in compliance with the such financial
covenant, as such financial covenant is recalculated in accordance with this
Section 12.3 and (z) the proceeds of such Cure Contribution are used for working
capital purposes or to repay the Obligations. Upon the receipt by Borrowers of
such Cure Contribution and the delivery of the certificate set forth in
Section 12.3(b), the financial covenant in Section 10.14 shall be recalculated
giving effect, on a Pro Forma Basis, to the following adjustments:

(i) Such Cure Contribution shall be deemed to have occurred as of the last day
of the period for which compliance is being measured; and

(ii) EBITDA shall be increased by an amount equal to the Cure Contribution,
solely for the purpose of determining compliance with such financial covenant in
any period during which the Cure Contribution was made, and not for any other
purpose under this Agreement;

(b) Upon delivery of a certificate by Borrowers to Administrative Agent as to
the amount of such Cure Contribution and that such amount has been applied in
accordance with clause (a)(ii) above, together with such evidence and detail as
to the date, method, and amount of such Cure Contribution as Administrative
Agent shall reasonably require, then any such Event of Default that occurred and
is continuing from a breach of such financial covenant set forth in
Section 10.14 shall be deemed cured with no further action required by the
Required Lenders or any other Person. Prior to the date of the delivery of a
certificate conforming to the requirements of this Section, any such Event of
Default that has occurred shall be deemed to be continuing and, as a result, the
Lenders (including the Swingline Lender and the Letter of Credit Issuer) shall
have no obligation to make additional loans or otherwise extend additional
credit hereunder. In the event Borrowers do not cure all financial covenant
violations as provided in this Section 12.3, the existing Event(s) of Default
shall continue unless waived in writing by the Required Lenders in accordance
herewith.

(c) Borrowers’ Cure Right may be exercised no more than (i) twice during any
period of four (4) consecutive Fiscal Quarters, and (ii) five (5) times during
the term of this Agreement.

 

135



--------------------------------------------------------------------------------

ARTICLE 13

TERM AND TERMINATION

Section 13.1 Term and Termination. The Borrowers may terminate this Agreement at
any time if they: (a) give the Agents and the Lenders five (5) days prior
written notice of termination; and (b) pay and perform all Obligations,
including, without limitation, all fees payable under the Loan Documents on or
prior to the effective date of termination. The Administrative Agent and the
Required Lenders may terminate this Agreement without notice to the Loan Parties
during the occurrence and continuance of an Event of Default. Upon the effective
date of termination of this Agreement for any reason whatsoever, all Obligations
(including all unpaid principal, accrued and unpaid interest, but excluding
indemnification and reimbursement obligations to the extent no claim with
respect thereto has been asserted and remains unsatisfied) shall become
immediately due and payable and the Borrowers shall immediately arrange for the
cancellation and return (or the cash collateralization or otherwise as set forth
in Section 2.3 (i)) of all Letters of Credit then outstanding. Notwithstanding
the termination of this Agreement, until all Obligations are paid in full as
described in Section 1.3(j), the Loan Parties shall remain bound by the terms of
this Agreement and shall not be relieved of any of their Obligations hereunder
or under any other Loan Document, and the Agents and the Lenders shall retain
all their rights and remedies hereunder (including, without limitation, the
Collateral Agent’s Liens in and all rights and remedies with respect to all then
existing and after-arising Collateral).

ARTICLE 14

AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

Section 14.1 No Waivers; Cumulative Remedies. No failure by an Agent or any
Lender to exercise any right, remedy, or option under this Agreement or any
present or future supplement hereto, or in any other agreement between or among
any Loan Party and an Agent and/or any Lender, or delay by an Agent or any
Lender in exercising the same, will operate as a waiver thereof. Subject to
Section 14.2, no waiver by an Agent or any Lender will be effective unless it is
in writing, and then only to the extent specifically stated. No waiver by an
Agent or the Lenders on any occasion shall affect or diminish each Agent’s and
each Lender’s rights thereafter to require strict performance by the Loan
Parties of any provision of this Agreement. Each Agent’s and each Lender’s
rights under this Agreement will be cumulative and not exclusive of any other
right or remedy which an Agent or any Lender may have.

Section 14.2 Amendments and Waivers. (a) No amendment or waiver of any provision
of this Agreement or any other Loan Document (other than the Fee Letter), and no
consent with respect to any departure by any Loan Party therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by the Administrative Agent at the written request of the Required Lenders)
and the Loan Parties and then any such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all the Lenders (or, in the case of clause (i), (ii) or (iii) below,
each Lender directly adversely affected thereby, or, in the case of clause
(v) or (viii)(B) below, the Supermajority Lenders) and the Loan Parties and
acknowledged by the Administrative Agent, do any of the following:

(i) increase or extend the Commitment of such Lender;

 

136



--------------------------------------------------------------------------------

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due to
such Lender hereunder or under any other Loan Document;

(iii) reduce the principal of, or the rate of interest specified herein on any
Revolving Loan of such Lender, or any fees or other amounts payable hereunder or
under any other Loan Document to such Lender (other than any waiver of the
Default Interest);

(iv) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Revolving Loans which is required for the Lenders or any
of them to take any action hereunder;

(v) increase any of the percentages set forth in the definition of the Borrowing
Base or otherwise change the definition of “Borrowing Base”, “Eligible
Accounts”, “Eligible Inventory” or “Net Orderly Liquidation Value” that would
have the effect of increasing the amount of the Borrowing Base;

(vi) amend this Section or any provision of the Agreement providing for consent
or other action by all Lenders;

(vii) release of all or substantially all of the value of the guaranties of the
Obligations or release of all or substantially all of the value of the
Collateral other than as permitted by Section 15.11;

(viii) change the definition of (A) “Required Lenders” or (B) “Supermajority
Lenders”; or

(ix) increase the Maximum Revolver Amount other than in accordance with
Section 2.5 or the Unused Letter of Credit Subfacility;

provided, however, the Administrative Agent may, in its sole discretion and
notwithstanding the limitations contained in clause (v) and clause
(ix) preceding and any other terms of this Agreement, make Revolving Loans
(including Agent Advances) in an amount not to exceed five percent (5.0%) of the
Maximum Revolver Amount but in any event not in excess of the Maximum Revolver
Amount and, provided further, that no amendment, waiver, or consent shall,
unless in writing, affect the rights or duties of the Administrative Agent, the
Collateral Agent, the Letter of Credit Issuer or the Swingline Lender under this
Agreement or any other Loan Document, without the prior written consent of the
Administrative Agent, the Collateral Agent, the Letter of Credit Issuer or the
Swingline Lender, respectively.

(b) If any fees are paid to the Lenders as consideration for amendments, waivers
or consents with respect to this Agreement, at Administrative Agent’s election,
such fees may be paid only to those Lenders that agree to such amendments,
waivers or consents within the time specified for submission thereof.

(c) The definition of, or any of the terms or provisions of, the Fee Letter may
not be changed without the written consent of Administrative Agent and
Administrative Borrower (and shall not require the written consent of any of the
Lenders).

 

137



--------------------------------------------------------------------------------

(d) If, in connection with any proposed amendment, waiver or consent (a
“Proposed Change”) requiring the consent of the Supermajority Lenders or all
Lenders, the consent of the Required Lenders is obtained, but the consent of
other Supermajority Lenders or Lenders, as applicable, is not obtained (any such
Supermajority Lender or Lender, as applicable, whose consent is not obtained as
described in this clause (d) being referred to as a “Non-Consenting Lender”),
then, so long as the Administrative Agent is not a Non-Consenting Lender, at the
Loan Parties’ request, the Administrative Agent or an Eligible Assignee shall
have the right (but not the obligation) with the Administrative Agent’s and each
Letter of Credit Issuer’s approval, to purchase from the Non-Consenting Lenders,
and the Non-Consenting Lenders agree that they shall sell, all the
Non-Consenting Lenders’ Commitments for an amount equal to the principal
balances thereof and all accrued interest and fees with respect thereto through
the date of sale pursuant to Assignment and Acceptance Agreement(s), without
premium or discount.

(e) Except as otherwise expressly set forth herein or in any Guarantee or any
Loan Document, no Bank Product Provider by virtue of the provisions of this
Agreement or of any Guarantee or any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. The Bank Product Providers hereby authorize the
Administrative Agent to enter into any intercreditor agreement permitted under
this Agreement, and any amendment, modification, supplement or joinder thereto.

Section 14.3 Assignments; Participations.

(a) Any Lender may, with the written consent of Administrative Borrower, the
Administrative Agent, the Swingline Lender and the Letter of Credit Issuer
(which consents shall not be unreasonably withheld) assign and delegate to one
or more Eligible Assignees (provided that no consent of Administrative Borrower
shall be required in connection with the primary syndication of the Loans and
Commitment hereunder or any assignment and delegation by a Lender to another
Lender or an Affiliate of a Lender or after the occurrence and during the
continuance of an Event of Default) (each an “Assignee”) all, or any ratable
part of all, of the Revolving Loans, the Commitments, and the other rights and
obligations of such Lender hereunder (any such assignment and delegation being
referred to herein as an “Assignment”), in a minimum amount (as determined on an
aggregate basis, for all Assignments made substantially contemporaneously) and
integral multiple of $1,000,000 (provided that, unless an assignor Lender has
assigned and delegated all of its Revolving Loans and Commitments, no such
Assignment and/or delegation shall be permitted unless, after giving effect
thereto, such assignor Lender retains a Commitment in a minimum amount of
$1,000,000 (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent and determined on an
aggregate basis in the event of concurrent assignments to Related Funds));
provided, however, that the Loan Parties and the Agents may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such Assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee (including applicable tax forms), shall have been given to the Loan
Parties and the Administrative Agent by such Lender and the Assignee; (ii) the
parties to each Assignment shall execute and deliver to the Administrative

 

138



--------------------------------------------------------------------------------

Agent an Assignment and Acceptance in the form of Exhibit E (“Assignment and
Acceptance”) via an electronic settlement system acceptable to the
Administrative Agent (or, if previously agreed with the Administrative Agent,
manually), and shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent) and (iii) the Assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any applicable certifications required under Section 5.1(e).
If required, the Loan Parties agree to promptly execute and deliver, upon or
concurrently with the surrender of the existing Notes, substitute Notes as
reasonably requested by the Administrative Agent to evidence assignments of the
Revolving Loans and Commitments in accordance herewith.

(b) Upon acceptance and recording pursuant to paragraph (e) of this
Section 14.3, from and after the effective date specified in each Assignment and
Acceptance, (i) the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (ii) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Article 5 and Sections 15.7 and 16.11, as well as to any fees
accrued for its account and not yet paid).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties, or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Agreement or any other Loan Document furnished pursuant hereto or
the attachment, perfection, or priority of any Lien granted by the Loan Parties
to the Collateral Agent or any Lender in the Collateral; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Loan Parties or the performance or
observance by any Loan Party of any of its obligations under this Agreement or
any other Loan Document furnished pursuant hereto; (iii) such Assignee confirms
that it has received a copy of this Agreement, together with such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
Assignee will, independently and without reliance upon an Agent, such assigning
Lender, or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such Assignee appoints and
authorizes the Agents to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agents by the terms
hereof, together with such powers, including the discretionary rights and
incidental power, as are reasonably incidental thereto; and (vi) such Assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

139



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting for this purpose as an agent of the Loan
Parties, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Revolving Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive and the Loan Parties, the Agents, the Letter of Credit
Issuer and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Loan Parties, the Letter of Credit Issuer, the
Collateral Agent and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an Assignee, an Administrative
Questionnaire and all applicable tax forms completed in respect of the assignee
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (a) above, if applicable, and the
written consent of the Administrative Agent and, if required, Administrative
Borrower, the Swingline Lender and the Letter of Credit Issuer to such
Assignment, the Administrative Agent shall (i) accept such Assignment and
Acceptance and (ii) record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (e). The Commitment allocated to each Assignee shall
reduce such Commitments of the assigning Lender pro tanto.

(f) Any Lender may at any time, without the consent of the Loan Parties, the
Swingline Lender, the Letter Credit Issuer or the Administrative Agent, sell to
one or more Participants participating interests in any Revolving Loans, the
Commitment of that Lender, and the other interests of that Lender (the
“originating Lender”) hereunder and under the other Loan Documents; provided,
however, that (i) the originating Lender’s obligations under this Agreement
shall remain unchanged, (ii) the originating Lender shall remain solely
responsible for the performance of such obligations, (iii) the Loan Parties and
the Agents shall continue to deal solely and directly with the originating
Lender in connection with the originating Lender’s rights and obligations under
this Agreement and the other Loan Documents, and (iv) no Lender shall transfer
or grant any participating interest under which the Participant has rights to
approve any amendment to, or any consent or waiver with respect to, this
Agreement or any other Loan Document except the matters set forth in
Section 14.2(a)(i), (ii), and (iii), and (v) all amounts payable by the
Borrowers hereunder shall be determined as if such Lender had not sold such
participation. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Revolving Loans or other
obligations hereunder (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations hereunder) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

140



--------------------------------------------------------------------------------

(g) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Revolving Loans that such Granting Lender would otherwise
be obligated to make to the Borrowers pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any
Revolving Loans and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Revolving Loan, the Granting
Lender shall be obligated to make such Revolving Loan pursuant to the terms
hereof. The making of a Revolving Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Revolving
Loan were made by such Granting Lender. Each party hereto hereby agrees that no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 14.3, any SPC may (i) with
notice to, but without the prior written consent of, the Borrowers and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Revolving Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Revolving Loans and (ii) disclose
on a confidential basis any non-public information relating to its Revolving
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.

(i) In the event that any Lender shall become a Defaulting Lender or S&P,
Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings Service, in the case
of Lenders that are insurance companies (or Best’s Insurance Reports, if such
insurance company is not rated by Insurance Watch Ratings Service)) shall, after
the date that any Lender becomes a Lender, downgrade the long term certificate
deposit ratings of such Lender, and the resulting ratings shall be below BBB-,
Baa3 and C (or BB, in the case of a Lender that is an insurance company (or B,
in the case of an insurance company not rated by InsuranceWatch Ratings
Service)) (or, with respect to any Lender that is not rated by any such ratings
service or provider, the Letter of Credit Issuer or the Swingline Lender shall
have reasonably determined that there has occurred a material adverse change in
the financial condition of any such Lender, or a material impairment of the
ability of any such Lender to perform its obligations hereunder, as

 

141



--------------------------------------------------------------------------------

compared to such condition or ability as of the date that any such Lender became
a Lender) then the Letter of Credit Issuer or the Swingline Lender shall have
the right, but not the obligation, at its own expense, upon notice to such
Lender and the Administrative Agent, to replace such Lender with an assignee (in
accordance with and subject to the restrictions contained in paragraph
(a) above), and such Lender hereby agrees to transfer and assign without
recourse (in accordance with and subject to the restrictions contained in
paragraph (a) above) all its interests, rights and obligations in respect of its
Commitment to such Assignee; provided, however, that (i) no such assignment
shall conflict with any law, rule and regulation or order of any Governmental
Authority and (ii) the Letter of Credit Issuer or such Assignee, as the case may
be, shall pay to such Lender in immediately available funds on the date of such
assignment the principal of and interest accrued to the date of payment on the
Revolving Loans made by such Lender hereunder and all other amounts accrued for
such Lender’s account or owed to it hereunder.

ARTICLE 15

THE AGENTS

Section 15.1 Appointment and Authorization. Each Lender hereby designates and
appoints each of the Agents as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes each Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Each Agent
agrees to act as such on the express conditions contained in this Article 15.
The provisions of this Article 15 are solely for the benefit of the Agents and
the Lenders and the Loan Parties shall have no rights as a third party
beneficiary of any of the provisions contained herein other than as expressly
provided in Section 15.10 and Section 15.11. Notwithstanding any provision to
the contrary contained elsewhere in this Agreement or in any other Loan
Document, the Agents shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Agents have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations, or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agents.
Without limiting the generality of the foregoing sentence, the use of the term
“agents” in this Agreement with reference to the Agents is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. Except as
expressly otherwise provided in this Agreement, each Agent shall have and may
use its sole discretion with respect to exercising or refraining from exercising
any discretionary rights or taking or refraining from taking any actions which
such Agent is expressly entitled to take or assert under this Agreement and the
other Loan Documents, including (a) the determination of the applicability of
ineligibility criteria with respect to the calculation of the Borrowing Base,
(b) the making of Agent Advances pursuant to Section 2.2(i), and (c) the
exercise of remedies pursuant to Section 12.2, and any action so taken or not
taken shall be deemed consented to by the Lenders.

Section 15.2 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees,
attorneys-in-fact or

 

142



--------------------------------------------------------------------------------

through its Related Persons and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Neither Agent shall be
responsible for the negligence or misconduct of any agent, employee,
attorney-in-fact or Related Person that it selects as long as such selection was
made without gross negligence or willful misconduct.

Section 15.3 Liability of the Agents. None of the Agents or any of their
respective Related Persons shall (a) be liable for any action taken or omitted
to be taken by any of them under or in connection with this Agreement or any
other Loan Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct, as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction), or (b) be
responsible in any manner to any of the Lenders for any recital, statement,
representation, or warranty made by any Loan Party or Affiliate of any Loan
Party, or any officer thereof, contained in this Agreement or in any other Loan
Document, or in any certificate, report, statement, or other document referred
to or provided for in, or received by an Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability, or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. None of the Agents
or any of their respective Related Persons shall be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books, or records of any Loan Party or
any Loan Party’s Affiliates.

Section 15.4 Reliance by the Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex, or telephone message, statement, or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including, without limitation, counsel to any Loan
Party), independent accountants and other experts selected by such Agent. Each
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or all Lenders if so required by Section 14.2) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all of the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 11.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved, or accepted or to be satisfied with, each document
or other matter either sent by an Agent to such Lender for consent, approval,
acceptance, or satisfaction, or required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender.

 

143



--------------------------------------------------------------------------------

Section 15.5 Notice of Default. Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default, unless such
Agent shall have received written notice from a Lender or a Loan Party referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Agents shall take such action
with respect to such Default or Event of Default as may be requested by the
Required Lenders in accordance with Article 12; provided, however, that unless
and until an Agent has received any such request, such Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable. Except
with the prior written consent of the Agents, no Lender or Letter of Credit
Issuer may assert or exercise any enforcement right or remedy in respect of the
Loans, or Obligations, as against any Loan Property or any of the Collateral or
other property of any Loan Party.

Section 15.6 Credit Decision. Each Lender agrees that none of the Agents or any
of their respective Related Persons has made any representation or warranty to
it, and that no act by an Agent hereinafter taken, including any review of the
affairs of the Loan Parties and their Affiliates, shall be deemed to constitute
any representation or warranty by such Agent or Related Persons to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition, and creditworthiness of the Loan Parties and their Affiliates,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers. Each Lender also represents that it will,
independently and without reliance upon any Agent or Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals, and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition, and
creditworthiness of the Loan Parties. Agents will use reasonable efforts to
provide Lenders with any information received by Agents from any Loan Party
which is required to be provided to Lenders or is requested by Lenders hereunder
and with a copy of any Notice of Default received by Administrative Agent from
any Loan Party or any Lender; provided, that, no Agent shall be liable to any
Lender for any failure to do so, except to the extent that such failure is
attributable to such Agent’s own gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Except for notices, reports, and other documents expressly herein
required to be furnished to the Lenders by an Agent, neither Agent shall have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition, or creditworthiness of any Loan Party which may come into
the possession of any of such Agent or its Related Persons.

Section 15.7 Indemnification. WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY ARE CONSUMMATED, THE LENDERS SHALL INDEMNIFY UPON DEMAND THE AGENTS AND
THEIR RESPECTIVE RELATED PERSONS (TO THE EXTENT NOT REIMBURSED BY OR ON BEHALF
OF THE LOAN

 

144



--------------------------------------------------------------------------------

PARTIES AND WITHOUT LIMITING THE OBLIGATION OF THE LOAN PARTIES TO DO SO), PRO
RATA, FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES AS SUCH TERM IS
DEFINED IN SECTION 16.11; PROVIDED, HOWEVER, THAT NO LENDER SHALL BE LIABLE FOR
THE PAYMENT TO AN AGENT OR ANY RELATED PERSON OF ANY PORTION OF SUCH INDEMNIFIED
LIABILITIES RESULTING SOLELY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, AS DETERMINED PURSUANT TO A FINAL, NON-APPEALABLE ORDER OF A COURT
OF COMPETENT JURISDICTION. Without limitation of the foregoing, each Lender
shall reimburse each Agent upon demand for its ratable share of any costs or out
of pocket expenses (including Attorney Costs) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings, or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that such Agent is not
reimbursed for such expenses by or on behalf of the Loan Parties. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of each Agent.

Section 15.8 The Agents in Individual Capacity. The Banks serving as
Administrative Agent or Collateral Agent and their respective Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with any Loan Party and its
Affiliates as though they were not Agents hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, such Bank or their respective Affiliates may receive information
regarding any Loan Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of any such Loan Party or such
Affiliate) and acknowledge that neither such Agent nor such Bank shall be under
any obligation to provide such information to the Lenders. With respect to its
Revolving Loans, such Banks shall have the same rights and powers under this
Agreement as any other Lender or Letter of Credit Issuer and may exercise the
same as though it were not an Agent, and the terms “Lender,” “Lenders” and
“Letter of Credit Issuers” include such Banks in their individual capacities.

Section 15.9 Successor Agents. Either Agent may resign at any time upon thirty
(30) days’ notice to the Lenders, the Letter of Credit Issuer and the Borrowers,
such resignation to be effective upon the acceptance of a successor agent to its
appointment as Agent. In the event a Bank sells all of its Commitment and
Revolving Loans as part of a sale, transfer, or other disposition by such Bank
of substantially all of its loan portfolio, such Bank shall resign as an Agent.
If an Agent resigns under this Agreement, the Required Lenders, in consultation
with the Borrowers, shall appoint from among the Lenders a successor agent for
the Lenders. If no successor agent is appointed prior to the effective date of
the resignation of such Agent, such Agent may appoint, after consulting with the
Lenders and the Borrowers, a successor agent from among the Lenders. Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall succeed to all the rights, powers, and duties of the retiring Agent, and
the term “Administrative Agent” or “Collateral Agent”, as the case may be, shall
mean such successor agent, and the retiring Agent’s appointment, powers, and
duties as an Agent shall be terminated. After the retiring Agent’s resignation
hereunder, the provisions of this Article 15 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under this
Agreement.

 

145



--------------------------------------------------------------------------------

Section 15.10 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the IRS or any other
Governmental Authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender because the appropriate form was not
delivered or, was not properly executed, or because such Lender failed to notify
the Administrative Agent, of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason, such Lender shall indemnify the Administrative Agent, fully for all
amounts paid, directly or indirectly, by the Administrative Agent, as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to the Administrative Agent under this
Section 15.10, together with all costs and expenses (including Attorney Costs).
The obligation of the Lenders under this Section 15.10 shall survive the payment
of all Obligations and the resignation or replacement of the Administrative
Agent.

Section 15.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize the Collateral Agent, at its option
and in its sole discretion, to release any Collateral Agent’s Lien upon any
Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full of all Revolving Loans and reimbursement obligations in
respect of Letters of Credit, and the termination of all outstanding Letters of
Credit (whether or not any of such obligations are due) and all other
Obligations; (ii) constituting property being sold or disposed of if the Loan
Party disposing of such property certifies to the Collateral Agent that the sale
or disposition is made in compliance with Section 10.1 or Section 10.11 (and the
Collateral Agent may rely conclusively on any such certificate, without further
inquiry), provided, that, such certification shall only be required if the
property being sold or disposed of is ABL Priority Collateral (and provided,
further, that no certification shall be required for sales of Inventory in the
ordinary course of business); (iii) constituting property in which no Loan Party
owned any interest at the time the Lien was granted or at any time thereafter;
(iv) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement,
(v) having a value in the aggregate in any Fiscal Year of less than $2,000,000,
and to the extent Agent may release its security interest in and lien upon any
such Collateral pursuant to the sale or other disposition thereof, such sale or
other disposition shall be deemed consented to by Lenders; (vi) if required or
permitted under the terms of any of the other Loan Documents, including any
intercreditor agreement; or (vi) as approved, authorized or ratified in writing
by all of Lenders. Upon request by the Collateral Agent or the Loan Parties at
any time, the Lenders will confirm in writing the Collateral Agent’s authority
to release any Collateral Agent’s Liens upon particular types or items of
Collateral pursuant to this Section 15.11. In no event shall the consent or
approval of any Letter of Credit Issuer to any release of Collateral be
required.

(b) In connection with the release of Collateral Agent’s Lien described in
clause (a) above, the Collateral Agent, at the request and sole expense of such
Loan Party, shall promptly execute and deliver to such Loan Party all releases
or other documents reasonably

 

146



--------------------------------------------------------------------------------

necessary or desirable for the release of the Liens created hereby on such
Collateral. In connection with the sale or other disposition of (i) any assets
or property constituting Collateral (other than ABL Priority Collateral)
permitted under Section 10.1 or 10.11 of this Agreement (other than a sale or
other distribution to another Loan Party) or (ii) the sale of Inventory by any
Loan Party in the ordinary course of business, the Collateral Agent’s Lien on
such Collateral shall automatically be released and terminate without any
further action from any Person. In connection with any disposition of all of the
Capital Stock of any Loan Party (other than the Borrowers or Parent) in
accordance with Section 10.1 hereof, such Loan Party shall be deemed released
from its Obligations hereunder and any Liens granted herein to the Collateral
Agent in the Collateral of such Loan Party shall be deemed released upon the
consummation of any transaction or designation permitted in accordance with the
terms of this Agreement as a result of which such Loan Party ceases to be a
Subsidiary or becomes an Excluded Subsidiary, and the Collateral Agent, at the
request and sole expense of such Loan Party, shall promptly execute and deliver
to such Loan Party all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral.

(c) Prior to the discharge of all Term Obligations (as defined in the
Intercreditor Agreement), the requirements of this Agreement to deliver or grant
control over Term Priority Collateral to the Collateral Agent shall be deemed
satisfied by delivery of or granting control over such Term Priority Collateral
to the Term Loan Agent as bailee for the Collateral Agent pursuant to the
Intercreditor Agreement.

(d) Without limiting, in any manner, Collateral Agent’s authority to act without
any specific or further authorization or consent by the Required Lenders, each
Lender agrees to confirm in writing, upon request by Agent, the authority to
release Collateral conferred upon Agent under this Section 15.11. Upon five
(5) Business Days prior written request by the Loan Parties (which notice may be
waived or reduced by the Collateral Agent, at its option), the Collateral Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Collateral Agent’s
Liens upon such Collateral; provided, however, that (i) the Collateral Agent
shall not be required to execute any such document on terms which, in the
Collateral Agent’s reasonable opinion, would expose the Collateral Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

(e) The Collateral Agent shall have no obligation whatsoever to any of the
Lenders to assure that the Collateral exists or is owned by any Loan Party or is
cared for, protected, or insured or has been encumbered, or that the Collateral
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the rights,
authorities, and powers granted or available to the Collateral Agent pursuant to
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, the Collateral Agent
may act in any manner it may deem appropriate, in its sole

 

147



--------------------------------------------------------------------------------

discretion given the Collateral Agent’s own interest in the Collateral in its
capacity as one of the Lenders and that the Collateral Agent shall have no other
duty or liability whatsoever to any Lender as to any of the foregoing.

Section 15.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express consent of
the Administrative Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of all other Lenders, set off against the
Obligations, any amounts owing by such Lender to any Loan Party or any accounts
of any Loan Party now or hereafter maintained with such Lender. Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
by the Administrative Agent, take or cause to be taken any action to enforce its
rights under this Agreement or against any Loan Party, including the
commencement of any legal or equitable proceedings, to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.

(b) If at any time or times any Lender shall receive (i) by payment,
foreclosure, set-off, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations owing to such Lender arising under, or relating
to, this Agreement or the other Loan Documents, except for any such proceeds or
payments received by such Lender from the Collateral Agent pursuant to the terms
of this Agreement, or (ii) payments from the Collateral Agent in excess of such
Lender’s ratable portion of all such distributions by the Collateral Agent, such
Lender shall promptly (A) turn the same over to the Collateral Agent, in kind,
and with such endorsements as may be required to negotiate the same to the
Collateral Agent, or in same day funds, as applicable, for the account of all of
the Lenders and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (B) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Lenders so that such excess payment received shall be applied ratably as
among the Lenders in accordance with their Pro Rata Shares; provided, however,
that if all or part of such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

Section 15.13 Agency for Perfection. Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting the Secured Parties’ security
interest in assets which, in accordance with Article 9 of the UCC can be
perfected only by possession. Should any Lender (other than the Collateral
Agent) obtain possession of any such Collateral, such Lender shall notify the
Collateral Agent thereof, and, promptly upon the Collateral Agent’s request
therefor shall deliver such Collateral to the Collateral Agent or otherwise deal
with such Collateral in accordance with the Collateral Agent’s instructions.

Section 15.14 Payments by the Administrative Agent to the Lenders. All payments
to be made by the Administrative Agent to the Lenders shall be made by bank wire
transfer or internal transfer of immediately available funds to each Lender
pursuant to wire transfer instructions delivered in writing to the
Administrative Agent on or prior to the Closing Date (or if such

 

148



--------------------------------------------------------------------------------

Lender is an Assignee, in the applicable Assignment and Acceptance), or pursuant
to such other wire transfer instructions as each party may designate for itself
by written notice to the Administrative Agent. Concurrently with each such
payment, the Administrative Agent shall identify whether such payment (or any
portion thereof) represents principal, premium, or interest on the Revolving
Loans or otherwise. Unless the Administrative Agent receives notice from the
Borrowers prior to the date on which any payment is due to the Lenders that the
Borrowers will not make such payment in full as and when required, the
Administrative Agent may assume that the Borrowers have made such payment in
full to the Administrative Agent on such date in immediately available funds and
the Administrative Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent the Borrowers have not
made such payment in full to the Administrative Agent, each Lender shall repay
to the Administrative Agent on demand such amount distributed to such Lender,
together with interest thereon at the Federal Funds Rate for each day from the
date such amount is distributed to such Lender until the date repaid.

Section 15.15 Concerning the Collateral and the Related Loan Documents. Each
Lender agrees that any action taken by an Agent, the Supermajority Lenders or
the Required Lenders, as applicable, in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by an Agent, the
Supermajority Lenders or the Required Lenders, as applicable, of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders. The Lenders acknowledge that the Revolving Loans, Agent Advances,
Swingline Loans, Hedge Agreements, Bank Products and all interest, fees and
expenses hereunder constitute one Debt, secured pari passu by all of the
Collateral.

Section 15.16 Field Audit and Examination Reports; Disclaimer by Lenders. By
signing this Agreement, each Lender:

(a) is deemed to have requested that the Collateral Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a “Report” and collectively, “Reports”) prepared by or on behalf of
the Collateral Agent;

(b) expressly agrees and acknowledges that neither the Banks nor the Agents
(i) make any representation or warranty as to the accuracy of any Report, or
(ii) shall be liable for any information contained in any Report;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Collateral Agent, a Bank, or other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

(d) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner; and

 

149



--------------------------------------------------------------------------------

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to the Borrowers, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
the Borrowers; and (ii) to pay and protect, and indemnify, defend, and hold the
Agents and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including Attorney Costs) incurred by the Agents and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

Section 15.17 Relation Among Lenders. The Lenders are not partners or co
venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agents) authorized to act
for, any other Lender.

ARTICLE 16

MISCELLANEOUS

Section 16.1 Cumulative Remedies; No Prior Recourse to Collateral. The
enumeration herein of each Agent’s and each Lender’s rights and remedies is not
intended to be exclusive, and such rights and remedies are in addition to and
not by way of limitation of any other rights or remedies that the Agents and the
Lenders may have under the UCC or other applicable law. The Agents and the
Lenders shall have the right, in their reasonable discretion, to determine which
rights and remedies are to be exercised and in which order. The exercise of one
right or remedy shall not preclude the exercise of any others, all of which
shall be cumulative. The Agents and the Lenders may, without limitation, proceed
directly against any Person liable therefor to collect the Obligations without
any prior recourse to the Collateral. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power, or
privilege hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege.

Section 16.2 Severability. The illegality or unenforceability of any provision
of this Agreement, any Loan Document, or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement, any Loan Document, or any
instrument or agreement required hereunder.

Section 16.3 Governing Law; Choice of Forum.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR
RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OF THE STATE

 

150



--------------------------------------------------------------------------------

OF NEW YORK OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT
OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AN AGENT,
THE LETTER OF CREDIT ISSUER OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS AGAINST THE
LOAN PARTIES OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS IN ANY NEW YORK STATE OR FEDERAL COURT. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.

(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 16.8. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Section 16.4 Waiver of Jury Trial. EACH OF THE LOAN PARTIES, THE LENDERS AND THE
AGENTS IRREVOCABLY WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS, OR THE

 

151



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING, OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
ANY AGENT, RELATED PERSON, PARTICIPANT, OR ASSIGNEE, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH OF THE LOAN PARTIES, THE
LENDERS AND THE AGENTS AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE
PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM, OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR
MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

Section 16.5 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and the Letter of Credit Issuer and shall survive the making
by the Lenders of the Revolving Loans and the issuance of Letters of Credit by
the Letter of Credit Issuer, regardless of any investigation made by the Lenders
or the Letter of Credit Issuer or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid (excluding indemnification and reimbursement
obligations to the extent no claim with respect thereto has been asserted and
remains unsatisfied) or any Letter of Credit is outstanding (excluding Letters
of Credit to the extent cash collateralized or otherwise back-stopped in manner
reasonably satisfactory to the Letter of Credit Issuer) and so long as the
Commitments have not been terminated. The provisions of Article 5 and Sections
15.7 and 16.11 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Revolving Loans,
the expiration of the Commitments, the expiration of any Letter of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of an Agent, any
Lender or the Letter of Credit Issuer.

Section 16.6 Other Security and Guaranties. The Agents, may, without notice or
demand and without affecting the Loan Parties’ obligations hereunder, from time
to time: (a) take from any Person and hold collateral (other than the
Collateral) for the payment of all or any part of the Obligations and exchange,
enforce, or release such collateral or any part thereof; and (b) accept and hold
any endorsement or guaranty of payment of all or any part of the Obligations and
release or substitute any such endorser or guarantor, or any Person who has
given any Lien in any other collateral as security for the payment of all or any
part of the Obligations, or any other Person in any way obligated to pay all or
any part of the Obligations.

Section 16.7 Fees and Expenses. Each Loan Party agrees, jointly and severally,
to pay to each Agent, the Letter of Credit Issuer and the Swingline Lender for
its benefit, on demand, all

 

152



--------------------------------------------------------------------------------

reasonable costs and expenses that such Person pays or incurs in connection with
the negotiation, preparation, syndication, consummation and administration (and
all costs and expenses that Person pays or incurs in connection with the
enforcement and termination) of this Agreement or any of the other Loan
Documents, including: (a) Attorney Costs; (b) costs and expenses (including
reasonable attorneys’ and paralegals’ fees and disbursements) for any amendment,
supplement, waiver, consent, or subsequent closing in connection with the Loan
Documents and the transactions contemplated thereby; (c) costs and expenses of
lien searches; (d) taxes, fees, and other charges for filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Collateral Agent’s Liens (including reasonable costs and expenses
paid or incurred by an Agent in connection with the consummation of this
Agreement); (e) sums paid or incurred to pay any amount or take any action
required of any Loan Party under the Loan Documents that such Loan Party fails
to pay or take; (f) subject to Section 6.6, costs of appraisals, inspections,
and verifications of the Collateral, including reasonable travel, lodging, and
meals for inspections of the Collateral and the Loan Parties’ operations by the
Collateral Agent plus the Collateral Agent’s then customary charge for field
examinations and audits and the preparation of reports thereof (such charge is
currently $1000 per day (or portion thereof) for each agent or employee of the
Collateral Agent with respect to each field examination or audit); (g) costs and
expenses of forwarding loan proceeds, collecting checks, and other items of
payment, and establishing and maintaining Payment Accounts and lock boxes,
including without limitation, Administrative Agent’s customary fees and charges
(as adjusted from time to time) with respect to the disbursement of funds (or
the receipt of funds) to or for the account of Borrowers (whether by wire
transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith; (h) costs and expenses of preserving and
protecting the Collateral; and (i) costs and expenses (including Attorney Costs)
paid or incurred to obtain payment of the Obligations, enforce the Collateral
Agent’s Liens, sell or otherwise realize upon the Collateral, and otherwise
enforce the provisions of the Loan Documents, or to defend any claims made or
threatened against an Agent or any Lender arising out of the transactions
contemplated hereby (including preparations for and consultations concerning any
such matters). The foregoing shall not be construed to limit any other
provisions of the Loan Documents regarding costs and expenses to be paid by the
Borrowers. All of the foregoing costs and expenses may be charged to the Loan
Account as Revolving Loans as described in Section 4.5.

Section 16.8 Notices. Except as otherwise provided herein, all notices, demands,
and requests that any party is required or elects to give to any other shall be
in writing, or by a telecommunications device capable of creating a written
record, and any such notice shall become effective (a) upon personal delivery
thereof, including, but not limited to, delivery by overnight mail and courier
service, (b) four (4) days after it shall have been mailed by United States
mail, first class, certified or registered, with postage prepaid, or (c) in the
case of notice by such a telecommunications device, when properly transmitted,
in each case addressed to the party to be notified as follows:

If to the Administrative Agent:

Wells Fargo Bank, National Association

100 Park Avenue

14th Floor

New York, NY 10017

Attention: Portfolio Manager – Universal Tabletop

 

153



--------------------------------------------------------------------------------

If to the Borrowers:

Universal Tabletop, Inc.

c/o Monomoy Capital Partners, L.P.

142 West 57th Street, 17th Floor

New York, NY 10019

Attention: Andrea Cipriani

Telephone: (212) 699-4009

With a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 North La Salle

Chicago, Illinois 60654

Attention: Richard W. Porter, P.C.

Attn: David P. Milligan

Telephone: (312) 862-2000

or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration, or other communication to the Persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration, or other communication.

Section 16.9 Waiver of Notices. Unless otherwise expressly provided herein, each
Loan Party waives presentment, notice of demand or dishonor, and protest as to
any instrument, notice of intent to accelerate the Obligations, and notice of
acceleration of the Obligations, as well as any and all other notices to which
it might otherwise be entitled. No notice to or demand on any Loan Party which
an Agent or any Lender may elect to give shall entitle any Loan Party to any or
further notice or demand in the same, similar, or other circumstances.

Section 16.10 Binding Effect. The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective representatives, successors, and
assigns of the parties hereto; provided, however, no Loan Party shall assign or
delegate any of its rights or duties hereunder without the prior written consent
of the Administrative Agent, the Letter of Credit Issuer and each Lender, and
any attempted assignment without such consent shall be null and void. The rights
and benefits of the Agents and the Lenders hereunder shall, if such Persons so
agree, inure to any party acquiring any interest in the Obligations or any part
thereof.

Section 16.11 Indemnity of the Agents and the Lenders by the Borrowers.

(a) EACH LOAN PARTY AGREES, JOINTLY AND SEVERALLY, TO DEFEND, INDEMNIFY, AND
HOLD EACH AGENT, THE LETTER OF CREDIT ISSUER AND EACH RELATED PERSON OF THE
FOREGOING (EACH, AN “INDEMNIFIED

 

154



--------------------------------------------------------------------------------

PERSON”) HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, CHARGES, EXPENSES, AND
DISBURSEMENTS (INCLUDING ATTORNEY COSTS) OF ANY KIND OR NATURE WHATSOEVER WHICH
MAY AT ANY TIME (INCLUDING AT ANY TIME FOLLOWING REPAYMENT OF THE REVOLVING
LOANS AND THE TERMINATION, RESIGNATION, OR REPLACEMENT OF AN AGENT, ANY LETTER
OF CREDIT ISSUER OR REPLACEMENT OF ANY LENDER) BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST ANY SUCH PERSON IN ANY WAY RELATING TO OR ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING ANY LETTER OF CREDIT, LETTER OF
CREDIT APPLICATION OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR ANY ACTION TAKEN
OR OMITTED BY ANY SUCH PERSON UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING,
INCLUDING WITH RESPECT TO ANY INVESTIGATION, LITIGATION, OR PROCEEDING
(INCLUDING ANY INSOLVENCY PROCEEDING OR APPELLATE PROCEEDING) RELATED TO OR
ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, THE REVOLVING LOANS, THE
LETTERS OF CREDIT OR THE USE OF THE PROCEEDS THEREOF, WHETHER OR NOT ANY
INDEMNIFIED PERSON IS A PARTY THERETO INCLUDING ANY SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
CHARGES, EXPENSES AND REIMBURSEMENTS RESULTING FROM THE NEGLIGENCE OF SUCH
INDEMNIFIED PERSON (ALL THE FOREGOING, COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”); PROVIDED THAT THE LOAN PARTIES SHALL HAVE NO OBLIGATION HEREUNDER
TO ANY INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES TO THE EXTENT
RESULTING FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT, AS
DETERMINED PURSUANT TO A FINAL, NON-APPEALABLE ORDER OF A COURT OF COMPETENT
JURISDICTION, OF SUCH INDEMNIFIED PERSON OR ITS RESPECTIVE AFFILIATES. THE
AGREEMENTS IN THIS SECTION 16.11 SHALL SURVIVE PAYMENT OF ALL OTHER OBLIGATIONS.

(b) EACH LOAN PARTY AGREES TO INDEMNIFY, DEFEND, AND HOLD HARMLESS EACH AGENT
AND THE LENDERS FROM ANY ENVIRONMENTAL LIABILITY OR OTHER LOSS OR LIABILITY
DIRECTLY OR INDIRECTLY ARISING OUT OF THE USE, GENERATION, MANUFACTURE,
PRODUCTION, STORAGE, RELEASE, THREATENED RELEASE, DISCHARGE, DISPOSAL, OR
PRESENCE OF CONTAMINANTS RELATING TO ANY LOAN PARTY’S OPERATIONS, BUSINESS, OR
PROPERTY. THIS INDEMNITY WILL APPLY WHETHER THE HAZARDOUS SUBSTANCE IS ON,
UNDER, OR ABOUT ANY LOAN PARTY’S PROPERTY OR OPERATIONS OR PROPERTY LEASED TO
ANY LOAN PARTY. THE INDEMNITY INCLUDES BUT IS NOT LIMITED TO ATTORNEY COSTS. THE
INDEMNITY EXTENDS TO EACH AGENT AND THE LENDERS, THEIR PARENTS, AFFILIATES,
SUBSIDIARIES, AND ALL OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
SUCCESSORS, ATTORNEYS, AND ASSIGNS. THIS INDEMNITY WILL SURVIVE REPAYMENT OF ALL
OTHER OBLIGATIONS.

Section 16.12 Limitation of Liability. NO CLAIM MAY BE MADE BY ANY LOAN PARTY,
ANY LENDER, OR OTHER PERSON PARTY HERETO AGAINST AN AGENT,

 

155



--------------------------------------------------------------------------------

ANY LENDER, OR THE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, OR AGENTS OF ANY
OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN RESPECT
OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT
OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH,
AND EACH LOAN PARTY AND EACH LENDER HEREBY WAIVES, RELEASES, AND AGREES NOT TO
SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT
KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

Section 16.13 Final Agreement. This Agreement, the Fee Letter and the other Loan
Documents are intended by the Borrowers, the Agents, and the Lenders to be the
final, complete, and exclusive expression of the agreement between them. This
Agreement, the Fee Letter and the other Loan Documents supersede any and all
prior oral or written agreements relating to the subject matter hereof and
thereof. No modification, rescission, waiver, release, or amendment of any
provision of this Agreement or any other Loan Document shall be made, except by
a written agreement signed by the Loan Parties and a duly authorized officer of
each of the Agent and the requisite Lenders.

THIS WRITTEN LOAN AND SECURITY AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

Section 16.14 Counterparts. This Agreement and the other Loan Documents may be
executed in any number of counterparts, and by each Agent, each Lender, and the
Loan Parties in separate counterparts, each of which shall be an original, but
all of which shall together constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signature pages are physically attached to the
same document, and a telecopy or electronic mail in portable document format of
any such executed signature page shall be valid as an original.

Section 16.15 Captions. The captions contained in this Agreement and the other
Loan Documents are for convenience of reference only, are without substantive
meaning and should not be construed to modify, enlarge, or restrict any
provision.

Section 16.16 Right of Set-off. In addition to any rights and remedies of the
Lenders provided by law, if an Event of Default has occurred and is continuing
or the Revolving Loans have been accelerated, each Lender is authorized at any
time and from time to time, without prior notice to the Loan Parties, any such
notice being waived by the Loan Parties to the fullest extent permitted by law,
to set-off and apply any and all deposits (general or special, time or demand,
provisional or final, but excluding Excluded Accounts) at any time held by, and
other indebtedness at any time owing by, such Lender to or for the credit or the
account of any Loan Party against any and all Obligations then due and owing to
such Lender, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made

 

156



--------------------------------------------------------------------------------

demand under this Agreement or any Loan Document. Each Lender agrees promptly to
notify the Loan Parties and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.
NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT OF SET OFF,
BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF ANY LOAN
PARTY HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT.

Section 16.17 Joint and Several Liability. All Revolving Loans, upon funding,
shall be deemed to be jointly funded to and received by the Borrowers. Each
Borrower jointly and severally agrees to pay, and shall be jointly and severally
liable under this Agreement for, all Obligations, regardless of the manner or
amount in which proceeds of Revolving Loans are used, allocated, shared, or
disbursed by or among the Borrowers themselves, or the manner in which an Agent
and/or any Lender accounts for such Revolving Loans or other extensions of
credit on its books and records. Each Borrower shall be liable for all amounts
due to an Agent and/or any Lender under this Agreement, regardless of which
Borrower actually receives Revolving Loans or other extensions of credit
hereunder or the amount of such Revolving Loans and extensions of credit
received or the manner in which such Agent and/or such Lender accounts for such
Revolving Loans or other extensions of credit on its books and records. Each
Borrower’s Obligations with respect to Revolving Loans and other extensions of
credit made to it, and such Borrower’s Obligations arising as a result of the
joint and several liability of such Borrower hereunder, with respect to Loans
made to the other Borrowers hereunder, shall be separate and distinct
obligations, but all such Obligations shall be primary obligations of such
Borrower. The Borrowers acknowledge and expressly agree with the Agents and each
Lender that the joint and several liability of each Borrower is required solely
as a condition to, and is given solely as inducement for and in consideration
of, credit or accommodations extended or to be extended under the Loan Documents
to any or all of the other Borrowers and is not required or given as a condition
of extensions of credit to such Borrower. Each Loan Party’s obligations under
this Agreement and as an obligor under a Guaranty Agreement shall be separate
and distinct obligations. Each Loan Party’s obligations under this Agreement
shall, to the fullest extent permitted by law, be unconditional irrespective of
(i) the validity or enforceability, avoidance, or subordination of the
Obligations of any Borrower or of any promissory note or other document
evidencing all or any part of the Obligations of any Borrower, (ii) the absence
of any attempt to collect the Obligations from any Borrower, any Guarantor, or
any other security therefor, or the absence of any other action to enforce the
same, (iii) the waiver, consent, extension, forbearance, or granting of any
indulgence by an Agent and/or any Lender with respect to any provision of any
instrument evidencing the Obligations of any Borrower or Guarantor, or any part
thereof, or any other agreement now or hereafter executed by any Borrower or
Guarantor and delivered to an Agent and/or any Lender, (iv) the failure by an
Agent and/or any Lender to take any steps to perfect and maintain its security
interest in, or to preserve its rights to, any security or collateral for the
Obligations of any Borrower or Guarantor, (v) an Agent’s and/or any Lender’s
election, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or
grant of a security interest by any Borrower, as debtor in possession under
Section 364 of the Bankruptcy Code, (vii) the disallowance of all or any portion
of an Agent’s and/or any Lender’s claim(s) for the repayment of the Obligations
of any Borrower under Section 502 of the Bankruptcy Code, or (viii) any other
circumstances

 

157



--------------------------------------------------------------------------------

which might constitute a legal or equitable discharge or defense of a guarantor
or of any Borrower. With respect to any Guarantor’s Obligations hereunder and
any Borrower’s Obligations arising as a result of the joint and several
liability of the Borrowers hereunder with respect to Revolving Loans or other
extensions of credit made to any of the Borrowers hereunder, such Guarantor and
such Borrower waive, until the Obligations shall have been paid in full and this
Agreement shall have been terminated, any right to enforce any right of
subrogation or any remedy which an Agent and/or any Lender now has or may
hereafter have against any Borrower, any endorser or any guarantor of all or any
part of the Obligations, and any benefit of, and any right to participate in,
any security or collateral given to an Agent and/or any Lender to secure payment
of the Obligations. Upon any Event of Default, the Agents may proceed directly
and at once, without notice (except as expressly provided in this Agreement or
any other Loan Document), against any Loan Party to collect and recover the full
amount, or any portion of the Obligations, without first proceeding against any
other Loan Party or any other Person, or against any security or collateral for
the Obligations. Each Loan Party consents and agrees that the Agents shall be
under no obligation to marshal any assets in favor of any Borrower or against or
in payment of any or all of the Obligations.

Section 16.18 Contribution and Indemnification among the Borrowers. Each
Borrower is obligated to repay the Obligations as joint and several obligors
under this Agreement. To the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Revolving Loans made to another Borrower hereunder or other
Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s Allocable Amount (as defined below) and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower “insolvent” within the meaning of Section 101
(31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”),
(b) leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA, or (c) leaving such Borrower unable to pay its debts as
they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA. All rights and claims of
contribution, indemnification, and reimbursement under this Section shall be
subordinate in right of payment to the prior payment in full of the Obligations.
The provisions of this Section shall, to the extent expressly inconsistent with
any provision in any Loan Document, supersede such inconsistent provision.

Section 16.19 Agency of Administrative Borrower for Each Other Borrower. Each of
the other Loan Parties irrevocably appoints Administrative Borrower as its agent
for all purposes relevant to this Agreement, including the giving and receipt of
notices and execution and delivery of all documents, instruments, and
certificates contemplated herein (including, without limitation, execution and
delivery to the Agents of Borrowing Base Certificates, Notices of Borrowing, and
Notices of Conversion/Continuation) and all modifications hereto. Any

 

158



--------------------------------------------------------------------------------

acknowledgment, consent, direction, certification, or other action which might
otherwise be valid or effective only if given or taken by all or any of the Loan
Parties or acting singly, shall be valid and effective if given or taken only by
Administrative Borrower, whether or not any of the other Loan Parties joins
therein, and the Agents and the Lenders shall have no duty or obligation to make
further inquiry with respect to the authority of Administrative Borrower under
this Section 16.19, provided that nothing in this Section 16.19 shall limit the
effectiveness of, or the right of the Agents and the Lenders to rely upon, any
notice (including without limitation a Notice of Borrowing or a Notice of
Conversion/Continuation), document, instrument, certificate, acknowledgment,
consent, direction, certification, or other action delivered by any Loan Party
pursuant to this Agreement.

Section 16.20 [Reserved].

Section 16.21 Express Waivers By Borrowers In Respect of Cross Guaranties and
Cross Collateralization. Each Loan Party agrees as follows:

(a) Each Loan Party hereby waives: (i) notice of acceptance of this Agreement;
(ii) notice of the making of any Revolving Loans, the issuance of any Letter of
Credit or any other financial accommodations made or extended under the Loan
Documents or the creation or existence of any Obligations; (iii) notice of the
amount of the Obligations, subject, however, to such Loan Party’s right to make
inquiry of the Administrative Agent to ascertain the amount of the Obligations
at any reasonable time; (iv) notice of any adverse change in the financial
condition of any other Loan Party or of any other fact that might increase such
Loan Party’s risk with respect to such other Loan Party under the Loan
Documents; (v) notice of presentment for payment, demand, protest, and notice
thereof as to any promissory notes or other instruments among the Loan
Documents; and (vii) all other notices (except if such notice is specifically
required to be given to such Loan Party hereunder or under any of the other Loan
Documents to which such Loan Party is a party) and demands to which such Loan
Party might otherwise be entitled;

(b) Each Loan Party hereby waives the right by statute or otherwise to require
an Agent or any Lender to institute suit against any other Loan Party or to
exhaust any rights and remedies which an Agent or any Lender has or may have
against any other Loan Party. Each Loan Party further waives any defense arising
by reason of any disability or other defense of any other Loan Party (other than
the defense of payment in full of the Obligations) or by reason of the cessation
from any cause whatsoever of the liability of any such Loan Party in respect
thereof.

(c) Each Loan Party hereby waives and agrees not to assert against any Agent,
any Lender, or the Letter of Credit Issuer: (i) any defense (legal or
equitable), set-off, counterclaim, or claim which such Loan Party may now or at
any time hereafter have against any other Loan Party or any other party liable
under the Loan Documents; (ii) any defense, set-off, counterclaim, or claim of
any kind or nature available to any other Loan Party against an Agent, any
Lender, or the Letter of Credit Issuer, arising directly or indirectly from the
present or future lack of perfection, sufficiency, validity, or enforceability
of the Obligations or any security therefor; (iii) any right or defense arising
by reason of any claim or defense based upon an election of remedies by an
Agent, any Lender, or the Letter of Credit Issuer under any applicable law;
(iv) the benefit of any statute of limitations affecting any other Loan Party’s
liability hereunder;

 

159



--------------------------------------------------------------------------------

(d) Each Loan Party consents and agrees that, without notice to or by such Loan
Party and without affecting or impairing the obligations of such Loan Party
hereunder, the Agents may (subject to any requirement for consent of any of the
Lenders to the extent required by this Agreement), by action or inaction:
(i) compromise, settle, extend the duration or the time for the payment of, or
discharge the performance of, or may refuse to or otherwise not enforce the Loan
Documents; (ii) release all or any one or more parties to any one or more of the
Loan Documents or grant other indulgences to any other Loan Party in respect
thereof; (iii) amend or modify in any manner and at any time (or from time to
time) any of the Loan Documents; or (iv) release or substitute any Person liable
for payment of the Obligations, or enforce, exchange, release, or waive any
security for the Obligations or any Guaranty of the Obligations;

Each Loan Party agrees that neither the Agents, any Lender, nor the Letter of
Credit Issuer has any responsibility to inform any Loan Party of the financial
condition of any other Loan Party or of any other circumstances which bear upon
the risk of nonpayment or nonperformance of the Obligations.

Section 16.22 USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA PATRIOT Act.

ARTICLE 17

AMENDMENT AND RESTATEMENT

Section 17.1 Acknowledgment of Security Interests.

(a) Borrowers and Guarantors hereby acknowledge, confirm and agree that Agent
has and shall continue to have a security interest in and lien upon the
Collateral heretofore granted to Agent in connection with the Existing Loan
Agreement.

(b) The Liens of the Collateral Agent in the Collateral shall be deemed to be
continuously granted and perfected from the earliest date of the granting and
perfection of such liens and security interests, whether under or in connection
with the Existing Loan Agreement, this Agreement or any other Loan Documents.

Section 17.2 Existing Loan Agreement. Each party hereto hereby acknowledge,
confirm and agree that: (a) the Existing Loan Agreement has been duly executed
and delivered by each party thereto and is in full force and effect as of the
date hereof and (b) the agreements and obligations of the parties both thereto
and hereto contained in the Existing Loan Agreement (as modified by this
Agreement) constitute the legal, valid and binding obligations of such Persons
against them in accordance with their respective terms and such Persons have no
valid defense to the enforcement of such obligations.

 

160



--------------------------------------------------------------------------------

Section 17.3 Restatement.

(a) As of the date hereof, the terms, conditions, agreements, covenants,
representations and warranties set forth in the Existing Loan Agreement are
hereby amended and restated in their entirety, and as so amended and restated,
replaced and superseded, by the terms, conditions, agreements, covenants,
representations and warranties set forth in this Agreement, except that nothing
herein or in the other Loan Documents shall impair or adversely affect the
continuation of the liability of Borrowers and Guarantors for the Obligations.
The amendment and restatement contained herein shall not, in any manner, be
construed to constitute payment of, or impair, limit, cancel or extinguish, or
constitute a novation in respect of, the Debt and other obligations and
liabilities of the Agents, Lenders, Letter of Credit Issuer, Borrowers and
Guarantors evidenced by or arising under the Existing Loan Agreement, and the
Liens securing such Debt and other obligations and liabilities, which shall not
in any manner be impaired, limited, terminated, waived or released.

(b) All of the outstanding Revolving Loans (as defined in the Existing Loan
Agreement) and Letters of Credit (as defined in the Existing Loan Agreement) and
all accrued and unpaid interest and fees with respect thereto shall be deemed to
be Obligations of Borrowers and Guarantors pursuant to the terms hereof.

[Remainder of page intentionally left blank]

 

161



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

BORROWERS ONEIDA LTD. By:   /s/ Bernard Peters  

 

Name:   Bernard Peters  

 

Title:   Chief Financial Officer  

 

ANCHOR HOCKING, LLC By:  

/s/ Bernard Peters

 

 

Name:   Bernard Peters  

 

Title:   Chief Financial Officer  

 

GUARANTORS UNIVERSAL TABLETOP, INC. By:  

/s/ Bernard Peters

 

 

Name:   Bernard Peters  

 

Title:   Chief Financial Officer  

 

BUFFALO CHINA, INC. DELCO INTERNATIONAL, LTD. SAKURA, INC. THC SYSTEMS, INC.
KENWOOD SILVER COMPANY, INC. ONEIDA SILVERSMITHS INC. ONEIDA INTERNATIONAL INC.
ONEIDA FOOD SERVICE, INC. By:  

/s/ Bernard Peters

 

 

Name:   Bernard Peters  

 

Title:   Chief Financial Officer  

 

Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent, Letter of Credit Issuer, and individually as a Lender By:   /s/ Guido
Cuomo  

 

Name:   Guido Cuomo  

 

Title:   Authorized Signatory Commitment: $50,000,000

Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Permitted Liens

[None.]



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Permitted Investments

THIRD PARTY STOCK CERTIFICATES

Universal Tabletop, Inc.

 

COMPANY

   NUMBERS OF SHARES

None.

  

Oneida Ltd.

 

COMPANY

   NUMBERS OF SHARES  

Lifetime Hoan Corporation

     1 share of common stock   

Oneida Area Industries, Inc.

     200 shares of capital stock   

Libbey Inc.

     1 share of common stock   

U.S. Airways Group, Inc.

     245 shares of common stock   

Anchor Hocking, LLC

 

COMPANY

   NUMBERS OF SHARES

None.

  

Oneida Food Service, Inc, Oneida International, Inc., Sakura, Inc., Buffalo
China, Inc., THC Systems, Inc., Delco International, Ltd.

For each of the preceding, none.



--------------------------------------------------------------------------------

SCHEDULE 1.1(C)

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Mortgaged Properties

Universal Tabletop, Inc.

None.

Anchor Hocking, LLC

 

1115 West Fifth Avenue    400 Ninth Street Lancaster, OH    Monaca, Pennsylvania

Oneida Ltd., Oneida Silversmiths Inc., Oneida Food Service, Inc, Oneida
International, Inc., Sakura, Inc., Buffalo China, Inc., THC Systems, Inc., Delco
International, Ltd.

For each of the preceding, none.



--------------------------------------------------------------------------------

SCHEDULE 1.1(D)

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Existing Letters of Credit

STANDBY LETTERS OF CREDIT

Anchor Hocking, LLC

 

L/C Number   Outstanding     Currency   Expiry Date      Beneficiary IS0010753  
$ 0      USD     05/18/13      

PNC Bank, N.A.

IS0015418UA   $ 1,150,000      USD     09/30/13      

Pensyn

IS0013946A   $ 450,000      USD     08/01/13      

Sentry Insurance A Mutual Co

IS0021761UA   $ 250,000      USD     2/26/14      

Ohio Bureau of Workers Comp

IS0030443U   $ 450,000      USD     5/18/14      

National Union Fire Insurance Company of Pittsburgh Penn

Oneida, Ltd.

 

L/C Number   Outstanding     Currency   Expiry Date      Beneficiary WSM222554A
  $ 5,330,018      USD     10/18/99      

Chair, Workers’ Compensation Board

WSM225155A   $ 34,970      USD     04/03/13      

Georgia Power Company

WSM225156A   $ 750,000      USD     04/03/13      

American Casualty Company

WSM225464A   $ 310,000      USD     04/18/13      

Western Surety Company

WSM230534A   $ 0      USD     02/19/13      

Kristalglassfabrik Spiegelau, GMBH

WSM233732A   $ 65,014      USD     01/06/15      

Gordon Brothers Group

WSM237637A   $ 55,000      USD     08/04/13      

Chair, Workers’ Compensation Board



--------------------------------------------------------------------------------

SCHEDULE 4.1

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Certain ABL Priority Collateral

None.



--------------------------------------------------------------------------------

SCHEDULE 6.1

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

SCHEDULE 6.3

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Location of Collateral

 

Loan Party

  

Chief Executive

Office

  

Principal Place of

Business

  

Location of Books

and Records

  

Jurisdiction

of

Incorporation

Universal Tabletop, Inc.   

1115 West Fifth

Avenue

Lancaster, Ohio

43130

  

1115 West Fifth

Avenue

Lancaster, Ohio

43130

  

300 N. LaSalle

Chicago, Illinois

60654, USA

   Delaware Anchor Hocking, LLC   

1115 West Fifth

Avenue

Lancaster, Ohio

43130

  

1115 West Fifth

Avenue

Lancaster, Ohio

43130

  

300 North LaSalle

Chicago, IL 60654

   Delaware Oneida Ltd.   

163-181 Kenwood

Ave.

Oneida, New York

13421, USA

  

163-181 Kenwood

Ave.

Oneida, New York

13421, USA

   Administrative Office    Delaware Buffalo China, Inc.   

163-181 Kenwood

Ave.

Oneida, New York

13421, USA

  

163-181 Kenwood

Ave.

Oneida, New York

13421, USA

   Administrative Office    New York Delco International, Ltd.   

163-181 Kenwood

Ave.

Oneida, New York

13421, USA

  

163-181 Kenwood

Ave.

Oneida, New York

13421, USA

   Administrative Office    New York Kenwood Silver Company, Inc.   

163-181 Kenwood

Ave.

Oneida, New York

13421, USA

  

163-181 Kenwood

Ave.

Oneida, New York

13421, USA

   Administrative Office    New York Oneida Food Service, Inc.   

163-181 Kenwood

Ave.

Oneida, New York

13421, USA

  

163-181 Kenwood

Ave.

Oneida, New York

13421, USA

   Administrative Office    New York Oneida International Inc.   

163-181 Kenwood

Ave.

Oneida, New York

13421, USA

  

163-181 Kenwood

Ave.

Oneida, New York

13421, USA

   Administrative Office    Delaware Oneida Silversmiths Inc.   

163-181 Kenwood

Ave.

Oneida, New York

13421, USA

  

163-181 Kenwood

Ave.

Oneida, New York

13421, USA

   Administrative Office    New York



--------------------------------------------------------------------------------

Sakura, Inc.   

163-181 Kenwood

Ave.

Oneida, New York

13421, USA

  

163-181 Kenwood

Ave.

Oneida, New York

13421, USA

   Administrative Office    New York THC Systems, Inc.   

163-181 Kenwood

Ave.

Oneida, New York

13421, USA

  

163-181 Kenwood

Ave.

Oneida, New York

13421, USA

   Administrative Office    New York

 

Entity    Locations of Collateral   

OWNED (“O”),

Public

Warehouse

(“P”), Leased

(“L”) or IT

Hosting and

Storage (“IT”)

  

Landlord/Public Warehouse

Name &

& Address

Universal    None.       Tabletop, Inc.          Anchor Hocking, LLC    1115
West Fifth Avenue    O    N/A    Lancaster, Ohio          400 Ninth Street    O
   N/A    Monaca, Pennsylvania          2893 & 2991 West Fair    L    Canam PO
LP    Avenue       1868 Sources Blvd, Suite 304    Lancaster, Ohio      
Pointe-Claire, Quebec H9R 5R2    1 Industrial Park Road    L    Beaver Valley
Industrial Park    Monaca, Pennsylvania       One Industrial Park Road         
Monaca, PA 15601    3200 S. W. Regency    L    Rose Properties, LLC    Parkway,
Suite 22       P.O. Box 65    Bentonville, Arkansas       Bentonville, AR 72712
   1749 West Fair Avenue    L    AHP Machine & Tool Co.    Lancaster, Ohio      
1765 West Fair Avenue          Lancaster, OH 43130

 

-2-



--------------------------------------------------------------------------------

   5125 Schaefer Avenue    P    Pacific Coast Warehouse    Chino, CA       5125
Schaefer Avenue          China, CA 91710    1450 E. Walnut Street    P    Marko,
Inc.    Lancaster, Ohio       2877 Coonpath Road NE          Lancaster, OH 43130
   1018 11th Street    L    Tom Sipes Demolition    Beaver Falls, PA       1018
11th Street          Beaver Falls, PA Oneida Ltd.    Transcor Warehouse    P   
Transcor of Miami, Inc.    1120 NW 165th St.          Miami, FL 33169       1120
NW 165th St.          Miami, FL 33169    Portion of the 4th Floor &    L   
Rudin Management Co., Inc.    SB-13       345 Park Avenue    41 Madison Avenue
      NY, NY    New York, NY 10010          Sales Office    O1    n/a    163-181
Kenwood Avenue          Oneida, NY 13421          Sherrill Manufacturing, Inc.
   L    Sherrill Manufacturing, Inc.    East Seneca Street       East Seneca
Street    Sherrill, NY 13461       Sherrill, NY 13461    1086 Oracal Pkway      
Duke Realty Limited Partnership    Ellabell, GA 31308       3950 Shackleford Rd.
         Suite 300          Duluth, GA 30096-8268    200 Broadhollow Road    L
   Reckson Operating Partnership    Suite 400       c/o Reckson Associates
Realty    Melville, NY 11747       Co 225 Broadhollow Road          Suite 212,
CS 5441          Melville, NY 11747-0983

 

1  This property is owned by Oneida Ltd.’s subsidiary, Oneida Silversmiths Inc.

 

-3-



--------------------------------------------------------------------------------

   1201 N. Prospect    IT    Symmetry Corporation    Avenue       1201 N.
Prospect Avenue    Milwaukee, WI,       Milwaukee, WI, 53202    53202         
401 Phoenix Drive    IT    M.A. Polce Consulting, Inc.    Rome, NY 13441      
401 Phoenix Drive          Rome, NY 13441    Sherrill Shopping    L    Silver
City Plaza Associates    Plaza 606 Sherrill       c/o Emhoff Associates    Road
      126 North Salina Street    Sherrill, NY 13461       Syracuse, NY 13202
Delco International, Ltd.    None       Oneida Food Service, Inc.    None      
Oneida International Inc.    None       Oneida Silversmiths Inc.    Sales Office
   O    n/a    163-181 Kenwood          Avenue Oneida, NY          13421      
Sakura, Inc.    None       Kenwood Silver Company, Inc.    None       Buffalo
China, Inc.    None       THC Systems, Inc.    None       Universal Tabletop,
Inc.    None      

 

-4-



--------------------------------------------------------------------------------

SCHEDULE 6.7

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Information Contained in Monthly Reports

Administrative Borrower, on behalf of the other Loan Parties, shall provide, or
cause to be provided, to the Agents, a Borrowing Base Certificate, as frequently
as required in Section 6.7 of the Loan Agreement, in form reasonably
satisfactory to the Agents and together with the information set forth below:

a) a monthly Account roll-forward (or weekly if Adjusted Availability is below
$10,000,000), in a format acceptable to Agent, tied to the beginning and ending
account receivable balances of Borrowers’ general ledger, and

b) a detailed aging, by total, of Borrowers’ Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting), and

c) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, and

d) notice of all material claims, offsets, or disputes asserted by Account
Debtors with respect to Borrowers’ Accounts, and

e) Inventory system/perpetual reports specifying the cost of Borrowers’
Inventory, by category, with additional detail showing additions to and
deletions therefrom (delivered electronically in an acceptable format, if
Borrowers have implemented electronic reporting), and

f) Detailed Inventory system/perpetual report together with a reconciliation to
Borrowers’ general ledger accounts (delivered electronically in an acceptable
format, if Borrowers have implemented electronic reporting), and

g) a detailed calculation of Inventory that is not eligible for the Borrowing
Base (including but not limited to in-transit inventory), and

h) a detailed report of aging, by vendor, of Borrowers’ accounts payable and any
book overdraft, including accruals with respect thereto (delivered
electronically in an acceptable format, if Borrowers have implemented electronic
reporting) and an aging, by vendor, of any held checks, and

i) Qualified Cash report in a format acceptable to Agent.



--------------------------------------------------------------------------------

SCHEDULE 8.2

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Filing Offices

 

LOAN PARTY    FILING OFFICE     Universal Tabletop, Inc.    Office of the
Delaware Secretary of State   Anchor Hocking, LLC    Office of the Delaware
Secretary of State   Oneida Ltd.    Office of the Delaware Secretary of State  
Buffalo China, Inc    Office of the New York Secretary of State   Delco
International, Ltd.    Office of the New York Secretary of State   Kenwood
Silver Company, Inc.    Office of the New York Secretary of State   Oneida Food
Service, Inc.    Office of the New York Secretary of State   Oneida
International, Inc.    Office of the Delaware Secretary of State   Oneida
Silversmiths Inc.    Office of the New York Secretary of State   Sakura, Inc.   
Office of the New York Secretary of State   THC Systems, Inc.    Office of the
New York Secretary of State  



--------------------------------------------------------------------------------

SCHEDULE 8.2(C)

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Mortgage Filing Offices

Fairfield County Clerk

Fairfield County Recorder

210 E Main Street #205

Lancaster, OH 43130

Beaver County Recorder of Deeds

Beaver County Court House

810 Third Street

Beaver, PA 15009



--------------------------------------------------------------------------------

SCHEDULE 8.3

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Organization and Qualification

 

a.   None       b.  

Entity

  

Foreign Qualification

  

States in Good Standing

Universal Tabletop, Inc.    None.    Delaware Anchor Hocking, LLC   

Ohio

Pennsylvania

  

Delaware

Ohio

Pennsylvania

Oneida Ltd.   

California

Georgia

Florida

New Jersey

New York

Texas

  

Delaware

California

Georgia

Florida

New Jersey

New York

Texas

Buffalo China, Inc.    None    New York Delco International, Ltd.    None    New
York Kenwood Silver Company, Inc.    None    New York Oneida Food Service, Inc.
   None    New York Oneida International Inc.    None    Delaware Oneida
Silversmiths Inc.    None    New York

Sakura, Inc.

(qualified as “Oneida-Sakura, Inc.”)

   California   

New York

California

THC Systems, Inc.    None    New York



--------------------------------------------------------------------------------

SCHEDULE 8.4

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Corporate Names

Oneida Ltd. is sometimes referred to as Oneida Silversmiths

Oneida Community China, Inc., a wholly-owned subsidiary of Oneida Ltd. acquired
the assets of Sakura, Inc. in 2000. After the acquisition, Oneida Community
China, Inc. changed its name to Sakura, Inc.

Oneida Ltd. purchased the stock of Delco International, Ltd. in 2000. Delco is a
wholly-owned subsidiary of Oneida Ltd. Formerly named Seneca-Delco Corporation
is now Delco International, Ltd. and has sometimes historically been referred to
as “ABCO”.

Formerly named Oneida Community China, Inc. is now THC Systems, Inc. and has
historically sometimes been referred to as “Rego”.

Kenwood Silver Company, Inc. historically held leases for the Oneida Factory
Stores and Oneida Home Stores and has sometimes been referred to as “Oneida
Home”, and/or “Oneida Factory Stores”. However, with the exception of the
Sherrill, NY factory store, Oneida no longer leases retail locations and the
Sherrill, NY lease is held by Oneida Ltd.

Universal Tabletop, Inc. was incorporated as: Universal Tabletop Supply, Inc.
and changed its name to Universal Tabletop, Inc. on October 4, 2011.

Anchor Hocking, LLC was formerly known as Anchor Acquisition, LLC.



--------------------------------------------------------------------------------

SCHEDULE 8.5

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Subsidiaries

 

Domestic Subsidiaries2

(Grantors)

   Authorized Capital Stock      Ownership %  

Buffalo China, Inc.

     500,000         100 % 

Delco International, Ltd.

     10,000,000         100 % 

Kenwood Silver Company, Inc.

     100         100 % 

Oneida Food Service, Inc.3

     200         100 % 

Oneida International Inc.

     1,000         100 % 

Oneida Silversmiths Inc.

     200         100 % 

Sakura, Inc.

     200         100 % 

THC Systems, Inc.

     1,000         100 % 

 

Non-Grantor Subsidiaries

   Ownership %  

Anchor Hocking, Canada, Ltd.

     100 % 

Oneida Canada, Limited

     100 % 

Oneida, S.A. de C.V.

     100 %4 

Oneida U.K. Limited

     100 % 

Oneida International, Limited

     100 % 

Oneida (Guangzhou) Foodservice Co. Ltd.

     100 % 

OCI, Inc. (Cayman Islands)5

     100 % 

Oneida Italy S.r.l.

     100 % 

Ceramica de Juarez, SA de CV6

     100 %7 

 

2  Except where otherwise noted, each Domestic Subsidiary is a wholly-owned
subsidiary of Oneida Ltd.

3  Oneida Food Service, Inc. is a wholly-owned subsidiary of Buffalo China, Inc.

4  1 share of Oneida, S.A. de C.V. is held by Kerri Love.

5  Liquidation in process.

6  Liquidation in process.

7  497 Shares owned by Buffalo China, Inc. and 3 Shares owned by Oneida Ltd.



--------------------------------------------------------------------------------

SCHEDULE 8.8

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Debt

 

Aggregate Principal
Amount    

Creditor

 

Obligor

 

US Parent
Guarantee
Obligation of

$ 900,000     

The Pension Benefit

Guarantee

Corporation

  Oneida Ltd.   N/A



--------------------------------------------------------------------------------

SCHEDULE 8.11

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Real Estate; Leases

List of all Real Estate owned by each Loan Party, all material leases and
subleases of real or personal property by each Loan Party as lessee or sublessee
and all material leases and subleases of real or personal property by each Loan
Party as lessor or sublessor.

 

Entity

 

Equipment Address

 

Owned (“O), Public
Warehouse (“P”), Leased
(“L”), or IT Hosting and
Storage (“IT”)

 

Landlord Name & Address

Universal Tabletop, Inc.   None.     N/A Anchor Hocking, LLC   1115 West Fifth
Avenue   O   N/A   Lancaster, Ohio       400 Ninth Street   O   N/A   Monaca,
Pennsylvania       2893 & 2991 West   L   Canam PO LP   Fair Avenue     1868
Sources Blvd, Suite 304   Lancaster, Ohio     Pointe-Claire, Quebec H9R      
5R2   1 Industrial Park Road   L   Beaver Valley Industrial Park   Monaca,
Pennsylvania     One Industrial Park Road       Monaca, PA 15601   3200 S. W.
Regency   L   Rose Properties, LLC   Parkway, Suite 22     P.O. Box 65  
Bentonville, Arkansas     Bentonville, Arkansas 72712   1749 West Fair   L   AHP
Machine & Tool Co.   Avenue     1765 West Fair Avenue   Lancaster, Ohio    
Lancaster, OH 43130   5125 Schaefer Avenue   P   Pacific Coast Warehouse  
Chino, CA     5125 Schaefer Avenue       Chino, CA 91710   1450 E. Walnut Street
  P   Marko, Inc.   Lancaster, Ohio     2877 Coonpath Road NE       Lancaster,
OH 43130   1018 11th St.   L   Tom Sipes Demolition   Beaver Falls, PA     1018
11th St.       Beaver Falls, PA



--------------------------------------------------------------------------------

Entity

 

Equipment Address

 

Owned (“O), Public
Warehouse (“P”), Leased
(“L”), or IT Hosting and
Storage (“IT”)

 

Landlord Name & Address

Oneida Ltd.   Portion of the 4th   L   Rudin Management Co., Inc.   Floor &
SB-13     345 Park Avenue   41 Madison Avenue     New York, NY 10154-0101   New
York, NY 10010       Sales Office   O8   N/A   163-181 Kenwood       Avenue    
  Oneida, NY 13421       Sherrill   L   Sherrill Manufacturing, Inc.  
Manufacturing, Inc.     East Seneca Street   East Seneca Street     Sherrill, NY
13461   Sherrill, NY 13461       200 Broadhollow   L   Reckson Operating   Road
    Partnership,   Suite 400     c/o Reckson Associates Realty   Melville, NY
11747     Corp. 225 Broadhollow Road       Suite 212, CS 5441       Melville, NY
11747-0983   1086 Oracal Parkway   L   Duke Realty Limited   Ellabell, GA 31308
    Partnership       3950 Shackleford Road, Suite 300       Duluth, GA
30096-8268   Portion of the 4th Floor   L   41 Madison Company   Portion of
Basement     345 Park Avenue   Level “B”     New York, NY 10010   41 Madison
Avenue       New York, NY 10010       Transcore Warehouse   L   1120 NW 165th
St.   1120 NW 165th St.     Miami, FL 33169   Miami, FL 33169       Various
parcels of vacant land in and around Oneida and Madison Counties   O   N/A

 

8  This property is owned by Oneida Ltd.’s subsidiary, Oneida Silversmiths Inc.



--------------------------------------------------------------------------------

Entity

 

Equipment Address

 

Owned (“O), Public
Warehouse (“P”), Leased
(“L”), or IT Hosting and
Storage (“IT”)

 

Landlord Name & Address

  1201 N.   IT   Symmetry Corporation   Prospect     1201 N. Prospect Avenue  
Avenue     Milwaukee, WI, 53202   Milwaukee,       WI, 53202       401 Phoenix  
IT   M.A. Polce Consulting, Inc.   Drive     401 Phoenix Drive   Rome, NY    
Rome, NY 13441   13441       Sherrill Shopping   L   Silver City Plaza
Associates   Plaza     126 North Salina St.   606 Sherrill Road     Syracuse, NY
13202   Sherrill, NY 13461     Oneida International Inc.   None     Oneida
Silversmiths Inc.  

Sales Office

163-181 Kenwood

Avenue, Oneida, NY

13421

  O   N/A Sakura, Inc.   None    

Leases and Subleases of Personal Property for which Company is Lessor

None.

Leases and Subleases of Personal Property for which Company is Lessee, valued at
more than $1,000,000

None.



--------------------------------------------------------------------------------

SCHEDULE 8.12

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Proprietary Rights

Current and Pending Patents

F/W = Flatware

H/W = Holloware

D/W= Dinnerware

G/W = Glassware and/or crystal

Universal Tabletop, Inc.: None.

Anchor Hocking, LLC:

 

Title

  

Serial No.

  

Filing Date

  

Patent No.

  

Issue Date

  

Status

Beverage Glass    29/109448    13-Aug-1999    D436,297    16-Jan-2001    Granted
Drinking Glass    29/118711    14-Feb-2000    D449,962    06-Nov-2001    Granted
Jar    29/239374    28-Sep-2005    D538,173    13-Mar-2007    Granted Jar   
29/239395    28-Sep-2005    D546,702    17-Jul-2007    Granted

Candle Jar - design application

   29/327014    29-Oct-2008    D658,792    1-May 2012    Granted

Candle Bowl - design application

   29/327015    29-Oct-2008    D662,237    19-June 2012    Granted

Oneida Ltd.:

 

Pattern Name

  

Patent Title

  

Product

  

Issue Date/

(File Date)

  

Patent No.

  

Patent Type

Acropolis    SPOON    F/W    6/23/09    D594,715    Design Alsace    SPOON   
F/W    10/10/00    D431,757    Design Aldwyck    SPOON    F/W    8/21/07   
D549,055    Design Apertura    SPOON    F/W    6/2/09    D593,375    Design
Apollonia    SPOON    F/W    12/8/09    D605,473    Design Aria    SPOON    F/W
   3/26/02    D454,761    Design Arris    SPOON    F/W    6/29/99    D411,719   
Design Astair    FLATWARE    F/W    12/28/10    D629,652    Design Asteria   
FLATWARE    F/W    5/4/10    D614,913    Design



--------------------------------------------------------------------------------

Pattern Name

  

Patent Title

  

Product

  

Issue Date/

(File Date)

  

Patent No.

  

Patent Type

Aurora    SPOON    F/W    8/26/08    D575,595    Design Avondale    SPOON    F/W
   6/1/04    D490,662    Design Axis    SPOON    F/W    3/26/02    D454,763   
Design Bandeau    FLATWARE    F/W    10/19/10    D625,555    Design Bergen   
SPOON    F/W    6/26/07    D545,144    Design Bordeaux    SPOON    F/W   
12/25/07    D557,998    Design Boutonniere    FLATWARE    F/W    6/22/10   
D618,053    Design Bremen    SPOON    F/W    9/4/07    D550,045    Design Bridal
F/W Package    Package for Bridal Flatware    Packaging    10/29/02    D464,878
   Design Brilliance    SPOON    F/W    5/25/04    D490,283    Design Bristol   
SPOON    F/W    12/25/07    D557,996    Design Brocade    SPOON    F/W   
05/11/04    D489,580    Design Brooch    SPOON    F/W    9/11/07    D550,518   
Design Brunswick    SPOON    F/W    05/25/04    D490,282    Design Cadence   
SPOON    F/W    05/11/04    D489,581    Design Calm    SPOON    F/W    10/14/08
   D578,358    Design Camden    SPOON    F/W    1/27/04    D485,734    Design
Camille    SPOON    F/W    11/15/05    D511,441    Design Caprice    SPOON   
F/W    12/26/00    D435,401    Design Carolina    SPOON    F/W    9/16/08   
D576,842    Design Caroline    SPOON    F/W    9/16/08    D576,841    Design
Castellina    FLATWARE    F/W    3/23/10    D612,204    Design Celeste    DISH
   G/W    11/2/99    D415,931    Design Centigrade    SPOON    F/W    9/18/01   
D447,919    Design Cento    SPOON    F/W    10/9/07    D552,432    Design
Chadwick    SPOON    F/W    1/23/07    D535,531    Design Chalcis    SPOON   
F/W    10/8/02    D463,956    Design Checkers    SPOON    F/W    10/12/04   
D497,084    Design Chef’s Table    SPOON    F/W    4/6/10    D613,129    Design
Chiffon    FLATWARE    F/W    11/2/10    D626,376    Design Circa    FLATWARE   
F/W    6/22/10    D618,054    Design Cirque    SPOON    F/W    10/16/07   
D552,937    Design Classic Pearl    SPOON    F/W    12/8/09    D605,477   
Design Colonnade Frost    SPOON    F/W    6/5/07    D543,795    Design Comet   
FLATWARE    F/W    10/19/10    D625,553    Design Corelli    SPOON    F/W   
05/18/04    D489,943    Design Coronet    SPOON    F/W    9/25/01    D448,255   
Design Cosmic    SPOON    F/W    9/29/09    D600,981    Design Countess    SPOON
   F/W    6/2/09    D593,381    Design Couplet    SPOON    F/W    10/11/05   
D510,504    Design Cozumel    SPOON    F/W    5/18/04    D489,945    Design



--------------------------------------------------------------------------------

Pattern Name

  

Patent Title

  

Product

  

Issue Date/

(File Date)

  

Patent No.

  

Patent Type

Culinaria    FLATWARE    F/W    10/19/10    D625,550    Design Cygnet    SPOON
   F/W    9/24/02    D463,222    Design Daisy Frost    SPOON    F/W    05/18/04
   D489,947    Design Danforth    SPOON    F/W    7/3/07    D545,639    Design
Degree       F/W    (8/10/11)    D656,781    Design Dickinson    SPOON    F/W   
06/08/04    D491,027    Design Display Rack    Display Case for Flatware   
Fixture    11/20/01    D450,483    Design Display Rack    Display Rack for
Flatware with Flat End Panels    Fixture    12/11/01    D451,707    Design
Display Rack    Back to Back Display Rack for Flatware    Fixture    04/16/02   
D455,578    Design Display Rack    Display Rack for Flatware    Fixture   
12/4/01    D451,305    Design Display Rack    Modular Display Case    Fixture   
10/22/02    6,467,856    Utility Display Rack   

Dispensing Tray for

Display Console

   Fixture    06/25/02    6,409,027    Utility Divani    SPOON    F/W    8/14/07
   D548,545    Design Dorchester    SPOON    F/W    6/15/04    D491,421   
Design Dove    SPOON    F/W    10/16/07    D552,938    Design Dublin    SPOON   
F/W    6/12/07    D544,314    Design Echo    SPOON    F/W    12/06/05   
D512,280    Design Eclipse    PLATE    D/W    04/18/00    D422,845    Design
Edisto    SPOON    F/W    6/12/07    D544,317    Design Elevation    SPOON   
F/W    7/1/08    D572,091    Design Embrace    SPOON    F/W    9/23/08   
D577,265    Design Emery    SPOON    F/W    3/26/02    D454,762    Design Emma
   SPOON    F/W    06/26/07    D545,141    Design Enchant    SPOON    F/W   
12/8/09    D605,476    Design Ensemble    FLATWARE    F/W    3/16/10    D611,761
   Design Entwine    SPOON    F/W    6/2/09    D593,379    Design Equator   
SPOON    F/W    06/22/99    D411,417    Design Evening Pearl    SPOON    F/W   
1/5/10    D607,286    Design Evermore    SPOON    F/W    03/18/08    D564,306   
Design Everson    SPOON    F/W    11/6/07    D554,444    Design Fascia    SPOON
   F/W    06/22/99    D411,418    Design Filament    SPOON    F/W    11/6/07   
D554,443    Design Filigree    SPOON    F/W    12/25/07    D557,999    Design
Finland    SPOON    F/W    6/2/09    D593,377    Design Flamenco Chafer   

Food Warmer with

Balanced

Movement Cover

   Food warmer    07/07/98    5,775,535    Utility Fluence    SPOON    F/W   
03/11/08    D563,737    Design Fondant    FLATWARE    F/W    10/19/10   
D625,549    Design



--------------------------------------------------------------------------------

Pattern Name

  

Patent Title

  

Product

  

Issue Date/

(File Date)

  

Patent No.

  

Patent Type

Frost    SPOON    F/W    10/10/00    D431,758    Design Fusion    SPOON    F/W
   9/11/07    D550,519    Design Garland    SPOON    F/W    11/6/07    D554,446
   Design Glissade    SPOON    F/W    6/23/09    D594,713    Design Griffith   
SPOON    F/W    7/10/07    D546,137    Design Gwendolyn    SPOON    F/W   
9/1/09    D599,174    Design Hallendale    SPOON    F/W    5/25/04    D490,280
   Design Helix    SPOON    F/W    3/12/02    D454,285    Design Hemming   
FLATWARE    F/W    3/30/10    D612,676    Design Hyannis    SPOON    F/W   
7/27/04    D493,336    Design Illumina    SPOON    F/W    04/01/08    D565,361
   Design Interlude    SPOON    F/W    5/18/04    D489,944    Design Inspire   
SPOON    F/W    7/15/08    D572,983    Design Intrique    SPOON    F/W   
5/18/04    D489,942    Design Intrigue    SPOON    F/W    6/23/09    D594,714   
Design Isabelle    RECEPTACLE    G/W    10/05/99    D414,656    Design Jazz   
Coffee Pot    Coffee Pot    12/11/01    D451,750    Design JoAnn    SPOON    F/W
   9/23/08    D577,263    Design Julianna    SPOON    F/W    9/16/08    D576,843
   Design Kensington    SPOON    F/W    05/16/00    D424,888    Design Kimbra   
SPOON    F/W    11/23/99    D416,766    Design Lamour    SPOON    F/W    8/26/08
   D575,594    Design Lagen    SPOON    F/W    6/2/09    D593,380    Design
Latitude    SPOON    F/W    5/20/08    D569,198    Design Liana    FLATWARE   
F/W    3/30/10    D612,674    Design Liberty    SPOON    F/W    12/25/07   
D557,997    Design Linnea    SPOON    F/W    4/1/08    D565,360    Design Lyric
   FLATWARE    F/W    10/19/10    D625,552    Design Maderno    SPOON    F/W   
2/16/10    D609,980    Design Manderly    SPOON    F/W    6/12/07    D544,315   
Design Marion    SPOON    F/W    06/01/04    D490,661    Design Marriott Service
Tray    Service Tray    Tray    4/8/03    D472,767    Design Mercer    SPOON   
F/W    10/16/07    D552,936    Design Milan    SPOON    F/W    6/26/07   
D545,142    Design Mod    SPOON    F/W    06/27/00    D427,023    Design Moda   
SPOON    F/W    6/26/07    D545,143    Design Montague    SPOON    F/W    7/3/07
   D545,641    Design Moraine    SPOON    F/W    11/16/99    D416,451    Design
Neon    SPOON    F/W    10/03/00    D431,424    Design Nexus    SPOON    F/W   
9/25/01    D448,254    Design Olivia    SPOON    F/W    3/11/08    D563,736   
Design Olympia    SPOON    F/W    9/11/01    D447,671    Design Optimus   
FLATWARE    F/W    6/22/10    D618,055    Design Osaka    SPOON    F/W   
11/6/07    D554,445    Design Othenia    SPOON    F/W    12/19/00    D435,200   
Design



--------------------------------------------------------------------------------

Pattern Name

  

Patent Title

  

Product

  

Issue Date/

(File Date)

  

Patent No.

  

Patent Type

Pacifica    FLATWARE    F/W    05/10/11    D637,454    Design Palisade    SPOON
   F/W    12/2/08    D581,745    Design Pallatian    SPOON    F/W    8/14/07   
D548,546    Design Paradise    SPOON    F/W    6/1/04    D490,664    Design
Paramount    SPOON    F/W    3/12/02    D454,284    Design Park Avenue    SPOON
   F/W    5/20/08    D569,197    Design Paulo    SPOON    F/W    6/26/07   
D545,145    Design Penna    SPOON    F/W    01/15/08    D559,633    Design
Pennello    FLATWARE    F/W    4/6/10    D613,115    Design Pennington    SPOON
   F/W    6/22/04    D491,770    Design Pharo    SPOON    F/W    11/6/07   
D554,442    Design Physique    FLATWARE    F/W    3/23/10    D612,217    Design
Pluma    FLATWARE    F/W    10/19/10    D625,551    Design Pose    SPOON    F/W
   12/15/09    D605,904    Design Promise    SPOON    F/W    11/4/08    D579,733
   Design Recline    SPOON    F/W    9/23/08    D577,264    Design Red Lobster
   Mug    D/W    06/27/00    D427,017    Design Red Lobster    Bouillon Bowl   
D/W    04/18/00    D422,844    Design Red Lobster    Plate    D/W    04/25/00   
D423,291    Design Rondel    SPOON    F/W    1/2/07    D534,398    Design Royal
Manor    SPOON    F/W    1/16/07    D535,158    Design Sanctuary    SPOON    F/W
   01/02/07    D534,399    Design Saxon    SPOON    F/W    09/26/00    D431,163
   Design Scoop    SPOON    F/W    10/10/00    D431,759    Design Season’s
Splendor    SPOON    F/W    11/4/08    D579,734    Design Serafina    FLATWARE
   F/W    12/28/10    D629,651    Design Serengeti    SPOON    F/W    6/12/07   
D544,316    Design Service Tray    Service Tray    Tray    1/7/03    6,502,733
   Utility Shaker    SPOON    F/W    12/28/10    D629,660    Design Simmer   
FLATWARE    F/W    5/11/10    D615,369    Design Slide    FLATWARE    F/W   
3/30/10    D612,675    Design Sonnet    SPOON    F/W    11/22/05    D511,656   
Design Sparta    SPOON    F/W    10/01/02    D463,718    Design Spinelle   
SPOON    F/W    10/8/02    D463,957    Design Spiral    SPOON    F/W    12/26/00
   D435,402    Design Splice    FLATWARE    F/W    10/19/10    D625,554   
Design Spiro    SPOON    F/W    09/26/00    D431,162    Design Squeeze    SPOON
   F/W    11/16/99    D416,450    Design Stafford    SPOON    F/W    11/22/05   
D511,657    Design Stasis    SPOON    F/W    9/1/09    D599,173    Design
Stencil    SPOON    F/W    12/8/09    D605,475    Design Stiletto    SPOON   
F/W    9/11/01    D447,670    Design



--------------------------------------------------------------------------------

Pattern Name

  

Patent Title

  

Product

  

Issue Date/

(File Date)

  

Patent No.

  

Patent Type

Stockdale    SPOON    F/W    9/1/09    D599,175    Design Stockholm    SPOON   
F/W    6/23/09    D594,716    Design Sunset    SPOON    F/W    9/23/08   
D577,262    Design Taffeta    SPOON    F/W    (8/15/11)    D656,782    Design
Tangent    SPOON    F/W    7/3/07    D545,638    Design Taraza    SPOON    F/W
   12/30/03    D484,368    Design Techny    SPOON    F/W    10/14/08    D578,357
   Design Telluride    SPOON    F/W    5/25/04    D490,281    Design Thor   
SPOON    F/W    04/18/00    D422,852    Design Tiramisu    SPOON    F/W   
12/30/03    D484,369    Design Trinity    SPOON    F/W    11/13/07    D554,950
   Design Tuscany    SPOON    F/W    12/21/04    D499,940    Design Twist   
SPOON    F/W    12/25/07    D558,000    Design Vail    SPOON    F/W    5/18/04
   D489,946    Design Velour    SPOON    F/W    6/2/09    D593,374    Design
Veranda    SPOON    F/W    11/6/07    D554,447    Design Versus    SPOON    F/W
   6/2/09    D593,378    Design Vertex    FLATWARE    F/W    5/4/10    D614,914
   Design Villanova    SPOON    F/W    12/8/09    D605,474    Design Vineyard   
SPOON    F/W    6/15/04    D491,422    Design Vision    CUP    D/W    4/15/03   
D473,105    Design Vision    Pasta Bowl    D/W    1/6/04    D484,750    Design
Vision    Plate    D/W    1/13/04    D485,128    Design Vista    SPOON    F/W   
6/24/08    D571,622    Design Voss    FLATWARE    F/W    12/14/10    D628,853   
Design Voyage    FLATWARE    F/W    10/19/10    D625,556    Design Wayside   
FLATWARE    F/W    08/3/10    D620,749    Design Whisper    SPOON    F/W   
4/1/08    D565,362    Design Whitney    SPOON    F/W    6/1/04    D490,663   
Design Windance    SPOON    F/W    6/23/09    D594,712    Design Winter Frost   
SPOON    F/W    10/23/07    D553,448    Design Wyeth    SPOON    F/W    9/11/07
   D550,520    Design Zen    SPOON    F/W    6/2/09    D593,376    Design
Connect    FLATWARE    F/W    10/25/11    D647,361    Design Cloister   
FLATWARE    F/W    10/25/11    D647,362    Design Perimeter    FLATWARE    F/W
   10/25/11    D647,363    Design Improv    FLATWARE    F/W    11/1/11   
D647,754    Design Script    FLATWARE    F/W    11/1/11    D647,755    Design
Serif    FLATWARE    F/W    11/1/11    D647,756    Design Contra    FLATWARE   
F/W    11/1/11    D647,757    Design Parlor    FLATWARE    F/W    11/1/11   
D647,758    Design Eave    FLATWARE    F/W    11/8/11    D648,172    Design
Bonsai    FLATWARE    F/W    1/10/12    D651,849    Design Corbella Fork and
Spoon          (03/27/13)    29/451,013    Design Corbella Knife         
(03/27/13)    29/451,015    Design Arezzo Fork and Spoon          (03/27/13)   
29/451.006    Design



--------------------------------------------------------------------------------

Pattern Name

  

Patent Title

  

Product

  

Issue Date/

(File Date)

  

Patent No.

  

Patent Type

Arezzo Knife          (03/27/13)    29/451,007    Design Little Love Fork and
Spoon          (03/27/13)    29/451,082    Design Little Love Knife         
(03/27/13)    29/451,085    Design Duckling Fork and Spoon          (03/27/13)
   29/451,072    Design Duckling Knife          (03/27/13)    29/451,061   
Design Dovetail Fork and Spoon          (03/27/13)    29/451,035    Design
Dovetail Knife          (03/27/13)    29/451,026    Design Maui Fork and Spoon
         (03/27/13)    29/451,029    Design Maui Knife          (03/27/13)   
29/451,033    Design Samba          04/03/12    D656783    Design Ithaca      
   04/03/12    D656784    Design Quadratic          04/03/12    D656785   
Design Nauticus          04/10/12    D657190    Design Iridium          07/03/12
   D662768    Design Nimble          07/03/12    D662769    Design Halo         
07/03/12    D662770    Design Harmonic          07/03/12    D662771    Design
Charter          07/03/12    D662772    Design Fortress          11/20/12   
D670967    Design Archer          11/27/12    D671360    Design

 

Buffalo China, Inc.:    None Delco International, Ltd.:    None Kenwood Silver
Company, Inc.:    None Oneida Food Service, Inc.:    None Oneida International
Inc.:    None Oneida Silversmiths Inc.:    None Sakura, Inc.:    None THC
Systems, Inc.:    None



--------------------------------------------------------------------------------

Current and Pending Trademark Registrations

Universal Tabletop, Inc.: None

Anchor Hocking, LLC:

 

Trademark Name

  

Filing

Date

  

Reg. No.

(App. No.)

  

Reg. Date

(App. Date)

  

Status

ANCHOR HOCKING    07-Nov-62    756056    03-Sep-63    Registered ANCHOR HOME
COLLECTION    27-Mar-09    3,994,367    12-Jul-11    Registered ANCHOR
SIGNATURES (stylized)    09-Jul-09    3776235    13-Apr-10    Registered COLONY
CRAFTS    29-Nov-85    1406765    26-Aug-86    Registered EXCELLENCY   
02-May-78    1110057    26-Dec-78    Registered FIRE-KING    13-Feb-41    388452
   24-Jun-41    Registered FIRE-KING (STYLIZED)    13-Feb-48    522575   
21-Mar-50    Registered FLORENTINE    22-Feb-10    3853422    28-Sep-10   
Registered GOCLEAR BY ANCHOR HOCKING COMPANY (stylized)    19-Jul-12   
(85681287)       Pending APP. RIM-TEMPERED    05-Mar-87    1479195    01-Mar-88
   Registered ROLY POLY    21-Feb-85    1360611    17-Sep-85    Registered
SURE-GUARD    13-Mar-98    2289581    26-Oct-99    Registered SURE-SNUFF   
22-Sep-64    788905    04-May-65    Registered TARTAN    26-Nov-91    1783467   
20-Jul-93    Registered TRUESEAL BY ANCHOR (STYLIZED)    27-May-09    3846194   
07-Sep-10    Registered ANCHOR    1-Jan-09    3817901    13-Jul-10    Registered
Misc. design    1-Dec-09    3817905    13-Jul-10    Registered RAISE A GLASS TO
PLANET EARTH    1-Jan-09    3817907    13-Jul-10    Registered ALCO    15-Aug-02
   2717483    20-May-03    Registered LJ BABY    01-Apr-06    3224731   
3-Apr-07    Registered Cup design    18-Feb-13    (85852942)       Pending

Oneida Ltd.: U.S. Trademarks

 

Trademark

  

Int’l Class

  

Reg. No.

(App. No.)

  

Reg. Date

(App. Date)

  

Use

Act I   

8

  

1,079,716

  

12/20/77

  

F/W

Affection   

8, 14

  

645,392

  

05/14/57

  

F/W&H/W

Aquarius   

8

  

2,496,315

  

10/9/01

  

F/W

Arbor Rose   

8

  

744,744

  

02/05/63

  

F/W

Ariel   

8

  

3,160,902

  

10/17/06

  

F/W*

Ballad   

8

  

857,895

  

10/01/68

  

F/W

Blue Ridge   

21

  

1,181,156

  

12/08/81

  

D/W

Botticelli   

21

  

3,925,735

  

03/01/2011

  

D/W

Botticelli   

8

  

959,353

  

05/22/73

  

F/W

Brahms   

8

  

1,000,408

  

12/24/74

  

F/W*

Bring Life to the Table   

8

  

3,496,928

  

09/02/08

  

F/W

Bring Life to the Table   

21

  

3,547,323

  

12/16/08

  

D/W



--------------------------------------------------------------------------------

Trademark

  

Int’l Class

  

Reg. No.

(App. No.)

  

Reg. Date

(App. Date)

  

Use

Cantata   

8

  

785,546

  

02/23/65

  

F/W

Castle Court   

14

  

1,706,604

  

08/11/92

  

H/W**

Chateau   

8

  

876,498

  

09/09/69

  

F/W

Clarette   

8

  

1,392,161

  

05/06/86

  

F/W*

Community   

8

  

712,476

  

03/14/61

  

F/W

Coronation   

8

  

337,956

  

08/20/36

  

F/W

Cubby Bear   

8

  

2,131,078

  

01/20/98

  

F/W

Culinaria   

21

  

3,934,239

  

3/22/11

  

D/W

Culinaria   

8

  

3,938,083

  

3/29/11

  

F/W

Damask Rose   

14

  

1,725,476

  

10/20/92

  

H/W**

Delco   

8

  

2,617375

  

09/10/02

  

F/W

Delco   

21

  

2,617374

  

09/17/02

  

D/W

Delco   

21

  

2620379

  

09/10/02

  

H/W

Dover   

8

  

889,693

  

04/21/70

  

F/W

Du Maurier   

14

  

984,215

  

05/14/74

  

F/W&H/W

Dunes   

21

  

1,177,304

  

11/10/81

  

D/W

Easton   

8

  

1,362,989

  

10/01/85

  

F/W

Eastview   

8

  

3,270,018

  

07/24/07

  

F/W*

Etage   

8

  

2,266,744

  

08/03/99

  

F/W

Eton   

8

  

512,068

  

07/12/49

  

F/W

Flight   

8

  

274,966

  

09/09/30

  

F/W&H/W

Forever   

8

  

876,507

  

09/09/69

  

F/W

Harmony   

8

  

436,275

  

01/27/48

  

F/W

Heiress   

8

  

2,032,263

  

01/21/97

  

F/W*

Heirloom   

8

  

977,690

  

01/29/74

  

F/W

Heirloom   

8

  

2,036,837

  

02/11/97

  

F/W

Juilliard   

8

  

1,362,990

  

10/01/85

  

F/W

Jefferson   

8

  

646,810

  

06/11/57

  

F/W

Kenwood   

8

  

849,007

  

05/14/68

  

F/W

Louisiana   

8

  

894,079

  

07/07/70

  

F/W

LTD   

8

  

1,362,987

  

10/01/85

  

F/W

Majesticware   

21

  

2,075,123

  

07/01/97

  

D/W

Marquette   

8

  

1,362,988

  

10/01/85

  

F/W

Maybrook   

8,14

  

645,401

  

05/14/57

  

H/W

Melissa   

8

  

899,170

  

09/22/70

  

F/W

Michelangelo   

8

  

884,999

  

01/27/70

  

F/W

Noblesse   

8,14

  

280,604

  

02/24/31

  

F/W

Northland   

8

  

1,989,764

  

07/30/96

  

F/W

Nottingham   

21

  

1,208,446

  

09/14/82

  

D/W**

Oneida   

8,14

  

2,031987

  

01/21/97

  

F/W&H/W

Oneida   

8

  

631,695

  

07/31/56

  

F/W

Oneida   

14

  

682,551

  

07/28/59

  

F/W

Oneida   

8

  

850,953

  

06/18/68

  

Cutlery

Oneida   

21

  

851,740

  

07/02/68

  

H/W

Oneida   

21

  

1,177,324

  

11/10/81

  

G/W

Oneida   

21

  

2,263,002

  

07/20/99

  

D/W

Oneida   

35

  

2,230,913

  

03/09/99

  

Factory Store

Oneida   

8, 9,21

  

2,299,604

  

12/14/99

  

Gadgets

Oneida   

42

  

2,525,748

  

1/1/02

  

On-line Svcs.

Oneida   

35

  

2,425,852

  

01/30/01

  

On-line Svcs.

Oneida   

21

  

2,141,599

  

03/03/98

  

Cookware

Oneida   

3

  

2,095,127

  

09/09/97

  

Polish

Oneida   

7

  

2,146,917

  

03/31/98

  

Tools



--------------------------------------------------------------------------------

Trademark

  

Int’l Class

  

Reg. No.

(App. No.)

  

Reg. Date

(App. Date)

  

Use

Oneida   

21

  

2,883,927

  

9/14/04

  

Bakeware

Oneida   

11

  

3,759,303

  

3/9/10

  

Electric Coffee Makers

Oneidacraft   

8

  

870,429

  

06/03/69

  

F/W

Oneida Community   

14

  

185,759

  

06/24/24

  

F/W&H/W

Oneida Chef’s Table   

21

  

(77/578,345)

  

(09/25/08)

  

Dinnerware

Oneida Global Foodservice   

35

  

4,068,998

  

12/13/11

  

On-line Svcs.

Oneida Hotel   

21

  

3,772,396

  

4/6/10

  

D/W

Oneida Home   

35

  

2,806,347

  

1/20/04

  

Factory Store

OL Oneida & Design   

14

  

1065754

  

05/17/77

  

H/W

Peer   

8

  

635,891

  

10/16/56

  

F/W

Post Road   

8

  

953,095

  

02/13/73

  

F/W

Rego   

21

  

1,138,785

  

08/19/80

  

D/W

Rego & design   

21

  

1,141,341

  

11/11/80

  

D/W

1881 Rogers Stainless   

8

  

755,945

  

09/03/63

  

F/W**

Rio   

8

  

876,500

  

09/09/69

  

F/W

Wm. A. Rogers   

14

  

805,167

  

03/08/66

  

F/W&H/W

Wm. A. Rogers   

8

  

805,119

  

03/08/66

  

F/W

Sakura   

21

  

2,834,012

  

04/20/04

  

D/W

Seneca   

8

  

439,625

  

07/06/48

  

F/W

Shoreline   

8

  

640,993

  

02/05/57

  

F/W*

Southern Garden   

21

  

1,968,249

  

04/16/96

  

G/W

The Art of Dining   

21

  

2049,760

  

04/01/97

  

D/W&G/W

Thor   

8

  

874,194

  

08/05/69

  

F/W

Unity   

8

  

2,195,521

  

10/13/98

  

F/W

Valerie   

8

  

1,158,866

  

06/30/81

  

F/W

Will ‘OWisp   

8

  

875,082

  

08/19/69

  

F/W

Stanton Hall   

8

  

528,493

  

8/1/50

  

F/W**

Sant’ Andrea      

4,135,501

  

5/1/12

  

 

* Assigned from General Mills to Oneida Ltd. by means of an Asset Sale Agreement
dated April 23, 2007. Record owner remains General Mills Inc in the USPTO
database.

** Not renewed or maintained, but USPTO database still shows these registrations
as active.

Buffalo China, Inc.:

 

Trademark

  

Int’l Class

  

Reg. No.

  

Reg. Date

  

Use

Buffalo China    21    1374809    12/10/85    D/W

Delco International, Ltd.:

 

Trademark

  

Int’l Class

  

Reg. No.

  

Reg. Date

  

Use

ABCO    8, 21    2230713    03/09/99    F/W&D/W Atlantic China    21    2063113
   05/20/97    D/W Belmore    8    2104884    10/14/97    F/W Ceramicor    21   
2136644    02/17/98    D/W Delta    8    2094574    09/09/97    F/W Lexington   
8    2094572    09/09/97    F/W



--------------------------------------------------------------------------------

Kenwood Silver Company, Inc.:    None Oneida Food Service, Inc.:    None Oneida
International Inc.:    U.S. Trademarks

 

Trademark

  

Class

  

Reg. #

  

Reg. Date

  

Use

Sant’ Andrea (Design)   

11,14,21

  

2671450

  

1/7/03

  

HW

Sant’ Andrea (Design)   

11,14,21

  

2668370

  

12/31/02

  

HW

Sant’ Andrea (Design)   

8

  

2651556

  

11/19/02

  

FW

Sant’Andrea   

8 & 21

  

2386731

  

09/19/00

  

F/W&H/W

Sant’ Andrea   

14

  

2469654

  

7/17/01

  

H/W

 

Oneida Silversmiths Inc.:    None Sakura, Inc.:    None THC Systems, Inc.:   
None



--------------------------------------------------------------------------------

Current and Pending Copyright Registrations

F/W = Flatware

H/W = Holloware

D/W= Dinnerware

G/W = Glassware and/or crystal

Universal Tabletop, Inc.: None

Anchor Hocking, LLC:

 

Title    Registration No.    Date Registered Country harvest 9”.   

VA0000494786

  

01-Apr-1992

Country harvest 10”.   

VA0000494787

  

01-Apr-1992

Country harvest cake plate 12” (pedestal)   

VA0000494788

  

01-Apr-1992

Country harvest 6 1/2”, 7 1/2” & 4 7/8.   

VA0000494789

  

01-Apr-1992

Country harvest 9” round 2 1/2 qt.   

VA0000494790

  

01-Apr-1992

Country harvest 5 1/2”.   

VA0000494791

  

01-Apr-1992

Country harvest 13 1/2”.   

VA0000494792

  

01-Apr-1992

Country harvest lasagne 9” x 12” 3 qt.   

VA0000494793

  

01-Apr-1992

Country harvest pitcher jug.   

VA0000494794

  

01-Apr-1992

Country harvest 16 oz tumbler.   

VA0000494795

  

01-Apr-1992

Country harvest 10” oval basket.   

VA0000494796

  

01-Apr-1992

Country Harvest sculpture on 9” round dish pie plate. By Toscany, Inc.   

VA0000505100

  

21-Apr-1992

Country Harvest sculpture on beverage pitcher/jug. By Toscany, Inc.   

VA0000505101

  

21-Apr-1992

Country Harvest sculpture on 10“footed bowl. By Toscany, Inc.   

VA0000505102

  

21-Apr-1992

Country Harvest sculpture on 12” round footed cake plate. By Toscany, Inc.   

VA0000505103

  

21-Apr-1992

Country Harvest sculpture on 6 1/2”, 7 1/2”, and 4 7/8” canister set. By
Toscany, Inc.   

VA0000505104

  

21-Apr-1992

Country Harvest sculpture on approximately 9” round 2 1/2 qt. Casserole ovenware
dish. By Toscany, Inc.   

VA0000505105

  

21-Apr-1992

Country Harvest sculpture on 13 1/2” round platter. By Toscany, Inc.   

VA0000505106

  

21-Apr-1992

Country Harvest sculpture on 5 1/2” footed bowl. By Toscany, Inc.   

VA0000505107

  

21-Apr-1992

Country Harvest sculpture on approximately 9” x 12” 3 qt. Lasagna oven dish. By
Toscany, Inc.   

VA0000505108

  

21-Apr-1992

Country Harvest sculpture on16 oz. Beverage tumbler. By Toscany, Inc.   

VA0000505109

  

21-Apr-1992

Country Harvest sculpture on 10” oval basket with rattan handle. By Toscany,
Inc.   

VA0000505110

  

21-Apr-1992

Decorative cover.   

VA0000989257

  

18-Jun-1999

Decorative bowl.   

VA0000989255

  

18-Jun-1999

Decorative pedestal.   

VA0000989256

  

18-Jun-1999

Decorative bowl with pedestal and cover.   

VA0000989258

  

18-Jun-1999

Love notes   

VA0000137215

  

22-Aug-1983

Golf bag mug.   

VA0000438170

  

21-Mar-1991



--------------------------------------------------------------------------------

Oneida Ltd.:

 

Pattern Name

 

Product

 

Reg. Date

 

Reg. No.

Acropolis Spoon Artwork   F/W   04/23/09   VA 1-667-393 Amsterdam   F/W  
05/12/11   VA 1-773-503 Aquarius   F/W   07/10/97   VA 957 015 Belle Rose   F/W
  05/14/98   VA 905-904 Blue Heather   D/W   03/17/00   VA 1-041-936 Breton Blue
  D/W   03/17/00   VA 1-041-939 Butterflies   D/W   11/26/01   VA 1-133-062
Calla Lilly   F/W   05/14/98   VA 905-906 Crystal Rose   D/W   11/26/01   VA
1-133-065 Oneida hollowware cube   Logo   03/30/00   VA 1-045-182 Oneida
glassware cube   Logo   03/30/00   VA 1-045-183 Oneida dinnerware cube   Logo  
03/30/00   VA 1-045-184 Oneida flatware cube   Logo   03/30/00   VA 1-045-185
Damask Rose   F/W   05/14/98   VA 905-903 Eden   F/W   05/14/98   VA 905-907
Entwine Spoon Artwork   F/W   04/23/09   VA 1-667-341 Filigree Spoon Artwork  
F/W   02/0408   VA 1-647-821 Frosty Spoon Artwork   F/W   10/15/08   VA
1-649-932 Gaiety   D/W   03/17/00   VA 1-041-935 Garland Spoon Artwork   F/W  
02/04/08   VA 1-647-822 Harvest Moon   D/W   11/26/01   VA 1-133-069 Improv
Spoon Artwork   F/W   03/28/11   VA 1-767-756 Jasmine   D/W   03/17/00   VA
1-041-937 Julienne   D/W   08/02/00   VA 1-051-016 Katrin I   D/W   03/17/00  
VA 1-041-938 Katrin II   D/W   03/17/00   VA 1-041-934 Latitude Spoon Artwork  
F/W   02/04/08   VA 1-668-226 Lyric Spoon Artwork   F/W   06/14/10   VA
1-723-411 Melon   D/W   11/26/01   VA 1-133-066 Oneidasaurus Place Mat   Place
Mat   11/27/87   VA 310 131 Oneidasaurus Growth Chart   Growth Chart   11/27/87
  VA 310 133 Oneidasaurus Mug   D/W   11/27/87   VA 310 128 Pacific Tide   F/W  
05/14/98   VA 905-905 Piccola   D/W   11/26/01   VA 1-133-068 Script Spoon
Artwork   F/W   03/28/11   VA 1-767-837 Scroll a/k/a Camber: pattern no. 201  
F/W   12/8/97   VA 855 120 Season’s Splendor Spoon Artwork   F/W   6/9/08   VA
1-662-840 Seed Packets   D/W   11/26/01   VA 1-133-070 Serif Spoon Artwork   F/W
  3/29/11   VA 1-798-569 Stanhope Artwork   F/W   05/13/11   VA 1-773-740
Strawberry Plaid   D/W   12/26/01   VA 1-143-643 Trellis   D/W   11/26/01   VA
1-133-064 Twist Spoon Artwork   F/W   02/04/08   VA 1-647-819 Vintage Fruit  
D/W   11/26/01   VA 1-133-067 Vintage Labels   D/W   11/26/01   VA 1-133-063



--------------------------------------------------------------------------------

Pattern Name

 

Product

 

Reg. Date

 

Reg. No.

Vista Spoon Artwork   F/W   6/9/08   VA 1-662-842 Winter Frost Spoon Artwork  
F/W   4/13/07   VA 1-425-927 1978 Christmas ornament reflector : no. 150-10844  
  05/22/78   VA-12-248 Capture a moment, and you’ll have beauty for a lifetime  
  02/16/79   VA-19-311 1978 Christmas ornament reflector : no. 150-10844    
05/22/78   VA-12-249 1978 Christmas ornament reflector : no. 150-10844    
05/22/78   VA-12-252 1978 Christmas ornament reflector : no. 150-10844.    
05/22/78   VA-12-250 1978 Christmas ornament reflector : no. 150-10844.    
05/22/78   VA-12-251 A Beauty that will last a lifetime is a rare beauty indeed
    10/19/81   VA-84-754 A New stainless pattern? I thought it was a birdfeeder
    11/27/85   VA-208-034 A Vote for the age of elegance in this age of
convenience     03/01/82   VA-94-639 America’s finest traditional foods belong
on America’s finest traditional pieces     03/01/82   VA-94-638 As your family
grows, so can your Oneida collection     10/05/82   VA-110-089 At the end of the
rainbow, a Bennington teapot in silverplate and Sheraton spoon in stainless    
09/14/81   VA-82-400 Cause for celebration—the poetic beauty of our new Tennyson
in carefree stainless.     12/20/82   VA-115-262 Celebrate with us : Oneida    
04/09/79   VA-22-228 Celebrate with us.     04/02/79   VA-21-985 Classics.
Always fresh.     04/30/84   VA-153-965 Dear Aunt Agnes, I’ve been looking for
words to thank you for all those occasions when you sent me a piece of sterling
    10/28/83   VA-138-828 Elegance captured     07/23/84   VA-160-367 For salad
lovers.     07/23/84   VA-160-368 Home is where your heart is.     02/15/80  
VA-48-227 How do we serve thee? Let us count the ways     03/27/84   VA-154-562
How to add good taste without adding calories : Oneida     07/12/82   VA-104-008
I gotta present for you, Mom. Guess which hand?     03/27/84   VA-154-561
Introducing Oneida’s 1982 national advertising. The biggest campaign in the
industry     11/04/81   VA-86-009 Introducing Ridgecrest in Community Stainless.
We’ve never made a pattern we’ve been prouder to put our John Hancock    
03/25/86   VA-219-026 Introducing Toujours. A dramatic new expression in
tableware design     10/20/80   VA-61-976



--------------------------------------------------------------------------------

Pattern Name

 

Product

 

Reg. Date

 

Reg. No.

Love lasts.     02/13/78   VA-1-301 Loyal friends appreciate gifts of elegance  
  03/01/82   VA-94-637 Madame, I must report, the roof is in dire need of repair
the silver is serving admirably for the immediate emergency     09/29/83  
VA-136-086 Milly, watering your flowers with that magnificent teapot, I almost
believe you think plants have feelings     10/28/83   VA-138-845 Natural beauty.
Sheraton pattern in stainless     07/23/84   VA-160-369 New Frederick II in L T
D stainless. Look at it closely and see a different spring blossom upon each
piece     06/16/86   VA-228-329 New golden Kingswood and golden Juilliard. Both
stainless with 24k gold. Both without equal     08/08/86   VA-235-478 New
showplace gifts by Oneida     11/21/78   VA-13-091 Oneida     09/29/83  
VA-136-085 Oneida bear melamine pattern     07/21/87   VAu-116-236 Oneida bear
melamine pattern     07/21/87   VAu-116-237 Oneida. The main attraction at any
table     05/13/82   VA-99-609 Oneida’s “Look of the 80’s national advertising  
  11/23/79   VA-38-569 Oneida’s newly-born Easton pattern is stainless worth
chirping about     07/03/85   VA-196-045 Oneidasaurus child’s plate     11/27/87
  VAu-123-389 Our new Kingswood stainless with fish knife and fork. You’ll fall
for it hook, line, and sinker : Oneida     09/11/86   VA-239-914 Purr-fect.
Porringer in silverplate. Fantasy spoon in stainless. Complete services at fine
stores: Oneida     02/17/81   VA-67-591 Showplace gifts by Oneida     04/17/78  
VA-2-475 Simplicity is the most difficult art     10/22/79   VA-36-540
Simplicity is the most difficult art : Oneida stainless tableware     05/04/79  
VA-24-108 Six reasons why the best stainless is made in Oneida, New York    
07/31/81   VA-78-762 Sorry about the window, Mrs. Finchley. Now can we have our
baseball back?     04/23/84   VA-153-720 Still a shining example after 26 years
of faithful service     02/28/85   VA-183-701 Thanks to Oneida open stock,
replacing a piece is child’s play     09/04/85   VA-199-590



--------------------------------------------------------------------------------

Pattern Name

 

Product

 

Reg. Date

 

Reg. No.

The Shimmering beauty of community silverplate by Oneida     07/17/81  
VA-77-691 The Timeless beauty of the sea inspired Oneida’s newest pattern,
classic shell in carefree stainless     04/04/83   VA-123-227 This new pattern
belongs at the top of the pecking order : Oneida     10/11/85   VA-202-428 Well,
Andrew, with our family being so close, we thought what a wonderful idea if
Heather’s father and I came along on your honeymoon.     12/12/83   VA-142-550
What one company first comes to mind, when you think of fine stainless that is
knives, forks and spoons made of stainless steel?     11/10/80   VA-62-130 When
love is the main ingredient, serve it on a silver platter     03/30/82  
VA-106-801 You don’t need a special occasion to say “I love you.”     04/23/84  
VA-153-721 Brilliant strategy for unexpected guests.     04/14/82   VA0000099221
Created by fire.     09/18/84   VA0000167135 Voila! The Julliard pattern in
majestic continental size     09/18/84   VA0000167134 ABC Animals Artwork    
08/31/11   VAu001077244 Foglio Artwork     09/21/11   VAu001078593 Giraffa
Artwork     09/21/11   VAu001078579 Prosecco Artwork     09/23/11   VAu001078807
Space Family Artwork     09/6/11   VAu001078011 Tigris Artwork     09/28/11  
VAu001079354 Watermelon Trivet Design     07/21/87   VAu000116239 Abundance: 5
pc place setting   D/W   08/02/93   VA 580-496 Adobe   D/W   03/11/98   VA
901-449 Alexandria   D/W   04/28/97   Vau 395-705 Animal Mambo   D/W   08/09/93
  VA 581-150 Apple Farm   D/W   03/11/98   VA 901-455 Arizona   D/W   03/11/98  
VA 901-456 Artesia   D/W   09/05/95   VA 748-295 Ashanti   D/W   08/09/93   VA
581-149 Astral   D/W   03/11/98   VA 901-448 Atlas: place setting 5 pc   D/W  
05/19/92   VA 507-209 Augusta   D/W   09/05/95   VA 748-285 Autumn Days: 5 pps
place settings   D/W   06/23/94   VA 646-224 Avalon: V118/ by Sakura   D/W  
07/24/92   VA 518-711 Aztec   D/W   08/09/93   VA 581-148 Bali   D/W   07/31/91
  VA 470-255 Banner   D/W   10/08/98   VA 945-681 Batik   D/W   01/18/94   VA
614-051 Beaches   D/W   12/29/94   VA 667-678 Bermuda: no. 3061   D/W   10/08/98
  VA 945-455 Black Diamond: 5pps place setting   D/W   06/23/94   VA 646-174



--------------------------------------------------------------------------------

Pattern Name

 

Product

 

Reg. Date

 

Reg. No.

Blue Meadow   D/W   07/28/99   VA 973-052 Blue Note/Blue Shadow   D/W   12/17/98
  VA 1-035-156 Boca   D/W   05/28/98   VA 925-649 Botanica: place setting, 5
piece   D/W   02/10/92   VA 491-138 Bouquet   D/W   10/21/97   VA 884-643
Cachet/ by Sakura   D/W   03/03/93   VA 550-115 Calypso   D/W   01/21/00   VA
1-023-745 Caracas   D/W   01/21/00   VA 1-023-735 Caribbean Wave/ by Sakura,
Inc.   D/W   05/12/97   VA 858-853 Casa Blanca   D/W   02/10/92   VA 491-136
Celebration   D/W   01/21/00   VA 1-023-738 Celestial: 5pc place setting/ by
Sakura   D/W   12/28/92   VA 539-105 Champagne   D/W   05/28/98   VA 925-651
Chateau   D/W   02/10/92   VA 491-137 Chelsa square     04/09/99   VA-998-799
Chicken Kiev   D/W   07/28/99   VA 973-055 Confetti   D/W   10/21/97   VA
884-642 Corolla   D/W   09/04/91   VA 484-265 Corsica   D/W   04/28/97   VA
395-704 Cortez   D/W   03/29/96   VA 782-155 Country Mosaic: [no.] V091/ by
Ranmaru-Sakura   D/W   03/13/92   VA 496-355 Coverlet: 5pc place setting/ by
Sakura   D/W   12/28/92   VA 539-103 Crème Brulee   D/W   09/05/95   VA 748-289
Crete   D/W   09/05/95   VA 748-303 Curtain Call   D/W   01/18/94   VA 614-053
Daisy Field   D/W   10/08/98   VA 945-682 Daisy Squares   D/W   03/11/98   VA
901-446 Devonshire   D/W   07/31/98   VA 1-006-884 Dried Flowers   D/W  
01/21/00   VA 1-023-741 Drive-in: 4pps place settings   D/W   06/23/94   VA
646-173 Elegance: [no.] V087/ by Ranmaru-Sakura   D/W   10/21/91   VA 475-594
Equinox   D/W   09/05/95   VA 748-287 Espresso   D/W   07/28/99   VA 973-057
Fantasia   D/W   09/18/96   VA 799-473 Fiora   D/W   01/21/00   VA 1-023-734
Fleurtique   D/W   01/21/00   VA 1-023-736 Floral Garden   D/W   03/11/98   VA
901-457 Freesia   D/W   10/08/98   VA 945-683 Fresco   D/W   10/08/98   VA
945-680 Fruit Tapestry   D/W   02/10/92   VA 499-394 Fruitasia   D/W   03/29/96
  VA 782-156 Galaxy   D/W   08/09/93   VA 581-151 Garden Delight   D/W  
09/05/95   VA 748-305 Gemstone   D/W   10/21/97   VA 884-641 Geranium   D/W  
03/11/98   VA 901-450 Green Acres   D/W   09/05/95   VA 748-296 Harmony/ by
Sakura   D/W   03/08/93   VA 550-107 Indigo Bouquet   D/W   07/28/99   VA
973-056



--------------------------------------------------------------------------------

Pattern Name

 

Product

 

Reg. Date

 

Reg. No.

Infinity   D/W   09/19/94   VA 661-835 Isis   D/W   02/05/93   VA 549-705
Italian Fruit: place setting, 5pc   D/W   02/04/93   VA 561-029 Ivy Basket:
promotional dinner place   D/W   09/05/95   VA 748-292 Inspiration: place
setting, 5pc/ by Sakura   D/W   12/28/92   VA 539-106 Jazz: place setting 5pc/
by Sakura   D/W   07/24/92   VA 518-712 Jungle: 5pc place setting   D/W  
08/02/93   VA 580-495 Key Largo   D/W   12/02/91   VA 480-646 Kyoto   D/W  
04/28/97   Vau 395-703 Laredo: 5pc place setting   D/W   08/02/93   VA 580-494
Lumina   D/W   07/28/99   VA 973-053 Magic Jungle   D/W   09/05/95   VA 748-386
Malaga   D/W   09/14/95   VA 748-433 Mali: 5pps place setting   D/W   06/23/94  
VA 646-172 Margarita   D/W   01/21/00   VA 1-023-737 Masquerade: 5pc place
setting/ by Sakura   D/W   12/28/92   VA 539-100 Maya/ by Sakura   D/W  
03/08/93   VA 550-116 Meadows: no. V089   D/W   02/10/92   VA 491-135
Mediterranean   D/W   03/11/98   VA 901-453 Moccasin   D/W   09/05/95   VA
748-291 Monarch   D/W   01/19/99   VA 964-567 Monet   D/W   12/29/94   VA
667-679 Monterey   D/W   03/11/98   VA 901-447 Moonlight   D/W   09/26/06   VA
813-763 Morocco   D/W   03/11/98   VA 901-458 Mutare   D/W   09/05/95   VA
748-300 Nairobi   D/W   09/18/96   VA 799-470 Navajo   D/W   12/29/94   VA
667-676 New West   D/W   09/05/95   VA748-302 Nile   D/W   05/28/98   VA 925-652
Oasis: 5pc place setting/ by Sakura   D/W   12/28/92   VA 539-104 October    
01/21/00   VA-1-023-744 Oceana   D/W   01/21/00   VA 1-023-740 Opulence: 5pc
place setting/ by Sakura   D/W   12/28/92   VA 539-102 Orchard Valley   D/W  
09/05/95   VA 748-297 Paradise   D/W   03/11/98   VA 901-451 Passages:
promotional   D/W   09/05/95   VA 748-307 Passion Fruit   D/W   03/11/98   VA
901-452 Patch of Blue: 5pps place setting   D/W   06/23/94   VA 646-171 Peas in
a Pod   D/W   10/08/98   VA 945-679 Pebble Beach   D/W   09/05/95   VA 748-286
Persia   D/W   03/29/96   VA 782-157 Phoneicia: promotional dinner plate   D/W  
09/05/95   VA 748-290 Pointsett[i]a Delight   D/W   03/11/98   VA 901-454 Quarry
  D/W   09/18/96   VA 799-475 Rain forest   D/W   01/18/94   VA 614-052 Regency
  D/W   01/19/99   VA 964-568



--------------------------------------------------------------------------------

Pattern Name

 

Product

 

Reg. Date

 

Reg. No.

Roadside: 4pps place setting   D/W   06/23/94   VA 646-175 Roman Ivy   D/W  
09/05/95   VA 748-294 Rosetta   D/W   09/05/95   VA 748-298 Roundup   D/W  
08/30/93   VA 630-565 Royale: no. HW527/ 20G/ by Sakura, Inc.   D/W   05/12/97  
VA 858-857 Sachet   D/W   09/18/96   VA 799-474 Samba   D/W   09/04/91   VA
477-301 Shadow   D/W   01/21/00   VA 1-023-742 Serenade   D/W   07/28/99   VA
973-061 Serengeti   D/W   09/18/96   VA 799-471 Spectrum   D/W   02/10/92   VA
499-393 Spectrum   D/W   05/28/98   VA 925-650 Splash: 5-pc place setting   D/W
  01/18/94   VA 614-054 Spring Daisy   D/W   01/21/00   VA 1-023-743 Spring
Valley   D/W   05/12/97   VA 858-854 Starburst   D/W   05/28/98   VA 916-077
Starlight: promotional   D/W   09/05/95   VA 748-304 Stonewash   D/W   10/08/98
  VA 945-453 Summer Love   D/W   01/21/00   VA 1-023-739 Sunflower   D/W  
09/19/94   VA 661-834 Sunset Mountain   D/W   08/09/93   VA 581-152 Suzanne: 5pc
place setting/ by Sakura   D/W   12/28/92   VA 539-101 Tango: 5pc place setting
  D/W   08/02/93   VA 580-493 Tapestry   D/W   05/28/98   VA 925-653 Tara: 5pc
place setting   D/W   02/04/93   VA 561-028 Terrain   D/W   02/07/97   VA
813-325 Tigress/ by Sakura, Inc.   D/W   05/12/97   VA 858-856 Timepiece: 5-pc
place setting   D/W   01/18/94   VA 614-055 Trellis Fruit: promotional dinner
plate   D/W   09/05/95   VA 748-293 Trellis Rose   D/W   09/05/95   VA 748-301
Trend   D/W   07/28/99   VA 973-059 Twilight: 5 pps place setting   D/W  
06/23/94   VA 646-225 Under the Sea   D/W   07/28/99   VA 973-060 Vegetable
Delight   D/W   10/21/97   VA 884-640 Vegatable Patch/ by Sakura, inc.   D/W  
05/12/97   VA 858-855 Velvet Quilt   D/W   12/29/94   VA 667-677 Venetto   D/W  
09/05/95   VA 748-299 Verona   D/W   09/19/94   VA 661-833 Vertigo   D/W  
07/28/99   VA 973-058 Violetta   D/W   07/28/99   VA 973-054 Waikiki: 5 piece
place setting   D/W   12/02/91   VA 480-645 Wild Flowers   D/W   11/05/96   VA
786-878 Winter Wonderland   D/W   06/15/98   VA 923-880 Zinfandel   D/W  
09/05/95   VA 748-288 Rosaline Artwork     09/27/11   VAu 1-079-249 Sequenza
Artwork     09/28/11   VAu 1-079-380



--------------------------------------------------------------------------------

Southern Garden9:

 

Pattern Name

 

Product

 

Reg. Date

 

Reg. No.

Southern garden bud vase 7 inches tall   G/W   12/18/95   VA 794 341 Southern
garden candlestick, 5 1/2 inches tall   G/W   12/18/95   VA 794 342 Southern
garden votive, 4 inches tall   G/W   12/18/95   VA 794 343 Southern garden oval
vase, 6 1/2 inches tall   G/W   12/18/95   VA 794 344 Southern garden hostess
bowl, 5 3/4 inches in diameter   G/W   12/18/95   VA 794 345 Southern garden
centerpiece bowl, 9 1/2 inches in diameter   G/W   12/18/95   VA 794 346
Southern garden tall vase, 10 inches tall   G/W   12/18/95   VA 794 347 Southern
garden salt & pepper shaker, 4 inches tall   G/W   12/18/95   VA 794 348
Southern garden ring holder 4 inches in diameter   G/W   12/18/95   VA 794 349
Southern garden goblet 8 oz., 7 1/4 inches tall   G/W   12/18/95   VA 794 350
Southern garden champagne flute, 4 oz., 8 1/4 inches tall   G/W   12/18/95   VA
794 351 Southern garden wine glass, 6 oz., 6 1/2 inches tall   G/W   12/18/95  
VA 794 352 Southern garden iced beverage/ parfait glass, 10 oz., 7 1/4 inches
tall   G/W   12/18/95   VA 794 353 Southern garden chamberstick 4 7/8 inches in
diameter   G/W   12/18/95   VA 794 354 Southern garden covered candy dish, 6 1/2
inches tall with lid   G/W   12/18/95   VA 794 355 Southern garden beverage
pitcher 33 oz., 7 1/2 inches tall   G/W   12/18/95   VA 794 356 Southern garden
heart tray, 8 inches in length   G/W   12/18/95   VA 794 357 Southern garden
divided relish dish, 8 inches in length   G/W   12/18/95   VA 794 358 Southern
garden boutique bow, 4 3/4 inches in diameter   G/W   12/18/95   VA 794 359
Southern garden creamer, 7 1/2 oz., 4 inches tall   G/W   12/18/95   VA 794 360
Southern garden candlestick, 8 inches tall   G/W   12/18/95   VA 794 361
Southern garden sugar bowl, 6 oz., 5 inches tall with lid   G/W   12/18/95   VA
794 362 Southern garden vase, 8 inches tall   G/W   12/18/95   VA 794 363
Southern garden picture frame, 8 3/4 inches tall by 7 inches wide   G/W  
12/18/95   VA 794 364

 

9  The following 24 Copyrights related to the Southern Garden product line are
owned and registered by Nachtmann USA, Inc. Oneida Ltd. has the exclusive right
to distribute Southern Garden products pursuant to a letter from Nachtmann USA,
Inc. to Oneida Ltd. dated December 18, 1995.



--------------------------------------------------------------------------------

Buffalo China, Inc.:

 

Pattern Name

 

Product

 

Reg. Date

 

Reg. No.

Aztec     05/23/84   VAu-61-009

Delco International, Ltd.:

 

Pattern Name

 

Product

 

Reg. Date

 

Reg. No.

Delco Tableware International, Inc.: Delco Stainless steel flatware and
hollowcare catalog. 1999 Catalog   Text   04/21/99   TX 4-977-832 Care and
handling instructions   Text   06/24/99   TX-5-008-663 Arcadia   D/W   03/19/99
  VA 972-384

 

Kenwood Silver Company, Inc.:    None Oneida Food Service, Inc.:    None Oneida
International Inc.:    None Oneida Silversmiths Inc.:    None

 

Sakura, Inc.:

  

 

Pattern

 

Product

 

Reg. Date

 

Reg. No.

Aloha   D/W   09/04/91   VA 484-268 Delicious   D/W   09/18/96   VA 799-472 La
Menagerie   D/W   11/05/96   VA 786-879 Lucia   D/W   06/23/94   VA 664-974
Mediterranean   D/W   09/04/91   VA 484-267 Orchid   D/W   09/04/91   VA 477-302
Palette : V109 / by aRanmaru-Sakura     03/25/92   VA-496-759 Paradise   D/W  
12/02/91   VA 480-647 Scenery   D/W   09/04/91   VA 484-266 Roxbury (Eden)   D/W
  10/08/98   VA 945-452 Zarot [sic] Shadow   D/W   10/08/98   VA 945-454

THC Systems, Inc.:

 

Pattern

 

Product

 

Reg. Date

 

Reg. No.

Book containing collection of designs: versions II   Book   08/28/89   VA 160
668 Rego chinaware designs   Book   11/23/88   VAu 146 864 Kad [sic] (plate and
saucer)   D/W   05/31/94   VA 650 987 A3   D/W   04/12/88   VA 307 251 A4   D/W
  11/09/87   VA 284 523 A5   D/W   02/15/89   VA 341 011 A6   D/W   04/03/89  
VA 344 918 Bel Tygere : [no.] E7   D/W   02/23/88   VA 298 375



--------------------------------------------------------------------------------

Pattern

 

Product

 

Reg. Date

 

Reg. No.

A8   D/W   02/16/89   VA 341 015 E7   D/W   04/12/88   VA 301 181 G2   D/W  
05/31/89   VA 357 636 J1   D/W   02/15/89   VA 341 014 H1   D/W   04/03/89   VA
367-995 Deco: [no.] M1   D/W   06/13/90   VA 412 399 M8   D/W   05/30/89   VAu
155 666 P3   D/W   02/15/89   VA 341 012 P4   D/W   02/16/89   VA 365 964 P5  
D/W   02/15/89   VA 339 802 RL   D/W   06/13/90   VA 416 052 W2   D/W   08/30/90
  VA 421 513 12   D/W   02/15/89   VA 341 013 Caressa   D/W   06/04/96   VA 751
611



--------------------------------------------------------------------------------

Licenses

 

Entity

  

Licensee/Description of License

Universal Tabletop, Inc.    None. Anchor Hocking, LLC    None. Oneida Ltd.   
Bradshaw International, Inc. - ONEIDA Trademark applied to bakeware, cookware
manufactured by or for Bradshaw International in exchange for a royalty. Term
ends on 12/31/12, automatically renews with 2 year additional term.    Robinson
Home Products, Inc.  - ONEIDA Trademark applied to kitchen gadgets, Flatware,
dinnerware, cutlery and glassware manufactured by or for Robinson Home in
exchange for a royalty. Term ends on 8/31/2019. Upon end of first 10 year term,
automatically renews for second 10 year term unless notice given by either
party.    McPherson’s Limited - ONEIDA Trademark applied to cutlery, flatware,
kitchenware, cookware, giftware, hollowware in the retail market in Australia
and New Zealand in exchange for a prepaid royalty until March 2014. Term ends
March 1, 2014 with option to renew for additional 2 years. Buffalo China, Inc.
   None. Delco International, Ltd.    None. Kenwood Silver Company, Inc.   
None. Oneida Food Service, Inc.    None. Oneida International Inc.    None.
Oneida Silversmiths Inc.    None. Sakura, Inc.    None. THC Systems, Inc.   
None.



--------------------------------------------------------------------------------

SCHEDULE 8.13

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Trade Names

Oneida Silversmiths refers to Oneida Ltd.

Oneida Ltd. purchased the stock of Delco International, Ltd. in 2000. Delco is a
wholly-owned subsidiary of Oneida Ltd. Formerly named Seneca-Delco Corporation
is now Delco International, Ltd. and has sometimes historically been referred to
as “ABCO”.

Formerly named Oneida Community China, Inc. is now THC Systems, Inc. and has
historically sometimes been referred to as “Rego”.

Anchor Hocking refers to Anchor Hocking, LLC.

Kenwood Silver Company, Inc. has historically sometimes been referred to as
“Oneida Home” and “Oneida Factory Stores”.

Sakura, Inc. has historically in California and New Jersey been referred to as
“Oneida-Sakura, Inc.”



--------------------------------------------------------------------------------

SCHEDULE 8.14

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Litigation

None.



--------------------------------------------------------------------------------

SCHEDULE 8.16

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Labor Matters

(a) Collective bargaining agreements or other labor contract covering employees
of any Loan Party.

Union Shop Contract by and between Anchor Hocking (Plant 1 and Distribution
Center) in Lancaster, OH, and United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied Industrial and Service Workers International Union
(Locals 25, 60, 144, 540, 561, 576, 577, 578, 578.01) dated as of October 1,
2010.

Union Shop Contract by and between United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied Industrial and Service Workers International Union
Local 73 and Anchor Hocking, LLC, dated as of October 1, 2010.

Contract by and between United Steel, Paper and Forestry, Rubber, Manufacturing,
Energy, Allied Industrial and Service Workers International Union and Anchor
Hocking, LLC (Phoenix Glass Plant), dated as of March 9, 2013.

(b) Collective bargaining agreements or other labor contract is scheduled to
expire during the term of this Agreement.

None.

(c) Union or other labor organization is seeking to organize, or to be
recognized as, a collective bargaining unit of employees of any Loan Party or
for any similar purpose.

Oneida, Ltd. has from time to time received information with respect to its
Savannah facility indicative of possible union interest. In each such case
Oneida has given its supervisors training by outside labor counsel and
management has spent extra time on the floor with the employees. There have been
no actual union activities at any time that the company is aware of. Labor
relations have been positive and uneventful at the facility.

(d) Pending or threatened, strike, work stoppage, material unfair labor practice
claim, or other material labor dispute against or affecting any Loan Party or
its employees.

None.



--------------------------------------------------------------------------------

SCHEDULE 8.17

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Environmental Matters

[SUBJECT TO REVIEW BY K&E ENVIRONMENTAL]

 

1. Buffalo China, Inc., Buffalo NY; Lead & Hazardous Substances
Investigation/Brownfields Cleanup Program

The Company subsidiary Buffalo China, Inc. (“Buffalo China”) historically
manufactured ceramics at a former facility in Buffalo, NY for approximately 70
years. The former Buffalo China site is improved with an approximately 4-acre
manufacturing building, which is connected to a former warehouse to the east. A
warehouse building (the “Harrison Street Warehouse”), which was historically
used for the manufacture of mirrors, is located on the northwest portion of the
site. Soil contamination was first discovered in 2004 during a Phase II
investigation conducted in conjunction with Buffalo China’s sale of the property
to Niagara Ceramics, and a Supplemental Site Investigation was conducted at the
site in 2006. These investigations identified the presence of VOCs and lead in
on-site soils, particularly, in an area located near the south side of the
Harrison Street Warehouse, and the presence of TCE and its degradation
byproducts in groundwater (TCE has been detected at maximum concentration
approximately 80,000 times the applicable groundwater standard). Buffalo China
enrolled the site into the New York Department of Environmental Conservation
(“NYSDEC”) Brownfield Cleanup Program (“BCP”) in May 2007. Conestoga-Rovers &
Associates (“CRA”) has been managing the cleanup on behalf of the Company. CRA
has established a vapor mitigation system for one off-site residence. One
additional off-site residence remains to be sampled for soil vapor; however, CRA
has not been able to procure access to the off-site location because of a recent
sale of that property. The Company received a Certificate of Completion (“COC”)
from the NYSDEC, dated December 18, 2012, stating that the Company has
satisfactorily completed the remedial program at the former Buffalo China site.
The Company is now eligible for Brownfield tax credits (NYS refundable tax
credits) which are currently being assessed. The Company maintains a reserve of
approximately $306,000 for this matter.

 

2. Oneida Ltd. Knife Plant, Sherrill, NY; Brownfields Cleanup Program

Oneida formerly used the Sherrill Knife Plant for silverware manufacturing from
approximately 1914 until 2006. Materials used at the site included various
petroleum products, as well as TCE to clean oily parts. Soil and groundwater
impacts were first discovered in 2005 during a Phase II investigation conducted
by Haley & Aldrich. Two subsequent investigations were conducted by Haley &
Aldrich and Plumley Engineering (“Plumley”) in 2006, which investigations
identified several areas of concern, including TCE impacts to soil and
groundwater; a widespread area of oily impacts; a small area of polychlorinated
biphenyl (PCB)



--------------------------------------------------------------------------------

impacted soils; an area of soils impacted by low levels of SVOCs and metals; and
the presence of TCE in sediment within the adjacent Oneida Creek. In addition,
VOCs were detected in sub-slab vapor samples at concentrations exceeding state
screening levels. Oneida enrolled the site into the NYSDEC BCP in December 2009.
In May of 2012, the Company submitted the final Remediation Alternatives Report
(RAR) outlining recommended clean-up alternatives. The RAR was accepted by the
NYSDEC in November of 2012. The NYSDEC has accepted the Company’s plan for
remediation and on May 6, 2013 the Company’s Remedial Work Action Plan was
submitted to the NYSDEC. The Company maintains a reserve of approximately $1.5MM
for this matter.

 

3. Oneida Main Plant, Sherrill NY

Oneida’s main manufacturing facility covered approximately 92 acres in Sherrill,
NY. Based on environmental site assessments between 1992 and 1994, in 1994, the
DEC issued “no further action” letters regarding two lagoons at the facility
that had been listed on New York State’s Registry of Inactive Hazardous Waste
Disposal Sites. In December 2004, a Phase I Site Assessment was conducted by
Haley & Aldridge. The bulk of the assets were subsequently sold to Sherrill
Manufacturing, Inc. in 2005. The Asset Purchase Agreement (“APA”) contained a
general short-term environmental indemnity (3 years) that is no longer in effect
and an indefinite indemnity for a potential TCE issue described in the 2004
Phase 1. Oneida has not received any claims regarding this issue and there have
been no reportable events or other notifications.

Oneida retained approximately 12 acres of the site along the northern boundary.
The area was retained to provide access and buffer to land leased by the Company
to the Sterling Power Partners co-generation facility, which land was
subsequently sold to Sterling’s owner in 2010. There have been no claims or
reportable events with respect to the retained acreage, however, it may be the
site of another historic landfill which was also described in the 2004 Phase 1.
This land and the 2-acre Knife Plant site are held in title by Oneida
Silversmiths.

 

4. Anchor Hocking - EPA Information Request - Lancaster OH

On February 29, 2012 the Anchor Hocking, LLC received a request from U.S. EPA
Region V to provide information pursuant to Section 114 of the Clean Air Act
(“CAA”) relating to the Company’s manufacturing facility in Lancaster, OH. U.S.
EPA is seeking information to determine whether the Lancaster facility’s
emission sources comply with the CAA. Specifically, U.S. EPA requested
information regarding the glass melting furnaces at the Lancaster facility and
any modifications that have been made to the furnaces since 1990. The request
appears to be part of a larger industry-wide enforcement initiative targeting
CAA compliance in the glass manufacturing industry. The Company is currently in
the process of gathering responsive information, which must be submitted to U.S.
EPA by the end of April 2012. The Lancaster facility was previously investigated
by U.S. EPA Region V in 2005 regarding the installation of furnace #3 done in
1993 when the facility was owned and operated by Newell-Rubbermaid. That
previous investigation concluded with a “No Further Action” determination by
U.S. EPA in February 2006. The Company is not aware of any significant changes
to the Lancaster facility’s furnaces other than the 1993 installation furnace #3
for which a No Further Action determination was made. Accordingly, although the
ultimate outcome and costs are unknown at this time, the Company does not
currently anticipate material capital costs or penalties associated with the
current EPA information request.



--------------------------------------------------------------------------------

SCHEDULE 8.27

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Bank Accounts

 

Bank

  

Address

  

Principal on

Account

  

Description

  

Account

Number

  

Type of Account

Wells Fargo    600 California St., San Francisco, CA    Oneida Ltd.    Oneida
Ltd.    4122231145    Commercial checking balance sweep to Main Wells Fargo   
600 California St., San Francisco, CA    Oneida Ltd.    Oneida Ltd.   
4122231129    Commercial checking balance sweep to Main Wells Fargo    600
California St., San Francisco, CA    Oneida Ltd.    Oneida Ltd.    4122231137   
Commercial checking balance sweep to Main Wells Fargo    600 California St., San
Francisco, CA    Oneida Ltd.    Oneida Ltd.    4122231186    Commercial Checking
(MAIN) Wells Fargo    600 California St., San Francisco, CA    Oneida Ltd.   
Oneida Ltd.    9600158297    Commercial checking (check clearing) sweep to Main
Wells Fargo    600 California St., San Francisco, CA    Oneida Ltd.    Oneida
Ltd.    9600158303    Commercial checking (EBS-RMSCO cleaering) sweep to Main
Wells Fargo    600 California St., San Francisco, CA    Oneida Ltd.    Oneida
Ltd.    9600158318    Commercial checking (workmans comp) sweep to Main Wells
Fargo    600 California St., San Francisco, CA    Oneida Ltd.    Oneida Ltd.   
9600158322    Commercial checking (EBS-RMSCO cleaering) sweep to Main NBT Bank
   Sherrill Rd, Sherrill NY    Oneida Ltd.    Oneida Ltd.    6143246767   
Business checking balance transfer to Main M&T Bank    Bank One, Oneida, NY
13421 M&T Plaza, Buffalo, NY 14203    Oneida Ltd.    Oneida Ltd.    1040574   
Deferred Compensation Account PNC    8800 Tinicum Blvd F6-F166-02-J
Philadelphia, PA 19153    Anchor Hocking, LLC    Anchor Hocking, LLC   
1131381581 581    Depository (Lockbox) PNC    8800 Tinicum Blvd F6-F166-02-J
Philadelphia, PA 19153    Anchor Hocking, LLC    Anchor Hocking, LLC   
1131381581 602    Disbursement Account Wells Fargo    600 California St., San
Francisco, CA    Anchor Hocking, LLC    Anchor Hocking, LLC    4122295041   
Payables Controlled Disbursement Account Wells Fargo    600 California St., San
Francisco, CA    Anchor Hocking, LLC    Anchor Hocking, LLC    9600161314   
Payroll Controlled Disbursements Account Wells Fargo    600 California St., San
Francisco, CA    Anchor Hocking, LLC    Anchor Hocking, LLC    9600161329   
Lockbox



--------------------------------------------------------------------------------

SCHEDULE 8.29

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Investment Property

 

COMPANY

   NUMBER OF SHARES OR
PERCENTAGE OF EQUITY

Lifetime Hoan Corporation

   1 share of common stock

Oneida Area Industries, Inc.

   200 shares of capital stock

Libbey Inc.

   1 share of common stock

U.S. Airways Group, Inc.

   245 shares of common stock

Anchor Hocking Canada, Inc.

   100% of common stock

Oneida Canada, Limited

   100% of common stock

Ceramica de Juarez SA de CV10

   100% of common stock

Oneida Italy, S.r.l.

   100% of common stock

Oneida, S.A. de CV.

   100% of common stock11

Oneida U.K. Limited

   100% of common stock

Oneida (Guangzhou) Foodservice Co., Ltd.

   100% of common stock

Oneida International, Limited

   100% of common stock

OCI, Inc.12

   100% of common stock

 

10 

Liquidation in process.

11 

1 share owned by Kerri Love.

12

Liquidation in process.



--------------------------------------------------------------------------------

SCHEDULE 10.1

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Transactions

Active:

None.

The following transactions are merely contemplated by the Loan Parties and have
not yet been actively pursued:

Sale of the real property surrounding the site of Oneida’s former Knife Plant
(sold in 2007), located at Knife Plant at 3960 Kenwood Road, Oneida, NY 13421
Oneida County, as well as an ancillary structure located thereon (no longer in
use and has no residual value).



--------------------------------------------------------------------------------

SCHEDULE 10.7

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Transactions with Affiliates

None.



--------------------------------------------------------------------------------

SCHEDULE 10.8

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Restrictive Agreements

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SECOND AMENDED AND RESTATED REVOLVING NOTE

 

$                New York, New York

             , 20    

For value received, EACH OF THE UNDERSIGNED (collectively, the “Borrowers”), for
value received, jointly and severally, hereby promises to pay to the order of
                                        , a
                                        , with an office located at
                                        , or its registered assigns (the
“Payee”), the principal amount of                                         
($            ) or such lesser amount as may from time to time be advanced and
remain unpaid and outstanding under the Credit Agreement, together with accrued
interest thereon as provided hereinbelow.

This Second Amended and Restated Revolving Note (“Revolving Note”) is executed
and delivered by the Borrowers pursuant to that certain Second Amended and
Restated Loan and Security Agreement, dated as of May 21, 2013 (as amended,
modified, supplemented, extended, renewed, restated, refinanced, restructured or
replaced from time to time, the “Credit Agreement”), among Oneida Ltd., a
Delaware corporation (“Oneida”), Anchor Hocking, LLC, a Delaware corporation,
Universal Tabletop, Inc., a Delaware corporation (“Parent”), and each other
Subsidiary of Parent party thereto, the financial institutions party thereto
(“Lenders”), Wells Fargo Bank, National Association, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”) and as collateral
agent for the Lenders (in such capacity, the “Collateral Agent” and, together
with the Administrative Agent, the “Agents”). All terms defined in the Credit
Agreement, wherever used herein, unless otherwise defined herein, shall have the
same meanings herein as are prescribed by the Credit Agreement.

The indebtedness of Borrowers to Payee evidenced hereby includes the unpaid
principal amount of the indebtedness of Oneida Ltd. and its Subsidiaries party
to the Existing Note (as hereinafter defined) heretofore evidenced by the
Amended and Restated Revolving Note, dated March 23, 2012, by Borrowers in the
aggregate principal amount of $             (the “Existing Note”), outstanding
as of the close of business on              , 2013, as well as the unpaid
principal amount of all other indebtedness of Borrowers incurred under the Loan
Agreement. Borrowers hereby acknowledge that they are, as of the date hereof,
indebted to Payee in the principal amount hereof, together with interest accrued
and accruing through and after the date hereof, without offset, defense or
counterclaim of any kind, nature or description whatsoever (other than the
defense of payment, performance or release). The replacement of the Existing
Note provided for herein shall not, in any manner, be construed to constitute
payment of, or impair, limit, cancel or extinguish the unpaid portion of the
indebtedness of Borrowers evidenced by or arising under the Existing Note, or
constitute a novation with respect thereto, and the liens and security interests
securing such indebtedness shall not, in any manner be impaired, limited,
terminated, waived or released hereby.



--------------------------------------------------------------------------------

All Revolving Loans from time to time requested by any Borrower, and from time
to time made and outstanding hereunder, are subject in all respects to the terms
and provisions of the Credit Agreement. Reference hereby is made to the Credit
Agreement for a statement of the obligations of the Borrowers and the rights of
the Payee in relation thereto, provided that nothing shall impair the absolute
and unconditional, joint and several, obligation of the Borrowers to pay the
outstanding principal and unpaid accrued interest on this Revolving Note when
due. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity of this Revolving Note upon the happening of
certain stated events and for prepayments of the Revolving Loans prior to the
maturity of this Revolving Note upon the terms and conditions specified in the
Credit Agreement.

The unpaid principal from day to day outstanding under this Revolving Note shall
bear interest at the applicable rate prescribed for the Revolving Loans as
provided by the Credit Agreement. The Agents’ and the Payee’s books and records
shall be prima facie evidence of Revolving Loans, interest accruals, and
payments hereunder, absent manifest or demonstrable error.

The Borrowers unconditionally, jointly and severally, promise to pay all
principal of and accrued interest on the Revolving Loans from time to time
outstanding under this Revolving Note as prescribed by the Credit Agreement.
This Revolving Note shall automatically mature and become due and payable in
full on the Termination Date.

All rights and remedies of the Payee, and of the Administrative Agent for the
benefit of the Payee, with respect to the Revolving Loans evidenced by this
Revolving Note (including, without limitation, the right upon the occurrence of
an Event of Default to accelerate the entire unpaid principal balance and unpaid
accrued interest hereunder to be immediately due and payable) as provided by the
Credit Agreement are incorporated herein by reference. All obligations and
indebtedness from time to time evidenced by this Revolving Note are secured by
the Collateral Agent’s Liens as provided by the Credit Agreement and the other
Loan Documents.

Except as specifically provided in the Credit Agreement and the other Loan
Documents, each of the Borrowers and each other party ever liable hereunder
severally hereby expressly waives presentment, demand, notice of intention to
accelerate, notice of acceleration, protest, notice of protest, and any other
notice of any kind, and agrees that its joint and several liability hereunder
shall not be affected by any renewals, extensions, or modifications, from time
to time, of the time or manner of payment hereof, or by any release or
modification of any Collateral or other Person liable for the Obligations.

The Borrowers hereby, jointly and severally, promise to pay to the
Administrative Agent, for the benefit of the Administrative Agent and the Payee,
all fees, costs, and expenses incurred by the Administrative Agent or the Payee
in enforcement and collection of any amounts under this Revolving Note,
including, without limitation, Attorney Costs, in accordance with the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, in no contingency or
event whatsoever shall the amount of interest (including the aggregate of all
charges, fees, benefits, or other compensation which constitutes interest under
any Requirement of Law) provided for hereunder, paid by any Borrower, received
by the Administrative Agent or the Payee, agreed to be paid by any Borrower, or
requested or demanded to be paid by the Administrative Agent or the Payee,
exceed the Maximum Rate, and all provisions herein in respect of the contracting
for, charging, or receiving compensation for the use, forbearance, or detention
of money shall be limited as provided by this paragraph. In the event any such
interest is paid to the Administrative Agent or the Payee by the Borrowers, or
any of them, in an amount or at a rate which would exceed the Maximum Rate, the
Administrative Agent or the Payee, as the case may be, shall automatically apply
such excess to any unpaid amount of the Obligations other than interest, in
inverse order of maturity, or if the amount of such excess exceeds said unpaid
amount, such excess shall be paid to the paying Borrowers or Borrower, as
applicable. All interest paid, or agreed to be paid, by any Borrower, or taken,
reserved, or received by the Administrative Agent or the Payee, shall be
amortized, prorated, spread, and allocated in respect of the Obligations
throughout the full term of this Revolving Note. The Borrowers, the
Administrative Agent, and the Payee shall, to the maximum extent permitted under
any Requirement of Law, (a) characterize any non-principal payment as a standby
fee, commitment fee, prepayment charge, delinquency charge, expense, or
reimbursement for a third-party expense rather than as interest and (b) exclude
prepayments, acceleration, and the effects thereof. Nothing in this Revolving
Note shall be construed or so operate as to require or obligate the Borrowers,
or any of them, to pay any interest, fees, costs, or charges greater than is
permitted by any Requirement of Law. Subject to the foregoing, the Borrowers
hereby agree that the actual effective rate of interest from time to time
existing with respect to the Revolving Loans made by the Payee to the Borrowers,
including all amounts agreed to by the Borrowers or charged or received by the
Administrative Agent or the Payee hereunder, which may be deemed to be interest
under any Requirement of Law, shall be deemed to be a rate which is agreed to
and stipulated by the Borrowers and the Payee in accordance with Requirements of
Law.

This Revolving Note may not be amended, restated, or otherwise modified except
in writing executed by the Payee and the Borrowers in the manner prescribed by
the Credit Agreement.

THIS REVOLVING NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

This Revolving Note shall be binding upon the Borrowers and the Borrowers’
successors and assigns.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Executed as of the date set forth above.

 

BORROWERS: ONEIDA LTD.   By  

 

    Name:       Title:   ANCHOR HOCKING, LLC   By  

 

    Name:       Title:  



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING BASE CERTIFICATE

See attached.



--------------------------------------------------------------------------------

LOGO [g516622ex10_3pg229.jpg]   Wells Fargo Bank, N.A.     Date:  

 

        Report Number:  

 

 

BORROWING BASE CERTIFICATE

Anchor Hocking, LLC

The undersigned, Anchor Hocking, LLC (“Administrative Borrower”), pursuant to
that certain Second Amended and Restated Loan and Security Agreement dated as of
May 21, 2013 (as amended, restated, modified, supplemented, refinanced, renewed,
or extended from time to time, the “Credit Agreement”), entered into among
Administrative Borrower, Oneida Ltd., (“Oneida”, and together with
Administrative Borrower, each a “Borrower”, and collectively “Borrowers”) the
lenders signatory thereto from time to time and Wells Fargo Bank, National
Association, a National Banking Association, as administrative and collateral
agent (in such capacities, together with its successors and assigns, if any, in
such capacity, “Agent”), hereby certifies to Agent that the following items,
calculated in accordance with the terms and definitions set forth in the Credit
Agreement for such items are true and correct, and that each Borrower is in
compliance with and, after giving effect to any currently requested Loans, will
be in compliance with, the terms, conditions, and provisions of the Credit
Agreement.

 

  A.   

AVAILABLE ONEIDA ACCOUNTS RECEIVABLES (Schedule B)

         $ —       

B.

  

AVAILABLE ANCHOR ACCOUNTS RECEIVABLES (Schedule B)

           —                   

 

 

      

NET A/R AVAILABILITY

         $ —                   

 

 

 

II.

    

INVENTORY

          

A.

  

AVAILABLE ONEIDA INVENTORY - FG (Schedule C)

         $ 0.00     

B.

  

AVAILABLE ANCHOR INVENTORY - RM, WIP, FG (Schedule C)

         $ 0.00     

C.

  

AVAILABLE ONEIDA/ANCHOR IN-TRANSIT INVENTORY (Schedule C)

      $ 0.00       $ 0.00              

 

 

    

 

 

      

TOTAL INVENTORY AVAILABILITY

         $ 0.00                 

 

 

      

NET INVENTORY AVAILABILITY (Lesser of Total or $55MM Cap)

         $ 0.00                 

 

 

                             

 

 

 

III.

    

TOTAL COLLATERAL AVAILABILITY (I+II)

         $ —                   

 

 

 

IV.

    

LESS: COLLATERAL RESERVES

         $ —                   

 

 

      

NET BORROWING BASE

         $ —                   

 

 

      

Suppressed Availability >

   $ 75,000,000            0.00                 

 

 

 

V.

    

LESSER OF MAXIMUM CREDIT AND COLLATERAL AVAILABILITY

         $ —                   

 

 

 

VI.

    

LESS RESERVES

             

                                                             

         $ —          

                                                             

         $ —                   

 

 

      

TOTAL RESERVES

         $ —                   

 

 

 

VII.

    

BORROWING AVAILABILITY

         $ —                   

 

 

                          

 

 

         

ENDING LOAN BALANCE AS OF:

     00/00/00       $ —                

 

 

    

 

 

         

Less: Cash Remitted

      $ —             

Add: Additional Borrowings

      $ —             

Add: Additional Fee’s and adjustments

      $ —                   

 

 

         

ENDING LOAN BALANCE AS OF JANUARY 19, 2012:

      $ —                   

 

 

         

100% of Standby

        —             

100% Trade L/C’s

        —             

Reserves/Other

        —                      

 

 

      

TOTAL OBLIGATIONS

         $ —                   

 

 

                             

 

 

      

EXCESS AVAILABILITY

         $ —                   

 

 

      

QUALIFIED CASH

         $ —     

Additionally, the undersigned hereby certifies and represents and warrants to
the Lenders on behalf of each Borrower that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any loan, advance, continuation or conversion requested above is true and
correct in all material respects (except to the extent any representation or
warranty expressly related to an earlier date), (ii) each of the covenants and
agreements contained in any Loan Document have been performed (to the extent
required to be performed on or before the date hereof or each such effective
date), (iii) no Default or Event of Default has occurred and is continuing on
the date hereof, nor will any thereof occur after giving effect to the request
above, and (iv) all of the foregoing is true and correct as of the effective
date of the calculations set forth above and that such calculations have been
made in accordance with the requirements of the Credit Agreement.

 

Authorized Signer      

 

    Name/Title  

 

    Date:  

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF BORROWING

Date: 1              ,         

To: Wells Fargo Bank, National Association, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) under that certain Second
Amended and Restated Loan and Security Agreement, dated as of May 21, 2013 (as
amended, modified, supplemented, extended, renewed, restated, refinanced,
restructured or replaced from time to time, the “Credit Agreement”), among
Oneida Ltd., a Delaware corporation, Anchor Hocking, LLC, a Delaware
corporation, Universal Tabletop, Inc., a Delaware corporation (“Parent”), each
other Subsidiary of Parent party thereto, the financial institutions party
thereto (“Lenders”), Wells Fargo Bank, National Association, as collateral agent
(in such capacity, the “Collateral Agent” and, together with the Administrative
Agent, the “Agents”).

Ladies and Gentlemen:

Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
undersigned, as agent for itself and the other Borrowers pursuant to
Section 16.19 of the Credit Agreement, hereby irrevocably notifies you, pursuant
to Section 2.2(b) of the Credit Agreement, of the Borrowing specified below:

1. The Business Day of the proposed Borrowing is:             .

2. The aggregate amount of the proposed Borrowing is: 2 $            .

3. The Borrowing is comprised of $             of the Base Rate Revolving Loans
and $             of the LIBO Rate Revolving Loans.

4. The duration of the Interest Period for the LIBO Rate Revolving Loans, if
any, included in the Borrowing shall be              month[s].

5. The account to which the proceeds of such Borrowing are to be deposited, or
wire transfer instructions is                      .3

 

1  Must be received by the Administrative Agent prior to 12:00 noon (New York,
New York time) (a) three (3) Business Days prior to the requested Funding Date
in the case of a LIBO Rate Revolving Loan and (b) on the requested Funding Date,
in the case of a Base Rate Revolving Loan.

2  The amount of the Borrowing, which, if a LIBO Rate Revolving Loan, shall be
in an amount that is not less than $2,000,000 or an integral multiple of
$1,000,000 in excess thereof and if a Base Rate Revolving Loan, shall be in an
amount that is not less than $25,000 or an integral multiple of $25,000 in
excess thereof.

3  As reasonably satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds thereof:

(A) The representations and warranties contained in the Credit Agreement and the
other Loan Documents that are qualified as to materiality or Material Adverse
Effect shall be true and correct, and the representations that are not so
qualified shall be true and correct in all material respects, in each case on
and as of the date of the proposed Borrowing as though made on and as of such
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
qualified as to materiality or Material Adverse Effect shall be true and
correct, and the representations not so qualified shall be true and correct in
all material respects on and as of such earlier date and except to the extent
the Agents have waived in writing compliance with such representation or
warranty; and

(B) No Default or Event of Default has occurred and is continuing, or would
result from such extension of credit.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
electronic mail in portable document format shall be effective as delivery of an
original executed counterpart of this Notice of Borrowing.



--------------------------------------------------------------------------------

This Notice of Borrowing is issued pursuant to and is subject to the Credit
Agreement. Executed as of the date set forth above.

 

[ONEIDA LTD.] [ANCHOR HOCKING, LLC] By:  

 

  Name:   Title:

Notice of Borrowing



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

Date: 1              ,         

To: Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) under that certain Second Amended and
Restated Loan and Security Agreement, dated as of May 21, 2013 (as amended,
modified, supplemented, extended, renewed, restated, refinanced, restructured or
replaced from time to time, the “Credit Agreement”), among Oneida Ltd., a
Delaware corporation, Anchor Hocking, LLC, a Delaware corporation, Universal
Tabletop, Inc., a Delaware corporation (“Parent”), and each other Subsidiary of
Parent party thereto, the financial institutions party thereto (“Lenders”),
Wells Fargo Bank, National Association, as collateral agent (in such capacity,
the “Collateral Agent” and, together with the Administrative Agent, the
“Agents”).

Ladies and Gentlemen:

Reference is made to the above described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
undersigned, as agent for itself and the other Borrowers pursuant to
Section 16.19 of the Credit Agreement, hereby irrevocably notifies you, pursuant
to Section 3.2(b) of the Credit Agreement, of the [conversion] [continuation] of
Revolving Loans as specified below:

1. The Conversion/Continuation Date is             ,         .

2. The aggregate amount of the Revolving Loans to be [converted] [continued] is
$            .

3. The Revolving Loans are to be [converted into] [continued as] [Base Rate
Revolving] [LIBO Rate Revolving] Loans.

4. The duration of the Interest Period for the LIBO Rate Revolving Loans, if
any, included in the [conversion] [continuation] shall be              month[s].

This Notice of Conversion/Continuation is issued pursuant to and is subject to
the Credit Agreement.

 

1  Must be delivered not later than 12:00 noon (New York, New York time) at
least three (3) Business Days in advance of the Conversion/Continuation Date, if
the Revolving Loans are to be converted into or continued as LIBO Rate Revolving
Loans.



--------------------------------------------------------------------------------

EXECUTED as of the date first written above.

 

ANCHOR HOCKING, LLC, as Administrative Borrower   by:  

 

    Name:     Title:



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Second Amended and Restated Loan and Security
Agreement, dated as of May 21, 2013 (as amended, modified, supplemented,
extended, renewed, restated, refinanced, restructured or replaced from time to
time, the “Credit Agreement”), among Oneida Ltd., a Delaware corporation, Anchor
Hocking, LLC, a Delaware corporation, Universal Tabletop, Inc., a Delaware
corporation (“Parent”), and each other Subsidiary of Parent party thereto, the
financial institutions party thereto (“Lenders”), Wells Fargo Bank, National
Association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), Wells Fargo Bank, National Association, as collateral
agent for the Lenders (in such capacity, the “Collateral Agent” and, together
with the Administrative Agent, the “Agents”). Terms defined in the Credit
Agreement are used herein with the same meanings.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below (the “Effective Date”) (but
not prior to the registration of the information contained herein in the
Register pursuant to Section 14.3(d) of the Credit Agreement), the interests set
forth below (the “Assigned Interest”) in the Assignor’s rights and obligations
under the Credit Agreement and the other Loan Documents, including, without
limitation, the amounts and percentages set forth below of (i) the Commitments
of the Assignor on the Effective Date set forth below and (ii) the Loans owing
to the Assignor which are outstanding on the Effective Date. Each of the
Assignor and the Assignee hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Section 14.3(c) of the
Credit Agreement, a copy of which has been received by each such party. From and
after the Effective Date (i) the Assignee shall be a party to and be bound by
the provisions of the Credit Agreement and, to the extent of the interests
assigned by this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and under the Loan Documents and (ii) the Assignor shall, to
the extent of the interests assigned by this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement. In the case of an Assignee that purports to be an Eligible Assignee
under any of clauses (a) through (e) of the definition of “Eligible Assignee” in
the Credit Agreement, the Assignee hereby confirms that it is an Eligible
Assignee thereunder.

2. Pursuant to Section 14.3(a) of the Credit Agreement, this Assignment and
Acceptance is being delivered to the Administrative Agent together with (i) if
required by Section 14.3(a), a processing and recordation fee of $3,500, (ii) if
the Assignee is organized under the laws of a jurisdiction outside the United
States, any forms referred to in Section 5.1 of the Credit Agreement, duly
completed and executed by such Assignee and (iii) if the Assignee is not already
a Lender under the Credit Agreement, a completed Administrative Questionnaire.



--------------------------------------------------------------------------------

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

4. The Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of a executed counterpart to
this Assignment and Acceptance by telecopier or electronic mail in portable
document format shall be effective as delivery of an original executed
counterpart of this Assignment and Acceptance.



--------------------------------------------------------------------------------

Date of Assignment:  

 

Legal Name of Assignor (“Assignor”):  

 

Legal Name of Assignee (“Assignee”):  

 

Assignee’s Address for Notices:  

 

 

 

Effective Date of Assignment:  

 

 

Facility/Commitment    Principal Amount
Assigned1     

Percentage Assigned of
Commitment (set forth, to at least 8

decimals, as a percentage of the

Facility and the aggregate

Commitments of all Lenders

thereunder)

 

Revolving Loans / Commitments

   $                           % 

[Remainder of page intentionally left blank]

 

1  Amount of Commitments and/or Loans assigned is governed by Section 14.3(a) of
the Credit Agreement.



--------------------------------------------------------------------------------

The terms set forth above are

hereby agreed to:

   

Accepted */

                    , as Assignor        

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

Administrative Agent, Collateral Agent, Letter of Credit Issuer and Swingline
Lender

By:  

 

        By:  

 

  Name:           Name:   Title:           Title:                     , as
Assignee           By:  

 

            Name:             Title:                     [                    ],
as Letter of Credit Issuer           By:  

 

            Name:             Title:          

ANCHOR HOCKING, LLC,

as Administrative Borrower2

          By:  

 

            Name:             Title:

 

*/ To be completed to the extent consents are required under Section 14.3(a) of
the Credit Agreement.

 

2  Consent shall not be required in connection with any assignment and
delegation by a Lender to another Lender or to an Affiliate of a Lender or after
the occurrence and during the continuance of an Event of Default.



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF OFFICER’S CERTIFICATE

The undersigned, duly appointed and acting [Chief Financial Officer][Chief
Accounting Officer][Vice President of Finance] of Universal Tabletop, Inc.
(“Parent”), being duly authorized, hereby delivers this Officer’s Certificate to
the Administrative Agent, pursuant to Section 7.2(c) of that certain Second
Amended and Restated Loan and Security Agreement, dated as of May 21, 2013 (as
amended, modified, supplemented, extended, renewed, restated, refinanced,
restructured or replaced from time to time, the “Credit Agreement”), among
Oneida Ltd., a Delaware corporation, Anchor Hocking, LLC, a Delaware
corporation, Parent, and each other Subsidiary of Parent party thereto, the
financial institutions party thereto (“Lenders”), Wells Fargo Bank, National
Association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), Wells Fargo Bank, National Association, as collateral
agent for the Lenders (in such capacity, the “Collateral Agent” and, together
with the Administrative Agent, the “Agents”). Terms defined in the Credit
Agreement, wherever used herein, shall have the same meanings as are prescribed
by the Credit Agreement.

1. Parent hereby delivers to the Administrative Agent the consolidated unaudited
Fiscal Quarter end Financial Statements, as applicable, required by
Section 7.2(b), as applicable, dated as of             ,         .

Such Financial Statements are complete and correct in all material respects and
have been prepared in accordance with GAAP (other than presentation of footnotes
and subject to normal year-end adjustments or, in the case of a month end,
subject to normal quarter-end adjustments) and present fairly, in all material
respects, subject to normal year-end adjustments and the absence of footnotes,
the financial condition of Parent and its Subsidiaries as at the dates thereof
and its results of operations for the periods then ended.

2. The undersigned hereby states that, to the best of his or her knowledge and
based upon an examination sufficient to enable an informed statement [check as
applicable]:

 

  ¨ No Default or Event of Default exists as of the date hereof or existed
during the period covered by the Financial Statements attached hereto.

 

  ¨ One or more Defaults or Events of Default exist as of the date hereof.
Included within Exhibit A attached hereto is a written description specifying
each such Default or Event of Default, its nature, when it occurred, and the
steps being taken or proposed to be taken by Parent with respect thereto.

3. Exhibit B attached hereto sets forth the calculations necessary to establish
the status of the Borrowers’ compliance with the covenant contained in
Section 10.14 (Fixed Charge Coverage Ratio) of the Credit Agreement as of the
effective date of the Financial Statements referenced in paragraph 1 above.



--------------------------------------------------------------------------------

Date of execution of Officer’s Certificate:             , 20    .

 

By  

 

  Name:     Title:   [Chief Financial Officer][Chief Accounting Officer][Vice
President of Finance] of Universal Tabletop, Inc., for itself and the other Loan
Parties



--------------------------------------------------------------------------------

EXHIBIT A

TO

OFFICER’S CERTIFICATE

            ,         

The following is attached to and made a part of the above referenced Officer’s
Certificate.

[specify Defaults or Events of Defaults]



--------------------------------------------------------------------------------

            ,         

See attached Calculation of Fixed Charge Coverage Ratio, which is made a part of
the above referenced Officer’s Certificate.



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF PERFECTION CERTIFICATE

See attached.



--------------------------------------------------------------------------------

Universal Tabletop, Inc., Oneida Ltd. and Anchor Hocking, LLC

May 21, 2013 Perfection Certificate

1. Give the full and exact name of each Universal Tabletop, Inc., Oneida Ltd.
and Anchor Hocking, LLC (collectively referred to herein as the “Loan Parties”)
as set forth in its Certificate of Incorporation or other formation documents,
as applicable, and state the jurisdiction of its incorporation or formation, as
applicable:

 

Name

   Jurisdiction of
Incorporation    Date of Incorporation   Ownership
Percentage      Total Assets  

Universal Tabletop, Inc.

   Delaware    September 29, 2011     N/A       $ (4,069,000 ) 

Oneida Ltd.

   Delaware    1880 (in New York,
(reincorporated in Delaware
in 2006)     N/A       $ 121,348,000   

Anchor Hocking, LLC

   Delaware    March 5, 2007     N/A       $ 179,314,000   

2.

(a) List the full and exact name of each domestic Subsidiary of the Loan Parties
(as set forth in its Certificate of Incorporation or other formation document),
give the jurisdiction of its incorporation or formation, as applicable, the date
of its incorporation or formation, as applicable, and the percentage of
outstanding capital stock or other equity interests, as applicable, owned by
parent company, as the case may be, and list the total assets of each domestic
Subsidiary as of the end of the most recent fiscal quarter:

 

Name

   Jurisdiction of
Incorporation      Date of Incorporation    Ownership
Percentage1     Total Assets2  

Buffalo China, Inc.

     NY       10/3/40      100 %    $ 2,500   

Delco International, Ltd.*

     NY       11/12/52      100 %      0   

Kenwood Silver Company, Inc.*

     NY       1/2/62      100 %      0   

Oneida Food Service, Inc.3

     NY       6/27/02      100 %      0   

Oneida International Inc.

     DE       9/22/88      100 %      0   

Oneida Silversmiths Inc.

     NY       7/12/02      100 %    $ 2,324,000   

Sakura, Inc.

     NY       5/12/00      100 %      0   

THC Systems, Inc.*

     NY       8/26/96      100 %      0   

(b) List the full and exact name of each foreign Subsidiary of the Loan Parties
(as set forth in its Certificate of Incorporation or other formation document),
give the jurisdiction of its incorporation or formation, as applicable, and the
percentage of

 

1  Unless otherwise indicated, each domestic subsidiary is a wholly-owned
subsidiary of Oneida Ltd.

2  As of 3/31/13 unaudited financials.

3 

Wholly-owned subsidiary of Buffalo China, Inc.

 

1



--------------------------------------------------------------------------------

outstanding capital stock or other equity interests, as applicable, owned by the
grantor parent company, as the case may be, and list the total assets of each
foreign Subsidiary as of the end of the most recent fiscal quarter:

 

Name

   Jurisdiction of
Incorporation    Date of Incorporation    Ownership
Percentage4     Total Assets5  

Anchor Hocking

   Canada    4/12/07      100 %   

Canada, Inc.6

           $ 7,716,000   

Oneida Canada, Limited

   Canada    12/15/72      100 %    $ 5,987,000   

Ceramica de Juarez SA de CV7

   Mexico    9/30/87      100 %      0   

Oneida Italy, S.r.l.8

   Italy    12/21/98 via merger      100 %    $ 18,122   

Oneida, S.A. de CV.9

   Mexico    6/23/99      100 %    $ 4,358,000   

Oneida U.K. Limited

   U.K.    5/24/00      100 %    $ 9,191,000   

Oneida (Guangzhou)

   China    8/1/08      100 %   

Foodservice Co., Ltd.

           $ 624,500   

Oneida International, Limited10

   England    12/1/70      100 %      0   

OCI, Inc.

   Cayman Islands         100 %      0   

3. List all capital stock, partnership interests, membership interests and
limited liability company or other equity ownership interests (“Equity
Interests”) in any Person (other than a Subsidiary) owned by any Loan Party or
its domestic Subsidiaries, including any such interests on account of a claim
held by such entity in connection with any proceedings under the Bankruptcy
Code:

THIRD PARTY STOCK CERTIFICATES

 

Company

   Holder     

Number of Shares or Ownership Percentage

Lifetime Hoan Corporation

     Oneida Ltd.       1 share of common stock

Oneida Area Industries, Inc.

     Oneida Ltd.       200 shares of capital stock

Libbey Inc.

     Oneida Ltd.       1 share of common stock

U.S. Airways Group, Inc.

     Oneida Ltd.       245 shares of common stock

 

4 

Unless otherwise noted, each Foreign Subsidiary is a wholly-owned Subsidiary of
Oneida Ltd.

5 

As of 3/31/13 unaudited financials. With respect to Anchor Hocking Canada, Inc.,
as of its 12/31/12 audited financials.

6 

Anchor Hocking Canada, Inc. is a wholly-owned subsidiary of Universal Tabletop,
Inc.

7 

497 shares owned by Buffalo China, Inc.; three shares owned by Oneida Ltd.

8 

Oneida Italy S.r.l is a wholly owned subsidiary of Oneida International Inc.; to
be dissolved after closing.

9 

1 share owned by Kerri Love.

10

Oneida International, Limited, formerly known as Viners of Sheffield, Limited,
is a wholly owned subsidiary of Oneida U.K. Limited

 

2



--------------------------------------------------------------------------------

4. List each state or province in which each Loan Party and their respective
domestic Subsidiaries (a) transacts business and (b) is qualified and in good
standing to transact business as a foreign corporation or other entity:

 

Entity

  

States Transacting Business

  

States in Good Standing

Universal Tabletop, Inc.    Delaware*    Delaware* Anchor Hocking, LLC   
Delaware*    Delaware*    Ohio    Ohio    Pennsylvania    Pennsylvania Oneida
Ltd.    Delaware*    Delaware*    California    California    Florida    Florida
   Georgia    Georgia    New Jersey    New Jersey    New York    New York   
Texas    Texas Buffalo China, Inc.    New York*    New York* Delco
International, Ltd.    New York*    New York* Kenwood Silver Company, Inc.   
New York*    New York* Oneida Food Service, Inc.    New York*    New York*
Oneida International Inc.    Delaware*    Delaware* Oneida Silversmiths Inc.   
New York*    New York* Sakura, Inc.    New York*    New York* THC Systems, Inc.
   None    New York*

 

* Denotes state of incorporation organization, as applicable.

5. If any Loan Party or its respective domestic Subsidiaries has changed its
corporate, limited liability company or partnership name in the past ten years,
provide all former names:

 

Entity

  

Former Corporate or Company Name(s)

Universal Tabletop, Inc.    Incorporated as: Universal Tabletop Supply, Inc.   
Name Changed: Universal Tabletop, Inc. (10/4/11) Anchor Hocking, LLC    Anchor
Acquisition, LLC (4/30/08) Oneida Ltd.    None. Buffalo China, Inc.    None.
Delco International, Ltd.    Seneca-Delco Corporation (10/6/75) Kenwood Silver
Company, Inc.    None. Oneida Food Service, Inc.    None. Oneida International
Inc.    None. Oneida Silversmiths Inc,    None. Sakura, Inc.    Oneida Community
China, Inc, (6/30/2000) THC Systems, Inc.    Oneida Community China, Inc.
(11/4/1996)

 

3



--------------------------------------------------------------------------------

6. List each name (including fictitious names, d/b/a’s, trade names or similar
appellations) used by each Loan Party or any of its domestic or foreign
subsidiaries during the past seven (7) years:

 

Entity

  

Fictitious Name(s)

Universal Tabletop, Inc.    None. Anchor Hocking, LLC    “Anchor Hocking” Oneida
Ltd.    “Oneida Silversmiths” Buffalo China, Inc.    None. Delco International,
Ltd.    “ABCO” Kenwood Silver Company, Inc.    “Oneida Home”, “Oneida Factory
Stores” Oneida Food Service, Inc.    None. Oneida International Inc.    None.
Oneida Silversmiths Inc,    None. Sakura, Inc.    “Oneida-Sakura, Inc.”    in
California and New Jersey THC Systems, Inc.    “Rego” Anchor Hocking Canada,
Inc.    None. Ceramica de Juarez SA de CV    None. Oneida Canada, Limited   
None. Oneida Foreign Sales Corporation    None. Oneida Italy, S.r.l    None.
Oneida, S.A. de CV.    None. Oneida U.K. Limited    None. Oneida International,
Limited    None.

7. The following are the name and addresses of all entities from whom any Loan
Party or their respective domestic Subsidiaries has acquired any personal
property in a transaction not in the ordinary course of business during the past
six (6) years, together with the date of such acquisition and the type of
personal property acquired (e.g., equipment, inventory, etc.)

 

  •  

Anchor Hocking, LCC acquired inventory from Alco Consumer Products, located in
Cranbury, New Jersey, in October, 2008. Anchor Hocking, LLC has no ongoing
obligations with respect to this transaction.

 

  •  

Anchor Hocking, LLC acquired inventory, accounts receivable, prepaids,
machinery & equipment and furniture & fixtures from Lancaster Colony
Corporation, located in Columbus, Ohio, in November, 2007. Anchor Hocking, LLC
has no ongoing obligations with respect to this transaction.

 

4



--------------------------------------------------------------------------------

8. Provide the complete address (including number, street, town or city, county
and state) of the chief executive office of each Loan Party and their respective
domestic Subsidiaries:

 

Entity

  

Executive Office Address

Universal Tabletop, Inc.    1115 West Fifth Avenue    Lancaster, Ohio 43130
Anchor Hocking, LLC    1115 West Fifth Avenue    Lancaster, Ohio 43130 Oneida
Ltd.    163-181 Kenwood Ave.    Oneida, New York 13421 Buffalo China, Inc.   
163-181 Kenwood Ave.    Oneida, New York 13421 Delco International, Ltd.   
163-181 Kenwood Ave.    Oneida, New York 13421 Kenwood Silver Company, Inc.   
163-181 Kenwood Ave.    Oneida, New York 13421 Oneida Food Service, Inc.   
163-181 Kenwood Ave.    Oneida, New York 13421 Oneida International Inc.   
163-181 Kenwood Ave.    Oneida, New York 13421 Oneida Silversmiths Inc.   
163-181 Kenwood Ave.    Oneida, New York 13421 Sakura, Inc.    163-181 Kenwood
Ave.    Oneida, New York 13421 THC Systems, Inc.    163-181 Kenwood Ave.   
Oneida, New York 13421

 

5



--------------------------------------------------------------------------------

9. During the past ten (10) years, each Loan Party’s and each Loan Party’s
domestic Subsidiaries’ chief executive office has been located at the following
additional addresses:

 

Entity

  

Executive Office Address

      Universal Tabletop, Inc.    142 57th St. 17th Fl.       New York, NY 10019
   Anchor Hocking, LLC    1115 West Fifth Avenue       Lancaster, Ohio 43130   
Oneida Ltd.    None.    Buffalo China, Inc.    75 Hayes Place       Buffalo, NY
14210       500 Bailey Avenue       Buffalo, NY 14210, USA    Delco
International, Ltd.    19 Harbor Park Drive       Port Washington, NY 11050   
Kenwood Silver Company, Inc.    None.    Oneida Food Service, Inc.    500 Bailey
Avenue       Buffalo, NY 14210, USA    Oneida International Inc.    None.   
Oneida Silversmiths Inc.    None.    Sakura, Inc.    41 Madison Avenue      
12th Floor       New York, NY 10010    THC Systems, Inc.    395 North Service
Road       Melville, NY 11747   

10. Provide the complete address of each location where the books and records of
each Loan Party and each of their respective domestic Subsidiaries are located
(if other than the chief executive office referred to above):

 

Entity

  

Records Address

      Universal Tabletop, Inc.    300 N. LaSalle       Chicago, IL 60654   
Anchor Hocking, LLC    Same as No. 8    Oneida Ltd.    Same as No. 8    Buffalo
China, Inc.    Same as No. 8    Delco International, Ltd.    Same as No. 8   
Kenwood Silver Company, Inc.    Same as No. 8    Oneida Food Service, Inc.   
Same as No. 8    Oneida International Inc.    Same as No. 8    Oneida
Silversmiths Inc.    Same as No. 8    Sakura, Inc.    Same as No. 8    THC
Systems, Inc.    Same as No. 8   

 

6



--------------------------------------------------------------------------------

11. Provide the address of each location where any Loan Party or their
respective domestic Subsidiaries maintains inventory, equipment, fixtures or
other tangible assets and indicate whether the location is owned, leased or
operated by a third party or is subject to a mortgage (and if leased or operated
by a third party or subject to a mortgage, provide the name and address of the
lessor, operator or mortgagee):

 

Entity

  

Address

  

Owned (“0”), Public

Warehouse (“P”), Leased

(“L”) or IT Hosting and

Storage (“IT”)

  

Landlord/Public

Warehouse Name &

& Address

Universal Tabletop, Inc.    None.       Anchor Hocking, LLC    1115 West Fifth
Avenue   

O

   N/A    Lancaster, Ohio          400 Ninth Street   

O

   N/A    Monaca, Pennsylvania          2893 & 2891 West Fair Avenue   

L

   Canam PO LP    Lancaster, Ohio       1868 Sources Blvd, Suite 304         
Pointe-Claire, Quebec H9R 5R2    1 Industrial Park Road   

L

   Beaver Valley Industrial Park    Monaca, Pennsylvania       One Industrial
Park Road          Monaca, PA 15601    3200 S. W. Regency Parkway,   

L

   Rose Properties, LLC    Suite 22       P.O. Box 65    Bentonville, Arkansas
      Bentonville, Arkansas 72712    1749 West Fair Avenue   

L

   AHP Machine & Tool Co.    Lancaster, Ohio       1765 West Fair Avenue      
   Lancaster, OH 43130    5125 Schaefer Avenue   

P

   Pacific Coast Warehouse    Chino, CA       5125 Schaefer Avenue         
Chino, CA 91710    1450 E. Walnut Street   

P

   Marko, Inc.    Lancaster, Ohio       2877 Coonpath Road NE         
Lancaster, OH 43130    1018 11th St.   

L

   Tom Sipes Demolition    Beaver Falls, PA       1018 11th St.          Beaver
Falls, PA Oneida Ltd.    Transcor Warehouse   

P

   Transcor of Miami, Inc.    1120 NW 165th St.       1120 NW 165th St.   
Miami, FL 33169       Miami, FL 33169

 

7



--------------------------------------------------------------------------------

   Portion of the 4th Floor &   

L

   Rudin Management Co, Inc.    Portions of Basement Level “B”       345 Park
Avenue    41 Madison Avenue       New York, NY 10154    New York, NY 10010      
   Sales Office   

O11

   N/A    163-181 Kenwood Avenue          Oneida, NY 13421          Sherrill
Manufacturing, Inc.   

L

   Sherrill Manufacturing, Inc.    East Seneca Street       East Seneca Street
   Sherrill, NY 13461       Sherrill, NY 13461    1086 Oracal Pkway   

L

   Duke Realty Limited Partnership    Ellabell, GA 31308       3950 Shackleford
Rd.          Suite 300          Duluth, GA 30096-8268    200 Broadhollow Road
Suite   

L

   RXR Realty LLC    400       625 RXR Plaza    Melville, NY 11747      
Uniondale, NY 11556    Sherrill Shopping Plaza   

L

   Silver City Plaza Associates    606 Sherrill Road       c/o Emhoff
Associates, LLC    Sherrill, NY 13461       126 North Salina St.         
Syracuse, NY 13202    1201 N. Prospect   

IT

   Symmetry Corporation    Avenue       1201 N. Prospect Avenue    Milwaukee,
WI, 53202       Milwaukee, WI, 53202    401 Phoenix Drive   

IT

   M.A. Polce Consulting, Inc.    Rome, NY 13441       401 Phoenix Drive      
   Rome, NY 13441 Oneida Food Service, Inc.    None       Oneida International
Inc.    None       Delco International, Ltd.    None       Kenwood Silver
Company, Inc.    None       Oneida Silversmiths Inc.    Sales Office   

O

   N/A    163-181 Kenwood          Avenue Oneida, NY          13421      
Sakura, Inc.    None       Buffalo China, Inc.    None       THC Systems, Inc.
   None      

 

11

This property is owned by Oneida Silversmiths Inc., a wholly-owned subsidiary of
Oneida Ltd.

 

8



--------------------------------------------------------------------------------

12. Real Property. (a) Attached hereto as Schedule 12(a) is a list of all
(i) real property owned by each Loan Party or its respective domestic
Subsidiaries located in the United States as of the Closing Date, (ii) real
property to be encumbered by a Mortgage, which real property includes all real
property owned by each Loan Party or its respective domestic Subsidiaries as of
the Closing Date having a value in excess of $1,000,000 (such real property, the
“Mortgaged Property”), (iii) common names, addresses and uses of each Mortgaged
Property (stating improvements located thereon) and (iv) other information
relating thereto required by such Schedule. Except as described in Schedule
12(b) attached hereto: (i) no Loan Party or its respective domestic Subsidiaries
has entered into any leases, subleases, tenancies, franchise agreements,
licenses or other occupancy arrangements as owner, lessor, sublessor, licensor,
franchisor or grantor with respect to any of the real property described in
Schedule 12(a)

12(a).

 

Entity

  

Street Address

Universal Tabletop, Inc.    None. Anchor Hocking, LLC    519 North Pierce Avenue
   Lancaster, OH 43130    400 South 9th Street    Monaca, PA 15061    2893 &
2991 West Fair Ave.    Lancaster, OH 43130 Oneida Ltd.    None. Buffalo China,
Inc.    None. Delco International, Ltd.    None. Kenwood Silver Company, Inc.   
None. Oneida Food Service, Inc.    None. Oneida International Inc.    None.
Oneida Silversmiths Inc.    Knife Plant    3960 Kenwood Road    Oneida, NY 13421
   Oneida County    Administrative Office    163-181 Kenwood Avenue    Oneida,
NY 13241    Madison County    None. Sakura, Inc.    None. THC Systems, Inc.   

12(b)

None.

 

9



--------------------------------------------------------------------------------

13. State the places of business or other locations of any assets used by each
Loan Party and their respective domestic Subsidiaries during the last four
months other than those listed above.

 

Entity

  

Previous Address

  

Tvpe of Facility

Universal Tabletop, Inc.    None.    N/A Anchor Hocking, LLC    None.    N/A
Oneida Ltd.    None    N/A Buffalo China, Inc.    None    N/A Delco
International, Ltd.    None    N/A Kenwood Silver Company, Inc.    None    N/A
Oneida Food Service, Inc.    None    N/A Oneida International Inc.    None   
N/A Oneida Silversmiths Inc.    None    N/A Sakura, Inc.    None    N/A THC
Systems, Inc.    None    N/A

14. Provide the federal employee identification numbers of each Loan Party and
their respective domestic Subsidiaries:

 

Entity

  

FEIN

 

Universal Tabletop, Inc.

     45-3534265   

Anchor Hocking, LLC

     20-8586923   

Oneida Ltd.

     15-0405700   

Buffalo China, Inc.

     16-0979731   

Delco International, Ltd.

     13-5617553   

Kenwood Silver Company, Inc.

     16-0902286   

Oneida Food Service, Inc.

     32-0027321   

Oneida International Inc.

     16-1334774   

Oneida Silversmiths Inc.

     30-0116454   

Sakura, Inc.

     16-1589359   

THC Systems, Inc.

     16-1509103   

15. Provide the names and titles of each officer of each Loan Party and their
respective domestic Subsidiaries who will have signatory powers to execute
documents in connection with the Term Loan Agreement:

 

Entity

 

Officer Name(s)

 

Officer Title(s)

Universal Tabletop, Inc.   John Sheppard   President and CEO   Bernard Peters  
CFO, Executive Vice President and Treasurer   Andrea Cipriani   Assistant
Secretary   Kerri Love   Vice President, General Counsel and Secretary   Michael
Jurbala   Vice President, Finance and Corporate Controller   David Keenan   Vice
President, Treasury and Taxation

 

10



--------------------------------------------------------------------------------

Anchor Hocking, LLC   John Sheppard   President and CEO   Bernard Peters   CFO,
Executive Vice President and Treasurer   Kerri Love   Vice President, General
Counsel and Secretary   Michael Jurbala   Vice President, Finance and Corporate
Controller   David Keenan   Vice President, Treasury and Taxation   Jamie Keller
  Controller Oneida Ltd.   John Sheppard   President and CEO   Bernard Peters  
CFO, Executive Vice President and Treasurer   Kerri Love   Vice President,
General Counsel and Secretary   Michael Jurbala   Vice President, Finance and
Corporate Controller   David Keenan   Vice President, Treasury and Taxation
Buffalo China, Inc.   John Sheppard   President and CEO   Bernard Peters   Chief
Financial Officer   Kerri Love   Secretary   David Keenan   Treasurer   Michael
Jurbala   Assistant Treasurer Delco International, Ltd.   John Sheppard  
President and CEO   Bernard Peters   Chief Financial Officer   Kerri Love  
Secretary   David Keenan   Treasurer   Michael Jurbala   Assistant Treasurer
Kenwood Silver Company, Inc.   John Sheppard   President and CEO   Bernard
Peters   Chief Financial Officer   Kerri Love   Secretary   David Keenan  
Treasurer   Michael Jurbala   Assistant Treasurer Oneida Food Service, Inc.  
John Sheppard   President and CEO   Bernard Peters   Chief Financial Officer  
Kerri Love   Secretary   David Keenan   Treasurer   Michael Jurbala   Assistant
Treasurer Oneida International Inc.   John Sheppard   President and CEO  
Bernard Peters   Chief Financial Officer   Kerri Love   Secretary   David Keenan
  Treasurer   Michael Jurbala   Assistant Treasurer Oneida Silversmiths Inc.  
John Sheppard   President and CEO   Bernard Peters   Chief Financial Officer  
Kerri Love   Secretary   David Keenan   Treasurer   Michael Jurbala   Assistant
Treasurer

 

11



--------------------------------------------------------------------------------

Sakura, Inc.   John Sheppard   President and CEO   Bernard Peters   Chief
Financial Officer   Kerri Love   Secretary   David Keenan   Treasurer   Michael
Jurbala   Assistant Treasurer THC Systems, Inc.   John Sheppard   President and
CEO   Bernard Peters   Chief Financial Officer   Kerri Love   Secretary   David
Keenan   Treasurer   Michael Jurbala   Assistant Treasurer

 

12



--------------------------------------------------------------------------------

16. Provide a list and brief description of all copyrights registrations owned
by each Loan Party and their respective domestic Subsidiaries and provide a list
of all pending copyright applications therefor:

F/W = Flatware

H/W = Holloware

D/W= Dinnerware

G/W = Glassware and/or crystal

Universal Tabletop, Inc.: None

Anchor Hocking, LLC:

 

Title    Registration No.    Date Registered Country harvest 9”.    VA0000494786
   01-Apr-1992 Country harvest 10”.    VA0000494787    01-Apr-1992 Country
harvest cake plate 12” (pedestal)    VA0000494788    01-Apr-1992 Country harvest
6 1/2”, 7 1/2” & 4 7/8.    VA0000494789    01-Apr-1992 Country harvest 9” round
2 1/2 qt.    VA0000494790    01-Apr-1992 Country harvest 5 1/2”.    VA0000494791
   01-Apr-1992 Country harvest 13 1/2”.    VA0000494792    01-Apr-1992 Country
harvest lasagne 9” x 12” 3 qt.    VA0000494793    01-Apr-1992 Country harvest
pitcher jug.    VA0000494794    01-Apr-1992 Country harvest 16 oz tumbler.   
VA0000494795    01-Apr-1992 Country harvest 10” oval basket.    VA0000494796   
01-Apr-1992 Country Harvest sculpture on 9” round dish pie plate. By Toscany,
Inc.    VA0000505100    21-Apr-1992 Country Harvest sculpture on beverage
pitcher/jug. By Toscany, Inc.    VA0000505101    21-Apr-1992 Country Harvest
sculpture on 10” footed bowl. By Toscany, Inc.    VA0000505102    21-Apr-1992
Country Harvest sculpture on 12” round footed cake plate. By Toscany, Inc.   
VA0000505103    21-Apr-1992 Country Harvest sculpture on 6 1/2”, 7 1/2”, and 4
7/8” canister set. By Toscany, Inc.    VA0000505104    21-Apr-1992 Country
Harvest sculpture on approximately 9” round 2 1/2 qt. Casserole ovenware dish.
By Toscany, Inc.    VA0000505105    21-Apr-1992 Country Harvest sculpture on 13
1/2” round platter. By Toscany, Inc.    VA0000505106    21-Apr-1992 Country
Harvest sculpture on 5 1/2” footed bowl. By Toscany, Inc.    VA0000505107   
21-Apr-1992 Country Harvest sculpture on approximately 9” x 12” 3 qt. Lasagna
oven dish. By Toscany, Inc.    VA0000505108    21-Apr-1992 Country Harvest
sculpture on16 oz. Beverage tumbler. By Toscany, Inc.    VA0000505109   
21-Apr-1992

 

13



--------------------------------------------------------------------------------

Title    Registration No.    Date Registered Country Harvest sculpture on 10”
oval basket with rattan handle. By Toscany, Inc.    VA0000505110    21-Apr-1992
Decorative cover.    VA0000989257    18-Jun-1999 Decorative bowl.   
VA0000989255    18-Jun-1999 Decorative pedestal.    VA0000989256    18-Jun-1999
Decorative bowl with pedestal and cover.    VA0000989258    18-Jun-1999 Love
notes    VA0000137215    22-Aug-1983 Golf bag mug.    VA0000438170   
21-Mar-1991

Oneida Ltd.:

 

Pattern Name

   Product    Reg. Date    Reg. No. Acropolis Spoon Artwork    F/W    04/23/09
   VA 1-667-393 Amsterdam    F/W    05/12/11    VA 1-773-503 Aquarius    F/W   
07/10/97    VA 957 015 Belle Rose    F/W    05/14/98    VA 905-904 Blue Heather
   D/W    03/17/00    VA 1-041-936 Breton Blue    D/W    03/17/00    VA
1-041-939 Butterflies    D/W    11/26/01    VA 1-133-062 Calla Lilly    F/W   
05/14/98    VA 905-906 Crystal Rose    D/W    11/26/01    VA 1-133-065 Oneida
hollowware cube    Logo    03/30/00    VA 1-045-182 Oneida glassware cube   
Logo    03/30/00    VA 1-045-183 Oneida dinnerware cube    Logo    03/30/00   
VA 1-045-184 Oneida flatware cube    Logo    03/30/00    VA 1-045-185 Damask
Rose    F/W    05/14/98    VA 905-903 Eden    F/W    05/14/98    VA 905-907
Entwine Spoon Artwork    F/W    04/23/09    VA 1-667-341 Filigree Spoon Artwork
   F/W    02/0408    VA 1-647-821 Frosty Spoon Artwork    F/W    10/15/08    VA
1-649-932 Gaiety    D/W    03/17/00    VA 1-041-935 Garland Spoon Artwork    F/W
   02/04/08    VA 1-647-822 Harvest Moon    D/W    11/26/01    VA 1-133-069
Improv Spoon Artwork    F/W    03/28/11    VA 1-767-756 Jasmine    D/W   
03/17/00    VA 1-041-937 Julienne    D/W    08/02/00    VA 1-051-016 Katrin I   
D/W    03/17/00    VA 1-041-938 Katrin II    D/W    03/17/00    VA 1-041-934
Latitude Spoon Artwork    F/W    02/04/08    VA 1-668-226 Lyric Spoon Artwork   
F/W    06/14/10    VA 1-723-411 Melon    D/W    11/26/01    VA 1-133-066
Oneidasaurus Place Mat    Place Mat    11/27/87    VA 310 131 Oneidasaurus
Growth Chart    Growth Chart    11/27/87    VA 310 133 Oneidasaurus Mug    D/W
   11/27/87    VA 310 128 Pacific Tide    F/W    05/14/98    VA 905-905 Piccola
   D/W    11/26/01    VA 1-133-068 Script Spoon Artwork    F/W    03/28/11    VA
1-767-837 Scroll a/k/a Camber: pattern no. 201    F/W    12/8/97    VA 855 120
Season’s Splendor Spoon    F/W    6/9/08    VA 1-662-840

 

14



--------------------------------------------------------------------------------

Pattern Name

   Product    Reg. Date    Reg. No. Artwork          Seed Packets    D/W   
11/26/01    VA 1-133-070 Serif Spoon Artwork    F/W    3/29/11    VA 1-798-569
Stanhope Artwork    F/W    05/13/11    VA 1-773-740 Strawberry Plaid    D/W   
12/26/01    VA 1-143-643 Trellis    D/W    11/26/01    VA 1-133-064 Twist Spoon
Artwork    F/W    02/04/08    VA 1-647-819 Vintage Fruit    D/W    11/26/01   
VA 1-133-067 Vintage Labels    D/W    11/26/01    VA 1-133-063 Vista Spoon
Artwork    F/W    6/9/08    VA 1-662-842 Winter Frost Spoon Artwork    F/W   
4/13/07    VA 1-425-927 1978 Christmas ornament reflector : no. 150-10844      
05/22/78    VA-12-248 Capture a moment, and you’ll have beauty for a lifetime   
   02/16/79    VA-19-311 1978 Christmas ornament reflector : no. 150-10844      
05/22/78    VA-12-249 1978 Christmas ornament reflector : no. 150-10844      
05/22/78    VA-12-252 1978 Christmas ornament reflector : no. 150-10844.      
05/22/78    VA-12-250 1978 Christmas ornament reflector : no. 150-10844.      
05/22/78    VA-12-251 A Beauty that will last a lifetime is a rare beauty indeed
      10/19/81    VA-84-754 A New stainless pattern? I thought it was a
birdfeeder       11/27/85    VA-208-034 A Vote for the age of elegance in this
age of convenience       03/01/82    VA-94-639 America’s finest traditional
foods belong on America’s finest traditional pieces       03/01/82    VA-94-638
As your family grows, so can your Oneida collection       10/05/82    VA-110-089
At the end of the rainbow, a Bennington teapot in silverplate and Sheraton spoon
in stainless       09/14/81    VA-82-400 Cause for celebration—the poetic beauty
of our new Tennyson in carefree stainless.       12/20/82    VA-115-262
Celebrate with us : Oneida       04/09/79    VA-22-228 Celebrate with us.      
04/02/79    VA-21-985 Classics. Always fresh.       04/30/84    VA-153-965 Dear
Aunt Agnes, I’ve been looking for words to thank you for all those occasions
when you sent me a piece of sterling       10/28/83    VA-138-828 Elegance
captured       07/23/84    VA-160-367 For salad lovers.       07/23/84   
VA-160-368 Home is where your heart is.       02/15/80    VA-48-227 How do we
serve thee? Let us count the ways       03/27/84    VA-154-562

 

15



--------------------------------------------------------------------------------

Pattern Name

   Product    Reg. Date    Reg. No. How to add good taste without adding
calories : Oneida       07/12/82    VA-104-008 I gotta present for you, Mom.
Guess which hand?       03/27/84    VA-154-561 Introducing Oneida’s 1982
national advertising. The biggest campaign in the industry       11/04/81   
VA-86-009 Introducing Ridgecrest in Community Stainless. We’ve never made a
pattern we’ve been prouder to put our John Hancock       03/25/86    VA-219-026
Introducing Toujours. A dramatic new expression in tableware design      
10/20/80    VA-61-976 Love lasts.       02/13/78    VA-1-301 Loyal friends
appreciate gifts of elegance       03/01/82    VA-94-637 Madame, I must report,
the roof is in dire need of repair … the silver is serving admirably for the
immediate emergency       09/29/83    VA-136-086 Milly, watering your flowers
with that magnificent teapot, I almost believe you think plants have feelings   
   10/28/83    VA-138-845 Natural beauty. Sheraton pattern in stainless      
07/23/84    VA-160-369 New Frederick II in L T D stainless. Look at it closely
and see a different spring blossom upon each piece       06/16/86    VA-228-329
New golden Kingswood and golden Juilliard. Both stainless with 24k gold. Both
without equal       08/08/86    VA-235-478 New showplace gifts by Oneida      
11/21/78    VA-13-091 Oneida       09/29/83    VA-136-085 Oneida bear melamine
pattern       07/21/87    VAu-116-236 Oneida bear melamine pattern      
07/21/87    VAu-116-237 Oneida. The main attraction at any table       05/13/82
   VA-99-609 Oneida’s “Look of the 80’s national advertising       11/23/79   
VA-38-569 Oneida’s newly-born Easton pattern is stainless worth chirping about
      07/03/85    VA-196-045 Oneidasaurus child’s plate       11/27/87   
VAu-123-389 Our new Kingswood stainless with fish knife and fork. You’ll fall
for it hook, line, and sinker : Oneida       09/11/86    VA-239-914 Purr-fect.
Porringer in silverplate. Fantasy spoon in stainless.       02/17/81   
VA-67-591

 

16



--------------------------------------------------------------------------------

Pattern Name

   Product    Reg. Date    Reg. No. Complete services at fine stores: Oneida   
      Showplace gifts by Oneida       04/17/78    VA-2-475 Simplicity is the
most difficult art       10/22/79    VA-36-540 Simplicity is the most difficult
art : Oneida stainless tableware       05/04/79    VA-24-108 Six reasons why the
best stainless is made in Oneida, New York       07/31/81    VA-78-762 Sorry
about the window, Mrs. Finchley. Now can we have our baseball back?      
04/23/84    VA-153-720 Still a shining example after 26 years of faithful
service       02/28/85    VA-183-701 Thanks to Oneida open stock, replacing a
piece is child’s play       09/04/85    VA-199-590 The Shimmering beauty of
community silverplate by Oneida       07/17/81    VA-77-691 The Timeless beauty
of the sea inspired Oneida’s newest pattern, classic shell in carefree stainless
      04/04/83    VA-123-227 This new pattern belongs at the top of the pecking
order : Oneida       10/11/85    VA-202-428 Well, Andrew, with our family being
so close, we thought what a wonderful idea if Heather’s father and I came along
on your honeymoon.       12/12/83    VA-142-550 What one company first comes to
mind, when you think of fine stainless that is knives, forks and spoons made of
stainless steel?       11/10/80    VA-62-130 When love is the main ingredient,
serve it on a silver platter       03/30/82    VA-106-801 You don’t need a
special occasion to say “I love you.”       04/23/84    VA-153-721 Brilliant
strategy for unexpected guests.       04/14/82    VA0000099221 Created by fire.
      09/18/84    VA0000167135 Voila! The Julliard pattern in majestic
continental size       09/18/84    VA0000167134 ABC Animals Artwork      
08/31/11    VAu001077244 Foglio Artwork       09/21/11    VAu001078593 Giraffa
Artwork       09/21/11    VAu001078579 Prosecco Artwork       09/23/11   
VAu001078807 Space Family Artwork       09/6/11    VAu001078011 Tigris Artwork
      09/28/11    VAu001079354 Watermelon Trivet Design       07/21/87   
VAu000116239 Abundance: 5 pc place setting    D/W    08/02/93    VA 580-496
Adobe    D/W    03/11/98    VA 901-449 Alexandria    D/W    04/28/97    Vau
395-705 Animal Mambo    D/W    08/09/93    VA 581-150 Apple Farm    D/W   
03/11/98    VA 901-455 Arizona    D/W    03/11/98    VA 901-456

 

17



--------------------------------------------------------------------------------

Pattern Name

   Product    Reg. Date    Reg. No. Artesia    D/W    09/05/95    VA 748-295
Ashanti    D/W    08/09/93    VA 581-149 Astral    D/W    03/11/98    VA 901-448
Atlas: place setting 5 pc    D/W    05/19/92    VA 507-209 Augusta    D/W   
09/05/95    VA 748-285 Autumn Days: 5 pps place settings    D/W    06/23/94   
VA 646-224 Avalon: V118/ by Sakura    D/W    07/24/92    VA 518-711 Aztec    D/W
   08/09/93    VA 581-148 Bali    D/W    07/31/91    VA 470-255 Banner    D/W   
10/08/98    VA 945-681 Batik    D/W    01/18/94    VA 614-051 Beaches    D/W   
12/29/94    VA 667-678 Bermuda: no. 3061    D/W    10/08/98    VA 945-455 Black
Diamond: 5pps place setting    D/W    06/23/94    VA 646-174 Blue Meadow    D/W
   07/28/99    VA 973-052 Blue Note/Blue Shadow    D/W    12/17/98   
VA 1-035-156 Boca    D/W    05/28/98    VA 925-649 Botanica: place setting, 5
piece    D/W    02/10/92    VA 491-138 Bouquet    D/W    10/21/97    VA 884-643
Cachet/ by Sakura    D/W    03/03/93    VA 550-115 Calypso    D/W    01/21/00   
VA 1-023-745 Caracas    D/W    01/21/00    VA 1-023-735 Caribbean Wave/ by
Sakura, Inc.    D/W    05/12/97    VA 858-853 Casa Blanca    D/W    02/10/92   
VA 491-136 Celebration    D/W    01/21/00    VA 1-023-738 Celestial: 5pc place
setting/ by Sakura    D/W    12/28/92    VA 539-105 Champagne    D/W    05/28/98
   VA 925-651 Chateau    D/W    02/10/92    VA 491-137 Chelsa square      
04/09/99    VA-998-799 Chicken Kiev    D/W    07/28/99    VA 973-055 Confetti   
D/W    10/21/97    VA 884-642 Corolla    D/W    09/04/91    VA 484-265 Corsica
   D/W    04/28/97    VA 395-704 Cortez    D/W    03/29/96    VA 782-155 Country
Mosaic: [no.] V091/ by Ranmaru-Sakura    D/W    03/13/92    VA 496-355 Coverlet:
5pc place setting/ by Sakura    D/W    12/28/92    VA 539-103 Crème Brulee   
D/W    09/05/95    VA 748-289 Crete    D/W    09/05/95    VA 748-303 Curtain
Call    D/W    01/18/94    VA 614-053 Daisy Field    D/W    10/08/98    VA
945-682 Daisy Squares    D/W    03/11/98    VA 901-446 Devonshire    D/W   
07/31/98    VA 1-006-884 Dried Flowers    D/W    01/21/00    VA 1-023-741
Drive-in: 4pps place settings    D/W    06/23/94    VA 646-173 Elegance: [no.]
V087/ by Ranmaru-Sakura    D/W    10/21/91    VA 475-594 Equinox    D/W   
09/05/95    VA 748-287

 

18



--------------------------------------------------------------------------------

Pattern Name

   Product    Reg. Date    Reg. No. Espresso    D/W    07/28/99    VA 973-057
Fantasia    D/W    09/18/96    VA 799-473 Fiora    D/W    01/21/00   
VA 1-023-734 Fleurtique    D/W    01/21/00    VA 1-023-736 Floral Garden    D/W
   03/11/98    VA 901-457 Freesia    D/W    10/08/98    VA 945-683 Fresco    D/W
   10/08/98    VA 945-680 Fruit Tapestry    D/W    02/10/92    VA 499-394
Fruitasia    D/W    03/29/96    VA 782-156 Galaxy    D/W    08/09/93    VA
581-151 Garden Delight    D/W    09/05/95    VA 748-305 Gemstone    D/W   
10/21/97    VA 884-641 Geranium    D/W    03/11/98    VA 901-450 Green Acres   
D/W    09/05/95    VA 748-296 Harmony/ by Sakura    D/W    03/08/93    VA
550-107 Indigo Bouquet    D/W    07/28/99    VA 973-056 Infinity    D/W   
09/19/94    VA 661-835 Isis    D/W    02/05/93    VA 549-705 Italian Fruit:
place setting, 5pc    D/W    02/04/93    VA 561-029 Ivy Basket: promotional
dinner place    D/W    09/05/95    VA 748-292 Inspiration: place setting, 5pc/
by Sakura    D/W    12/28/92    VA 539-106 Jazz: place setting 5pc/ by Sakura   
D/W    07/24/92    VA 518-712 Jungle: 5pc place setting    D/W    08/02/93    VA
580-495 Key Largo    D/W    12/02/91    VA 480-646 Kyoto    D/W    04/28/97   
Vau 395-703 Laredo: 5pc place setting    D/W    08/02/93    VA 580-494 Lumina   
D/W    07/28/99    VA 973-053 Magic Jungle    D/W    09/05/95    VA 748-386
Malaga    D/W    09/14/95    VA 748-433 Mali: 5pps place setting    D/W   
06/23/94    VA 646-172 Margarita    D/W    01/21/00    VA 1-023-737 Masquerade:
5pc place setting/ by Sakura    D/W    12/28/92    VA 539-100 Maya/ by Sakura   
D/W    03/08/93    VA 550-116 Meadows: no. V089    D/W    02/10/92    VA 491-135
Mediterranean    D/W    03/11/98    VA 901-453 Moccasin    D/W    09/05/95    VA
748-291 Monarch    D/W    01/19/99    VA 964-567 Monet    D/W    12/29/94    VA
667-679 Monterey    D/W    03/11/98    VA 901-447 Moonlight    D/W    09/26/06
   VA 813-763 Morocco    D/W    03/11/98    VA 901-458 Mutare    D/W    09/05/95
   VA 748-300 Nairobi    D/W    09/18/96    VA 799-470 Navajo    D/W    12/29/94
   VA 667-676 New West    D/W    09/05/95    VA748-302 Nile    D/W    05/28/98
   VA 925-652 Oasis: 5pc place setting/ by Sakura    D/W    12/28/92    VA
539-104

 

19



--------------------------------------------------------------------------------

Pattern Name

   Product    Reg. Date    Reg. No. October       01/21/00    VA-1-023-744
Oceana    D/W    01/21/00    VA 1-023-740 Opulence: 5pc place setting/ by Sakura
   D/W    12/28/92    VA 539-102 Orchard Valley    D/W    09/05/95    VA 748-297
Paradise    D/W    03/11/98    VA 901-451 Passages: promotional    D/W   
09/05/95    VA 748-307 Passion Fruit    D/W    03/11/98    VA 901-452 Patch of
Blue: 5pps place setting    D/W    06/23/94    VA 646-171 Peas in a Pod    D/W
   10/08/98    VA 945-679 Pebble Beach    D/W    09/05/95    VA 748-286 Persia
   D/W    03/29/96    VA 782-157 Phoneicia: promotional dinner plate    D/W   
09/05/95    VA 748-290 Pointsett[i]a Delight    D/W    03/11/98    VA 901-454
Quarry    D/W    09/18/96    VA 799-475 Rain forest    D/W    01/18/94    VA
614-052 Regency    D/W    01/19/99    VA 964-568 Roadside: 4pps place setting   
D/W    06/23/94    VA 646-175 Roman Ivy    D/W    09/05/95    VA 748-294 Rosetta
   D/W    09/05/95    VA 748-298 Roundup    D/W    08/30/93    VA 630-565
Royale: no. HW527/ 20G/ by Sakura, Inc.    D/W    05/12/97    VA 858-857 Sachet
   D/W    09/18/96    VA 799-474 Samba    D/W    09/04/91    VA 477-301 Shadow
   D/W    01/21/00    VA 1-023-742 Serenade    D/W    07/28/99    VA 973-061
Serengeti    D/W    09/18/96    VA 799-471 Spectrum    D/W    02/10/92    VA
499-393 Spectrum    D/W    05/28/98    VA 925-650 Splash: 5-pc place setting   
D/W    01/18/94    VA 614-054 Spring Daisy    D/W    01/21/00    VA 1-023-743
Spring Valley    D/W    05/12/97    VA 858-854 Starburst    D/W    05/28/98   
VA 916-077 Starlight: promotional    D/W    09/05/95    VA 748-304 Stonewash   
D/W    10/08/98    VA 945-453 Summer Love    D/W    01/21/00    VA 1-023-739
Sunflower    D/W    09/19/94    VA 661-834 Sunset Mountain    D/W    08/09/93   
VA 581-152 Suzanne: 5pc place setting/ by Sakura    D/W    12/28/92    VA
539-101 Tango: 5pc place setting    D/W    08/02/93    VA 580-493 Tapestry   
D/W    05/28/98    VA 925-653 Tara: 5pc place setting    D/W    02/04/93    VA
561-028 Terrain    D/W    02/07/97    VA 813-325 Tigress/ by Sakura, Inc.    D/W
   05/12/97    VA 858-856 Timepiece: 5-pc place setting    D/W    01/18/94    VA
614-055 Trellis Fruit: promotional dinner plate    D/W    09/05/95    VA 748-293
Trellis Rose    D/W    09/05/95    VA 748-301 Trend    D/W    07/28/99    VA
973-059

 

20



--------------------------------------------------------------------------------

Pattern Name

   Product    Reg. Date    Reg. No. Twilight: 5 pps place setting    D/W   
06/23/94    VA 646-225 Under the Sea    D/W    07/28/99    VA 973-060 Vegetable
Delight    D/W    10/21/97    VA 884-640 Vegatable Patch/ by Sakura, inc.    D/W
   05/12/97    VA 858-855 Velvet Quilt    D/W    12/29/94    VA 667-677 Venetto
   D/W    09/05/95    VA 748-299 Verona    D/W    09/19/94    VA 661-833 Vertigo
   D/W    07/28/99    VA 973-058 Violetta    D/W    07/28/99    VA 973-054
Waikiki: 5 piece place setting    D/W    12/02/91    VA 480-645 Wild Flowers   
D/W    11/05/96    VA 786-878 Winter Wonderland    D/W    06/15/98    VA 923-880
Zinfandel    D/W    09/05/95    VA 748-288 Rosaline Artwork       09/27/11   
VAu 1-079-249 Sequenza Artwork       09/28/11    VAu 1-079-380

Southern Garden12:

 

Pattern Name

   Product    Reg. Date    Reg. No. Southern garden bud vase 7 inches tall   
G/W    12/18/95    VA 794 341 Southern garden candlestick, 5 1/2 inches tall   
G/W    12/18/95    VA 794 342 Southern garden votive, 4 inches tall    G/W   
12/18/95    VA 794 343 Southern garden oval vase, 6 1/2 inches tall    G/W   
12/18/95    VA 794 344 Southern garden hostess bowl, 5 3/4 inches in diameter   
G/W    12/18/95    VA 794 345 Southern garden centerpiece bowl, 9 1/2 inches in
diameter    G/W    12/18/95    VA 794 346 Southern garden tall vase, 10 inches
tall    G/W    12/18/95    VA 794 347 Southern garden salt & pepper shaker, 4
inches tall    G/W    12/18/95    VA 794 348 Southern garden ring holder 4
inches in diameter    G/W    12/18/95    VA 794 349 Southern garden goblet 8
oz., 7 1/4 inches tall    G/W    12/18/95    VA 794 350 Southern garden
champagne flute, 4 oz., 8 1/4 inches tall    G/W    12/18/95    VA 794 351
Southern garden wine glass, 6 oz., 6 1/2 inches tall    G/W    12/18/95    VA
794 352 Southern garden iced beverage/ parfait glass, 10 oz., 7 1/4 inches tall
   G/W    12/18/95    VA 794 353

 

12  The following 24 Copyrights related to the Southern Garden product line are
owned and registered by Nachtmann USA, Inc. Oneida Ltd. has the exclusive right
to distribute Southern Garden products pursuant to a letter from Nachtmann USA,
Inc. to Oneida Ltd. dated December 18, 1995.

 

21



--------------------------------------------------------------------------------

Southern garden chamberstick 4 7/8 inches in diameter    G/W    12/18/95   
VA 794 354 Southern garden covered candy dish, 6 1/2 inches tall with lid    G/W
   12/18/95    VA 794 355 Southern garden beverage pitcher 33 oz., 7 1/2 inches
tall    G/W    12/18/95    VA 794 356 Southern garden heart tray, 8 inches in
length    G/W    12/18/95    VA 794 357 Southern garden divided relish dish, 8
inches in length    G/W    12/18/95    VA 794 358 Southern garden boutique bow,
4 3/4 inches in diameter    G/W    12/18/95    VA 794 359 Southern garden
creamer, 7 1/2 oz., 4 inches tall    G/W    12/18/95    VA 794 360 Southern
garden candlestick, 8 inches tall    G/W    12/18/95    VA 794 361 Southern
garden sugar bowl, 6 oz., 5 inches tall with lid    G/W    12/18/95    VA 794
362 Southern garden vase, 8 inches tall    G/W    12/18/95    VA 794 363
Southern garden picture frame, 8 3/4 inches tall by 7 inches wide    G/W   
12/18/95    VA 794 364

Buffalo China, Inc.:

 

Pattern Name

   Product    Reg. Date    Reg. No. Aztec       05/23/84    VAu-61-009

Delco International, Ltd.:

 

Pattern Name

   Product    Reg. Date    Reg. No. Delco Tableware International, Inc.: Delco
Stainless steel flatware and hollowcare catalog. 1999 Catalog    Text   
04/21/99    TX 4-977-832 Care and handling instructions    Text    06/24/99   
TX-5-008-663 Arcadia    D/W    03/19/99    VA 972-384

 

Kenwood Silver Company, Inc.:    None Oneida Food Service, Inc.:    None Oneida
International Inc.:    None Oneida Silversmiths Inc.:    None

Sakura, Inc.:

 

Pattern

   Product    Reg. Date    Reg. No. Aloha    D/W    09/04/91    VA 484-268
Delicious    D/W    09/18/96    VA 799-472 La Menagerie    D/W    11/05/96    VA
786-879 Lucia    D/W    06/23/94    VA 664-974 Mediterranean    D/W    09/04/91
   VA 484-267

 

22



--------------------------------------------------------------------------------

Pattern

   Product    Reg. Date    Reg. No. Orchid    D/W    09/04/91    VA 477-302
Palette : V109 / by aRanmaru-Sakura       03/25/92    VA-496-759 Paradise    D/W
   12/02/91    VA 480-647 Scenery    D/W    09/04/91    VA 484-266 Roxbury
(Eden)    D/W    10/08/98    VA 945-452 Zarot [sic] Shadow    D/W    10/08/98   
VA 945-454

THC Systems, Inc.:

 

Pattern

   Product    Reg. Date    Reg. No. Book containing collection of designs:
versions II    Book    08/28/89    VA 160 668 Rego chinaware designs    Book   
11/23/88    VAu 146 864 Kad [sic] (plate and saucer)    D/W    05/31/94    VA
650 987 A3    D/W    04/12/88    VA 307 251 A4    D/W    11/09/87    VA 284 523
A5    D/W    02/15/89    VA 341 011 A6    D/W    04/03/89    VA 344 918 Bel
Tygere : [no.] E7    D/W    02/23/88    VA 298 375 A8    D/W    02/16/89    VA
341 015 E7    D/W    04/12/88    VA 301 181 G2    D/W    05/31/89    VA 357 636
J1    D/W    02/15/89    VA 341 014 H1    D/W    04/03/89    VA 367-995 Deco:
[no.] M1    D/W    06/13/90    VA 412 399 M8    D/W    05/30/89    VAu 155 666
P3    D/W    02/15/89    VA 341 012 P4    D/W    02/16/89    VA 365 964 P5   
D/W    02/15/89    VA 339 802 RL    D/W    06/13/90    VA 416 052 W2    D/W   
08/30/90    VA 421 513 12    D/W    02/15/89    VA 341 013 Caressa    D/W   
06/04/96    VA 751 611

 

23



--------------------------------------------------------------------------------

17. Provide a list and brief description of all current letters patent issued by
the United States and all pending patent applications in the United States
Patent and Trademark Office owned by each Loan Party or its respective domestic
Subsidiaries:

F/W = Flatware

H/W = Holloware

D/W= Dinnerware

G/W = Glassware and/or crystal

Universal Tabletop, Inc.: None.

Anchor Hocking, LLC:

 

Title

  

Serial No.

  

Filing Date

  

Patent No.

  

Issue Date

  

Status

Beverage Glass

   29/109448    13-Aug-1 999    D436,297    16-Jan-2001    Granted

Drinking Glass

   29/118711    14-Feb-2000    D449,962    06-Nov-2001    Granted

Jar

   29/239374    28-Sep-2005    D538,173    13-Mar-2007    Granted

Jar

   29/239395    28-Sep-2005    D546,702    17-Jul-2007    Granted

Candle Jar - design application

   29/327014    29-Oct-2008    D658,792    1-May 2012    Granted

Candle Bowl - design application

   29/327015    29-Oct-2008    D662,237    19-June 2012    Granted

Oneida Ltd.:

 

Pattern Name

  

Patent Title

  

Product

  

Issue Date/

(File Date)

  

Patent No.

  

Patent Type

Acropolis    SPOON    F/W    6/23/09    D594,715    Design Alsace    SPOON   
F/W    10/10/00    D431,757    Design Aldwyck    SPOON    F/W    8/21/07   
D549,055    Design Apertura    SPOON    F/W    6/2/09    D593,375    Design
Apollonia    SPOON    F/W    12/8/09    D605,473    Design Aria    SPOON    F/W
   3/26/02    D454,761    Design Arris    SPOON    F/W    6/29/99    D411,719   
Design Astair    FLATWARE    F/W    12/28/10    D629,652    Design Asteria   
FLATWARE    F/W    5/4/10    D614,913    Design Aurora    SPOON    F/W   
8/26/08    D575,595    Design

 

24



--------------------------------------------------------------------------------

Pattern Name

  

Patent Title

  

Product

  

Issue Date/

(File Date)

  

Patent No.

  

Patent Type

Avondale    SPOON    F/W    6/1/04    D490,662    Design Axis    SPOON    F/W   
3/26/02    D454,763    Design Bandeau    FLATWARE    F/W    10/19/10    D625,555
   Design Bergen    SPOON    F/W    6/26/07    D545,144    Design Bordeaux   
SPOON    F/W    12/25/07    D557,998    Design Boutonniere    FLATWARE    F/W   
6/22/10    D618,053    Design Bremen    SPOON    F/W    9/4/07    D550,045   
Design Bridal F/W Package    Package for Bridal Flatware    Packaging   
10/29/02    D464,878    Design Brilliance    SPOON    F/W    5/25/04    D490,283
   Design Bristol    SPOON    F/W    12/25/07    D557,996    Design Brocade   
SPOON    F/W    05/11/04    D489,580    Design Brooch    SPOON    F/W    9/11/07
   D550,518    Design Brunswick    SPOON    F/W    05/25/04    D490,282   
Design Cadence    SPOON    F/W    05/11/04    D489,581    Design Calm    SPOON
   F/W    10/14/08    D578,358    Design Camden    SPOON    F/W    1/27/04   
D485,734    Design Camille    SPOON    F/W    11/15/05    D511,441    Design
Caprice    SPOON    F/W    12/26/00    D435,401    Design Carolina    SPOON   
F/W    9/16/08    D576,842    Design Caroline    SPOON    F/W    9/16/08   
D576,841    Design Castellina    FLATWARE    F/W    3/23/10    D612,204   
Design Celeste    DISH    G/W    11/2/99    D415,931    Design Centigrade   
SPOON    F/W    9/18/01    D447,919    Design Cento    SPOON    F/W    10/9/07
   D552,432    Design Chadwick    SPOON    F/W    1/23/07    D535,531    Design
Chalcis    SPOON    F/W    10/8/02    D463,956    Design Checkers    SPOON   
F/W    10/12/04    D497,084    Design Chef’s Table    SPOON    F/W    4/6/10   
D613,129    Design Chiffon    FLATWARE    F/W    11/2/10    D626,376    Design
Circa    FLATWARE    F/W    6/22/10    D618,054    Design Cirque    SPOON    F/W
   10/16/07    D552,937    Design Classic Pearl    SPOON    F/W    12/8/09   
D605,477    Design Colonnade Frost    SPOON    F/W    6/5/07    D543,795   
Design Comet    FLATWARE    F/W    10/19/10    D625,553    Design Corelli   
SPOON    F/W    05/18/04    D489,943    Design Coronet    SPOON    F/W   
9/25/01    D448,255    Design Cosmic    SPOON    F/W    9/29/09    D600,981   
Design Countess    SPOON    F/W    6/2/09    D593,381    Design Couplet    SPOON
   F/W    10/11/05    D510,504    Design

 

25



--------------------------------------------------------------------------------

Pattern Name

  

Patent Title

  

Product

  

Issue Date/

(File Date)

  

Patent No.

  

Patent Type

Cozumel    SPOON    F/W    5/18/04    D489,945    Design Culinaria    FLATWARE
   F/W    10/19/10    D625,550    Design Cygnet    SPOON    F/W    9/24/02   
D463,222    Design Daisy Frost    SPOON    F/W    05/18/04    D489,947    Design
Danforth    SPOON    F/W    7/3/07    D545,639    Design Degree       F/W   
(8/10/11)    D656,781    Design Dickinson    SPOON    F/W    06/08/04   
D491,027    Design Display Rack    Display Case for Flatware    Fixture   
11/20/01    D450,483    Design Display Rack    Display Rack for Flatware with
Flat End Panels    Fixture    12/11/01    D451,707    Design Display Rack   
Back to Back Display Rack for Flatware    Fixture    04/16/02    D455,578   
Design Display Rack    Display Rack for Flatware    Fixture    12/4/01   
D451,305    Design Display Rack    Modular Display Case    Fixture    10/22/02
   6,467,856    Utility Display Rack    Dispensing Tray for Display Console   
Fixture    06/25/02    6,409,027    Utility Divani    SPOON    F/W    8/14/07   
D548,545    Design Dorchester    SPOON    F/W    6/15/04    D491,421    Design
Dove    SPOON    F/W    10/16/07    D552,938    Design Dublin    SPOON    F/W   
6/12/07    D544,314    Design Echo    SPOON    F/W    12/06/05    D512,280   
Design Eclipse    PLATE    D/W    04/18/00    D422,845    Design Edisto    SPOON
   F/W    6/12/07    D544,317    Design Elevation    SPOON    F/W    7/1/08   
D572,091    Design Embrace    SPOON    F/W    9/23/08    D577,265    Design
Emery    SPOON    F/W    3/26/02    D454,762    Design Emma    SPOON    F/W   
06/26/07    D545,141    Design Enchant    SPOON    F/W    12/8/09    D605,476   
Design Ensemble    FLATWARE    F/W    3/16/10    D611,761    Design Entwine   
SPOON    F/W    6/2/09    D593,379    Design Equator    SPOON    F/W    06/22/99
   D411,417    Design Evening Pearl    SPOON    F/W    1/5/10    D607,286   
Design Evermore    SPOON    F/W    03/18/08    D564,306    Design Everson   
SPOON    F/W    11/6/07    D554,444    Design Fascia    SPOON    F/W    06/22/99
   D411,418    Design Filament    SPOON    F/W    11/6/07    D554,443    Design
Filigree    SPOON    F/W    12/25/07    D557,999    Design Finland    SPOON   
F/W    6/2/09    D593,377    Design Flamenco Chafer    Food Warmer with Balanced
Movement Cover    Food warmer    07/07/98    5,775,535    Utility

 

26



--------------------------------------------------------------------------------

Pattern Name

  

Patent Title

  

Product

  

Issue Date/

(File Date)

  

Patent No.

  

Patent Type

Fluence    SPOON    F/W    03/11/08    D563,737    Design Fondant    FLATWARE   
F/W    10/19/10    D625,549    Design Frost    SPOON    F/W    10/10/00   
D431,758    Design Fusion    SPOON    F/W    9/11/07    D550,519    Design
Garland    SPOON    F/W    11/6/07    D554,446    Design Glissade    SPOON   
F/W    6/23/09    D594,713    Design Griffith    SPOON    F/W    7/10/07   
D546,137    Design Gwendolyn    SPOON    F/W    9/1/09    D599,174    Design
Hallendale    SPOON    F/W    5/25/04    D490,280    Design Helix    SPOON   
F/W    3/12/02    D454,285    Design Hemming    FLATWARE    F/W    3/30/10   
D612,676    Design Hyannis    SPOON    F/W    7/27/04    D493,336    Design
Illumina    SPOON    F/W    04/01/08    D565,361    Design Interlude    SPOON   
F/W    5/18/04    D489,944    Design Inspire    SPOON    F/W    7/15/08   
D572,983    Design Intrique    SPOON    F/W    5/18/04    D489,942    Design
Intrigue    SPOON    F/W    6/23/09    D594,714    Design Isabelle    RECEPTACLE
   G/W    10/05/99    D414,656    Design Jazz    Coffee Pot    Coffee Pot   
12/11/01    D451,750    Design JoAnn    SPOON    F/W    9/23/08    D577,263   
Design Julianna    SPOON    F/W    9/16/08    D576,843    Design Kensington   
SPOON    F/W    05/16/00    D424,888    Design Kimbra    SPOON    F/W   
11/23/99    D416,766    Design Lamour    SPOON    F/W    8/26/08    D575,594   
Design Lagen    SPOON    F/W    6/2/09    D593,380    Design Latitude    SPOON
   F/W    5/20/08    D569,198    Design Liana    FLATWARE    F/W    3/30/10   
D612,674    Design Liberty    SPOON    F/W    12/25/07    D557,997    Design
Linnea    SPOON    F/W    4/1/08    D565,360    Design Lyric    FLATWARE    F/W
   10/19/10    D625,552    Design Maderno    SPOON    F/W    2/16/10    D609,980
   Design Manderly    SPOON    F/W    6/12/07    D544,315    Design Marion   
SPOON    F/W    06/01/04    D490,661    Design Marriott Service Tray    Service
Tray    Tray    4/8/03    D472,767    Design Mercer    SPOON    F/W    10/16/07
   D552,936    Design Milan    SPOON    F/W    6/26/07    D545,142    Design Mod
   SPOON    F/W    06/27/00    D427,023    Design Moda    SPOON    F/W   
6/26/07    D545,143    Design Montague    SPOON    F/W    7/3/07    D545,641   
Design Moraine    SPOON    F/W    11/16/99    D416,451    Design Neon    SPOON
   F/W    10/03/00    D431,424    Design Nexus    SPOON    F/W    9/25/01   
D448,254    Design Olivia    SPOON    F/W    3/11/08    D563,736    Design

 

27



--------------------------------------------------------------------------------

Pattern Name

  

Patent Title

  

Product

  

Issue Date/

(File Date)

  

Patent No.

  

Patent Type

Olympia    SPOON    F/W    9/11/01    D447,671    Design Optimus    FLATWARE   
F/W    6/22/10    D618,055    Design Osaka    SPOON    F/W    11/6/07   
D554,445    Design Othenia    SPOON    F/W    12/19/00    D435,200    Design
Pacifica    FLATWARE    F/W    05/10/11    D637,454    Design Palisade    SPOON
   F/W    12/2/08    D581,745    Design Pallatian    SPOON    F/W    8/14/07   
D548,546    Design Paradise    SPOON    F/W    6/1/04    D490,664    Design
Paramount    SPOON    F/W    3/12/02    D454,284    Design Park Avenue    SPOON
   F/W    5/20/08    D569,197    Design Paulo    SPOON    F/W    6/26/07   
D545,145    Design Penna    SPOON    F/W    01/15/08    D559,633    Design
Pennello    FLATWARE    F/W    4/6/10    D613,115    Design Pennington    SPOON
   F/W    6/22/04    D491,770    Design Pharo    SPOON    F/W    11/6/07   
D554,442    Design Physique    FLATWARE    F/W    3/23/10    D612,217    Design
Pluma    FLATWARE    F/W    10/19/10    D625,551    Design Pose    SPOON    F/W
   12/15/09    D605,904    Design Promise    SPOON    F/W    11/4/08    D579,733
   Design Recline    SPOON    F/W    9/23/08    D577,264    Design Red Lobster
   Mug    D/W    06/27/00    D427,017    Design Red Lobster    Bouillon Bowl   
D/W    04/18/00    D422,844    Design Red Lobster    Plate    D/W    04/25/00   
D423,291    Design Rondel    SPOON    F/W    1/2/07    D534,398    Design Royal
Manor    SPOON    F/W    1/16/07    D535,158    Design Sanctuary    SPOON    F/W
   01/02/07    D534,399    Design Saxon    SPOON    F/W    09/26/00    D431,163
   Design Scoop    SPOON    F/W    10/10/00    D431,759    Design Season’s
Splendor    SPOON    F/W    11/4/08    D579,734    Design Serafina    FLATWARE
   F/W    12/28/10    D629,651    Design Serengeti    SPOON    F/W    6/12/07   
D544,316    Design Service Tray    Service Tray    Tray    1/7/03    6,502,733
   Utility Shaker    SPOON    F/W    12/28/10    D629,660    Design Simmer   
FLATWARE    F/W    5/11/10    D615,369    Design Slide    FLATWARE    F/W   
3/30/10    D612,675    Design Sonnet    SPOON    F/W    11/22/05    D511,656   
Design Sparta    SPOON    F/W    10/01/02    D463,718    Design Spinelle   
SPOON    F/W    10/8/02    D463,957    Design Spiral    SPOON    F/W    12/26/00
   D435,402    Design Splice    FLATWARE    F/W    10/19/10    D625,554   
Design

 

28



--------------------------------------------------------------------------------

Pattern Name

  

Patent Title

  

Product

  

Issue Date/

(File Date)

  

Patent No.

  

Patent Type

Spiro    SPOON    F/W    09/26/00    D431,162    Design Squeeze    SPOON    F/W
   11/16/99    D416,450    Design Stafford    SPOON    F/W    11/22/05   
D511,657    Design Stasis    SPOON    F/W    9/1/09    D599,173    Design
Stencil    SPOON    F/W    12/8/09    D605,475    Design Stiletto    SPOON   
F/W    9/11/01    D447,670    Design Stockdale    SPOON    F/W    9/1/09   
D599,175    Design Stockholm    SPOON    F/W    6/23/09    D594,716    Design
Sunset    SPOON    F/W    9/23/08    D577,262    Design Taffeta    SPOON    F/W
   (8/15/11)    D656,782    Design Tangent    SPOON    F/W    7/3/07    D545,638
   Design Taraza    SPOON    F/W    12/30/03    D484,368    Design Techny   
SPOON    F/W    10/14/08    D578,357    Design Telluride    SPOON    F/W   
5/25/04    D490,281    Design Thor    SPOON    F/W    04/18/00    D422,852   
Design Tiramisu    SPOON    F/W    12/30/03    D484,369    Design Trinity   
SPOON    F/W    11/13/07    D554,950    Design Tuscany    SPOON    F/W   
12/21/04    D499,940    Design Twist    SPOON    F/W    12/25/07    D558,000   
Design Vail    SPOON    F/W    5/18/04    D489,946    Design Velour    SPOON   
F/W    6/2/09    D593,374    Design Veranda    SPOON    F/W    11/6/07   
D554,447    Design Versus    SPOON    F/W    6/2/09    D593,378    Design Vertex
   FLATWARE    F/W    5/4/10    D614,914    Design Villanova    SPOON    F/W   
12/8/09    D605,474    Design Vineyard    SPOON    F/W    6/15/04    D491,422   
Design Vision    CUP    D/W    4/15/03    D473,105    Design Vision    Pasta
Bowl    D/W    1/6/04    D484,750    Design Vision    Plate    D/W    1/13/04   
D485,128    Design Vista    SPOON    F/W    6/24/08    D571,622    Design Voss
   FLATWARE    F/W    12/14/10    D628,853    Design Voyage    FLATWARE    F/W
   10/19/10    D625,556    Design Wayside    FLATWARE    F/W    08/3/10   
D620,749    Design Whisper    SPOON    F/W    4/1/08    D565,362    Design
Whitney    SPOON    F/W    6/1/04    D490,663    Design Windance    SPOON    F/W
   6/23/09    D594,712    Design Winter Frost    SPOON    F/W    10/23/07   
D553,448    Design Wyeth    SPOON    F/W    9/11/07    D550,520    Design Zen   
SPOON    F/W    6/2/09    D593,376    Design Connect    FLATWARE    F/W   
10/25/11    D647,361    Design Cloister    FLATWARE    F/W    10/25/11   
D647,362    Design Perimeter    FLATWARE    F/W    10/25/11    D647,363   
Design Improv    FLATWARE    F/W    11/1/11    D647,754    Design Script   
FLATWARE    F/W    11/1/11    D647,755    Design

 

29



--------------------------------------------------------------------------------

Pattern Name

  

Patent Title

  

Product

  

Issue Date/

(File Date)

  

Patent No.

  

Patent Type

Serif    FLATWARE    F/W    11/1/11    D647,756    Design Contra    FLATWARE   
F/W    11/1/11    D647,757    Design Parlor    FLATWARE    F/W    11/1/11   
D647,758    Design Eave    FLATWARE    F/W    11/8/11    D648,172    Design
Bonsai    FLATWARE    F/W    1/10/12    D651,849    Design Corbella Fork and
Spoon          (03/27/13)    29/451,013    Design Corbella Knife         
(03/27/13)    29/451,015    Design Arezzo Fork and Spoon          (03/27/13)   
29/451.006    Design Arezzo Knife          (03/27/13)    29/451,007    Design
Little Love Fork and Spoon          (03/27/13)    29/451,082    Design Little
Love Knife          (03/27/13)    29/451,085    Design Duckling Fork and Spoon
         (03/27/13)    29/451,072    Design Duckling Knife          (03/27/13)
   29/451,061    Design Dovetail Fork and Spoon          (03/27/13)   
29/451,035    Design Dovetail Knife          (03/27/13)    29/451,026    Design
Maui Fork and Spoon          (03/27/13)    29/451,029    Design Maui Knife      
   (03/27/13)    29/451,033    Design Samba          04/03/12    D656783   
Design Ithaca          04/03/12    D656784    Design Quadratic          04/03/12
   D656785    Design Nauticus          04/10/12    D657190    Design Iridium   
      07/03/12    D662768    Design Nimble          07/03/12    D662769   
Design Halo          07/03/12    D662770    Design Harmonic          07/03/12   
D662771    Design Charter          07/03/12    D662772    Design Fortress      
   11/20/12    D670967    Design Archer          11/27/12    D671360    Design

 

Buffalo China, Inc.:    None Delco International, Ltd.:    None Kenwood Silver
Company, Inc.:    None Oneida Food Service, Inc.:    None Oneida International
Inc.:    None Oneida Silversmiths Inc.:    None Sakura, Inc.:    None THC
Systems, Inc.:    None

 

30



--------------------------------------------------------------------------------

18. List all trademarks, service marks, tradenames, fictitious names and logos
owned by each Loan Party or their respective domestic Subsidiaries which are
registered in the United States Patent and Trademark Office, together with any
pending registration applications therefor:

Universal Tabletop, Inc.: None

Anchor Hocking, LLC:

 

Trademark Name

   Filing Date    Reg. No.
(App. No.)   Reg. Date
(App. Date)    Status ANCHOR HOCKING    07-Nov-62    756056   03-Sep-63   
Registered ANCHOR HOME COLLECTION    27-Mar-09    3,994,367   12-Jul-11   
Registered ANCHOR SIGNATURES (stylized)    09-Jul-09    3776235   13-Apr-10   
Registered COLONY CRAFTS    29-Nov-85    1406765   26-Aug-86    Registered
EXCELLENCY    02-May-78    1110057   26-Dec-78    Registered FIRE-KING   
13-Feb-41    388452   24-Jun-41    Registered FIRE-KING (STYLIZED)    13-Feb-48
   522575   21-Mar-50    Registered FLORENTINE    22-Feb-10    3853422  
28-Sep-10    Registered GOCLEAR BY ANCHOR HOCKING COMPANY (stylized)   
19-Jul-12    (85681287)      Pending APP. RIM-TEMPERED    05-Mar-87    1479195  
01-Mar-88    Registered ROLY POLY    21-Feb-85    1360611   17-Sep-85   
Registered SURE-GUARD    13-Mar-98    2289581   26-Oct-99    Registered
SURE-SNUFF    22-Sep-64    788905   04-May-65    Registered TARTAN    26-Nov-91
   1783467   20-Jul-93    Registered TRUESEAL BY ANCHOR (STYLIZED)    27-May-09
   3846194   07-Sep-10    Registered ANCHOR    1-Jan-09    3817901   13-Jul-10
   Registered Misc. design    1-Dec-09    3817905   13-Jul-10    Registered
RAISE A GLASS TO PLANET EARTH    1-Jan-09    3817907   13-Jul-10    Registered
ALCO    15-Aug-02    2717483   20-May-03    Registered LJ BABY    01-Apr-06   
3224731   3-Apr-07    Registered Cup design    18-Feb-13    (85852942)     
Pending

Oneida Ltd.: U.S. Trademarks

 

Trademark

   Int’l Class    Reg. No.
(App. No.)    Reg. Date (App. Date)    Use Act I    8    1,079,716    12/20/77
   F/W Affection    8, 14    645,392    05/14/57    F/W&H/W Aquarius    8   
2,496,315    10/9/01    F/W Arbor Rose    8    744,744    02/05/63    F/W

 

31



--------------------------------------------------------------------------------

Trademark

   Int’l Class    Reg. No.
(App. No.)    Reg. Date (App. Date)    Use Ariel    8    3,160,902    10/17/06
   F/W* Ballad    8    857,895    10/01/68    F/W Blue Ridge    21    1,181,156
   12/08/81    D/W Botticelli    21    3,925,735    03/01/2011    D/W Botticelli
   8    959,353    05/22/73    F/W Brahms    8    1,000,408    12/24/74    F/W*
Bring Life to the Table    8    3,496,928    09/02/08    F/W Bring Life to the
Table    21    3,547,323    12/16/08    D/W Cantata    8    785,546    02/23/65
   F/W Castle Court    14    1,706,604    08/11/92    H/W** Chateau    8   
876,498    09/09/69    F/W Clarette    8    1,392,161    05/06/86    F/W*
Community    8    712,476    03/14/61    F/W Coronation    8    337,956   
08/20/36    F/W Cubby Bear    8    2,131,078    01/20/98    F/W Culinaria    21
   3,934,239    3/22/11    D/W Culinaria    8    3,938,083    3/29/11    F/W
Damask Rose    14    1,725,476    10/20/92    H/W** Delco    8    2,617375   
09/10/02    F/W Delco    21    2,617374    09/17/02    D/W Delco    21   
2620379    09/10/02    H/W Dover    8    889,693    04/21/70    F/W Du Maurier
   14    984,215    05/14/74    F/W&H/W Dunes    21    1,177,304    11/10/81   
D/W Easton    8    1,362,989    10/01/85    F/W Eastview    8    3,270,018   
07/24/07    F/W* Etage    8    2,266,744    08/03/99    F/W Eton    8    512,068
   07/12/49    F/W Flight    8    274,966    09/09/30    F/W&H/W Forever    8   
876,507    09/09/69    F/W Harmony    8    436,275    01/27/48    F/W Heiress   
8    2,032,263    01/21/97    F/W* Heirloom    8    977,690    01/29/74    F/W
Heirloom    8    2,036,837    02/11/97    F/W Juilliard    8    1,362,990   
10/01/85    F/W Jefferson    8    646,810    06/11/57    F/W Kenwood    8   
849,007    05/14/68    F/W Louisiana    8    894,079    07/07/70    F/W LTD    8
   1,362,987    10/01/85    F/W Majesticware    21    2,075,123    07/01/97   
D/W Marquette    8    1,362,988    10/01/85    F/W Maybrook    8,14    645,401
   05/14/57    H/W Melissa    8    899,170    09/22/70    F/W Michelangelo    8
   884,999    01/27/70    F/W Noblesse    8,14    280,604    02/24/31    F/W
Northland    8    1,989,764    07/30/96    F/W Nottingham    21    1,208,446   
09/14/82    D/W** Oneida    8,14    2,031987    01/21/97    F/W&H/W Oneida    8
   631,695    07/31/56    F/W Oneida    14    682,551    07/28/59    F/W Oneida
   8    850,953    06/18/68    Cutlery

 

32



--------------------------------------------------------------------------------

Trademark

   Int’l Class    Reg. No.
(App. No.)    Reg. Date (App. Date)    Use Oneida    21    851,740    07/02/68
   H/W Oneida    21    1,177,324    11/10/81    G/W Oneida    21    2,263,002   
07/20/99    D/W Oneida    35    2,230,913    03/09/99    Factory Store Oneida   
8, 9,21    2,299,604    12/14/99    Gadgets Oneida    42    2,525,748    1/1/02
   On-line Svcs. Oneida    35    2,425,852    01/30/01    On-line Svcs. Oneida
   21    2,141,599    03/03/98    Cookware Oneida    3    2,095,127    09/09/97
   Polish Oneida    7    2,146,917    03/31/98    Tools Oneida    21   
2,883,927    9/14/04    Bakeware Oneida    11    3,759,303    3/9/10   
Electric Coffee
Makers Oneidacraft    8    870,429    06/03/69    F/W Oneida Community    14   
185,759    06/24/24    F/W&H/W Oneida Chef’s Table    21    (77/578,345)   
(09/25/08)    Dinnerware Oneida Global Foodservice    35    4,068,998   
12/13/11    On-line Svcs. Oneida Hotel    21    3,772,396    4/6/10    D/W
Oneida Home    35    2,806,347    1/20/04    Factory Store OL Oneida & Design   
14    1065754    05/17/77    H/W Peer    8    635,891    10/16/56    F/W Post
Road    8    953,095    02/13/73    F/W Rego    21    1,138,785    08/19/80   
D/W Rego & design    21    1,141,341    11/11/80    D/W 1881 Rogers Stainless   
8    755,945    09/03/63    F/W** Rio    8    876,500    09/09/69    F/W Wm. A.
Rogers    14    805,167    03/08/66    F/W&H/W Wm. A. Rogers    8    805,119   
03/08/66    F/W Sakura    21    2,834,012    04/20/04    D/W Seneca    8   
439,625    07/06/48    F/W Shoreline    8    640,993    02/05/57    F/W*
Southern Garden    21    1,968,249    04/16/96    G/W The Art of Dining    21   
2049,760    04/01/97    D/W&G/W Thor    8    874,194    08/05/69    F/W Unity   
8    2,195,521    10/13/98    F/W Valerie    8    1,158,866    06/30/81    F/W
Will ‘OWisp    8    875,082    08/19/69    F/W Stanton Hall    8    528,493   
8/1/50    F/W** Sant’ Andrea       4,135,501    5/1/12   

 

* Assigned from General Mills to Oneida Ltd. by means of an Asset Sale Agreement
dated April 23, 2007. Record owner remains General Mills Inc in the USPTO
database.

** Not renewed or maintained, but USPTO database still shows these registrations
as active.

Buffalo China, Inc.:

 

Trademark

   Int’l Class    Reg. No.    Reg. Date    Use Buffalo China    21    1374809   
12/10/85    D/W

 

33



--------------------------------------------------------------------------------

Delco International, Ltd.:

 

Trademark

   Int’l Class    Reg. No.    Reg. Date    Use ABCO    8, 21    2230713   
03/09/99    F/W&D/W Atlantic China    21    2063113    05/20/97    D/W Belmore
   8    2104884    10/14/97    F/W Ceramicor    21    2136644    02/17/98    D/W
Delta    8    2094574    09/09/97    F/W Lexington    8    2094572    09/09/97
   F/W

 

Kenwood Silver Company, Inc.:    None Oneida Food Service, Inc.:    None Oneida
International Inc.:    U.S. Trademarks

 

Trademark

   Class    Reg. #    Reg. Date    Use Sant’ Andrea (Design)    11,14,21   
2671450    1/7/03    HW Sant’ Andrea (Design)    11,14,21    2668370    12/31/02
   HW Sant’ Andrea (Design)    8    2651556    11/19/02    FW Sant’Andrea    8 &
21    2386731    09/19/00    F/W&H/W Sant’ Andrea    14    2469654    7/17/01   
H/W

 

Oneida Silversmiths Inc.:    None Sakura, Inc.:    None THC Systems, Inc.:   
None

 

34



--------------------------------------------------------------------------------

19. Provide a description of any patent license, trademark license or copyright
license to which any Loan Party or its respective domestic Subsidiaries is a
party as Licensor:

 

Entity

  

Licensee/Description of License

Universal Tabletop, Inc.    None. Anchor Hocking, LLC    None. Oneida Ltd.   
Bradshaw International, Inc. - ONEIDA Trademark applied to bakeware, cookware
manufactured by or for Bradshaw International in exchange for a royalty. Term
ends on 12/31/12, automatically renews with 2 year additional term.    Robinson
Home Products, Inc.  - ONEIDA Trademark applied to kitchen gadgets, Flatware,
dinnerware, cutlery and glassware manufactured by or for Robinson Home in
exchange for a royalty. Term ends on 8/31/2019. Upon end of first 10 year term,
automatically renews for second 10 year term unless notice given by either
party.    McPherson’s Limited - ONEIDA Trademark applied to cutlery, flatware,
kitchenware, cookware, giftware, hollowware in the retail market in Australia
and New Zealand in exchange for a prepaid royalty until March 2014. Term ends
March 1, 2014 with option to renew for additional 2 years. Buffalo China, Inc.
   None. Delco International, Ltd.    None. Kenwood Silver Company, Inc.   
None. Oneida Food Service, Inc.    None. Oneida International Inc.    None.
Oneida Silversmiths Inc.    None. Sakura, Inc.    None. THC Systems, Inc.   
None.

20. List all promissory notes, debt securities and other negotiable instruments
owned by each Loan Party or its respective domestic Subsidiaries:

PROMISSORY NOTES

 

A. Relocation Loans to Employees

 

Employee

  

Type of Loan

  

Due Date of Loan

  

Original Amount

None         

 

B. Promissory Notes Covering Revolving Intercompany Debt:

 

Lender

  

Debtor

  

Date of Note

  

Maximum Amount of Note

None         

 

35



--------------------------------------------------------------------------------

21. Provide the name of each bank, savings institution or financial institution
where any Loan Party or its respective domestic Subsidiaries maintains a deposit
account together with relevant address and the account number(s), and indicate
if such account is required to be subject to a control agreement, and if not,
the reason for such exclusion:

 

Bank

 

Address

 

Principal on
Account

 

Description

 

Account
Number

 

Type of Account

 

DACA

Wells Fargo   600 California St., San Francisco, CA   Oneida Ltd.   Oneida Ltd.
  4122231145   Commercial checking balance sweep to Main   Yes Wells Fargo   600
California St., San Francisco, CA   Oneida Ltd.   Oneida Ltd.   4122231129  
Commercial checking balance sweep to Main   Yes Wells Fargo   600 California
St., San Francisco, CA   Oneida Ltd.   Oneida Ltd.   4122231137   Commercial
checking balance sweep to Main   Yes Wells Fargo   600 California St., San
Francisco, CA   Oneida Ltd.   Oneida Ltd.   4122231186   Commercial Checking
(MAIN)   Yes Wells Fargo   600 California St., San Francisco, CA   Oneida Ltd.  
Oneida Ltd.   9600158297   Commercial checking (check clearing) sweep to Main  
No* Wells Fargo   600 California St., San Francisco, CA   Oneida Ltd.   Oneida
Ltd.   9600158303   Commercial checking (EBS-RMSCO cleaering) sweep to Main  
No* Wells Fargo   600 California St., San Francisco, CA   Oneida Ltd.   Oneida
Ltd.   9600158318   Commercial checking (workmans comp) sweep to Main   No*
Wells Fargo   600 California St., San Francisco, CA   Oneida Ltd.   Oneida Ltd.
  9600158322   Commercial checking (EBS-RMSCO cleaering) sweep to Main   No* NBT
Bank   Sherrill Rd, Sherrill NY   Oneida Ltd.   Oneida Ltd.   6143246767  
Business checking balance transfer to Main   No** M&T Bank   Bank One, Oneida,
NY 13421 M&T Plaza, Buffalo, NY 14203   Oneida Ltd.   Oneida Ltd.   1040574  
Deferred Compensation Account   No** PNC   8800 Tinicum Blvd F6-F166-02-J
Philadelphia, PA 19153   Anchor Hocking, LLC   Anchor Hocking, LLC   1131381581
  Depository (Lockbox)   Yes PNC   8800 Tinicum Blvd F6-F166-02-J Philadelphia,
PA 19153   Anchor Hocking, LLC   Anchor Hocking, LLC   1131381602   Disbursement
Account   Yes Wells Fargo   600 California St., San Francisco, CA   Anchor
Hocking, LLC   Anchor Hocking, LLC   4122295041   Payables Controlled
Disbursement Account   Yes Wells Fargo   600 California St., San Francisco, CA  
Anchor Hocking, LLC   Anchor Hocking, LLC   9600161314   Payroll Controlled
Disbursements Account   No* Wells Fargo   600 California St., San Francisco, CA
  Anchor Hocking, LLC   Anchor Hocking, LLC   9600161329   Lockbox   No*

 

* ZBA - draw upon presentment.

** Balance beneath Excluded Account threshold

 

36



--------------------------------------------------------------------------------

22. Provide the name and address of each Person where any Loan Party or its
respective domestic Subsidiaries maintains a Commodities Account, together with
account number(s), and indicate if such account is required to be subject to a
control agreement, and if not, the reason for such exclusion:

None.

23. Provide the name and address of each Person where any Loan Party or its
respective domestic Subsidiaries maintains a Securities Account, together with
the relevant address and the account number(s), and indicate if such account is
required to be subject to a control agreement, and if not, the reason for such
exclusion:

None.

24. List all governmental permits and/or licenses held by each Loan Party and
their respective domestic Subsidiaries (to the extent such permits and/or
licenses are not listed above).

 

Entity

  

Government Unit Issuing License/Permit

  

Description of License/Permit

  

Permit #

Universal Tabletop, Inc.    None.    N/A    N/A Anchor Hocking, LLC    State of
Ohio Dept. of Industrial Relations    Lancaster Ohio Manufacturing Facility
Certificate of Use and Occupancy    925064    State of Pennsylvania    Water
Tube Hot Water Heating    199498B    Boiler Section    NB11811 - 1997 - 30      
State of Pennsylvania    Water Tube Hot Water Supply -    199645B    Boiler
Section    Men’s Locker Room West - NB125040 - 1996 - 160       State of
Pennsylvania    Water Tube Hot Water Supply -    199646B    Boiler Section   
Men’s Locker Room East - NB 129618 - 1996 -160       See attached (1) Anchor
Acquisition, LLC - Monaca, Pennsylvania, (2) Anchor Acquisition, LLC -
Lancaster, OH Distribution Center and (3) Anchor Acquisition, LLC - Lancaster,
OH Plant 1 Permit Schedules Oneida Ltd.    NYS DEC    Knife Plant SPDES Permit
   NY0084638       Knife Plant Chemical Bulk Storage Permit    6-000058    NJ
Casino Control    Casino Service Industry    Log # 01117- 70          Vrf# 02470
Buffalo China, Inc.    None.    N/A    N/A Delco International, Ltd.    None.   
N/A    N/A Kenwood Silver Company, Inc.    None.    N/A    N/A

 

37



--------------------------------------------------------------------------------

Oneida Food Service, Inc.    None.    N/A    N/A Oneida International Inc.   
None.    N/A    N/A Oneida Silversmiths Inc.    None.    N/A    N/A Sakura, Inc.
   None.    N/A    N/A THC Systems, Inc.    None.    N/A    N/A

25. Legal Counsel for the Loan Parties is as follows:

 

Name of the Firm:    Kirkland & Ellis LLP Address:    300 North LaSalle   
Chicago, IL 60654 Phone:    (312) 862-7045 Facsimile:    (312) 862-2200 mailto:
Partner Email:    david.milligan@kirkland.com Partner Handling Relationship:   
David Milligan

26. The Certified Public Accountant for the Loan Parties is as follows:

BDO USA, LLP 401

Broadhollow Road, Suite 201

Melville, NY 11747

27. The Insurance Broker/Agent for the Loan Parties is as follows:

 

Anchor Hocking, LLC    Aon Risk Services    445 Hutchinson Avenue, Suite 900   
Columbus, OH 43235 Oneida Ltd.    Aon Risk Solutions    3000 Town Center, Suite
3000    Southfield, MI 48075

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Loan Party has executed this Perfection Certificate as
of the      day of             , 2013.

 

ANCHOR HOCKING, LLC By:   /s/  Bernard Peters  

 

  Name:   Bernard Peters   Title:   Chief Financial Officer UNIVERSAL TABLETOP,
INC. By:   /s/  Bernard Peters  

 

  Name:   Bernard Peters   Title:   Chief Financial Officer ONEIDA LTD. By:  
/s/  Bernard Peters  

 

  Name:   Bernard Peters   Title:   Chief Financial Officer BUFFALO CHINA, INC.
DELCO INTERNATIONAL, LTD. KENWOOD SILVER COMPANY, INC. ONEIDA FOOD SERVICE, INC.
ONEIDA INTERNATIONAL INC. ONEIDA SILVERSMITHS INC. SAKURA, INC. THC SYSTEMS,
INC. By:   /s/  Bernard Peters  

 

  Name:   Bernard Peters   Title:   Chief Financial Officer

[EveryWare Perfection Certificate Signature Page]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ADMINISTRATIVE QUESTIONNAIRE

See attached.



--------------------------------------------------------------------------------

 EveryWare Global, Inc.   Confidential 

 

 

Lender Information Form

Please email completed form to: Cynthia Matje

Phone number: 267-321-6727

Email: cynthia.matje@wellsfargo.com

 

I.    Borrower name:   

 

II.    Legal name of lender for signature page:   

 

   Signature Block Information:   

 

   Signing Credit Agreement:                    Yes                    No      
Coming in via Assignment:                    Yes                    No   

III.    Name of lender for any eventual tombstone:   

 

IV.    Legal address:   

 

     

 

     

 

V.    Lenders Contact information   

 

   Credit contact    Operations contact    Legal counsel

Name:

  

 

  

 

  

 

Title:

  

 

  

 

  

 

Address:

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Telephone:

  

 

  

 

  

 

Facsimile:

  

 

  

 

  

 

E-Mail:

  

 

  

 

  

 

 

VI.    Lenders wire payment instructions   

Pay to:

 

  

 

      (Name of Lender)                  

 

      (ABA #)    (City/State)               

 

      (Account #)    (Account Name)               

 

      (Attention)      

 

 

 

LOGO [g516622wells_logo.jpg]



--------------------------------------------------------------------------------

 EveryWare Global, Inc.   Confidential 

 

 

VII.    Agent payment instructions(U.S. Currency):   

Pay to:

 

   Wells Fargo Bank, NA.         

 

      (Name of Bank)          121-000-248    San Francisco, CA      

 

      (ABA #)    (City/State)       37235547964501042    Wells Fargo Bank, NA   
  

 

      (Account #)    (Account Name)       Reference – Anchor Hocking LLC (AKLA1)
     

 

      Wells Fargo Bank, NA.         

 

      (Name of Bank)          121-000-248    San Francisco, CA      

 

      (ABA #)    (City/State)       37235547964500977    Wells Fargo Bank, NA   
  

 

      (Account #)    (Account Name)       Reference – Anchor Hocking LLC (AKLB1)
     

 

  

 

VIII.    Lenders Contact information   

 

   Credit contact    Operations contact    Legal counsel Name:    Guido Cuomo   
Savita Corlette    Valerie Mason   

 

  

 

  

 

Title:    Vice President/RM    Loan Servicing Specialist      

 

  

 

  

 

Address:    100 Park Ave    100 Park Ave    230 Park Ave   

 

  

 

  

 

   New York, NY 10017    New York, NY 10017    New York, NY 10169   

 

  

 

  

 

   14th Floor    14th floor      

 

  

 

  

 

Telephone:    212-545-4482    212-545-4250    212-905-3636   

 

  

 

  

 

Facsimile:    855-434-1989    212-545-4246      

 

  

 

  

 

E-Mail:    Guido.Cuomo@wellsfargo.com    Savita.Corlette@wellsfargo.com   
VMason@oshr.com   

 

  

 

  

 

 

IX.    Lenders Organizational Structure:   

 

US Corporation:             Yes          
                  Non-US (Foreign) Corporation:  

 

 

If Foreign, country of incorporation or organization:  

 

 

Lender’s Tax Identification Number:  

 

Tax withholding Form Attached (See next page)

Failure to properly complete and return the applicable form will subject your
institution to withholding tax.

FOR INTERNAL PURPOSES ONLY (FOREIGN INSTITUTIONS)

 

Patriot Act Certification Effective Date:  

 

 

 

Patriot Act Certification Expiration Date:  

 

 

 

 

 

LOGO [g516622wells_logo.jpg]



--------------------------------------------------------------------------------

 EveryWare Global, Inc.   Confidential 

 

 

TAX REPORTING INFORMATION (PLEASE REVIEW THE INFORMATION BELOW AND SUBMIT THE
APPROPRIATE IRS TAX FORM ALONG WITH THIS COMPLETED ADMINISTRATIVE DETAILS
QUESTIONNAIRE).

Tax Documents

U.S. DOMESTIC INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

  ¨ Attach Form W-9 for current Tax Year

  ¨ Confirm Tax ID Number:

FOREIGN INSTITUTIONS:

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution:

a.) Form W8BEN (Certificate of Foreign Status of Beneficial Owner),

b.) Form W-8ECI (Income Effectively Connected to a U.S. Trade or Business),

c.) Form W-8EXP (Certificate of Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please be advised that U.S.
tax regulations do not permit the acceptance of faxed forms. An original tax
form must be submitted.

  ¨ Attach Form W-8 for current Tax Year

  ¨ Confirm Tax ID Number:

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners. Please be advised that U.S. tax regulations
do not permit the acceptance of faxed forms. Original tax form(s) must be
submitted.

  ¨ Attach Form W-8 for current Tax Year

  ¨ Confirm Tax ID Number:                     

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

 

 

LOGO [g516622wells_logo.jpg]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SECOND AMENDED AND RESTATED GUARANTY AGREEMENT

See attached.



--------------------------------------------------------------------------------

Execution

SECOND AMENDED AND RESTATED GUARANTY

This SECOND AMENDED AND RESTATED GUARANTY (as amended, supplemented, amended and
restated or otherwise modified from time to time, this “Guaranty”), dated as of
May 21, 2013, is made by each Subsidiary (such capitalized term and other terms
used in this Guaranty to have the meanings set forth in (or incorporated by
reference in) Article I) of UNIVERSAL TABLETOP, INC., a Delaware corporation
(“Parent”), from time to time a party to this Guaranty (collectively referred to
herein as, together with Parent, the “Guarantors”) in favor and for the benefit
of each of the Secured Parties, including WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo”), as the collateral agent on behalf of Secured Parties under the
Credit Agreement (together with any successor(s) or assign(s) thereto, the
“Collateral Agent”).

WITNESSETH:

WHEREAS, Parent and certain of its affiliates entered into the Amended and
Restated Loan and Security Agreement, dated as of March 23, 2012 (as such
agreement has been amended, supplemented, amended and restated, replaced or
otherwise modified through the date hereof, the “Existing Credit Agreement”),
among Oneida Ltd., a Delaware corporation (“Oneida”), Anchor Hocking, LLC, a
Delaware limited liability company (“Anchor”, and together with Oneida, each
individually, a “Borrower”, and collectively, the “Borrowers”), Parent, certain
of Parent’s subsidiaries, the various financial institutions and other Persons
from time to time parties thereto as lenders (the “Lenders”), and Wells Fargo,
in its capacity as administrative agent and Collateral Agent for the Lenders;

WHEREAS, Parent and certain of its subsidiaries previously guaranteed the
obligations of Borrowers to Agent and Lenders, and Borrowers previously
guaranteed the obligations of each other Borrower to Agent and Lenders, pursuant
to the Amended and Restated Guaranty, dated as of March 23, 2012, by Parent,
Borrowers and certain of Parent’s subsidiaries (collectively, together with
Parent and Borrowers, the “Guarantors”) in favor of Agent (as in effect on the
date hereof immediately prior to the effectiveness hereof, the “Existing
Guaranty”);

WHEREAS, Parent and certain of its affiliates have entered or about to enter
into the Second Amended and Restated Loan and Security Agreement, dated as of
May 21, 2013 (as such agreement may be amended, supplemented, amended and
restated, replaced or otherwise modified from time to time, the “Credit
Agreement”), among Guarantors, the various financial institutions and other
Persons from time to time parties thereto as lenders (the “Lenders”), and Wells
Fargo, in its capacity as administrative agent and Collateral Agent for the
Lenders;

WHEREAS, in order to induce Agent and Lenders (i) to enter into the Credit
Agreement, amending and restating the existing financing arrangements, and
(ii) to continue making loans and providing other credit accommodations to
Borrowers, Guarantors desire to amend and restate the Existing Guaranty entered
into by the Guarantors in its entirety as set forth herein; and

WHEREAS, due to the close business and financial relationships among Borrowers
and each other Guarantor, in consideration of the benefits which will accrue to
each Guarantor and as



--------------------------------------------------------------------------------

an inducement for and in consideration of Lenders (or Agent on behalf of
Lenders) continuing to make loans and advances and provide other financial
accommodations to Borrowers pursuant to the Loan Agreement and the other Loan
Documents, each Guarantor has agreed to guarantee the payment and performance of
the Obligations on the terms set forth herein;

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Secured Parties to enter into
the Amended and Restated Loan and Security Agreement and for the Lenders to
continue to make Revolving Loans and the Issuing Lenders to issue Letters of
Credit to the Borrowers, and to induce the Secured Parties to enter into
agreements in respect of Bank Products, each Guarantor jointly and severally
agrees, for the benefit of each Secured Party, as follows.

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Guaranty, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

(a) “Anchor” is defined in the recitals.

(b) “Borrowers” is defined in the recitals.

(c) “Collateral Agent” is defined in the preamble.

(d) “Credit Agreement” is defined in the recitals.

(e) “Existing Credit Agreement” is defined in the recitals.

(f) “Existing Guaranty” is defined in the recitals.

(g) “Guarantors” is defined in the preamble.

(h) “Guaranty” is defined in the preamble.

(i) “Lenders” is defined in recitals.

(j) “Oneida” is defined in the recitals.

(k) “Parent” is defined in the preamble.

(l) “Wells Fargo” is defined in preamble.

SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, each capitalized term used in this Guaranty and
not otherwise defined herein has the meaning provided in the Credit Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE II

GUARANTY PROVISIONS

SECTION 2.1. Guaranty. Each Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably

(a) guarantees the full and punctual payment when due, whether at stated
maturity, or on any date of a required prepayment, or by declaration,
acceleration, demand or otherwise, of all Obligations of the Borrowers and each
other Loan Party now or hereafter existing, whether for principal, interest
(including interest accruing at the then applicable rate provided in the Credit
Agreement after the occurrence of any Default or Event of Default set forth in
the Credit Agreement, whether or not a claim for post-filing or post-petition
interest is allowed under applicable law following the institution of a
proceeding under bankruptcy, insolvency or similar laws), fees, payment
obligations in respect of Letters of Credit, expenses or otherwise (including
all such amounts which would become due but for the operation of the automatic
stay under Section 362(a) of the United States Bankruptcy Code, 11 U.S.C.
§362(a), and the operation of Sections 502(b) and 506(b) of the United States
Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)); and

(b) indemnifies and holds harmless each Secured Party for any and all costs and
expenses permitted under the Credit Agreement incurred by such Secured Party in
enforcing any rights under this Guaranty;

provided, however, that each Guarantor shall only be liable under this Guaranty
for the maximum amount of such liability that can be hereby incurred without
rendering this Guaranty, as it relates to such Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount. This Guaranty constitutes a guaranty of payment when due
and not of collection, and each Guarantor specifically agrees that it shall not
be necessary or required that any Secured Party exercise any right, assert any
claim or demand or enforce any remedy whatsoever against the Borrower, any other
Loan Party or any other Person before or as a condition to the obligations of
such Guarantor hereunder.

SECTION 2.2. Reinstatement, etc. Each Guarantor hereby jointly and severally
agrees that this Guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time any payment (in whole or in part) of any of the
Obligations is invalidated, declared to be fraudulent or preferential, set
aside, rescinded or must otherwise be restored by any Secured Party, including
upon the occurrence of any Default or Event of Default set forth in the Credit
Agreement or otherwise, all as though such payment had not been made.

SECTION 2.3. Guaranty Absolute, etc. This Guaranty shall in all respects be a
continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full force and effect until the Termination Date has occurred.
Each Guarantor jointly and severally guarantees that the Obligations of the
Borrowers and each other Loan Party will be paid strictly in accordance with the
terms of the Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Secured Party with respect thereto. The liability of each
Guarantor under this Guaranty shall be joint and several, absolute,
unconditional and irrevocable irrespective of:

(a) any lack of validity, legality or enforceability of the Credit Agreement or
any other Loan Document or other agreement relating to any Obligation;

(b) the failure of any Secured Party

(i) to assert any claim or demand or to enforce any right or remedy against any
Loan Party or any other Person (including any other guarantor) under the
provisions of any Loan Document or other agreement relating to any Obligation or
otherwise, or

(ii) to exercise any right or remedy against any other guarantor (including any
Guarantor) of, or collateral securing, any Obligations;

 

3



--------------------------------------------------------------------------------

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Obligations, or any other extension, compromise or
renewal of any Obligation;

(d) any reduction, limitation, impairment or termination of any Obligations for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Guarantor hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, irregularity,
compromise, unenforceability of, or any other event or occurrence affecting, any
Obligations or otherwise;

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document or other
agreement relating to any Obligation;

(f) any addition, exchange or release of any collateral or of any Person that is
(or will become) a guarantor (including a Guarantor hereunder) of the
Obligations, or any surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the
Obligations; or

(g) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, the Borrowers, any other Loan Party,
any surety or any other guarantor.

SECTION 2.4. Setoff. Each Guarantor hereby irrevocably authorizes the Collateral
Agent and each Lender, without the requirement that any notice be given to such
Guarantor (such notice being expressly waived by each Guarantor), upon the
occurrence and during the continuance of any Event of Default set forth in the
Credit Agreement or, to the fullest extent permitted by law, to appropriate and
apply to the payment of the Obligations then due to it, and (as security for
such Obligations) each Guarantor hereby grants to each Secured Party a
continuing security interest in, any and all balances, claims, credits,
deposits, accounts or money of such Guarantor then or thereafter maintained with
such Secured Party; provided, however, that any such appropriation and
application shall be subject to the provisions of Section 6.9 of the Credit
Agreement. Each Secured Party agrees to promptly notify the applicable Guarantor
as soon as practicable after any such setoff and application made by such
Secured Party; provided, however, that the failure to give such notice shall not
affect the validity of such setoff and application. Notwithstanding the
foregoing, no Secured Party shall exercise any right of set off, banker’s lien,
or the like against any deposit account or property of any Guarantor held or
maintained by such Secured Party without the prior written consent of the
Administrative Agent. The rights of each Secured Party under this Section 2.4
are in addition to other rights and remedies (including other rights of setoff
under applicable law or otherwise) which such Secured Party may have.

SECTION 2.5. Waiver, etc. Except as otherwise specifically provided herein, each
Guarantor hereby waives promptness, diligence, notice of acceptance and any
other notice with respect to any of the Obligations and this Guaranty and any
requirement that any Secured Party

 

4



--------------------------------------------------------------------------------

protect, secure, perfect or insure any Lien, or any property subject thereto, or
exhaust any right or take any action against any Loan Party or any other Person
or any Collateral securing the Obligations, as the case may be.

SECTION 2.6. Postponement of Subrogation, etc. Each Guarantor agrees that it
will not exercise any rights which it may acquire by way of subrogation under
this Guaranty or any other Loan Document or other agreement relating to any
Obligation to which it is a party, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from any Loan Party, in respect of any
payment made hereunder, under any other Loan Document or other agreement
relating to any Obligation or otherwise, until following the Termination Date.
Any amount paid to any Guarantor on account of any such subrogation rights prior
to the Termination Date shall be held in trust for the benefit of the Secured
Parties and shall immediately be paid and turned over to the Collateral Agent
for the benefit of the Secured Parties in the exact form received by such
Guarantor (duly endorsed in favor of the Collateral Agent, if required), to be
credited and applied against the Obligations, whether matured or unmatured, in
accordance with Section 2.7; provided, however, that if any Guarantor has made
payment to the Secured Parties of all or any part of the Obligations and the
Termination Date has occurred, then at such Guarantor’s request, the Collateral
Agent (on behalf of the Secured Parties) will, at the expense of such Guarantor,
execute and deliver to such Guarantor appropriate documents (without recourse
and without representation or warranty) necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Obligations resulting from
such payment. In furtherance of the foregoing, at all times prior to the
Termination Date each Guarantor shall refrain from taking any action or
commencing any proceeding against the Borrowers or any other Loan Party (or its
successors or assigns, whether in connection with a bankruptcy proceeding or
otherwise) to recover any amounts in respect of payments made under this
Guaranty to any Secured Party.

SECTION 2.7. Payments; Application. Each Guarantor hereby agrees with each
Secured Party as follows:

(a) Each Guarantor hereby agrees to comply with and he bound by the provisions
of Sections 4.4, 4.6 and 5.1 of the Credit Agreement in respect of all payments
made by it hereunder and the provisions of which Sections are hereby
incorporated into and made a part of this Guaranty by this reference as if set
forth herein; provided, that, references to the “Borrowers” in such Sections
shall be deemed to be references to each Guarantor, and references to “this
Agreement” in such Sections shall be deemed to be references to this Guaranty.

(b) All payments made hereunder shall be applied upon receipt (i) first, to pay
any fees, indemnities, or expense reimbursements, then due to the Agents from
the Borrowers; (ii) second, to pay any fees or expense reimbursements then due
to the Lenders from the Borrowers; (iii) third, to the payment in full of
Unfunded Advances/Participations; (iv) fourth, to pay interest due in respect of
the Revolving Loans; (v) fifth, to pay or prepay principal of the Swingline
Loans and the Agent Advances; (vi) sixth, to pay or prepay principal of the
Revolving Loans (other than Unfunded Advances/Participations the Swingline Loans
and the Agent Advances), (vii) seventh, to pay or prepay unpaid reimbursement
obligations in respect of, or cash collateralize, Letters of Credit (other than
Unfunded Advances/Participations); (viii) eighth, to the payment of any other
Obligation due to an Agent or any Lender by the

 

5



--------------------------------------------------------------------------------

Borrowers (including in respect of Bank Products) and (ix) ninth, after payment
in full of the amounts specified in clauses (b)(i) through (b)(viii), and
following the Termination Date, to such Guarantor or any other Person lawfully
entitled to receive such surplus.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.1. Representations. In order to induce the Secured Parties to enter
into the Third Amendment and to continue to make the Revolving Loans and to
issue the Letters of Credit thereunder, and to induce Secured Parties to enter
into agreements in respect of Bank Products, each Guarantor represents and
warrants to each Secured Party as set forth below.

(a) The representations and warranties contained in Article 8 of the Credit
Agreement, insofar as the representations and warranties contained therein are
applicable to such Guarantor and its properties, are true and correct in all
material respects as of the date hereof, unless stated to relate solely to an
earlier date, in which case, such representations and warranties shall be true
and correct in all material respects as of such earlier date, each such
representation and warranty set forth in each such Article (insofar as
applicable as aforesaid) and all other terms of the Credit Agreement to which
reference is made therein, together with all related ancillary provisions, being
hereby incorporated into this Guaranty by this reference as though specifically
set forth in this Article III.

(b) Each Guarantor has knowledge of the Borrowers’ and each other Loan Party’s
financial condition and affairs and has adequate means to obtain from the
Borrowers and each other Loan Party on an ongoing basis information relating
thereto and to the Borrowers’ and such other Loan Party’s ability to pay and
perform the Obligations, and agrees to assume the responsibility for keeping,
and to keep, so informed for so long as this Guaranty is in effect. Each
Guarantor acknowledges and agrees that the Secured Parties shall have no
obligation to investigate the financial condition or affairs of the Borrowers or
any other Loan Party for the benefit of such Guarantor nor to advise such
Guarantor of any fact respecting, or any change in, the financial condition or
affairs of any Loan Party that might become known to any Secured Party at any
time, whether or not such Secured Party knows or believes or has reason to know
or believe that any such fact or change is unknown to such Guarantor, or might
(or does) materially increase the risk of such Guarantor as guarantor, or might
(or would) affect the willingness of such Guarantor to continue as a guarantor
of the Obligations.

(c) It is in the best interests of each Guarantor to execute this Guaranty
inasmuch as such Guarantor will, as a result of being a Subsidiary or Affiliate
of Parent, and/or a Borrower itself, derive substantial direct and indirect
benefits from the Revolving Loans made and the Letters of Credit issued from
time to time to the Borrowers by the Lenders pursuant to the Credit Agreement
and the execution and delivery of the agreements in respect of Bank Products,
between the Borrowers, other Loan Parties and certain Secured Parties, and each
Guarantor agrees that the Secured Parties are relying on this representation in
agreeing to make Revolving Loans and to issue Letters of Credit to the
Borrowers.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS, ETC.

SECTION 4.1. Covenants. Each Guarantor covenants and agrees that, at all times
prior to the Termination Date, it will perform, comply with and be bound by all
of the agreements, covenants and obligations contained in the Credit Agreement
(including Articles 9, 10 and 12 of the Credit Agreement) which are applicable
to such Guarantor or its properties, each such agreement, covenant and
obligation contained in the Credit Agreement and all other terms of the Credit
Agreement to which reference is made in this Article, together with all related
ancillary provisions, being hereby incorporated into this Guaranty by this
reference as though specifically set forth in this Article.

ARTICLE V

MISCELLANEOUS PROVISIONS

SECTION 5.1. Loan Document. This Guaranty is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof.

SECTION 5.2. Binding on Successors, Transferees and Assigns; Assignment. This
Guaranty shall be jointly and severally binding upon each Guarantor and its
successors, transferees and assigns and shall inure to the benefit of and be
enforceable by each Secured Party and their respective successors, transferees
and assigns; provided, however, that no Guarantor may (unless otherwise
permitted under the terms of the Credit Agreement) assign any of its obligations
hereunder without the prior consent of the Required Lenders.

SECTION 5.3. Amendments, etc. No amendment to or waiver of any provision of this
Guaranty, nor consent to any departure by any Guarantor herefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Collateral Agent (on behalf of the Lenders or the Required Lenders, as the case
may be, pursuant to Section 14.2 of the Credit Agreement) and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 5.4. Notices. All notices and other communications provided for
hereunder shall be in writing (including facsimile communication) and mailed,
telecopied or delivered to the applicable Guarantor, in care of the Borrowers to
the address or facsimile number of the Borrowers specified in the Credit
Agreement or to such other address or facsimile number specified by a Guarantor
in writing to the Collateral Agent or, if such notice or communication is to the
Collateral Agent, to the address for the Collateral Agent set forth in the
Credit Agreement. All such notices and other communications, when mailed and
properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received; any such notice
or communication, if transmitted by facsimile, shall be deemed given when the
confirmation of transmission thereof is received by the transmitter. Notices and
other communications to the Secured Parties hereunder may be delivered or
furnished by electronic communication (including e mail and Internet or intranet
websites) pursuant to procedures approved by the Collateral Agent. The
Collateral Agent or the Borrowers may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided, that, approval of such
procedures may be limited to particular notices or communications.

SECTION 5.5. Additional Guarantors. Upon the execution and delivery by any other
Person of a supplement in the form of Annex I hereto, such Person shall become a
“Guarantor” hereunder with the same force and effect as if it were originally a
party to this Guaranty and

 

7



--------------------------------------------------------------------------------

named as a “Guarantor” hereunder. The execution and delivery of such supplement
shall not require the consent of any other party hereto, and the rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any other new Guarantor as a party to this
Guaranty.

SECTION 5.6. No Waiver; Remedies. In addition to, and not in limitation of,
Section 2.3 and Section 2.5, no failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 5.7. Captions. Section captions used in this Guaranty are for
convenience of reference only, and shall not affect the construction of this
Guaranty.

SECTION 5.8. Severability. Wherever possible each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 5.9. Governing Law, Entire Agreement, etc. THIS GUARANTY SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS AND OTHER AGREEMENTS RELATING TO ANY OBLIGATION CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

SECTION 5.10. Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE SECURED PARTIES OR ANY GUARANTOR MAY
BE BROUGHT AND MAINTAINED (TO THE EXTENT PERMITTED UNDER APPLICABLE LAW) IN THE
COURTS OF THE STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY (TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW) BE BROUGHT, AT THE COLLATERAL AGENT’S OPTION, IN
THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND. EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. EACH
GUARANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY

 

8



--------------------------------------------------------------------------------

REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK. EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR
HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

SECTION 5.11. Counterparts. This Guaranty and each amendment, waiver and consent
with respect hereto may be executed by the parties hereto in several
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together but one and the same agreement. Delivery of an
executed signature page to this Guaranty by telecopier or electronic mail in
portable document format shall be effective as delivery of an original executed
counterpart of the Guaranty.

SECTION 5.12. Waiver of Jury Trial. EACH OF THE GUARANTORS AND THE COLLATERAL
AGENT HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTIONS OF THE SECURED PARTIES OR SUCH GUARANTOR.

SECTION 5.13. Release of Guarantors. In the event that (a) all of the Capital
Stock of any Guarantor that is a party hereto (or one or more Persons that own,
directly or indirectly, all of the Capital Stock of such Guarantor) is sold or
otherwise disposed of (except to the Borrowers or any other Loan Party) or
liquidated, in each case, in accordance with the terms of the Credit Agreement
(or such sale or other disposition or liquidation, to the extent required under
the terms of the Credit Agreement, has been approved in writing by the Required
Lenders) and the proceeds of such sale, disposition or liquidation are applied
in accordance with the provisions of the Credit Agreement, to the extent
applicable, (b) any Guarantor otherwise ceases to be a Subsidiary or Affiliate
of Parent in compliance with the terms of the Credit Agreement or (c) any
Guarantor shall otherwise cease to be a Loan Party pursuant to the terms of the
Credit Agreement, such Guarantor shall be automatically released from this
Guaranty and this Guaranty shall, as to each such Guarantor, terminate, and have
no further force or effect.

SECTION 5.14. Amendment and Restatement. As of the date hereof, the terms,
conditions, agreements, covenants, representations and warranties set forth in
the Existing Guaranty are hereby amended and restated in their entirety, and as
so amended and restated, replaced and superseded, by the terms, conditions,
agreements, covenants, representations and warranties set forth in this
Guaranty.

SECTION 5.15. Limitations Regarding ECP Guarantors. Each Qualified ECP Guarantor
hereby jointly and severally, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Guarantor to fulfill its obligations under this Guaranty in respect of all
Hedge Obligations (provided, that, each Qualified ECP Guarantor shall only be
liable under this Section 5.15 for the maximum amount of such liability that can
hereby be incurred without resulting in its obligations under this Section 5.15,
or otherwise under this Guaranty as it relates to such Qualified ECP Guarantor,
being

 

9



--------------------------------------------------------------------------------

determined to be voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer by a final, non-appealable order of a court of competent
jurisdiction, and not for any greater amount). The obligations of each Qualified
ECP Guarantor under this Section 5.15 shall remain in full force and effect
until the Obligations have been indefeasibly paid in full. Each Qualified ECP
Guarantor intends that this Section 5.15 constitute, and this Section 5.15 shall
be deemed to constitute, a “keepwell, support, other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its Responsible Officer as of the date first above written.

 

GUARANTORS UNIVERSAL TABLETOP, INC. By:   /s/  Bernard Peters  

 

Name:  

Bernard Peters

Title:  

Chief Financial Officer

BUFFALO CHINA, INC. DELCO INTERNATIONAL, LTD. SAKURA, INC. THC SYSTEMS, INC.
KENWOOD SILVER COMPANY, INC. ONEIDA SILVERSMITHS INC. ONEIDA INTERNATIONAL INC.
ONEIDA FOOD SERVICE, INC. By:   /s/  Bernard Peters  

 

Name:  

Bernard Peters

Title:  

Chief Financial Officer

Second Amended and Restated Guaranty



--------------------------------------------------------------------------------

ACCEPTED AND AGREED FOR ITSELF AND ON BEHALF OF THE SECURED PARTIES: WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Collateral Agent By:  

/s/  Guido Cuomo

 

 

Name:  

Guido Cuomo

Title:   Authorized Signatory

Second Amended and Restated Guaranty



--------------------------------------------------------------------------------

ANNEX A

to

Guaranty

THIS SUPPLEMENT, dated as of             , 20     (this “Supplement”), is to the
Second Amended and Restated Guaranty, dated as of May 21, 2013 (as amended,
supplemented, amended and restated or otherwise modified, the “Guaranty”), among
the Guarantors (such capitalized term, and other terms used in this Supplement,
to have the meanings set forth in (or incorporated by reference in) Article I of
the Guaranty) from time to time party thereto, in favor of the Secured Parties.

WITNESSETH:

WHEREAS, pursuant to the provisions of Section 5.5 of the Guaranty, the
undersigned is becoming a Guarantor under the Guaranty; and

WHEREAS, the undersigned Guarantor desires to become a “Guarantor” under the
Guaranty in accordance with the agreements made to the Lenders in order to
induce the Secured Parties to continue to make Revolving Loans and issue Letters
of Credit under the Credit Agreement;

NOW, THEREFORE, in consideration of the premises, and for other consideration
(the receipt and sufficiency of which is hereby acknowledged), the undersigned
agrees, for the benefit of each Secured Party, as follows.

SECTION 1. Party to Guaranty, etc. In accordance with the terms of the Guaranty,
by its signature below the undersigned hereby irrevocably agrees to become a
Guarantor under the Guaranty with the same force and effect as if it were an
original signatory thereto and the undersigned Guarantor hereby (a) agrees to be
bound by and comply with all of the terms and provisions of the Guaranty
applicable to it as a Guarantor and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct as of the date hereof, unless stated to relate solely to an earlier
date, in which case, such representations and warranties shall be true and
correct in all material respects as of such earlier date. In furtherance of the
foregoing, each reference to a “Guarantor” in the Guaranty shall be deemed to
include the undersigned Guarantor.

SECTION 2. Representations. The undersigned Guarantor hereby represents and
warrants that this Supplement has been duly authorized, executed and delivered
by it and that this Supplement and the Guaranty constitute the legal, valid and
binding obligation of the undersigned Guarantor, enforceable against it in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

SECTION 3. Full Force of Guaranty. Except as expressly supplemented hereby, the
Guaranty shall remain in full force and effect in accordance with its terms.

 

1



--------------------------------------------------------------------------------

SECTION 4. Severability. In the event any one or more of the provisions
contained in this Supplement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and in the Guaranty shall not in any way be affected
or impaired.

SECTION 5. Governing Law, Entire Agreement, etc. THIS SUPPLEMENT SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). THIS SUPPLEMENT AND THE OTHER LOAN
DOCUMENTS AND OTHER AGREEMENTS RELATING TO ANY OBLIGATION CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

SECTION 6. Counterparts. This Supplement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed counterpart of a signature page to this Supplement by telecopier or
electronic mail in PDF format shall be effective as delivery of an original
executed counterpart of this Supplement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Guarantor has caused this Supplement to be
duly executed and delivered by its Responsible Officer as of the date first
above written.

 

[ADDITIONAL GUARANTOR]   By:  

 

  Name:  

 

  Title:  

 

[ADDITIONAL GUARANTOR]   By:  

 

  Name:  

 

  Title:  

 

 

ACCEPTED BY: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent By:  

 

Name:  

 

Title:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF FOREIGN LENDER CERTIFICATE

Reference is made to that certain Second Amended and Restated Loan and Security
Agreement, dated as of May 21, 2013 (as amended, modified, supplemented,
extended, renewed, restated, refinanced, restructured or replaced from time to
time, the “Credit Agreement”), among Oneida Ltd., a Delaware corporation, Anchor
Hocking, LLC, a Delaware corporation, Universal Tabletop, Inc., a Delaware
corporation (“Parent”), each other Subsidiary of Parent party thereto, the
financial institutions party thereto (“Lenders”), Wells Fargo Bank, National
Association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), Wells Fargo Bank, National Association, as collateral
agent for the Lenders (in such capacity, the “Collateral Agent” and, together
with the Administrative Agent, the “Agents”). All terms defined in the Credit
Agreement, wherever used herein, unless otherwise defined herein, shall have the
same meanings herein as are prescribed by the Credit Agreement.
[                                    ] (the “Foreign Lender”) is providing this
certificate pursuant to Section 5.1(e)(iii) of the Credit Agreement. The Foreign
Lender hereby represents and warrants that:

1. The Foreign Lender is the sole record and beneficial owner of the Loans or
the obligations evidenced by Note(s) in respect of which it is providing this
certificate.

2. The Foreign Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Foreign Lender further represents and warrants that:

(a) the Foreign Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

(b) the Foreign Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;

3. The Foreign Lender is not a 10-percent shareholder of the Borrowers within
the meaning of Section 881(c)(3)(B) of the Code; and

4. The Foreign Lender is not a controlled foreign corporation receiving interest
from a related person within the meaning of Section 881(c)(3)(C) of the Code.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF FOREIGN LENDER] By:  

 

  Name:   Title: Date: